Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 1 of 194




Exhibit H
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 2 of 194


                                              UNITED STATES
                                  SECURITIES AND EXCHANGE COMMISSION
                                                                  Washington, D.C. 20549


                                                                  FORM 10-K

(Mark One)
*  ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

                                    For the fiscal year ended December 31, 2012
                                                        OR
0   TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

                                                          For the transition period from __     to __

                                                         Commission File Number: 001- 34865
                                                           Leap Wireless International, Inc.
                                                  (Exact name of registrant as specified in its charter)
                                 Delaware                                                                     33- 0811062
                        (State or other jurisdiction of                                                      (I.R.S. Employer
                       incorporation or organization)                                                       Identification No.)
                  5887 Copley Drive, San Diego, CA                                                               92111
                (Address of Principal Executive Offices)                                                       (Zip Code)

                                                                     (858) 882- 6000
                                                 (Registrant's telephone number, including area code)

                                           Securities registered pursuant to Section 12(b) of the Act:
                           Title of Each Class                                       Name of Each Exchange on Which Registered
                    Common Stock, $0.0001 par value                                        The NASDAQ Stock Market, LLC
                    Preferred Stock Purchase Rights

                                               Securities registered pursuant to Section 12(g) of the Act:
                                                                         None.

Indicate by check mark if the registrant is a well- known seasoned issuer, as defined in Rule 405 of the Securities Act.
Yes O No*

Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.
YesO No*

Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such
filing requirements for the past 90 days. Yes* No 0




                                                                                1
                                                                                                                                    CRICKET00427540
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 3 of 194

Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S- T (§232.405 of this chapter) during the preceding 12 months (or for such
shorter period that the registrant was required to submit and post such files). Yes* No 0

Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S- K is not contained herein, and will not be contained, to
the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10- Kor any
amendment to this Fonn 10- K. *

Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company.
See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b- 2 of the Exchange Act. (Check one):
Large accelerated filer O               Accelerated filer*                     Non- accelerated filer O              Smaller reporting company 0
                                        (Do not check if a smaller reporting company)

Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b- 2 of the Exchange Act). Yes O No*

As of June 30, 2012, the aggregate market value of the registrant's voting and nonvoting common stock held by non- affiliates of the registrant was
approximately $350,398,812 based on the closing price of Leap common stock on the NASDAQ Global Select Market on June 29, 2012 of $6.43 per
share.

The number of shares outstanding of the registrant's common stock on February 1, 2013 was 79,134,930.

                                                        Documents Incorporated by Reference
Documents incorporated by reference: Portions of the definitive Proxy Statement relating to the 2013 Annual Meeting of Stockholders                     are
incorporated by reference into Part III of this report.




                                                                               2
                                                                                                                                       CRICKET00427541
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 4 of 194

                                                LEAP WIRELESS INTERNATIONAL, INC.

                                                    ANNUAL REPORT ON FORM 10- K
                                                   For the Year Ended December 31, 2012

                                                          TABLE OF CONTENTS

                                                         PART I
Item   1.    Business
Item   lA.   Risk Factors
Item   1B.   Unresolved Staff Comments
Item   2.    Properties
Item   3.    Legal Proceedings
Item   4.    Mine Safetv Disclosures

                                                         PART II
Item   5.    Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equitv Securities        34
Item   6.    Selected Financial Data                                                                                             34
Item   7.    Management's Discussion and Analysis of Financial Condition and Results of Operations                               35
Item   7A.   Quantitative and Qualitative Disclosures About Market Risk                                                          69
Item   8.    Financial Statements and Supplementarv Data                                                                         70
Item   9.    Changes and Disagreements with Accountants on Accounting and Financial Disclosure                                   120
Item   9A.   Controls and Procedures                                                                                             120
Item   9B.   Other Information                                                                                                   121

                                                          PART III
Item   10.   Directors, Executive Officers and Corporate Governance                                                              122
Item   11.   Executive Compensation                                                                                              122
Item   12.   Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                      122
Item   13.   Certain Relationships and Related Transactions, and Director Independence                                           123
Item   14.   Principal Accounting Fees and Services                                                                              123

                                                        PART IV
Item 15.     Exhibits, Financial Statement Schedules                                                                             124




                                                                        3
                                                                                                                            CRICKET00427542
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 5 of 194

                                                                        PART I

As used in this report, unless the context suggests otherwise, the terms "we," "our," "ours," "us," and the "Company" refer to Leap Wireless
International, Inc., or Leap, and its subsidiaries and consolidated joint ventures, including Cricket Communications, Inc., or Cricket. Unless otherwise
specified, information relating to population and potential customers, or POPs, is based on 2012 population estimates provided by Claritas Inc., a
market research company.

Cautionary Statement Regarding Forward- Looking Statements

Except for the historical information contained herein, this report contains "forward- looking statements" within the meaning of the Private Securities
Litigation Reform Act of 1995. Such statements reflect management's current forecast of certain aspects of our future. You can generally identify
forward- looking statements by forward- looking words such as "believe," "think," "may," "could," "will," "estimate," "continue," "anticipate,"
"intend," "seek," "plan," "project," "expect," "should," "would" and similar expressions in this report. Such statements are based on currently
available operating, financial and competitive information and are subject to various risks, uncertainties and assumptions that could cause actual
results to differ materially from those anticipated in or implied by our forward- looking statements. Such risks, uncertainties and assumptions include,
among other things:

•our ability to attract and retain customers in an extremely competitive marketplace;
•our ability to successfully implement product and service plan offerings and execute effectively on our strategic activities;
•the impact of competitors' initiatives and our ability to anticipate and respond to such initiatives;
           changes in economic conditions, including interest rates, consumer credit conditions, consumer debt levels, consumer confidence,
           unemployment rates, energy and transportation costs and other macro- economic factors that could adversely affect demand for the services
           we provide;
          our ability to meet significant purchase commitments under agreements we have entered
          into;
•our ability to refinance our indebtedness under, and comply with the covenants in, any credit agreement, indenh1re or similar instrument governing
 our existing indebtedness or any future indebtedness;
         fuh1re customer usage of our wireless services, which could exceed our expectations, and our ability to manage or increase network capacity
         to meet increasing customer demand, in particular demand for data services;
•our ability to offer customers cost- effective LTE services;
•our ability to obtain and maintain 3G and 4G roaming and wholesale services from other carriers at cost- effective rates;
        our ability to acquire or obtain access to additional spectrum in the future at a reasonable cost or on a timely basis;
         failure of our network or information technology systems to perform according to expectations and risks associated with the ongoing
         operation and maintenance of those systems, including our customer billing system;
          our ability to attract, integrate, motivate and retain an experienced workforce, including members of senior
          management;
•our ability to maintain effective internal control over financial reporting; and
•other factors detailed in "Part I - Item lA. Risk Factors" below.
All forward- looking statements in this report should be considered in the context of these risk factors. These forward- looking statements speak only
as of the filing date of this report, and we undertake no obligation to publicly update or revise any forward- looking statements, whether as a result of
new information, future events or otherwise. In light of these risks and uncertainties, the forward- looking events and circumstances discussed in this
report may not occur and actual results could differ materially from those anticipated or implied in the forward- looking statements. Accordingly,
users of this report are cautioned not to place undue reliance on the forward- looking statements.




                                                                              4
                                                                                                                                    CRICKET00427543
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 6 of 194

Item 1. Business

Overview

\Ve are a wireless communications carrier that offers digital wireless services in the U.S. under the "Cricket®" brand. Our Cricket service offerings
provide customers with unlimited nationwide wireless services for a flat rate without requiring a fixed- term contract or a credit check.

Cricket service is offered by Cricket, a wholly-   owned subsidiary of Leap. Cricket service is also offered in South Texas by our joint venture, STX
Wireless Operations, LLC, or STX Operations,       which Cricket controls through a 75.75% membership interest in its parent company STX Wireless,
LLC, or STX Wireless. For more information         regarding this venture, see "Part II - Item 7. Management's Discussion and Analysis of Financial
Condition and Results of Operations - Liquidity    and Capital Resources - Capital Expenditures, Significant Acquisitions and Other Transactions."

Leap was formed as a Delaware corporation in 1998. Leap's shares began trading publicly in September 1998, and we launched our innovative
Cricket service in March 1999. Leap conducts operations through its subsidiaries and has no independent operations or sources of income other than
interest income and through dividends, if any, from its subsidiaries.

Cricket Business Overview

Cricket Service

As of December 31, 2012, Cricket service was offered in 48 states and the District of Columbia across an extended area covering approximately 292
million POPs. As of December 31, 2012, we had approximately 5.3 million customers, and we owned wireless licenses covering an aggregate of
approximately 136.7 million POPs (adjusted to eliminate duplication from overlapping licenses). The combined network footprint in our operating
markets covered approximately 96.2 million POPs as of December 31, 2012. The licenses we own provide an average of 23 MHz of coverage in our
operating markets. In addition to our Cricket network footprint, we have entered into roaming relationships with other wireless carriers that enable us
to offer Cricket customers nationwide voice and data roaming services over an extended service area. We have also entered into a wholesale
agreement, which we use to offer Cricket services in nationwide retailers outside of our current network footprint.

Cricket Business Strategy

• Deliver Superior Customer Experience. Because we offer monthly services without a fixed- term contract, we are required to earn our customers'
  business every month. As a result, we are focused on improving the experience we provide customers so that they choose to remain a Cricket
  customer for a longer period. \Ve are improving our device activation process, spending more time with customers to help ensure that they
  understand and are comfortable with the device they are purchasing. We have also significantly improved the quality of our device portfolio in
  recent years, including introducing higher- end smartphones such as the iPhone® and Samsung Galaxy handsets. In addition, we are introducing
  improvements to the in- store experience we and our dealers provide our customers. We are also working to improve ways that we resolve customer
  service issues, including by introducing more self- service alternatives and improving the quality of call center services we provide.

        Retain and Expand Our Customer Base by Providing Value. The foundation of our business is to provide unlimited, nationwide wireless
        services, and we design and market our products and services to appeal to customers seeking increased value. We continually update our
        product and service offerings to better meet the needs of our current customers and to attract and retain new ones, including customers who
        may have previously entered into contract- based service plans with other nationwide carriers. The new service offerings we have introduced
        in recent years include Muve Music®, an unlimited music download service we developed specifically for mobile handsets, which is now
        offered for no additional cost in service plans for our Android- based smartphones. We have also introduced Lifeline service offerings in a
        number of states, which provide qualifying low- income customers with a subsidized discount on their wireless service. \Ve offer current and
        new customers a diverse handset line- up, ranging from higher- end smartphones to lower- cost feature phones. In addition, through a third
        party we have introduced a device leasing program in certain of our markets to help customers manage the cost of purchasing a handset, and
        we plan to expand the availability and type of handset financing programs we offer in 2013. We plan to continue to develop our product and
        service offerings in 2013 and beyond.

• Focus on Smart Investments. Our strategy is to be disciplined in pursing investment initiatives and to remain focused on our position as a low- cost
  provider of wireless telecommunications. During the third quarter of 2012, we increased


                                                                            2




                                                                                5
                                                                                                                                   CRICKET00427544
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 7 of 194

pricing on our devices in an effort to better manage device subsidies and promote the addition of longer- tenured customers. \Ve also plan to
streamline and reduce our number of direct and indirect dealer locations in 2013 to attempt to increase the productivity of more attractive locations. In
2012, we continued to enhance our network to allow us to provide customers with high- quality service. We are also exploring cost- effective ways to
deliver LTE services to additional customers, including by deploying facilities- based coverage and by entering into partnerships or joint ventures
with other carriers. We have deployed LTE across approximately 21 million POPs in our network footprint and may deploy the service across up to
an additional approximately 10 million POPs in 2013. In addition, we have recently entered into LTE roaming and wholesale arrangements and may
enter into additional partnerships or joint ventures with other carriers. We intend to be disciplined as we pursue delivery of additional LTE services to
our customers and to remain focused on our position as a low- cost provider of wireless telecommunications.

Cricket Business Operations

Cricket Products and Services

Cricket Wireless. Our Cricket Wireless service plans are designed to attract customers by offering simple, predictable and affordable nationwide
voice and data services that are a competitive alternative to traditional wireless and wireline services. We offer service on a t1at- rate, unlimited usage
basis, without requiring fixed- term contracts, early termination fees or credit checks.

Our most popular Cricket Wireless service plans bundle unlimited voice and data services, which include local and U.S. long distance, text
messaging, mobile web, 411 services, navigation, data back- up and other features. The service plans we currently offer are "'all- inclusive," with
telecommunication taxes and certain fees included within the service plan price. We also offer a flexible payment option, BridgePayTlv1,which gives
our customers greater flexibility in the use of and payment for our Cricket Wireless service and which we believe helps us to retain customers.

Muve Music. We also offer Muve Music, an unlimited music download service designed specifically for mobile handsets. We launched Muve Music
in 2011 and the service is now offered for no additional cost in service plans for our Android- based smartphones. Muve Music was available to more
than 1.1 million Cricket customers as of December 31, 2012 and is currently among the largest on- demand music subscription services in the U.S. as
measured by the number of paid users.

Cricket Lifeline. We participate in the federal government's Lifeline program, which provides support from the federal universal service fund, or
USF, to subsidize discounted telecommunications services for qualified low- income consumers. Through our Cricket Lifeline program, we provide
qualified customers with a monthly credit that they can apply to their phone service with us. In order to participate in the Lifeline program in any
given state, a carrier must be designated as an eligible telecommunications carrier, or ETC, in that state. As of December 31, 2012, Cricket had been
designated as an ETC in 27 states and the District of Columbia. We plan to continue to develop and expand the Lifeline service offerings we provide
and to launch the program in additional states.

Cricket PA YGo™. Cricket PA YGo is a pay- as- you- go, unlimited prepaid wireless service designed for customers who prefer the t1exibility and
control offered by traditional prepaid services. Monthly pay- as- you- go versions of our Cricket PA YGo product are available in all Cricket markets
as well as through nationwide retailers. In October 2012, we stopped selling a daily pay- as- you- go version of our Cricket PA YGo product to new
customers in order to focus on our more successful monthly service offerings.

Cricket Broadband. Cricket Broadband is our unlimited mobile broadband service offering and allows customers to access the internet through their
computers for low, t1at rates that vary depending upon the targeted amount of data that a customer expects to use during the month. These service
plans are also "all- inclusive" and do not require long- term commitments or credit checks. The service is available in all Cricket markets as well as
through nationwide retailers. As a result of strong customer adoption of our smartphones and other new handsets and devices, we have deemphasized
our Cricket Broadband service and have experienced a substantial reduction in the number of customers subscribing to this service.

We expect to continue to develop our product and service offerings in 2013 and beyond to better meet our customers' needs.




                                                                             3




                                                                                 6
                                                                                                                                      CRICKET00427545
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 8 of 194

Devices.

Our current device portfolio includes a wide spectrum of devices ranging from higher- end smartphones to lower- cost feature phones. Our portfolio
of devices provides features that include full web capabilities, mobile web browsers, pich1re- enabled caller ID, high- resolution cameras with digital
zoom and flash, integrated FM radio and MP3 stereo, USB, infrared and Bluetooth connectivity, on- board memory and other features to facilitate
digital data transmission.

During 2012, we continued to introduce higher- quality, higher- priced devices in our portfolio, including devices manufactured by Samsung, HTC,
LG and others. We also introduced the iPhone 4, 4S and 5 to our device line- up in markets that utilize PCS spectrum. We currently offer three LTE-
compatible devices and expect to launch additional LTE devices in 2013.

Beginning in the second half of 2012, we increased the average out- the- door selling price for our devices as part of our strategy to manage the
amount we spend to subsidize devices we sell to new and current customers. In addition, through a third party we have introduced a device leasing
program in certain of our markets to help customers manage the cost of purchasing a device, and we plan to expand the availability and type of device
financing programs we offer in 2013.

Customer Care and Billing

\Ve outsource our call center operations to multiple call center vendors to manage the cost of providing care to our customers, while still maintaining
the quality of our customer care. One of our strategic priorities is to continue to improve ways that we resolve customer service issues, including by
introducing more self- service alternatives for customers and improving the quality of the call center services we provide. We are focused on
improving the experience we provide our customers so that they choose to remain a Cricket customer for a longer period.

We outsource our billing, device provisioning and payment systems         to external vendors and also outsource bill presentment, distribution and
fulfillment services. In recent years, we have upgraded a number of       our significant, internal business systems, including implementing a new
inventory management system, a new point- of- sale system and a new       customer billing system. We believe that these new systems have improved
customer experience, increased our efficiency, enhanced our ability       to provide products and services, enabled us to better scale our business
operations and reduced our operating costs.

Sales and Distribution

Our sales and distribution strategy is designed to increase our market penetration, while minimizing expenses associated with sales, distribution and
marketing, by focusing on improving the sales process for customers, and by offering easy- to- understand service plans and attractive device pricing
and promotions.

We sell our Cricket devices and service through direct and indirect channels of distribution. Our direct channel is comprised of our own Cricket retail
stores. As of December 31, 2012, we had 195 direct locations, which were responsible for approximately 15% of our gross customer additions in
2012. In addition, we and third- party retailers also sell Cricket services over the internet.

Our indirect channel consists of our authorized dealers and distributors, including premier dealers and local market authorized dealers. Premier
dealers are independent dealers that sell Cricket products exclusively in stores that look and function similar to our company- owned stores,
enhancing the in- store experience and the level of customer service and expanding our brand presence within a market. Premier dealers tend to
generate significantly more business than other indirect dealers. As of December 31, 2012, we had approximately 4,350 indirect dealer locations, of
which approximately 2,700 were premier dealer locations.

Our indirect channel also includes national retail locations. Beginning in 2011, we began to significantly expand our nationwide sales presence by
offering Cricket products and services in thousands of nationwide retail locations. Since that time, we have determined to focus our efforts on those
retailers that we believe provide the most attractive opporhmities for our business, which currently include Walmart and Radio Shack. As a result, we
expect to reduce our total presence in the nationwide retail channel from approximately 13,000 locations at June 30, 2012 to approximately 5,000
locations by early 2013. As of December 31, 2012, Cricket products and services were offered in approximately 8,000 nationwide retail locations.
"Top- up" cards for our Cricket Broadband and Cricket PA YGo services are also available in approximately 4,300 convenience stores and other
indirect outlets.

We are focused on improving the productivity of our distribution system. We strategically select our direct and indirect retail locations to enable us to
focus on our target customer demographic and provide the most efficient market coverage while


                                                                           4




                                                                               7
                                                                                                                                    CRICKET00427546
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 9 of 194

minimizing cost. As part of this strategy, we plan to streamline and reduce our number of direct and indirect dealer locations in 2013 to attempt to
increase the productivity of more attractive locations.

In addition, we are focused on building and maintaining brand awareness in our markets. We combine mass and local marketing strategies to build
brand awareness for Cricket service within the communities we serve. In order to reach our target segments, we advertise primarily on television,
radio and online and also use out- of- home marketing (such as billboards). We also maintain the Cricket website (www.mycricket.com)           for
informational, e- commerce and customer service purposes.

Network Operations and Partnerships

As of December 31, 2012, Cricket service was offered in 48 states and the District of Columbia across an extended area covering approximately 292
million POPs.

Network Operations

We offer Cricket service, in part, through a network footprint in our operating markets that covered approximately 96.2 million POPs as of
December 31, 2012. We believe our success depends upon utilizing a network that provides customers with high- quality coverage, capacity and data
speeds and that can be readily upgraded to support enhanced capacity. We have deployed a high- quality network with CDMA2000@ lxRTT (referred
to as CDMA lxRTT) and CDMA2000 lxEV- DO (referred to as EvDO) capability that delivers outstanding quality, capacity and high- speed data
services. We continued to enhance network capacity in many of our markets in 2012, and we plan to continue to maintain and develop our network
and other business assets to allow us to continue to provide customers with high- quality service.

We have deployed next- generation 4G LTE network technology across approximately 21 million POPs in our network footprint, and we are
exploring cost- effective ways to deliver L TE services to additional customers. We may deploy LTE across up to an additional approximately 10
million POPs in our network footprint in 2013. In addition, we have entered into LTE roaming and wholesale arrangements, described below, and we
may enter into partnerships or joint ventures with other carriers. We intend to be disciplined as we pursue delivery of additional LTE services to our
customers and to remain focused on our position as a low- cost provider of wireless telecommunications.

As of December 31, 2012, our wireless network consisted of approximately 9,700 cell sites (most of which were co- located on leased facilities) and
27 switches in 23 switching centers. A switching center serves several purposes, including routing calls, supervising call originations and
terminations at cell sites, managing call handoffs and access to and from the public switched telephone network, or PSTN, and other value- added
services. These locations also house platforms that enable services including text messaging, picture messaging, voice mail and data services. In
operating our network, we monitor quality metrics, including dropped call rates and blocked call rates. We rely upon a network operations center, or
NOC, to provide dedicated monitoring capabilities 24 hours a day, every day of the year, to ensure highly reliable service to our customers. We have
outsourced the operation of our NOC to a third party in order to improve monitoring and reporting functions and to reduce costs associated with these
operations.

Our switches connect to the PSTN through fiber rings leased from third party providers, which facilitate the first leg of origination and termination of
traffic between our equipment and both local exchange and long distance carriers. \Ve have negotiated interconnection agreements with relevant
exchange carriers in each of our markets. \Ve use third party providers for long distance services and for backhaul services carrying traffic between
our cell sites and switching centers.

Roaming and Wholesale Services

In addition to utilizing our Cricket network footprint, we provide Cricket voice and data services through roaming and wholesale relationships that
have enabled us to offer enhanced Cricket products and services, strengthen our retail presence in our existing markets and expand our distribution
nationwide. We have entered into roaming relationships with national and regional wireless carriers that enable us to offer Cricket customers
nationwide voice and data roaming services over an extended service area. We currently rely on one key carrier for 3G data roaming services and
recently entered into an agreement with that carrier for 4G LTE roaming services. We have also entered into a wholesale agreement with an affiliate
of Sprint Nextel, which we use to offer Cricket voice and data services in nationwide retailers outside of our current network footprint. We recently
amended that agreement to enable us to offer 4G LTE services.




                                                                           5




                                                                               8
                                                                                                                                    CRICKET0042754 7
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 10 of 194

Competition

The wireless telecommunications industry is very competitive. In general, we compete with national facilities- based wireless providers and their
prepaid affiliates or brands, local and regional carriers, non- facilities- based mobile virtual network operators (or MVNOs), voice- over- internet-
protocol (or VoIP) service providers, traditional landline service providers, cable companies and mobile satellite service providers.

Many of our competitors have greater name and brand recognition, larger spectrum holdings, larger network footprints, access to greater amounts of
capital, greater technical, sales, marketing and distribution resources and established relationships with a larger base of current and potential
customers. These advantages may allow our competitors to provide service offerings with more extensive features and options than those we
currently provide; offer the latest and most popular devices through exclusive vendor arrangements; market to broader customer segments and offer
service over larger geographic areas than we can; offer bundled service offerings that include landline phone, television and internet services that we
are not able to duplicate; and purchase equipment, supplies, devices and services at lower prices than we can. As device selection and pricing become
increasingly important to customers, any restriction on our ability to offer customers the latest and most popular devices as a result of exclusive
dealings between device manufach1rers and our larger competitors could put us at a significant competitive disadvantage and make it more difficult
for us to attract and retain customers. In addition, some of our competitors are able to offer their customers roaming services at lower rates. As
consolidation in the industry creates even larger competitors, advantages that our competitors may have, as well as their bargaining power as
wholesale providers of roaming services, may increase. For example, in connection with the offering of our nationwide voice and data roaming
services, we have encountered problems with certain large wireless carriers in negotiating terms for roaming arrangements that we believe are
reasonable, and we believe that consolidation has contributed significantly to some carriers' control over the terms and conditions of wholesale
roaming services.

In addition, national wireless providers have recently entered into a number of strategic transactions that could lead to further competitive pressures.
In August 2012, Verizon \Vireless acquired significant amounts of spectrum from SpectrumCo, a consortium of cable companies. In October 2012,
Deutsche Telekom and MetroPCS entered into an agreement to combine T- Mobile and MetroPCS. In October 2012, Softbank agreed to acquire an
approximately 70% ownership position in Sprint Nextel, followed in December 2012 by Sprint agreeing to acquire the remaining ownership stake in
Clearwire that it did not already own. These transactions are each subject to regulatory review and approval. If consummated, these transactions could
further intensify the competitive pressures we face.

The competitive pressures of the wireless telecommunications industry and the attractive growth prospects in the prepaid segment have caused a
number of our competitors (including AT&T, Verizon Wireless, Sprint and T- Mobile) to offer competitively- priced unlimited prepaid and postpaid
service offerings. In addition, a number of carriers have begun to offer bundled service offerings comprised of unlimited voice service and fixed
amounts of data that customers can share across all of their wireless devices. We also face additional competition in the prepaid segment from
Lifeline service offerings, which are available to consumers at reduced costs (and in some cases at no cost) because carriers offering this service
receive a subsidy payment from the federal USF program. These Lifeline service offerings are also being provided by new MNVO providers who are
utilizing other carriers' networks.

In addition to our voice offerings, many companies offer other products and services that compete with those we offer. For example, there are
numerous music services that compete with our Muve Music service, including the iTunes service offered by Apple and various streaming services
offered by Rhapsody, Pandora, Spotify and others.These various service offerings have presented, and are expected to continue to present, strong
competition in markets in which our offerings overlap.

We may also face additional competition from new entrants in the wireless marketplace, many of whom may have significantly more resources than
we do or who may be able to offer competing wireless services with less capital investment than we require. The FCC is pursuing policies designed to
increase the number of wireless licenses and spectrum available for the provision of voice, data and mobile broadband services in each of our
markets, as well as policies to increase the level of broadband competition. For example, the FCC has adopted rules that allow the partitioning,
disaggregation and leasing of wireless licenses, which may increase the number of our competitors. The FCC announced in March 2010, as part of its
National Broadband Plan, the goal of making an additional 500 MHz of spectrum available for broadband use within the next 10 years, of which the
FCC stated that 300 MHz should be made available for mobile use within five years. The FCC has also adopted policies to allow satellite operators to
use portions of their spectrum for ancillary terrestrial use and recently made further changes intended to facilitate the terrestrial use of this spectrum
for voice, data and mobile broadband services. For example, the FCC recently approved a proposal from Dish Network to convert spectrum currently
used for satellite service into spectrum that would support a terrestrial wireless network. The FCC has also permitted the offering of broadband
services over power lines. The auction and licensing of new spectrum, the re- purposing of other spectrum or the pursuit of policies designed to


                                                                            6




                                                                                9
                                                                                                                                     CRICKET00427548
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 11 of 194

encourage broadband adoption across wireline and wireless platforms may result in new or existing competitors acquiring additional capacity or
offering voice or data services without deploying their own wireless facilities, which could allow them to offer services that we may not be able to
offer cost effectively, or at all, with the licenses we hold or to which we have access.

The evolving competitive landscape negatively impacted our financial and operating results in 2012, including in the second, third and fourth quarters
of 2012 when we experienced net customer losses. Our ability to remain competitive will depend, in part, on our ability to anticipate and respond to
various competitive factors and to keep our costs low. During the third quarter of 2012, we increased pricing on our devices in an effort to better
manage device subsidies and promote the addition of longer- tenured customers, although such changes have also had the effect of decreasing gross
customer additions. We also introduced new pricing plans for our service offerings, which included new features such as visual voicemail on certain
smartphones, enhanced international calling plans, and supplemental data packages, and we enhanced our Muve Music service, which is now offered
for no additional cost in service plans for our Android- based smartphones. In addition, through a third party we have introduced a device leasing
program in certain of our markets to help customers manage the cost of purchasing a handset, and we plan to expand the availability and type of
handset financing programs we offer in 2013. The extent to which these initiatives and others we may introduce will positively impact our future
financial and operational results will depend upon our continued efforts to enhance the productivity of our distribution channels, continued customer
acceptance of our product and service offerings, and our ability to retain these customers. The evolving competitive landscape may result in more
competitive pricing, slower growth, higher costs and increased customer turnover. Any of these results or actions could have a material adverse effect
on our business, financial condition and results of operations.

Government Regulation

Pursuant to its authority under the Communications Act of 1934, as amended, or the Communications Act, the FCC regulates the licensing,
construction, modification, operation, ownership, sale and interconnection of wireless communications systems, as do some state and local regulatory
agencies. Congress also periodically revises or enacts laws affecting the telecommunications industry, as do state legislatures. Decisions by these
bodies could have a significant impact on the competitive market structure among wireless providers and on the relationships between wireless
providers and other carriers. These mandates may also impose significant financial, operational or service obligations on us and other wireless
providers. We are unable to predict the scope, pace or financial impact of legal or policy changes that could be adopted in these proceedings.

Licensing of our Wireless Service Systems

We hold broadband Personal Communications Services, or PCS, licenses, Advanced Wireless Services, or A WS, licenses and a 700 MHz license.
The licensing rules that apply to these three categories of licenses are summarized below.

PCS Licenses. A broadband PCS system operates under a license granted by the FCC for a particular market on one of six frequency blocks allocated
for broadband PCS. Broadband PCS systems generally are used for two- way voice and data applications. Narrowband PCS systems, in contrast,
generally are used for non- voice applications such as paging and data service and are separately licensed. The FCC has segmented the U.S. PCS
markets into 51 large regions called major trading areas, or MT As, which in turn are comprised of 493 smaller regions called basic trading areas, or
BTAs. The FCC awards two broadband PCS licenses for each MTA and four licenses for each BTA. Thus, generally, six PCS licensees are
authorized to compete in each area. The two MTA licenses authorize the use of 30 MHz of spectrum. One of the BTA licenses is for 30 MHz of
spectrum, and the other three BTA licenses are for 10 MHz each. The FCC permits licensees to split their licenses and assign a portion to a third party
on either a geographic or frequency basis or both. Over time, the FCC has also further split licenses in connection with re- auctions of PCS spectrum,
creating additional 15 MHz and 10 MHz licenses.

All PCS licensees must satisfy minimum geographic coverage requirements within five and, in some cases, ten years after the license grant date.
These initial requirements are met for most 10 MHz licenses when a signal level sufficient to provide adequate service is offered to at least one-
quarter of the population of the licensed area within five years, or in the alternative, a showing of substantial service is made for the licensed area
within five years of being licensed. For 30 MHz licenses, a signal level must be provided that is sufficient to offer adequate service to at least one-
third of the population within five years and two- thirds of the population within ten years after the license grant date. In the alternative, 30 MHz
licensees may provide substantial service to their licensed area within the appropriate five- and ten- year benchmarks. "Substantial service" is defined
by the FCC as service that is "sound, favorable, and substantially above a level of mediocre service which just might minimally warrant renewal." In
general, a failure to comply with FCC coverage requirements could cause the revocation of the relevant wireless license, with no eligibility to regain
it, or the imposition of fines and/or other sanctions.

All PCS licenses have a 10- year term, at the end of which they must be renewed. Our PCS licenses began expiring in 2006 and will continue to
expire through 2015. The FCC's rules provide a formal presumption that a PCS license will be renewed,


                                                                           7




                                                                               10
                                                                                                                                    CRICKET00427549
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 12 of 194

called a "renewal expectancy," if the PCS licensee (1) has provided "substantial service" during its past license term, and (2) has substantially
complied with applicable FCC rules and policies and the Communications Act. If a licensee does not receive a renewal expectancy, then the FCC will
accept competing applications for the license renewal period and, subject to a comparative hearing, may award the license to another party. If the
FCC does not acknowledge a renewal expectancy with respect to one or more of our licenses, or renew one or more of our licenses, our business may
be materially harmed.

AWS Licenses. Recognizing the increasing consumer demand for wireless mobile services, the FCC has allocated additional spectrum that can be
used for two- way mobile wireless voice, data and broadband services, including A WS spectrum. The FCC has licensed six frequency blocks
consisting of one 20 MHz license in each of 734 cellular market areas, or CMAs; one 20 MHz license and one 10 MHz license in each of 176
economic areas, or EAs; and two 10 MHz licenses and one 20 MHz license in each of 12 regional economic area groupings, or REAGs.

A\VS licenses generally have a 15- year term, at the end of which they must be renewed. With respect to construction requirements, an A\VS licensee
must offer "substantial service" to the public at the end of the license term. As noted above, a failure to comply with FCC coverage requirements
could cause the revocation of the relevant wireless license, with no eligibility to regain it, or the imposition of fines and/or other sanctions.

Portions of the AWS spectrum that we hold were originally subject to use by U.S. government and/or incumbent commercial licensees. The FCC
rules issued in connection with Auction #66 required winning bidders to avoid interfering with existing users or to clear incumbent users from the
spectrum through specified relocation procedures. In connection with the launch of new markets, we worked with several incumbent government and
commercial licensees to clear AWS spectrum. In the event that we determine to launch additional new markets in the future using A WS spectrum, or
to enhance network coverage or capacity in other markets currently in operation, we may need to pursue further spectrum clearing efforts. Any failure
to complete these efforts on time or on budget could delay implementation of any clustering and expansion strategies that we may decide to pursue.

700 MHz License. The FCC has also assigned licenses in several auctions for use of the 700 MHz band, which had been occupied by television
broadcast stations but was made available for commercial and public safety services as a result of the digital television, or DTV, transition. Initial
licenses in the 700 MHz band were granted for ten- year tenns. For CMA and EA licenses offered in Auction# 92 (such as the 700 MHz license that
we acquired from Verizon Wireless in 2012), licensees must provide signal coverage and offer service to (1) at least 35% of the geographic area of
the license within four years of the initial license grant, and (2) at least 70% of the geographic area of the license at the end of the license term.
Licensees must file construction notifications, all necessary supporting documentation, and required certifications with the FCC to demonstrate
compliance with interim and end- of- term construction benchmarks. Any licensee that fails to meet the interim requirement within their license areas
will have its license term reduced from ten to eight years, thus requiring the licensee to meet the end- of- tem1 benchmark at an accelerated schedule.
For those licenses in which the end- of- term performance requirements have not been met, the unused portion of the license will terminate
automatically without FCC action and will become available for reassignment, subject to the "keep- what- you- use" rule. Another potential constraint
on 700 MHz band licensees is that they must operate in accordance with the FCC rules intended to reduce the potential for interference to public
reception of the signals of DTV broadcast stations transmitting on DTV Channel 51.

Our 700 MHz A block license in Chicago is an EA license that is subject to a December 13, 2013 interim construction deadline. While we have been
engaged in the first stages of development of this license to supplement existing wireless capacity in this market, we must coordinate with the
incumbent broadcaster on DTV Channel 51 in order to commence operations, and we may be delayed in our ultimate ability to construct facilities and
operate on this spectrum. We thus may need to seek relief from the FCC from the interim construction benchmark, and/or ask the FCC for relief from
DTV interference protection requirements.

Designated Entities. Since the early 1990's the FCC has pursued a policy in wireless licensing of attempting to assist various types of designated
entities. The FCC generally has determined that designated entities who qualify as small businesses or very small businesses, as defined by a complex
set of FCC rules, can receive additional benefits. These benefits can include eligibility to bid for certain licenses set aside only for designated entities.
The FCC generally required holders of these licenses to meet certain maximum financial size qualifications for at least a five- year period. In
addition, designated entities are eligible for bidding credits in most spectrum auctions and re- auctions, and, in some cases, an installment loan from
the federal government for a significant portion of the dollar amount of the winning bids. A failure by an entity to maintain its qualifications to own
licenses won through the designated entity program could cause a number of adverse consequences, including the ineligibility to hold licenses for
which the FCC's minimum coverage requirements have not been met, and the triggering of FCC unjust enrichment rules, which could require the
recapture of bidding credits and the acceleration of any installment payments owed to the U.S. Treasury.


                                                                              8




                                                                                  11
                                                                                                                                        CRICKET00427550
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 13 of 194


The FCC has implemented rnles and policies to ensure that only legitimate small businesses benefit from the program, and that such small businesses
are not controlled or manipulated by larger wireless carriers or other investors that do not meet the small business qualification tests. For example,
designated entity strnctures are subject to a requirement that they seek approval for any event that might affect their ongoing eligibility (for example,
changes in agreements that the FCC has previously reviewed), annual reporting requirements and a commitment by the FCC to audit each designated
entity at least once during the license term. In addition, third parties and the federal government have in the past challenged certain designated entity
structures, alleging violations of federal qui tam and other laws and seeking significant monetary damages. We cannot predict the degree to which
rnle changes, federal court litigation surrounding designated entity strnctures, increased regulatory scrutiny or third party or government lawsuits will
affect our prior investments in designated entities, future business ventures or our participation in future FCC spectrum auctions.

Foreign Ownership. Under existing law, no more than 20% of an FCC licensee's capital stock may be owned, directly or indirectly, or voted by non-
U.S. citizens or their representatives, by a foreign government or its representatives or by a foreign corporation. If an FCC licensee is controlled by
another entity (as is the case with Leap's ownership and control of subsidiaries that hold FCC licenses), up to 25% of that entity's capital stock may be
owned or voted by non- U.S. citizens or their representatives, by a foreign government or its representatives or by a foreign corporation. Foreign
ownership above the 25% holding company level may be allowed if the FCC finds such higher levels consistent with the public interest. The FCC has
rnled that higher levels of foreign ownership, even up to 100%, are presumptively consistent with the public interest with respect to investors from
certain nations. If our foreign ownership were to exceed the pem1itted level, the FCC could revoke our wireless licenses, although we could seek a
declaratory ruling from the FCC allowing the foreign ownership or could take other actions to reduce our foreign ownership percentage in order to
avoid the loss of our licenses. We have no knowledge of any present foreign ownership in violation of these restrictions.

Transfer and Assignment. The Communications Act and FCC rules require the FCC's prior approval of the assignment or transfer of control of a
commercial wireless license, with limited exceptions. The FCC may prohibit or impose conditions on assignments and transfers of control of licenses.
Non- controlling membership interests in an entity that holds a wireless license generally may be bought or sold without FCC approval. The FCC
engages in a case- by- case review of transactions that involve the consolidation of spectrum licenses or leases and applies a spectrum "screen" in
examining such transactions. Although we cannot assure you that the FCC will approve or act in a timely fashion upon any pending or future requests
for approval of assignment or transfer of control applications that we file, in general we believe the FCC will approve or grant such requests or
applications in due course. Because an FCC license is necessary to lawfully provide wireless service, if the FCC were to disapprove any such filing,
our business plans would be adversely affected.

FCC Regulation Generally

The FCC has a number of other complex requirements and proceedings that affect our operations and that could increase our costs or diminish our
revenues. For example, the FCC requires wireless carriers to make available emergency 911, or E9 l l, services, including enhanced E9 l l services
that provide the caller's telephone number and detailed location information to emergency responders, as well as a requirement that E9 l l services be
made available to users with speech or hearing disabilities. Our obligations to implement these services occur on a market- by- market basis as
emergency service providers request the implementation of enhanced E9 l l services in their locales. Absent a waiver, a failure to comply with these
requirements could subject us to significant penalties. Furthermore, the FCC has initiated a comprehensive re- examination of E9 l l location accuracy
and reliability requirements. In connection with this re- examination, the FCC issued an order requiring wireless carriers to satisfy E91 l location and
reliability standards at a geographical level defined by the coverage area of a Public Safety Answering Point, or PSAP, and has indicated that further
action may be taken in future proceedings to establish more stringent, uniform location accuracy requirements across technologies, and to promote
continuing development of technologies that might enable carriers to provide public safety with better information for locating persons in the event of
an emergency. We cannot predict whether or how such actions will affect our business, financial condition or results of operations.

FCC rules also require that local exchange carriers and most commercial mobile radio service providers, including providers like Cricket, allow
customers to change service providers without changing telephone numbers. For wireless service providers, this mandate is referred to as wireless
local number portability. The FCC also has adopted rnles governing the porting of wireline telephone numbers to wireless carriers.

The FCC has the authority to order interconnection between commercial mobile radio service operators and incumbent local exchange carriers, and
FCC rules provide that all local exchange carriers must enter into compensation arrangements with commercial mobile radio service carriers for the
exchange of local traffic, whereby each carrier compensates the other for terminating local traffic originating on the other carrier's network. As a
commercial mobile radio services provider, we are


                                                                            9




                                                                                12
                                                                                                                                     CRICKET00427551
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 14 of 194

required to pay compensation to a wireline local exchange carrier that transports and terminates a local call that originated on our network. Similarly,
we are entitled to receive compensation when we transport and terminate a local call that originated on a wireline local exchange network. We
negotiate interconnection arrangements for our network with major incumbent local exchange carriers and other independent telephone companies. If
an agreement cannot be reached, under certain circumstances, parties to interconnection negotiations can submit outstanding disputes to state
authorities for arbitration. Negotiated interconnection agreements are subject to state approval. The FCC's interconnection rules and rulings, as well
as state arbitration proceedings, directly impact the nature and costs of facilities necessary for the interconnection of our network with other wireless
telecommunications networks. They also determine the amount we receive for terminating calls originating on the networks of local exchange carriers
and other telecommunications carriers. The FCC in recent years adopted comprehensive changes to its intercarrier compensation system, which
include, among other things, the transition of all types of traffic to a bill- and- keep regime over a multi- year period, as well as a mechanism to offset
the resulting revenue losses for incumbents. For wireless carriers, the FCC made the transition immediately, and adopted bill- and- keep as the default
compensation for intra- MTA traffic exchanged between local exchange carriers, or LECs, and wireless carriers as of the effective date of the order.
Various aspects of the FCC's intercarrier compensation regime are subject to review before the FCC, state regulatory bodies or federal or state courts.
The outcome of such proceedings may affect the manner in which we are charged or compensated for the exchange of traffic.

The FCC has adopted rules requiring commercial mobile radio service providers to provide automatic roaming for voice and SMS text messaging
services on just, reasonable and non- discriminatory terms. The FCC has also adopted rules generally requiring carriers to offer data roaming services
on commercially reasonable terms. These orders, however, do not provide or mandate any specific mechanism for determining the reasonableness of
roaming rates and require that roaming complaints be resolved on a case- by- case basis, based on a non- exclusive list of factors that can be taken
into account in determining the reasonableness of particular conduct or rates. The FCC's data roaming order and rules were recently affirmed on
appeal, although they are still subject to a petition for reconsideration at the FCC. Our inability to obtain these roaming services on a cost- effective
basis may limit our ability to compete effectively for wireless customers, which may increase our churn and decrease our revenues, which could
materially adversely affect our business, financial condition and results of operations.

The FCC has adopted an order codifying and supplementing its previous internet openness principles (sometimes referred to as "network neutrality"
principles) into binding rules. These rules are intended to ensure that consumers are able to access the lawful internet content, applications, and
services of their choice, and to attach non- harmful devices to the network. The rules also require greater transparency regarding providers' network
management practices. The rules in this proceeding are the subject of pending appeals in federal court, and if they survive judicial review, contain
uncertainties that will require future case- by- case interpretation and enforcement by the FCC in specific complaints. These rules and pending review
and complaint proceedings affecting their interpretation and enforcement could have significant operational implications for how we manage traffic
on our network, the applications and devices that can be used on our networks, and our consumer disclosure practices. We cannot predict how these
rules, or their interpretation or enforcement, will affect our business, financial condition and results of operations.

The FCC has rules in place requiring interstate communications carriers, including commercial mobile wireless carriers, to contribute to a federal
USF that reimburses communications carriers who are providing subsidized communications services to underserved areas and users. The FCC
requires carriers to determine their percentage of traffic that is interstate or international and to make contributions based on the revenues associated
with such traffic. Our failure to comply with our USF obligations could subject us to significant fines or forfeitures. The FCC is also considering
whether to amend rules regarding USF contributions, and new requirements could result in increased contribution obligations for us and other
carriers.

We participate in the federal government's Lifeline program, which provides support from the USF to subsidize discounted telecommunications
services for qualified low- income consumers. In order to participate in the Lifeline program in any given state, a carrier must be designated as an
ETC in that state. As of December 31, 2012, Cricket had been designated as an ETC in 27 states and the District of Columbia. In January 2012, the
FCC adopted an order regarding the Lifeline program, the stated purpose of which is to streamline the administration of the program and to
implement measures to curb perceived waste, fraud and abuse in the program. In addition, various states are considering or enacting rules with similar
stated purposes as the FCC order. In connection with the FCC's order, among other things, we are required to have our Lifeline customers re- certify
on an annual basis their eligibility to participate in the program. These requirements could result in the loss of Lifeline customers and associated
funding from the USF if these customers fail to meet the FCC's eligibility standards or fail to respond to requests to re- certify their eligibility.
Further, the FCC is developing a National Lifeline Accountability Database, the primary purpose of which will be to validate the identity of Lifeline
customers and prevent Lifeline support from being provided to more than one eligible recipient per household in accordance with FCC regulations.
While the timing of the deployment of the database is uncertain, its implementation and use could reduce the number of customers we enroll in our
Lifeline programs and thus the amount of Lifeline funding we receive. In addition, the FCC could pursue enforcement action against us and impose
monetary




                                                                              13
                                                                                                                                      CRICKET00427552
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 15 of 194

penalties if it were to conclude that we violated any of the Lifeline rnles. In addition, future action by Congress, the FCC, or the states in which we
have been designated as an ETC could reduce or eliminate the amount of Lifeline funding we receive for providing wireless service to certain
qualifying low income customers, which could result in the loss of subscribers and the associated service revenue.

In November 2011, the FCC adopted an order establishing new universal service support mechanisms intended to support both voice and broadband
 services in high- cost areas, which would be funded through a new Connect America Fund, or CAF. Over time, these CAF mechanisms will replace
legacy high- cost support mechanisms that currently provide funding to wireless carriers and other ETCs. The new CAF mechanisms place greater
limits on the total amount of high- cost support available to wireless ETCs (as opposed to wireline incumbents). At the same time, the CAF
mechanisms will reduce or eliminate available support in certain high- cost areas that benefit from competition. The CAF program has not yet been
implemented fully, and the FCC has sought further public comment with respect to certain details of its implementation. For example, the FCC has
 stated its intent to distribute funds to wireless ETCs through a competitive auction mechanism but has not yet finalized the details of such a program.
In addition, the FCC order establishing the CAF program is the subject of pending petitions for reconsideration filed with the FCC, as well as pending
judicial appeals. As such, there is uncertainty as to how and when the CAF program will be implemented fully and how such implementation could
impact wireless carriers and competition in local and national markets.

We also are subject, or potentially subject, to numerous additional rnles and requirements, including universal service obligations; number portability
requirements; number pooling rules; rules governing billing, subscriber privacy and customer proprietary network information; roaming obligations;
rules that require wireless service providers to configure their networks to facilitate electronic surveillance by law enforcement officials; rate
averaging and integration requirements; rules governing spam, telemarketing and truth- in- billing; and rules requiring us to offer equipment and
services that are accessible to and usable by persons with disabilities, among others. There are also pending proceedings exploring the imposition of
various types of nondiscrimination, open access and broadband management obligations on our devices and networks; the prohibition of device
exclusivity; the possible re- imposition of bright- line spectrum aggregation requirements; further regulation of special access used for wireless
backhaul services; and the effects of the siting of communications towers on migratory birds, among others. Some of these requirements and pending
proceedings (of which the foregoing examples are not an exhaustive list) pose technical and operational challenges to which we, and the industry as a
whole, have not yet developed clear solutions. These requirements generally are the subject of pending FCC or judicial proceedings, and we are
unable to predict how they may affect our business, financial condition or results of operations.

State, Local and Other Regulation

Congress has given the FCC the authority to preempt states from regulating rates and entry into commercial mobile radio service. The FCC, to date,
has denied all state petitions to regulate the rates charged by commercial mobile radio service providers. State and local governments are permitted to
manage public rights of way and can require fair and reasonable compensation from telecommunications providers, on a competitively neutral and
nondiscriminatory basis, for the use of such rights of way by telecommunications carriers, including commercial mobile radio service providers, so
long as the compensation required is publicly disclosed by the state or local government. States may also impose competitively neutral requirements
that are necessary for universal service, to protect the public safety and welfare, to ensure continued service quality and to safeguard the rights of
consumers. While a state may not impose requirements that effectively function as barriers to entry or create a competitive disadvantage, the scope of
state authority to maintain existing requirements or to adopt new requirements is unclear. State legislators, public utility commissions and other state
agencies are becoming increasingly active in efforts to regulate wireless carriers and the service they provide, including efforts to conserve
numbering resources and efforts aimed at regulating service quality, advertising, warranties and returns, rebates, and other consumer protection
measures.

The location and construction of our wireless antennas and base stations and the towers we lease on which such antennas are located are subject to
FCC and Federal Aviation Administration regulations, federal, state and local environmental and historic preservation regulations, and state and local
zoning, land use or other requirements.

The Digital Millennium Copyright Act, or DMCA, prohibits the circumvention of technological measures or access controls employed by or on
behalf of copyright owners to protect their copyrighted works. However, under the DMCA, the Copyright Office of the Library of Congress, or the
Copyright Office, has the authority to exempt for three- year periods certain circumventing activities that might otherwise be prohibited by the
statute. In July 2010, the Copyright Office granted an exemption to the DMCA to allow the circumvention of software locks and other finnware that
prohibit a wireless handset from connecting to a wireless network when such circumvention is accomplished for the sole purpose of lawfully
connecting the handset to another network. This exemption permitted locked handsets purchased from one wireless carrier to be unlocked and then
activated on another carrier's network. On October 28, 2012, the Copyright Office issued a new exemption under the


                                                                           11




                                                                             14
                                                                                                                                    CRICKET00427553
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 16 of 194

DMCA, which only permits the circumvention of software locks on handsets purchased before January 26, 2013. In order for locked devices
purchased after this date to be connected to another carrier's network, the customer must obtain the prior carrier's consent to unlock the device. This
new, narrowed exemption, and any further modification of the DMCA copyright exemption, could impact our ability to attract and activate new
customers.

We cannot assure you that any federal, state or local regulatory requirements currently applicable to our systems will not be changed in the future or
that regulatory requirements will not be adopted in those states and localities that currently have none. Such changes could impose new obligations on
us that could adversely affect our operating results.

Privacy

We are obligated to comply with a variety of federal and state privacy and consumer protection requirements. The Communications Act and FCC
rules, for example, impose various rules on us intended to protect against the disclosure of customer proprietary network information. Other FCC and
Federal Trade Commission rules regulate the disclosure and sharing of subscriber information. We have developed and comply with a policy
designed to protect the privacy of our customers and their personal information. State legislatures and regulators are considering imposing additional
requirements on companies to further protect the privacy of wireless customers. Our need to comply with these rules, and to address complaints by
subscribers invoking them, could adversely affect our operating results.

Intellectual Property

\Ve have pursued registration of our primary trademarks and service marks in the United States. Leap is a U.S. registered trademark and the Leap
logo is a trademark of Leap. Cricket, Cricket Wireless, Cricket Clicks, Muve Music, Muve First, Muve Headliner, My Perks, Flex Bucket, Real
Unlimited Unreal Savings and the Cricket "K" are U.S. registered trademarks of Cricket. In addition, the following are trademarks or service marks
of Cricket: BridgePay, Cricket By Week, Cricket Choice, Cricket Connect, Cricket Nation, Cricket PA YGo, Muve, Muve Money, Cricket
Crosswave, Seek Music, Cricket MyPerks and Cricket Wireless Internet Service. All other trademarks are the property of their respective owners.

\Ve also have several patents and have several patent applications pending in the United States relating to telecommunications and related services.
However, our business is not substantially dependent upon any of our patents or patent applications. We believe that our technical expertise,
operational efficiency, cost structure and ability to introduce new products in a timely manner are more critical to maintaining our competitive
position in the future.

Availability of Public Reports

As soon as is reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission, or SEC, our
proxy statements, Annual Reports on Form 10- K, Quarterly Reports on Form 10- Q, current reports on Form 8- K, and any amendments to those
reports, are available free of charge at www.leapwireless.com.      They are also available free of charge on the SEC's website at www.sec.gov. In
addition, any materials filed with the SEC may be read and copied by the public at the SEC's Public Reference Room at 100 F Street, NE,
Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1- 800- SEC- 0330.
The infonnation on our website is not part of this report or any other report that we furnish to or file with the SEC.

Financial Information Concerning Segments and Geographical Information

Financial information concerning our operating segment and the geographic area in which we operate is included in "Part II - Item 8. Financial
Statements and Supplementary Data" of this report.

Employees

As of December 31, 2012, we had 3,292 employees.

Seasonality

Our customer activity is influenced by seasonal effects related to traditional retail selling periods and other factors that arise in connection with our
target customer base. Based on historical results, we generally expect new sales activity to be highest in the first and fourth quarters, although during
2012 we experienced our lowest customer activity during the fourth quarter due, in part, to pricing changes we introduced in the third quarter which
reduced the amount of subsidy we provide on devices. Based on historical results, we also generally expect churn to be highest in the third quarter
and lowest in the first quarter. Sales


                                                                           12




                                                                             15
                                                                                                                                     CRICKET00427554
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 17 of 194

activity and churn, however, can be strongly affected by other factors, including changes in service plan pricing, device availability, economic
conditions, high unemployment (particularly in the lower- income segment of our customer base) and competitive actions, any of which may either
offset or magnify certain seasonal effects. Customer activity can also be strongly affected by promotional and retention efforts that we undertake. For
example, from time to time, we lower the price on select smartphones for customers who activate a new line of service and then transfer phone
numbers previously used with other carriers. This type of promotion is intended to drive significant, new customer activity for our smartphone
handsets and their accompanying higher- priced service plans. We also frequently offer existing customers the opportunity to activate an additional
line of voice service on a previously activated Cricket device not currently in service. Customers accepting this offer receive a free first month of
service on the additional line of service after paying an activation fee. We also utilize retention programs to encourage existing customers whose
service may have been suspended for failure to timely pay to continue service with us for a reduced or free amount. The design, size and duration of
our promotional and retention programs vary over time in response to changing market conditions. We believe that our promotional and retention
efforts, including those efforts described above, have generally provided and continue to provide important long- term benefits to us, including by
helping us attract new customers for our wireless services or by extending the period of time over which customers use our services, thus allowing us
to obtain additional revenue from handsets we have already sold. The success of any of these activities depends upon many factors, including the cost
that we incur to attract or retain customers and the length of time these customers continue to use our services. Sales activity that would otherwise
have been expected based on seasonal trends can also be negatively impacted by factors such as the billing system disruptions we experienced in
2011, promotional and retention efforts not performing as expected at various times in 2012, device quality issues, and inventory shortages for or
unavailability of certain of our strongest- selling devices that we have experienced at various times.

Inflation

\Ve believe inflation has not had a material effect on our results of operations.




                                                                             13




                                                                               16
                                                                                                                                   CRICKET00427555
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 18 of 194

Executive Officers of the Registrant
Name                            ~        Position with the Company
S. Douglas Hutcheson              56     Chief Executive Officer
Jerry V. Elliott                  53     President and Chief Operating Officer
William D. Ingram                 55     Executive Vice President, Strategy
R. Perley McBride                 47     Executive Vice President and Chief Financial Officer
Robert A. Strickland              51     Executive Vice President and Chief Technical Officer
Robert J. Irving, Jr.             56     Senior Vice President, Chief Administrative Officer, General Counsel and Secretary
Anne M. Liu                       51     Senior Vice President and Chief Accounting Officer

S. Douglas Hutcheson has served as our chief executive officer, or CEO, and a member of our board of directors since February 2005. Mr.
Hutcheson has held a number of positions with us since joining in September 1998 as part of our founding management team, having served as our
president between February 2005 and November 2012, chief financial officer, or CFO, between August 2002 and February 2005 and again between
September 2007 and June 2008, and in a number of vice president roles between September 1998 and January 2004 with responsibility for areas
including strategic planning and product and business development. From February 1995 to September 1998, Mr. Hutcheson served as vice president,
marketing in the Wireless Infrastructure Division at Qualcomm Incorporated. Mr. Hutcheson also serves as a member of the board of directors of
Pitney Bowes Inc. Mr. Hutcheson holds a B.S. in mechanical engineering from California Polytechnic University and an M.B.A. from the University
of California, Irvine.

Jerry V. Elliott has served as our president and chief operating officer since November 2012. Mr. Elliott previously served as our executive vice
president and chief financial officer from May 2012 to December 2012. Prior to joining us, from 2009 to 2011 Mr. Elliott served as chief financial
officer and chief administrative officer of The Weather Channel, Inc. In 2009, Mr. Elliott served as chief financial officer at Virgin Media, Inc.,
where he led all aspects of finance, strategy and planning, purchasing, facilities and information services. In 2008, he served as chief operating officer
and chief financial officer of Cengage Learning, Inc., a digital and print provider of higher education materials. Prior to that, from 2006 until it was
acquired by Crown Castle in 2007, Mr. Elliott served as the president and chief executive officer of Global Signal, Inc., the owner, lessor and
manager of communication towers and other communications sites. From 2002 to 2006, he served as chief financial officer, and later as president and
a director, of Frontier Communications, a provider of communication services. From 1987 to 2002, Mr. Elliott held a number of financial, legal and
management roles in the investment banking and legal fields. Mr. Elliott holds a B.B.A. in Accounting and Finance and a J.D. from Baylor University
and an LL.M. in Taxation from New York University.

William D. Ingram has served as our executive vice president, strategy since February 2012. Mr. Ingram previously served as acting CFO from
March 2012 to May 2012, as senior vice president, strategy from April 2008 through February 2012, as senior vice president, financial operations
from February 2008 to April 2008, and as a consultant to us from August 2007 to February 2008. Prior to joining us, Mr. Ingram served as vice
president and general manager of AudioCodes, Inc., a telecommunications equipment company from July 2006 to March 2007. Prior to that,
Mr. Ingram served as the president and chief executive officer of Nuera Communications, Inc., a provider of VoIP infrastructure solutions, from
September 1996 until it was acquired by AudioCodes, Inc. in July 2006. Prior to joining Nuera Communications in 1996, Mr. Ingram served as the
chief operating officer of the clarity products division of Pacific Communication Sciences, Inc., a provider of wireless data communications products,
as president of Ivie Industries, Inc. a computer security and hardware manufacturer, and as president of KevTon, Inc. an electronics manufacturing
company. Mr. Ingram holds an A.B. in economics from Stanford University and an M.B.A. from Harvard Business School.

R. Perley McBride has served as our executive vice president and CFO since December 2012. Prior to joining us, from September 2011 to
December 2012 Mr. McBride served as the executive vice president of finance at The Weather Company, or TWC (which consists of The Weather
Channel television network, The Weather Channel digital properties (weather.corn and The Weather Channel mobile), Weather Underground, and the
professional division, which includes Weather Services International and Weather Central), overseeing the company's accounting, tax, treasury,
procurement, real estate, facilities, financial planning and analysis, operational and strategic planning, risk and insurance, and corporate development
functions. Prior to that, Mr. McBride served in senior vice president positions at TWC from April 2010 to September 2011, overseeing treasury,
procurement, real estate, facilities, financial planning and analysis, operational and strategic planning, and corporate development functions. From
August 1999 to April 2010, Mr. McBride served in finance roles at Frontier Communications, a


                                                                            14




                                                                             17
                                                                                                                                     CRICKET00427556
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 19 of 194

provider of communication services, including as vice president of financial planning and analysis. Prior to that, from April 1994 to August 1999 Mr.
McBride held accounting and finance roles with Sprint PCS and Citizens Communications. Mr. McBride holds a B.S. from Mount Allison University
in Canada and an M.B.A. from the University of Houston.

Robert A. Strickland has served as our executive vice president and chief technical officer since February 2012. From August 2010 to February
2012, Mr. Strickland provided strategic information technology consulting services through his own firm. Prior to that, Mr. Strickland served as
senior vice president and chief information officer of T- Mobile USA, Inc. from December 2006 to March 2010. Prior to joining T- Mobile USA,
Strickland served as senior vice president and chief information officer at EchoStar Communications Corporation from May 2005 to November
2006. From January 2004 to April 2005, he served as president and chief operating officer of Silas Technologies Holdings, Inc. and served as chief
executive officer of Xperts, Inc. from February 2001 to January 2004. From 1984 to 2001, Strickland held a number of IT, engineering and
programing roles in the cable, education, computer and other industries. Mr. Strickland holds a B.A. in mathematics from Brandeis University.

Robert J. Irving, Jr. has served as our senior vice president, chief administrative officer, general counsel and secretary since November 2012. Mr.
Irving previously served as our senior vice president, general counsel and secretary from May 2003 and November 2012, as our vice president, legal
from August 2002 to May 2003, and as our senior legal counsel from September 1998 to August 2002. Prior to that, Mr. Irving served as
administrative counsel for Rohr, Inc., a corporation that designed and manufactured aerospace products from 1991 to 1998, and prior to that served as
vice president, general counsel and secretary for IRT Corporation, a corporation that designed and manufactured x- ray inspection equipment. Before
joining IRT Corporation, Mr. Irving was an attorney at Gibson, Dunn & Crutcher. Mr. Irving was admitted to the California Bar Association in 1982.
Mr. Irving holds a B.A. from Stanford University, an M.P.P. from The John F. Kennedy School of Government of Harvard University and a J.D.
from Harvard Law School.

Anne JYI.Liu has served as our senior vice president and chief accounting officer since November 2012. Ms. Liu previously served as our vice
president and controller from December 2008 to November 2012 and as our assistant controller from December 2006 to December 2008. Prior to
joining us, Ms. Liu served in a number of accounting and finance roles with Science Applications International Corporation (SAIC), a scientific,
engineering, and technology applications company, between March 1990 and November 2006, including as vice president of finance. Between
 September 1983 and March 1990, Ms. Liu held various audit positions with Deloitte (formerly Touche Ross). Ms. Liu holds a B.A. in government
from Pomona College and is a certified public accountant.

Item lA. Risk Factors

Risks Related to Our Business and Industry

We Have Experienced Net Losses, and We May Not Be Profitable in the Future.

We experienced a net loss of $187.3 million, $317.7 million and $785.1 million for the years ended December 31, 2012, 2011 and 2010, respectively.
We may not generate profits in the future on a consistent basis or at all. Our strategic objectives depend on our ability to successfully and cost-
effectively operate our markets, on our ability to forecast and respond appropriately to changes in the competitive and economic environment, on the
successful enhancement of our distribution channels, and on customer acceptance of our Cricket product and service offerings. If we fail to attract and
retain additional customers for our Cricket products and services and fail to achieve consistent profitability in the future, that failure could have a
material adverse effect on our financial condition.

Our Strategic Plans Require that We Retain and Grow Our Current Customer Base; Our Failure to Do So Would Negatively Affect Our
Business Plans and Financial Outlook.

\Ve have recently experienced quarterly net customer losses that decreased our total number of customers, including in the second, third and fourth
quarters of 2012. In addition, our growth has varied substantially in the past. We believe that this uneven growth generally has reflected competition
in the wireless telecommunications market, promotional activity, seasonal trends in customer activity and varying national economic conditions. Our
current business plans assume that we will increase our customer base over time, providing us with increased economies of scale. Our ability to
continue to grow our customer base and to achieve increased customer penetration levels in our markets is subject to a number of risks, including,
among other things, increased competition, our inability to manage or increase our network capacity or service offerings to meet increasing customer
demand, promotional or retention activities that do not perfonn as expected, device quality and selection issues, inventory shortages, device pricing,
unfavorable economic conditions (which may have a disproportionate negative impact on portions of our customer base), our inability to successfully
enhance our distribution channels, billing or other system or service disruptions, adverse changes in


                                                                          15




                                                                            18
                                                                                                                                   CRICKET00427557
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 20 of 194

the legislative and regulatory environment and other factors that may limit our ability to grow our customer base. If we continue to lose customers or
are unable to attract and retain a growing customer base, that failure could have a material adverse effect on our business, financial condition and
results of operations.

The Operation of Our Business Requires a Significant Amount of Cash. Our Ability to Generate Cash Depends on Many Factors Beyond
Our Control.

Our business requires that we generate a significant amount of cash flow from operations to fund ongoing liquidity requirements, including payments
on our indebtedness. Our ability to generate cash flow from operations is subject to our operational performance and to general economic, financial,
competitive, legislative, regulatory and other factors that are beyond our control. We cannot assure you that our business will generate sufficient cash
flow from operations to fund our ongoing liquidity needs. If cash flow from operations is insufficient, we may be required to take actions, such as
delaying or reducing capital expenditures, attempting to restructure or refinance our indebtedness prior to maturity, reducing operating expenses,
selling assets or seeking additional capital. Any or all of these actions may be insufficient to allow us to fund our liquidity needs. Further, we may be
unable to take any of these actions on commercially reasonable terms or at all.

We Face Significant Competition, Which Could Have a Material Adverse Effect on Demand for Cricket Service.

The wireless telecommunications industry is very competitive. In general, we compete with national facilities- based wireless providers and their
prepaid affiliates or brands, local and regional carriers, non- facilities- based MVNOs, VoIP service providers, traditional landline service providers,
cable companies and mobile satellite service providers.

Many of our competitors have greater name and brand recognition, larger spectrum holdings, larger network footprints, access to greater amounts of
capital, greater technical, sales, marketing and distribution resources and established relationships with a larger base of current and potential
customers. These advantages may allow our competitors to provide service offerings with more extensive features and options than those we
currently provide; offer the latest and most popular devices through exclusive vendor arrangements; market to broader customer segments and offer
service over larger geographic areas than we can; offer bundled service offerings that include landline phone, television and internet services that we
are not able to duplicate; and purchase equipment, supplies, devices and services at lower prices than we can. As device selection and pricing become
increasingly important to customers, any restriction on our ability to offer customers the latest and most popular devices as a result of exclusive
dealings between device manufacturers and our larger competitors could put us at a significant competitive disadvantage and make it more difficult
for us to attract and retain customers. In addition, some of our competitors are able to offer their customers roaming services at lower rates. As
consolidation in the industry creates even larger competitors, advantages that our competitors may have, as well as their bargaining power as
wholesale providers of roaming services, may increase. For example, in connection with the offering of our nationwide voice and data roaming
services, we have encountered problems with certain large wireless carriers in negotiating terms for roaming arrangements that we believe are
reasonable, and we believe that consolidation has contributed significantly to some carriers' control over the terms and conditions of wholesale
roaming services.

In addition, national wireless providers have recently entered into a number of strategic transactions that could lead to further competitive pressures.
In August 2012, Verizon Wireless acquired significant amounts of spectrum from SpectrumCo, a consortium of cable companies. In October 2012,
Deutsche Telekom and MetroPCS entered into an agreement to combine T- Mobile and MetroPCS. In October 2012, Softbank agreed to acquire an
approximately 70% ownership position in Sprint Nextel, followed in December 2012 by Sprint agreeing to acquire the remaining ownership stake in
Clearwire that it did not already own. These transactions are each subject to regulatory review and approval. If consummated, these transactions could
further intensify the competitive pressures we face.

The competitive pressures of the wireless telecommunications industry and the attractive growth prospects in the prepaid segment have caused a
number of our competitors (including AT&T, Verizon Wireless, Sprint and T- Mobile) to offer competitively- priced unlimited prepaid and postpaid
service offerings. In addition, a number of carriers have begun to offer bundled service offerings comprised of unlimited voice service and fixed
amounts of data that customers can share across all of their wireless devices. We also face additional competition in the prepaid segment from
Lifeline service offerings, which are available to consumers at reduced costs (and in some cases at no cost) because carriers offering this service
receive a subsidy payment from the federal USF program. These Lifeline service offerings are also being provided by new MNVO providers who are
utilizing other carriers' networks.

In addition to our voice offerings, many companies offer other products and services that compete with those we offer. For example, there are
numerous music services that compete with our Muve Music service, including the iTunes service offered by Apple, and various streaming services
offered by Rhapsody, Pandora, Spotify and others.These various service offerings have presented, and are expected to continue to present, strong
competition in markets in which our offerings overlap.




                                                                           16




                                                                             19
                                                                                                                                    CRICKET00427558
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 21 of 194

\Ve may also face additional competition from new entrants in the wireless marketplace, many of whom may have significantly more resources than
we do or who may be able to offer competing wireless services with less capital investment than we require. The FCC is pursuing policies designed to
increase the number of wireless licenses and spectrum available for the provision of voice, data and mobile broadband services in each of our
markets, as well as policies to increase the level of broadband competition. For example, the FCC has adopted rules that allow the partitioning,
disaggregation and leasing of wireless licenses, which may increase the number of our competitors. The FCC announced in March 2010, as part of its
National Broadband Plan, the goal of making an additional 500 MHz of spectrum available for broadband use within the next 10 years, of which the
FCC stated that 300 MHz should be made available for mobile use within five years. The FCC has also adopted policies to allow satellite operators to
use portions of their spectrum for ancillary terrestrial use and recently made further changes intended to facilitate the terrestrial use of this spectrum
for voice, data and mobile broadband services. For example, the FCC recently approved a proposal from Dish Network to convert spectrum currently
used for satellite service into spectrum that would support a terrestrial wireless network. The FCC has also permitted the offering of broadband
services over power lines. The auction and licensing of new spectrum, the re- purposing of other spectrum or the pursuit of policies designed to
encourage broadband adoption across wireline and wireless platforms may result in new or existing competitors acquiring additional capacity or
offering voice or data services without deploying their own wireless facilities, which could allow them to offer services that we may not be able to
offer cost effectively, or at all, with the licenses we hold or to which we have access.

The evolving competitive landscape negatively impacted our financial and operating results in 2012, including in the second, third and fourth quarters
of 2012 when we experienced net customer losses. Our ability to remain competitive will depend, in part, on our ability to anticipate and respond to
various competitive factors and to keep our costs low. During the third quarter of 2012, we increased pricing on our devices in an effort to better
manage device subsidies and promote the addition of longer- tenured customers, although such changes have also had the effect of decreasing gross
customer additions. We also introduced new pricing plans for our service offerings, which included new features such as visual voicemail on certain
smartphones, enhanced international calling plans, and supplemental data packages, and we enhanced our Muve Music service, which is now offered
for no additional cost in service plans for our Android- based smartphones. In addition, through a third party we have introduced a device leasing
program in certain of our markets to help customers manage the cost of purchasing a handset, and we plan to expand the availability and type of
handset financing programs we offer in 2013. The extent to which these initiatives and others we may introduce will positively impact our future
financial and operational results will depend upon our continued efforts to enhance the productivity of our distribution channels, continued customer
acceptance of our product and service offerings, and our ability to retain these customers. The evolving competitive landscape may result in more
competitive pricing, slower growth, higher costs and increased customer turnover. Any of these results or actions could have a material adverse effect
on our business, financial condition and results of operations.

General Economic Conditions May Adversely Affect Our Business, Financial Performance or Ability to Obtain Debt or Equity Financing on
Reasonable Terms or at All.

Our business and financial performance are sensitive to changes in general economic conditions, including changes in interest rates, consumer credit
conditions, consumer debt levels, consumer confidence, rates of inflation (or concerns about deflation), unemployment rates, energy costs and other
macro- economic factors. Market and economic conditions have been unprecedented and challenging in recent years. Continued concerns about the
systemic impact of a long- term downturn, high unemployment, high energy costs, the availability and cost of credit and unstable housing and
mortgage markets have contributed to increased market volatility and economic uncertainty. These factors have led to a decrease in spending in
recent years by businesses and consumers alike.

Continued market turbulence and weak economic conditions may materially adversely affect our business and financial perforniance in a number of
ways. Because we do not require customers to sign fixed- term contracts or pass a credit check, our service is available to a broad customer base and
may be attractive to a market segment that is more vulnerable to weak economic conditions. As a result, during general economic downturns, we may
have greater difficulty in gaining new customers within this base for our services and existing customers may be more likely to tenninate service due
to an inability to pay. For example, high unemployment levels have historically impacted our customer base, especially the lower- income segment of
our customer base, by decreasing their discretionary income and affecting their ability to maintain service. Continued weak economic conditions and
tight credit conditions may also adversely impact our vendors and dealers, some of which have filed for or may be considering bankruptcy, or may
experience cash flow or liquidity problems, any of which could adversely impact our ability to distribute, market or sell our products and services.
Sustained difficult, or worsening, general economic conditions could have a material adverse effect on our business, financial condition and results of
operations.

In addition, U.S. credit markets have in recent years experienced significant dislocations and liquidity disruptions. Uncertainty in the credit or capital
markets could negatively impact our ability to access additional debt financing or to refinance existing indebtedness in the future on favorable terms
or at all. These general economic conditions, combined with intensified competition


                                                                            17




                                                                              20
                                                                                                                                      CRICKET00427559
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 22 of 194

in the wireless telecommunications       industry and other factors, have also adversely affected the trading prices of equity securities of many
U.S. companies, including Leap, which could significantly limit our ability to raise additional capital through the issuance of common stock,
preferred stock or other equity securities. Any of these risks could impair our ability to fund our operations or limit our ability to expand our business,
which could have a material adverse effect on our business, financial condition and results of operations.

We Have Entered into Agreements with Significant Purchase Commitments and Cannot Guarantee that We Will Meet These Commitments
or Realize the Expected Benefits from These Agreements.

iPhone Purchase Commitment
In May 2012, we entered into a three- year iPhone purchase commitment with Apple. The commitment began upon our launch of sales of the iPhone
in June 2012. Based on our current handset purchase and sales mix and current iPhone device pricing, we estimate that the commitment would
require us to purchase approximately $800 million of iPhones, with annual commitments during the three- year period that increase moderately in the
second and third years. We project that the minimum number of iPhones that we are required to purchase from Apple over the term of the
commitment would represent 10% or less of the total number of handsets we expect to sell to new and upgrading customers over the period of the
commitment and for approximately one year thereafter. However, the actual amount that we spend and the number of devices that we purchase over
the term of the commitment will depend on many factors, including customer acceptance and availability of current and future versions of the device,
future costs for the device, the success of our marketing and advertising efforts, customer demand for devices offered by other manufacturers and
other factors.
At our current purchase rate, we project that we will purchase approximately one- half of our first- year minimum purchase commitment through June
2013, although the actual amount of our purchases will depend on the factors described above. If Apple were to require us to meet the annual
minimum commitment in each of the three years of the contract tenn, we estimate that we would be required to purchase approximately $100 million
of additional iPhones in mid- 2013 above our current purchase rate, approximately $150 million of additional iPhones in mid- 2014 above our current
purchase rate and approximately $200 million of additional iPhones in mid- 2015 above our current purchase rate. If we were unable to sell such
additional devices at the rates and prices we project, such differences could have a material adverse impact on our business, results of operations and
financial condition.
Wholesale Agreement
In August 2010, we entered into a wholesale agreement with an affiliate of Sprint Nextel which we use to offer Cricket services in nationwide
retailers outside of our current network footprint. We have agreed, among other things, to purchase a minimum of $300 million of wholesale services
over the initial five- year term of the agreement, with the following annual minimum purchase commitments: $20 million in 2011; $75 million in
2012; $80 million in 2013; $75 million in 2014; and $50 million in 2015. We entered into an amendment to the wholesale agreement in February
2013 to enable us to purchase 4G LTE services. In addition, under the amendment, we can credit up to $162 million of revenue we provide Sprint
under other existing commercial arrangements against the minimum purchase commitment. Any wholesale revenue we provide to Sprint in a given
year above the minimum purchase commitment for that particular year is credited to the next succeeding year. However, to the extent the revenues
we provide Sprint were to fall beneath the applicable commitment amount for any given year, excess revenues from a subsequent year could not be
carried back to offset such shortfall.
Our obligation to provide the minimum purchase amount for any calendar year is subject to Sprint's compliance with specified covenants in the
wholesale agreement. Based upon a review of information provided by us to Sprint, we informed Sprint that certain of those covenants had not been
met in 2012 and that, as a result, we were not subject to the minimum purchase commitment for that year. Sprint disputed that assertion. In February
2013, the parties resolved the matter.
Other Agreements
Other agreements that we have entered into with significant purchase commitments include our agreements with music content providers that require
us to purchase certain minimum amounts of content for our Muve Music service. As we continue to expand the size and scope of our business, we
may enter into additional agreements with vendors with significant purchase commitments to enable us to offer enhanced products and services or to
obtain more favorable overall purchasing terms and conditions.

There are numerous risks and uncertainties that could impact our ability to realize the expected benefits from these arrangements or any new ones we
may enter into. We cannot guarantee that customers will accept our products and service offerings at the levels we expect, that prices will not decline
to levels below what we have negotiated to pay or that we will be able to satisfy any purchase commitments. We are significantly reducing the
number of locations in which we offer our products in the nationwide retail channel


                                                                            18




                                                                              21
                                                                                                                                       CRICKET00427560
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 23 of 194

from approximately 13,000 locations at June 30, 2012 to approximately 5,000 locations by early 2013, which may impact our sales volumes and
therefore the amount of services we may purchase under the wholesale agreement. Furthermore, we cannot guarantee that we will be able to renew
these agreements or any future agreement on terms that will be acceptable to us. If we are unable to attract new wireless customers and sell our
products and services at the levels we expect, our ability to derive benefits from these agreements or any future agreement we enter into could be
limited, which could materially adversely affect our business, financial condition and results of operations.

Our Significant Indebtedness Could Adversely Affect Our Financial Health and Prevent Us from Fulfilling Our Obligations. We May Be
Unable to Refinance Our Indebtedness Prior to Maturity.

We have now and will continue to have a significant amount of indebtedness. As of December 31, 2012, our total outstanding indebtedness was
$3,302.5 million, including $400 million in aggregate principal amount of outstanding borrowings under our senior secured credit agreement, or the
Credit Agreement, $250 million in aggregate principal amount of 4.5% convertible senior notes due 2014, $1,100 million in aggregate principal
amount of 7.75% senior secured notes due 2016 and $1,600 million in aggregate principal amount of 7.75% senior notes due 2020.

Our significant indebtedness could have material consequences. For example, it could:

       make it more difficult     for us to service or refinance     our debt
       obligations;

•increase our vulnerability to general adverse economic and industry conditions;

•impair our ability to obtain additional financing in the future for working capital needs, capital expenditures, network build- out and other activities,
 including acquisitions and general corporate purposes;

        require us to dedicate a substantial portion of our cash flows from operations to the payment of principal and interest on our indebtedness,
        thereby reducing the availability of our cash flows to fund working capital needs, capital expenditures, acquisitions and other general
        corporate purposes;

•limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; and

•place us at a disadvantage compared to our competitors that have less indebtedness.

Any of these risks could impact our ability to fund our operations or limit our ability to expand our business, which could have a material adverse
effect on our business, financial condition and results of operations. Furthermore, any significant capital expenditures or increased operating expenses
associated with the launch of new product or service offerings or other business investment initiatives will decrease OIBDA and free cash flow for
the periods in which we incur such costs, increasing the risk that we may not be able to service our indebtedness.

In addition, we cannot guarantee that we will be able to refinance all or any portion of our indebtedness prior to its maturity. We currently expect that
we will need to refinance all or substantially all of our $1.1 billion of senior secured notes due 2016 before they mature. If we are unable to repay or
refinance our indebtedness as planned, we will likely be required to take additional actions to generate liquidity such as delaying or reducing capital
expenditures, reducing operating expenses, selling assets or seeking additional equity capital. There can be no assurance, however, that we will be
able to obtain sufficient funds to enable us to repay or refinance any of our indebtedness on commercially reasonable terms or at all.

Despite Current Indebtedness Levels, We May Incur Additional Indebtedness, Which Could Further Increase the Risks Associated with Our
Leverage.

The terms of our Credit Agreement, and the indentures governing Cricket's secured and unsecured senior notes permit us, subject to specified
limitations, to incur additional indebtedness, including secured indebtedness. The indenture governing Leap's convertible senior notes does not limit
our ability to incur debt.

We may incur additional indebtedness in the future, as market conditions permit, to enhance our liquidity and to provide us with additional flexibility
to pursue business investment initiatives, which could consist of debt financing from the public and/or private credit or capital markets. If new
indebtedness is added to our current levels of indebtedness, the related risks that we now face could intensify. In addition, depending on the timing
and extent of any additional indebtedness that we could incur and our then- current consolidated leverage ratio, such additional amounts could
potentially result in the issuance of adverse credit ratings affecting us and/or our outstanding indebtedness. Any future adverse credit ratings could
make it more difficult or expensive for


                                                                            19




                                                                              22
                                                                                                                                      CRICKET00427561
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 24 of 194

us to borrow in the future and could affect the trading prices of our secured and unsecured senior notes, our convertible senior notes and our common
stock.

Covenants in Our Credit Agreement and Indentures or in Credit Agreements or Indentures That We May Enter into in the Future May
Limit Our Ability to Operate Our Business.

Our Credit Agreement and the indentures governing Cricket's secured and unsecured senior notes contain covenants that restrict the ability of Leap,
Cricket and their restricted subsidiaries to make distributions or other payments to our investors or subordinated creditors unless we satisfy certain
financial tests or other criteria. In addition, our Credit Agreement and indentures include covenants restricting, among other things, the ability of
Leap, Cricket and their restricted subsidiaries to:

•incur additional indebtedness;

         create  liens       or other
         encumbrances;

•place limitations on distributions from restricted subsidiaries;

•pay dividends, make investments, prepay subordinated indebtedness or make other restricted payments;

•issue or sell capital stock of restricted subsidiaries;

•issue guarantees;

• sell or otherwise dispose of all or substantially all of our assets;

•enter into transactions with affiliates; and

•make acquisitions or merge or consolidate with another entity.

The restrictions in our Credit Agreement and the indentures governing Cricket's secured and unsecured senior notes could limit our ability to make
borrowings, obtain debt financing, repurchase stock, refinance or pay principal or interest on our outstanding indebtedness, complete acquisitions for
cash or debt or react to changes in our operating environment. Any credit agreement or indenture that we may enter into in the future may have
similar or more onerous restrictions.

Our Credit Agreement also provides for an event of default upon the occurrence of a change of control, which includes the acquisition of beneficial
ownership of 35% or more of Lea p's equity securities (other than a transaction where immediately after such transaction Leap will be a wholly owned
subsidiary of a person of which no person or group is the beneficial owner of 35% or more of such person's voting stock), a sale of all or substantially
all of the assets of Leap and its restricted subsidiaries and a change in a majority of the members of Leap's board of directors that is not approved by
the board. In addition, under the indentures governing our secured and unsecured senior notes and convertible senior notes, if certain "change of
control" events occur, each holder of notes may require us to repurchase all of such holder's notes at a purchase price equal to 101 % of the principal
amount of secured or unsecured senior notes, or 100% of the principal amount of convertible senior notes, plus accrued and unpaid interest.

If we default under our Credit Agreement or any of the indentures governing our secured or unsecured senior notes or convertible senior notes
because of a covenant breach or otherwise, all outstanding amounts thereunder could become immediately due and payable. We cannot assure you
that we would be able to obtain a waiver should any default occur. Any acceleration of amounts due would have a material adverse effect on our
liquidity and financial condition, and we cannot assure you that we would have sufficient funds to repay all of the outstanding amounts under our
Credit Agreement or the indentures governing our secured and unsecured senior notes and convertible senior notes.

If Customer Usage of Our Services Exceeds Our Expectations, Our Costs of Providing Service Could Increase, Which Could Have a
Material Adverse Effect on Our Operating Expenses.

Because we offer unlimited voice, data, mobile broadband and music download services for a flat monthly rate, our customers' average usage of these
services per month is significant. We provide these services through our own Cricket network footprint and through roaming and wholesale
agreements that we entered into with other carriers.

If customers exceed expected usage for our voice, data, mobile broadband or music download services, we could face capacity problems and our
costs of providing the services could increase. Although we own less spectrum in many of our markets than our


                                                                          20




                                                                            23
                                                                                                                                    CRICKET00427562
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 25 of 194

competitors, we seek to design our network to accommodate our expected high rates of usage for our services, and we continue to assess and seek to
implement technological improvements to increase the efficiency of our wireless spectrum. We currently manage our network and users of our
smartphones and Cricket Broadband service by limiting throughput speeds if usage exceeds certain thresholds. However, if future wireless use by
Cricket customers increases faster than we anticipate and exceeds the then- available capacity of our network, service quality may suffer. In addition,
our roaming or wholesale costs may be higher than we anticipate. Depending on the extent of customers' future use of our network and the roaming
and wholesale services we provide, we may be forced to raise the price or alter the service offerings of our wireless or mobile broadband services,
further limit data quantities or speeds, otherwise limit the number of new customers for certain services, acquire additional spectrum or incur
substantial additional capital expenditures to enhance network capacity or quality.

We May Be Unable to Obtain or Maintain the Roaming and Wholesale Services We Need From Other Carriers to Remain Competitive.

Many of our competitors have regional or national networks which enable them to offer automatic roaming services to their subscribers at a lower
cost than we can offer. The networks we operate do not, by themselves, provide national coverage and we must pay fees to other carriers who provide
roaming and wholesale services to us. We currently rely on roaming agreements with several carriers for the majority of our roaming services and
generally on one key carrier for 3G data roaming services. In addition, we recently entered into an agreement with that carrier for 4G data roaming
services. We have also entered into a wholesale agreement, which we use to offer Cricket services in nationwide retailers outside of our current
network footprint, and we recently amended that agreement to allow us to purchase 4G LTE services. Most of our roaming agreements cover voice
but not data services and some of these agreements may be terminated on relatively short notice. In addition, we believe that the rates charged to us
by some of these carriers are higher than the rates they charge to certain other roaming partners.

The FCC has adopted rules requiring commercial mobile radio service providers to provide automatic roaming for voice and SMS text messaging
services on just, reasonable and non- discriminatory terms. The FCC has also adopted rnles generally requiring carriers to offer data roaming services
on commercially reasonable terms. These orders, however, do not provide or mandate any specific mechanism for determining the reasonableness of
roaming rates and require that roaming complaints be resolved on a case- by- case basis, based on a non- exclusive list of factors that can be taken
into account in determining the reasonableness of particular conduct or rates. In addition, the FCC's data roaming order is subject to a petition for
reconsideration at the FCC. In light of the current FCC rules, orders and proceedings, if we were unexpectedly to lose the benefit of one or more key
roaming or wholesale agreements, we may be unable to obtain similar replacement agreements and as a result may be unable to continue providing
nationwide voice and 3G or 4G data roaming services for our customers or may be unable to provide such services on a cost- effective basis. Our
inability to obtain new or replacement roaming services on a cost- effective basis may limit our ability to compete effectively for wireless customers,
which may increase our churn and decrease our revenues, which in turn could materially adversely affect our business, financial condition and results
of operations.

The Wireless Industry Is Experiencing Rapid Technological Change; Offering LTE Services Will Require Us to Make Significant Capital
Investments and/or Enter Into Partnerships or Joint Ventures with Others.

The wireless communications industry continues to experience significant technological change, as evidenced by the ongoing improvements in the
capacity and quality of digital technology, the development and commercial acceptance of wireless data services, shorter development cycles for new
products, and enhancements and changes in end- user requirements and preferences. Our continued success will depend, in part, on our ability to
anticipate and adapt to technological changes and to offer, on a timely basis, services that meet customer demands.

Competitors have begun providing competing wireless telecommunications services through the use of next- generation technologies, such as LTE,
WiMax and HSPA+. We have covered approximately 21 million POPs with next- generation LTE network technology and are exploring cost-
effective ways to deliver L TE services to additional customers, including by deploying facilities- based coverage or by entering into partnerships or
joint ventures with other carriers. If we are unable to offer our customers cost- effective LTE services, such failure would have a material adverse
effect on our competitive position and our business, financial condition and results of operations.

Deployment of L TE through facilities- based coverage requires significant capital investment. Capital expenditures for the deployment of L TE are
currently anticipated to be less than $10 per covered POP. The extent to which we pursue additional facilities- based LTE coverage and the actual
amount we spend to do so will depend upon multiple factors, including the availability of alternatives such as partnerships or joint ventures with
others. In addition, we may have unanticipated or unforeseen costs in connection with the deployment of LTE and the maintenance of our network. If
we pursue further facilities- based coverage, we expect that we would likely be required over time to acquire or access additional spectrum or take
other actions to enable us to provide LTE at service levels that would meet future customer expectations. We currently own an average of 23 MHz of
spectrnm


                                                                          21




                                                                            24
                                                                                                                                   CRICKET00427563
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 26 of 194

in the markets we operate, which generally includes an initial spectrum reserve that we could use to deploy LTE. The national wireless carriers
against which we compete generally have greater spectrum capacity than we do in the markets in which we would launch LTE. Because the
efficiency of an LTE network and the peak speeds that it can deliver depend upon the amount of contiguous spectrum that is available, competitors
who have access to more spectrum than we do are likely to offer faster speeds for their next- generation services or operate those networks more
efficiently than we could. As a result, we may be required to take various actions to meet consumer demand, including acquiring additional spectrum,
entering into third- party wholesale or roaming arrangements, leasing additional cell sites, spending additional capital to deploy equipment or other
actions. We cannot assure you that we would be able to take any of these actions at reasonable costs, on a timely basis or at all.

\Ve recently entered into a nationwide roaming agreement for LTE services. In addition, we have also amended our wholesale agreement to enable us
to provide LTE services. We cannot guarantee that we will be able to maintain or renew these arrangements or enter into additional agreements on a
cost- effective basis. There are also risks that other wireless carriers on whose networks our customers roam may change their technology to other
technologies or pursue standards that are incompatible with ours. If these risks materialize, our business, financial condition or results of operations
could be materially adversely affected.

\Ve cannot predict which of the many possible future technologies, standards, products or services will be important to maintain our competitive
position. The evolutionary path that we have selected or may select in the future for L TE or other technologies may not be demanded by customers or
provide the advantages that we expect. If such services are not broadly adopted within the industry or commercially accepted by our customers, our
revenues and competitive position could be materially and adversely affected. In addition, the cost of implementing or competing against alternative
or future technological innovations may be prohibitive to us, and we may lose customers if we fail to keep up with these changes.

We May Be Unable to Acquire Additional Spectrum in the Future at a Reasonable Cost or on a Timely Basis.

We expect that we will likely be required to acquire or access additional spectrum in the future to satisfy increasing demand for data and mobile
broadband services, to maintain an acceptable grade of service and to provide or support new services or technologies to meet increasing customer
demands. We cannot assure you that additional spectrum will become available at auction or in the after- market at a reasonable cost, or at all, or that
we will have sufficient capital resources, or the capacity to raise sufficient capital resources, to acquire additional spectrum that we may require to
meet customer demands and remain competitive. In addition, the FCC may impose conditions on the use of new wireless broadband mobile spectrum,
such as heightened build- out requirements or open access requirements, which may make it less attractive or uneconomical for us. If we are unable to
acquire or obtain access to additional spectrum in the future to meet customer demands, such inability may materially and adversely affect our
competitive position and our business, financial condition and results of operations.

We Rely Heavily on Third Parties to Provide Specialized Services; a Failure or Inability by Such Parties to Provide the Agreed Upon
Products or Services Could Materially Adversely Affect Our Business, Results of Operations and Financial Condition.

\Ve depend heavily on suppliers and contractors with specialized expertise in order for us to efficiently operate our business. Generally, there are
multiple sources for the types of products and services we purchase or use. However, we currently rely on one key vendor for billing services, a
single vendor to support the platform for our Muve Music service, a single vendor for the operation of our network operations center, a limited
number of vendors for voice and data communications transport services and a limited number of vendors for payment processing services. \Ve have
also entered into an inventory logistics and supply chain outsourcing arrangement with a third party to manage the planning, purchasing and
fulfillment of handsets and other devices. We have also recently entered into new outsourcing agreements to transition various network operations, IT
and service desk functions to new vendors.

In the past, our suppliers, contractors and third- party retailers have not always performed at the levels we expect or at the levels required by their
contracts. If key suppliers, contractors, service providers or third- party retailers fail to comply with their contracts, fail to meet our performance
expectations or refuse or are unable to supply or provide services to us in the future, or if we experience delays, disruptions or service degradation
during any transition to a new outsourcing provider or other vendor, our business could be severely disrupted. In addition, the costs and time lags that
can be associated with transitioning from one supplier or service provider to another could cause further disruptions if we were required to replace the
products or services of one or more major suppliers or service providers with those from another source, especially if the replacement became
necessary on short notice. Any such disruptions could have a material adverse effect on our business, results of operations and financial condition.




                                                                          22




                                                                            25
                                                                                                                                    CRICKET00427564
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 27 of 194

Risks Associated With Wireless Devices Could Pose Product Liability, Health and Safety Risks That Could Adversely Affect Our Business.

\Ve do not manufacture devices or other equipment sold by us and generally rely on our suppliers to provide us with safe equipment. Our suppliers
are required by applicable law to manufacture their devices to meet certain governmentally imposed safety criteria. However, even if the devices we
sell meet the regulatory safety criteria, we could be held liable with the equipment manufacturers and suppliers for any harm caused by products we
sell if such products are later found to have design or manufacturing defects. We generally seek to enter into indemnification agreements with the
manufacturers who supply us with devices to protect us from direct losses associated with product liability, but we cannot guarantee that we will be
fully protected against all losses associated with a product that is found to be defective.

Media reports have suggested that the use of wireless handsets may be linked to various health concerns, including cancer, and may interfere with
various electronic medical devices, including hearing aids and pacemakers. Certain class action lawsuits have been filed in the industry claiming
damages for alleged health problems arising from the use of wireless handsets. We are currently a defendant in a matter brought by an individual
alleging that one of our wireless handsets caused brain cancer. The 'vVorld Health Organization's International Agency for Research of Cancer has
also stated that exposure to wireless handsets may be carcinogenic. In addition, interest groups have requested that the FCC investigate claims that
wireless technologies pose health concerns and cause interference with airbags, anti- lock brakes, hearing aids and other medical devices, and the
FCC recently indicated that it plans to gather additional data regarding wireless handset emissions. The media has also reported incidents of handset
battery malfunction, including reports of batteries that have overheated.

Concerns over possible health and safety risks associated with radio frequency emissions and defective products may discourage the use of wireless
handsets, which could decrease demand for our services, or result in regulatory restrictions or increased requirements on the location and operation of
cell sites, which could increase our operating expenses. Concerns over possible safety risks could decrease the demand for our services. If one or
more Cricket customers were harn1ed by a defective product provided to us by a manufacturer and subsequently sold in connection with our services,
our ability to add and maintain customers for Cricket service could be materially adversely affected by negative public reactions.

There also are some safety risks associated with the use of wireless devices while operating vehicles or equipment. Concerns over these safety risks
and the effect of any legislation, rules or regulations that have been and may be adopted in response to these risks could limit our ability to sell our
wireless service.

System Failures, Security Breaches, Business Disruptions and Unauthorized Use or Interference with Our Network or Other Systems Could
Result in Higher Churn, Reduced Revenue and Increased Costs, and Could Harm Our Reputation.

Our network and information technology (IT) infrastructure and the infrastructure of our vendors (including systems supporting service activation,
billing, point of sale, inventory management, customer care and financial reporting) are vulnerable to damage and disruption from technology
failures, power surges or outages, system or equipment failures, natural disasters, fires, human error, hacking and cyber attacks, computer viruses,
terrorism, intentional wrongdoing and similar events. In particular, cyber attacks on companies have increased in frequency, scope and potential harm
in recent years. Any such failure, damage or disruption could affect the quality of our services, cause network service interruptions and result in
material remediation costs, litigation, higher churn, reduced revenue, increased costs and lost market share. Unauthorized access to or use of customer
or account information, including credit card or other personal data, could also result in harm to our customers and legal actions against us, and could
damage our reputation. In addition, earthquakes, floods, hurricanes, fires and other unforeseen natural disasters or events could materially disrupt our
business operations or the provision of Cricket service in one or more markets. In the past, our operations in certain markets have been adversely
affected by hurricanes and related weather systems. Costs we incur to restore, repair or replace our network or IT infrastructure, as well as costs
associated with detecting, monitoring or reducing the incidence of unauthorized use and other security breaches, may be substantial and increase our
cost of providing service. Any failure in, damage to or disruption of our or our vendors' network and IT infrastructure could also materially impact
our ability to timely and accurately record, process and report information important to our business. While we maintain insurance coverage for some
of the above events, the potential liabilities associated with these events could exceed the insurance coverage we maintain. If any of the above events
were to occur, we could experience higher churn, reduced revenues, increased costs and reputational harm, any of which could have a material
adverse effect on our business, financial condition or results of operations.

We Have Upgraded a Number of Significant Business Systems, Including Our Customer Billing System, and Any Unanticipated Difficulties,
Delays or Interruptions Could Negatively Impact Our Business.

During recent years, we have upgraded a number of our significant, internal business systems, including implementing a new customer billing
system, a new inventory management system and a new point- of- sale system.


                                                                          23




                                                                            26
                                                                                                                                    CRICKET00427565
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 28 of 194


The implementation of significant new systems often involves delays and disruptions in connection with the transition to and operation of the new
systems. From time to time after the launch of our customer billing system in the second quarter of 2011, we experienced intermittent disruptions
with certain aspects of the system, which limited our ability to activate new customers and to provide account services to current customers. We
believe that these system issues had the effect of reducing our gross customer additions and increasing churn. Although we believe that we largely
identified and remedied the causes of these disruptions, we cannot assure you that we will not experience additional disruptions with our customer
billing system in the future. Future significant difficulties in operating our customer billing system or other new systems could materially impact our
ability to attract and retain customers or to timely and accurately record, process and report infom1ation that is important to our business. If any of the
above events were to occur, we could experience decreased gross customer additions, higher churn, reduced revenues and increased costs or could
suffer a material weaknesses in our internal control over financial reporting, any of which could harm our reputation and have a material adverse
effect on our business, financial condition or results of operations.

In addition, we cannot guarantee that our new systems will improve our business operations, including our ability to manage and control device
inventories. We implemented the inventory management system to assist us with the planning, purchasing and fulfillment of handsets and other
devices. Prior to entering into this arrangement, we experienced inventory shortages from time to time, most notably with certain of our strongest-
selling devices, and these shortages had the effect of limiting customer activity. There can be no assurance that this new agreement will improve
device inventory management or that we will not experience inventory shortages in the future. Any failure to effectively manage and control our
device inventories could adversely affect our ability to gain new customers and have a material adverse effect on our business, financial condition and
results of operations.

We May Not Be Successful in Protecting and Enforcing Our Intellectual Property Rights.

\Ve rely on a combination of patent, service mark, trademark, and trade secret laws and contractual restrictions to establish and protect our proprietary
rights, all of which offer only limited protection. We endeavor to enter into agreements with our employees and contractors and agreements with
parties with whom we do business in order to limit access to and disclosure of our proprietary information. Despite our efforts, the steps we have
taken to protect our intellectual property may not prevent the misappropriation of our proprietary rights. Moreover, others may independently develop
processes and technologies that are competitive to ours. The enforcement of our intellectual property rights may depend on any legal actions that we
undertake against such infringers being successful, but we cannot be sure that any such actions will be successful, even when our rights have been
infringed. We cannot assure you that our pending, or any future, patent applications will be granted, that any existing or future patents will not be
challenged, invalidated or circumvented, that any existing or fuh1re patents will be enforceable, or that the rights granted under any patent that may
issue will provide us with any competitive advantages. In addition, we cannot assure you that any trademark or service mark registrations will be
issued with respect to pending or future applications or that any registered trademarks or service marks will be enforceable or provide adequate
protection of our brands. Our inability to secure trademark or service mark protection with respect to our brands could have a material adverse effect
on our business, financial condition and results of operations.

We Use Equipment, Software, Technology and Content in the Operation of Our Business, Which May Subject Us to Third- Party
Infringement Claims.

The technologies used in the telecommunications industry are protected by and subject to a wide array of patents and other intellectual property
rights. As a result, third parties have asserted and may in the future assert infringement claims against us or our suppliers based on our or their general
business operations and the equipment, software, technology or other content that we or they use or provide. Due in part to the expansion and
development of our business operations, we have become subject to increased amounts of litigation, including disputes alleging patent and other
intellectual property infringement relating to the operation of our networks and our sale of handsets and other devices. If plaintiffs in any patent
litigation that may be brought against us were to prevail, we could be required to pay substantial damages or settlement costs, and we could be
required to alter the way we conduct business to avoid future infringement, which could have a material adverse effect on our business, financial
condition and results of operations.

In addition, we rely on third- party intellectual property and digital content to provide certain of our wireless services to customers, including Muve
Music, an unlimited music download service we offer that is designed specifically for mobile handsets. The Muve Music service requires us to
license music and other intellectual property rights of third parties. We cannot guarantee that these licenses will continue to be available to us on
commercially reasonable terms or at all. Our licensing arrangements with these third parties are generally short- term in nature and do not guarantee
the continuation or renewal of these arrangements on reasonable tem1s, if at all. Our inability to continue to offer customers a wide variety of content
at reasonable costs to us could limit the success of our Muve Music service. In addition, we could become subject to infringement claims and
potential liability for damages or


                                                                            24




                                                                              27
                                                                                                                                      CRICKET00427566
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 29 of 194

royalties related to music and intellectual property rights of third parties, including as a result of any unauthorized access to the third- party content
we have licensed.
\Ve generally seek to enter into indemnification agreements with the manufacturers, licensors and vendors who provide us with the equipment,
software and technology that we use in our business to help protect us against possible infringement claims. However, we do not have
indemnification arrangements with all of our partners and suppliers. In addition, to the extent that there is an indemnification arrangement in place,
depending on the nature and scope of a possible claim, we may not be entitled to seek indemnification under the terms of the agreement. We also
cannot guarantee that the financial condition of an indemnifying party would be sufficient to protect us against all losses associated with infringement
claims or that we would be fully indemnified against all possible losses associated with a possible claim. In addition, our suppliers may be subject to
infringement claims that could prevent or make it more expensive for them to supply us with the products and services we require to run our business,
which could have the effect of slowing or limiting our ability to introduce products and services to our customers. Moreover, we may be subject to
claims that products, software and services provided by different vendors, which we combine to offer our services may infringe the rights of third
parties, and we may not have any indemnification from our vendors for these claims. Whether or not an infringement claim against us or a supplier is
valid or successful, it could materially adversely affect our business, financial condition or results of operations by diverting management attention,
involving us in costly and time- consuming litigation, requiring us to enter into royalty or licensing agreements (which may not be available on
acceptable terms, or at all) or requiring us to redesign our business operations or systems to avoid claims of infringement. In addition, infringement
claims against our suppliers could also require us to purchase products and services at higher prices or from different suppliers and could adversely
affect our business by delaying our ability to offer certain products and services to our customers.

Action by Congress or Government Agencies and Regulatory Requirements May Increase Our Costs of Providing Service or Require Us to
Change Our Services.

The FCC regulates the licensing, construction, modification, operation, ownership, sale and interconnection of wireless communications systems, as
do some state and local regulatory agencies. \Ve cannot assure you that the FCC or any state or local agencies having jurisdiction over our business
will not adopt regulations or take other enforcement or other actions that would adversely affect our business, impose new costs or require changes in
current or planned operations. In addition, state regulatory agencies are increasingly focused on the quality of service and support that wireless
carriers provide to their customers and several agencies have proposed or enacted new and potentially burdensome regulations in this area. We also
cannot assure you that Congress will not amend the Communications Act, from which the FCC obtains its authority, or enact other legislation in a
manner that could be adverse to us.

Under existing law, no more than 20% of an FCC licensee's capital stock may be owned, directly or indirectly, or voted by non- U.S. citizens or their
representatives, by a foreign government or its representatives or by a foreign corporation. If an FCC licensee is controlled by another entity (as is the
case with Leap's ownership and control of subsidiaries that hold FCC licenses), up to 25% of that entity's capital stock may be owned or voted by
non- U.S. citizens or their representatives, by a foreign government or its representatives or by a foreign corporation. Foreign ownership above the
25% holding company level may be allowed if the FCC finds such higher levels consistent with the public interest. The FCC has ruled that higher
levels of foreign ownership, even up to 100%, are presumptively consistent with the public interest with respect to investors from certain nations. If
our foreign ownership were to exceed the permitted level, the FCC could revoke our wireless licenses, which would have a material adverse effect on
our business, financial condition and results of operations. Although we could seek a declaratory ruling from the FCC allowing the foreign ownership
or could take other actions to reduce our foreign ownership percentage in order to avoid the loss of our licenses, we cannot assure you that we would
be able to obtain such a ruling or that any other actions we may take would be successful.

In addition, legislative or regulatory action could be taken, which could limit our ability to use certain foreign vendors to supply us with equipment,
materials or other services that we use in our business operations. For example, we previously purchased network equipment from a Chinese
company, which is currently used to support approximately 20% of our covered POPs. Members of the U.S. Congress and certain regulatory agencies
have raised concerns about American companies purchasing equipment and software from Chinese telecommunications companies, including
concerns relating to alleged violations of intellectual property rights by Chinese companies and potential security risks posed by U.S. companies
purchasing technical equipment and software from Chinese companies. In October 2012, the U.S. House of Representatives Permanent Select
Committee on Intelligence issued a report asserting that network equipment manufactured by Chinese telecommunications companies poses a
security threat to the United States and recommending the use of other network vendors. The report also recommends that Congress consider
adopting legislation to address the purported risk posed by telecommunications companies with nation- state ties. Any legislative or regulatory
requirement that restricts us from purchasing or utilizing equipment or software from Chinese or other foreign companies, or any determination that
we otherwise make that it is advantageous for us to cease doing so, could require changes in our equipment procurement activities and business
operations.




                                                                           25




                                                                             28
                                                                                                                                     CRICKET00427567
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 30 of 194

The DMCA prohibits the circumvention of technological measures or access controls employed by or on behalf of copyright owners to protect their
copyrighted works. However, under the DMCA, the Copyright Office of the Library of Congress, or the Copyright Office, has the authority to
exempt for three- year periods certain circumventing activities that might otherwise be prohibited by the statute. In July 2010, the Copyright Office
granted an exemption to the DMCA to allow the circumvention of software locks and other firmware that prohibit a wireless handset from connecting
to a wireless network when such circumvention is accomplished for the sole purpose of lawfully connecting the handset to another network. This
exemption permitted locked handsets purchased from one wireless carrier to be unlocked and then activated on another carrier's network. On October
28, 2012, the Copyright Office issued a new exemption under the DMCA, which only permits the circumvention of software locks on handsets
purchased before January 26, 2013. In order for locked devices purchased after this date to be connected to another carrier's network, the customer
must obtain the prior carrier's consent to unlock the device. This new, narrowed exemption, and any further modification of the DMCA copyright
exemption, could impact our ability to attract and activate new customers, which could have a material adverse impact on our business, financial
condition or results of operations.

\Ve participate in the federal government's Lifeline program, which provides support from the USF to subsidize discounted telecommunications
services for qualified low- income consumers. In order to participate in the Lifeline program in any given state, a carrier must be designated as an
ETC in that state. As of December 31, 2012, Cricket had been designated as an ETC in 27 states and the District of Columbia. In January 2012, the
FCC adopted an order regarding the Lifeline program, the stated purpose of which is to streamline the administration of the program and to
implement measures to curb perceived waste, fraud and abuse in the program. In addition, various states are considering or enacting mles with similar
stated purposes as the FCC order. In connection with the FCC's order, among other things, we are required to have our Lifeline customers re- certify
on an annual basis their eligibility to participate in the program. These requirements could result in the loss of Lifeline customers and associated
funding from the USF if these customers fail to meet the FCC's eligibility standards or fail to respond to requests to re- certify their eligibility.
Further, the FCC is developing a National Lifeline Accountability Database, the primary purpose of which will be to validate the identity of Lifeline
customers and prevent Lifeline support from being provided to more than one eligible recipient per household in accordance with FCC regulations.
'vVhilethe timing of the deployment of the database is uncertain, its implementation and use could reduce the number of customers we could enroll in
our Lifeline programs and thus reduce the amount of Lifeline funding we receive. In addition, the FCC could pursue enforcement action against us
and impose monetary penalties if it were to conclude that we violated any of the Lifeline rules. In addition, future action by Congress, the FCC, or the
states in which we have been designated as an ETC could reduce or eliminate the amount of Lifeline funding we receive for providing wireless
service to certain qualifying low income customers, which could result in the loss of subscribers and the associated service revenue.

\Ve previously invested in various entities that qualified as "very small business" designated entities under FCC regulations. The FCC's rules
restricted our ability to acquire controlling membership interests in designated entities during the period that such entities were required to maintain
their eligibility as a designated entity. The FCC has implemented rules and policies to ensure that only legitimate small businesses benefit from the
designated entity program, and that such small businesses are not controlled or manipulated by larger wireless carriers or other investors that do not
meet the small business qualification tests. For example, designated entity structures are subject to a requirement that they seek approval for any
event that might affect their ongoing eligibility (for example, changes in agreements that the FCC has previously reviewed), annual reporting
requirements and a commitment by the FCC to audit each designated entity at least once during the license term. In addition, third parties and the
federal government have in the past challenged certain designated entity stmctures, alleging violations of federal qui tam and other laws and seeking
significant monetary damages. If we previously failed to comply with the FCC's designated entity mles, any such failure could lead to fines, and in
extreme cases, license revocation, third- party lawsuits and/or criminal penalties. Federal court litigation surrounding designated entity structures,
increased regulatory scrutiny or third party or government lawsuits with respect to our prior investments in designated entities could materially
adversely affect our business, financial condition or results of operations.

We also are subject, or potentially subject, to numerous additional mles and requirements, including universal service obligations; number portability
requirements; number pooling rules; rules governing billing, subscriber privacy and customer proprietary network information; roaming obligations;
rules that require wireless service providers to configure their networks to facilitate electronic surveillance by law enforcement officials; rate
averaging and integration requirements; rules governing spam, telemarketing and truth- in- billing; and rules requiring us to offer equipment and
services that are accessible to and usable by persons with disabilities, among others. There are also pending proceedings exploring the imposition of
various types of nondiscrimination, open access and broadband management obligations on our devices and networks; the prohibition of device
exclusivity; the possible re- imposition of bright- line spectrum aggregation requirements; further regulation of special access used for wireless
backhaul services; and the effects of the siting of communications towers on migratory birds, among others. Some of these requirements and pending
proceedings (of which the foregoing examples are not an exhaustive list) pose technical and operational challenges to which we, and the industry as a
whole, have not yet developed clear solutions. These requirements


                                                                          26




                                                                            29
                                                                                                                                    CRICKET00427568
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 31 of 194

generally are the subject of pending FCC or judicial proceedings, and we are unable to predict how they may affect our business, financial condition
or results of operations.

In addition, certain states in which we provide service are considering legislation that would require companies selling prepaid wireless services to
verify a customer's identity using government identification. Although we request identification from new customers, we currently do not require
them to provide identification in order to initiate service with us, and such a requirement could adversely impact our ability to attract new customers
for our services.

Our operations are subject to various other laws and regulations, including those regulations promulgated by the Federal Trade Commission, the
Federal Aviation Administration, the Environmental Protection Agency, the Occupational Safety and Health Administration, other federal agencies
and state and local regulatory agencies and legislative bodies. Adverse decisions or regulations of these regulatory bodies could negatively impact our
operations and costs of doing business. Because of our smaller size, legislation or governmental regulations and orders can significantly increase our
costs and affect our competitive position compared to other larger telecommunications providers. We are unable to predict the scope, pace or
financial impact of regulations and other policy changes that could be adopted by the various governmental entities that oversee portions of our
business.

Our Wireless Licenses Are Subject to Renewal and May Be Revoked in the Event That We Violate Applicable Laws.

Our existing wireless licenses are subject to renewal upon the expiration of the 10- year or 15- year period for which they are granted, which renewal
period commenced for some of our PCS wireless licenses in 2006. The FCC will award renewal expectancy to a wireless licensee that timely files a
renewal application, has provided substantial service during its past license term and has substantially complied with applicable FCC rules and
policies and the Communications Act. Historically, the FCC has approved our license renewal applications. However, the Communications Act
provides that licenses may be revoked for cause and license renewal applications denied if the FCC determines that a renewal would not serve the
public interest. In addition, if we fail to timely file to renew any wireless license, or fail to meet any regulatory requirements for renewal, including
construction and substantial service requirements, we could be denied a license renewal. Many of our wireless licenses are subject to interim or final
construction requirements and there is no guarantee that the FCC will find our construction, or the construction of prior licensees, sufficient to meet
the build- out or renewal requirements. FCC rules provide that applications competing with a license renewal application may be considered in
comparative hearings, and establish the qualifications for competing applications and the standards to be applied in hearings. The FCC has pending a
rulemaking proceeding to re- evaluate, among other things, its wireless license renewal showings and standards and may in this or other proceedings
promulgate changes or additional substantial requirements or conditions to its renewal rules, including revising license build- out requirements. We
cannot assure you that the FCC will renew our wireless licenses upon their expiration. If any of our wireless licenses were to be revoked or not
renewed upon expiration, we would not be permitted to provide services under that license, which could have a material adverse effect on our
business, results of operations and financial condition.

Our recently- purchased 700 MHz A block license in Chicago is subject to a December 13, 2013 interim construction deadline. While we have been
engaged in the first stages of development of this license to supplement our existing wireless capacity in this market, we must coordinate with the
incumbent broadcaster on DTV Channel 51 in order to commence operations, and we may be delayed in our ultimate ability to construct facilities and
operate on this spectrum. We thus expect to seek relief from the FCC from the interim construction benchmark and/or ask the FCC for relief from
DTV interference protection requirements. If we are required to seek these types of relief from the FCC, it could delay or impede our ability to
expand our service capacity in the Chicago market.

Wireless Licenses Comprise a Significant Portion of our Assets; Future Declines in the Fair Value of Our Licenses Could Result in
Impairment Charges.
As of December 31, 2012, the carrying value of our wireless licenses (excluding assets held for sale) was approximately $1.9 billion. These assets by
their nature, however, may not be readily saleable or, if saleable, there may be substantial delays in their liquidation. For example, prior FCC
approval is required in order for us to sell, or for any remedies to be exercised by our lenders with respect to, our wireless licenses, and obtaining such
approval could result in significant delays and reduce the proceeds obtained from the sale or other disposition of our wireless licenses. In addition, the
amount that we could realize upon any sale of our wireless licenses could materially differ from their carrying value. Valuation swings could occur
for a variety of reasons relating to supply and demand, including consolidation in the wireless industry that allows or requires carriers to sell
significant portions of their spectrum holdings, a sudden, large sale of spectrum by one or more carriers, or a decline in market prices as a result of the
sale prices in FCC auctions.
We assess potential impairments to our indefinite- lived intangible assets, including our wireless licenses, annually during the third quarter of each
year. We also evaluate on a quarterly basis whether any triggering events or changes in circumstances have


                                                                            27




                                                                              30
                                                                                                                                      CRICKET00427569
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 32 of 194

occurred subsequent to the annual impairment test that would indicate an impairment condition exists. We estimate the fair value of our wireless
licenses primarily on available market prices, including successful bid prices in FCC auctions and selling prices observed in wireless license
transactions, pricing trends among historical wireless license transactions, our spectrum holdings within a given market relative to other carriers'
holdings and qualitative demographic and economic information concerning the areas that comprise our markets. During the years ended
December 31, 2011 and 2010, we recorded impairment charges of $0.4 million and $0.8 million, respectively, with respect to our wireless licenses. A
significant impairment loss in any future period could have a material adverse effect on our operating income and on the carrying value of our
wireless licenses on our balance sheet.

We Are Subject to Numerous Surcharges, Taxes and Fees from Federal, State and Local Governments, and the Applicability and Amount of
These Fees Can Be Uncertain.

We calculate and remit surcharges, taxes and fees to numerous federal, state and local jurisdictions in connection with the services we provide. These
fees include federal USF fees and common carrier regulatory fees. In addition, many state and local governments impose various surcharges, taxes
and fees on our activities, including with respect to sales of our products and services and to our purchases of telecommunications services from
various carriers. In many cases, the applicability and method of calculating these surcharges, taxes and fees may be uncertain, and our calculation,
assessment and remittance of these amounts may be contested. In the event that we have incorrectly assessed and remitted amounts that were due, we
could be subject to fines and penalties, which could materially impact our financial condition. In addition, although we remit applicable surcharges,
taxes and fees that are due with respect to the services we provide, we do not recover these amounts (other than sales taxes) as additional charges
from customers subscribing to our "all- inclusive" service plans, which are priced to include telecommunications taxes and certain other fees. In the
event that federal, state and/or local municipalities were to significantly increase taxes and regulatory fees on our services or seek to impose new
ones, it could have a significant adverse effect on our margins and financial and operational results.

We May Incur Higher Than Anticipated Intercarrier Compensation Costs.

\Vhen our customers use our service to call customers of local exchange carriers, we are required under the current intercarrier compensation scheme
to pay the carrier that serves the called party, and any intermediary or transit carrier, for the use of their networks. While in most cases we have been
successful in negotiating agreements with other carriers that impose reasonable reciprocal compensation arrangements, some local exchange carriers
have claimed a right to unilaterally impose what we believe to be unreasonably high charges on us. Some of these carriers have threatened to pursue,
have initiated, or may in the future initiate, claims against us to recover these charges, and the outcome of any such claims is uncertain.

The FCC has been considering whether a unified intercarrier compensation regime can or should be established for all traffic exchanged between
carriers, including commercial mobile radio services carriers. The FCC has instituted a uniform, national bill- and- keep framework for
telecommunications traffic exchanged with a local exchange carrier, which will be phased in under a multi- year transition period. There are also
various other pending proceedings in the courts, at the FCC and before state regulatory bodies that may affect intercarrier compensation. New or
modified intercarrier compensation rules, federal or state proceedings implementing or interpreting those rules and other judicial or regulatory
decisions may increase the charges we are required to pay other carriers for terminating calls or transiting calls over telecommunications networks,
increase the costs of, or make it more difficult to negotiate, new agreements with carriers, decrease the amount of revenue we receive for terminating
calls from other carriers on our network, or result in significant costs to us for past and future termination charges. Any of these changes could have a
material adverse effect on our business, financial condition and operating results.

\Ve resell third party long distance services in connection with our offering of unlimited international long distance service. The charges for these
services may be subject to change by the terminating or interconnecting carrier, or by the regulatory body having jurisdiction in the applicable foreign
country. If the charges are modified, the terminating or interconnecting carrier may attempt to assess such charges retroactively on us or our third
party international long distance provider. If such charges are substantial, or we cease providing service to the foreign destination, prospective
customers may elect not to use our service and current customers may choose to terminate service. Such events could limit our ability to grow our
customer base, which could have a material adverse effect on our business, financial condition and operating results.

If We Experience High Rates of Credit Card, Subscription or Dealer Fraud, Our Ability to Generate Cash Flow Will Decrease.

Our operating costs could increase substantially as a result of fraud, including customer credit card, subscription or dealer fraud. We have
implemented a number of strategies and processes to detect and prevent efforts to defraud us, and we believe that our efforts have substantially
reduced the types of fraud we have identified. However, if our strategies are not successful in detecting


                                                                           28




                                                                             31
                                                                                                                                     CRICKET00427570
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 33 of 194

and controlling fraud, the resulting loss of revenue or increased expenses could have a material adverse impact on our financial condition and results
of operations.

The Loss of Key Personnel and Difficulty Attracting, Integrating and Retaining Qualified Personnel Could Harm Our Business.

We believe our success depends heavily on the contributions of our employees and on attracting, motivating and retaining our officers and other
management and technical personnel. We do not, however, generally provide employment contracts to our employees. If we are unable to attract and
retain the qualified employees that we need, our business may be harmed.

Our business is managed by a small number of key executive officers, including our CEO, S. Douglas Hutcheson. In February 2012, we hired Robert
A. Strickland as our executive vice president and chief technical officer. In May 2012, we hired Jerry V. Elliott as our executive vice president and
CFO and in November 2012 appointed him as president and chief operating officer. In November 2012, we hired R. Perley McBride as our executive
vice president and CFO.

As several members of senior management have been hired recently, it may take time to fully integrate these individuals into their new roles. In
addition, if we were to lose the services of key individuals in the future, any such departures could materially and adversely impact how we manage
and operate our business. We may also have difficulty attracting and retaining key personnel in future periods, particularly if we were to experience
poor operating or financial performance.

Our Ability to Use Our Net Operating Loss Carryforwards to Reduce Future Possible Tax Payments Could Be Negatively Impacted if There
Is an "Ownership Change" (as Defined Under Section 382 of the Internal Revenue Code); Our Tax Benefit Preservation Plan May Not Be
Effective to Prevent an Ownership Change.

We have substantial federal and state net operating losses, or NOLs, for income tax purposes. Subject to certain requirements, we may "carry
forward" our federal NOLs for up to 20 years to offset future taxable income and reduce our income tax liability. For state income tax purposes, the
NOL carryforward period ranges from five to 20 years. During the year ended December 31, 2012, $37 .2 million of our state NO Ls expired. At
December 31, 2012, we had federal and state NOLs of approximately $2.6 billion and $2.0 billion, respectively (which begin to expire in 2022 for
federal income tax purposes and of which $69.8 million will expire at the end of 2013 for state income tax purposes). While these NOL carryforwards
have a potential to be used to offset future ordinary taxable income and reduce future cash tax liabilities by approximately $1.0 billion, our ability to
utilize these NOLs will depend upon the availability of future taxable income during the carryforward period and, as such, there is no assurance we
will be able to realize such tax savings.

Our ability to utilize NO Ls could be further limited if we were to experience an "ownership change," as defined in Section 382 of the Internal
Revenue Code and similar state provisions. In general terms, an ownership change can occur whenever there is a cumulative shift in the ownership of
a company by more than 50 percentage points by one or more "5% stockholders" within a three- year period. The occurrence of such a change in our
ownership would generally limit the amount of NOL carryforwards we could utilize in a given year to the aggregate fair market value of Leap
common stock immediately prior to the ownership change, multiplied by the long- term tax- exempt interest rate in effect for the month of the
ownership change.

The determination of whether an ownership change has occurred for purposes of Section 382 is complex and requires significant judgment. The
occurrence of such an ownership change would accelerate cash tax payments we would be required to make and likely result in a substantial portion
of our NOLs expiring before we could fully utilize them. As a result, any restriction on our ability to utilize these NOL carryforwards could have a
material adverse impact on our business, financial condition and future cash flows.

On August 30, 2011, our board of directors adopted a Tax Benefit Preservation Plan to help deter acquisitions of Leap common stock that could result
in an ownership change under Section 382 and thus help preserve our ability to use our NOL carryforwards. The Tax Benefit Preservation Plan was
approved by our stockholders in May 2012. The Tax Benefit Preservation Plan is designed to deter acquisitions of Leap common stock that would
result in a stockholder owning 4.99% or more of Leap common stock (as calculated under Section 382), or any existing holder of 4.99% or more of
Leap common stock acquiring additional shares, by substantially diluting the ownership interest of any such stockholder unless the stockholder
obtains an exemption from our board of directors. Because the number of shares of Leap common stock outstanding at any particular time for
purposes of the Tax Benefit Preservation Plan is determined in accordance with Section 382, it may differ from the number of shares that we report as
outstanding in our SEC filings.

Although the Tax Benefit Preservation Plan is intended to reduce the likelihood of an adverse ownership change under Section 382, the Tax Benefit
Preservation Plan may not prevent such an ownership change from occurring and does not protect


                                                                           29




                                                                             32
                                                                                                                                    CRICKET00427571
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 34 of 194

against all transactions that could cause an ownership change, such as sales of Leap common stock by certain greater than 5% stockholders or
transactions that occurred prior to the adoption of the Tax Benefit Preservation Plan. Accordingly, we cannot assure you that an ownership change
under Section 382 will not occur and significantly limit the use of our NOLs.
Our Business and Stock Price May Be Adversely Affected if Our Internal Controls Are Not Effective.

Section 404 of the Sarbanes- Oxley Act of 2002 requires companies to conduct a comprehensive evaluation of their internal control over financial
reporting. To comply with this stah1te, each year we are required to document and test our internal control over financial reporting; our management
is required to assess and issue a report concerning our internal control over financial reporting; and our independent registered public accounting firm
is required to report on the effectiveness of our internal control over financial reporting.

In our quarterly and annual reports (as amended) for the periods ended from December 31, 2006 through September 30, 2008, we reported a material
weakness in our internal control over financial reporting, which related to the design of controls over the preparation and review of the account
reconciliations and analysis of revenues, cost of revenues and deferred revenues, and ineffective testing of changes made to our revenue and billing
systems in connection with the introduction or modification of service offerings. In addition, we previously reported that certain material weaknesses
in our internal control over financial reporting existed at various times during the period from September 30, 2004 through September 30, 2006.
These material weaknesses included excessive turnover and inadequate staffing levels in our accounting, financial reporting and tax departments,
weaknesses in the preparation of our income tax provision, and weaknesses in our application of lease- related accounting principles, fresh- start
reporting oversight, and account reconciliation procedures.

Although we believe we took appropriate actions to remediate the control deficiencies we identified and to strengthen our internal control over
financial reporting, we cannot assure you that we will not discover other material weaknesses in the future or that no material weakness will result
from any difficulties, errors, delays or disruptions while we implement and transition to significant new internal systems, including the recent
transition to our new customer billing system. The existence of one or more material weaknesses could result in errors in our financial statements, and
substantial costs and resources may be required to rectify these or other internal control deficiencies. If we cannot produce reliable financial reports,
investors could lose confidence in our reported financial information, the market price of Leap common stock could decline significantly, we may be
unable to obtain additional financing to operate and expand our business, and our business and financial condition could be harmed.

Related to Ownership of Leap Common Stock

Our Stock Price May Be Volatile, and You May Lose All or Some of Your Investment.

The trading prices of the securities of telecommunications companies have been highly volatile. Accordingly, the trading price of Leap common stock
has been, and is likely to continue to be, subject to wide fluctuations. Factors affecting the trading price of Leap common stock may include, among
other things:

•variations in our operating results or those of our competitors;

• announcements of technological innovations, new services or service enhancements, strategic alliances or significant agreements by us or by our
  competitors;

•entry of new competitors into our markets, changes in product and service offerings by us or our competitors, changes in the prices charged for
 product and service offerings by us or our competitors, or changes or upgrades in the network technologies used by us or our competitors;

         the commencement      of or significant developments       with respect to intellectual property or other
         litigation;

• announcements of and bidding in auctions for new spectrum;

•recruitment or departure of key personnel;

          changes in the estimates of our operating results or changes in recommendations           by any securities analysts that elect to follow Leap
          common stock, or changes in our credit ratings or those of our competitors;

•changes in the levels of our indebtedness;




                                                                              30




                                                                                33
                                                                                                                                     CRICKET00427572
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 35 of 194

       any default under our Credit Agreement or any of the indentures governing our secured or unsecured senior notes or convertible senior notes
       because of a covenant breach or otherwise;

        rumors or speculation in the marketplace regarding acquisitions or consolidation in our industry, including regarding transactions involving
        Leap; and

       market conditions in our industry and the economy as a
       whole.

The occurrence of any one or more of these events could significantly impact the trading price of Leap common stock, and you could lose all or some
of your investment.

Our Directors and Affiliated Entities Have Substantial Influence over Our Affairs, and Our Ownership Is Highly Concentrated. Sales of a
Significant Number of Shares by Large Stockholders May Adversely Affect the Market Price of Leap Common Stock.

Our directors and entities affiliated with them beneficially owned in the aggregate approximately 30% of Leap common stock as of February 1, 2013.
Moreover, our five largest stockholders and entities affiliated with them beneficially owned in the aggregate approximately 65% of Leap common
stock as of February 1, 2013. These stockholders have the ability to exert substantial influence over all matters requiring approval by our
stockholders. These stockholders will be able to influence the election and removal of directors and any merger, consolidation or sale of all or
substantially all of Leap's assets and other matters. This concentration of ownership could have the effect of delaying, deferring or preventing a
change in control or impeding a merger or consolidation, takeover or other business combination.

Our resale shelf registration statements register for resale 23,533,869 shares of Leap common stock held by entities affiliated with one of our
directors, or approximately 30% of Leap's outstanding common stock as of February 1, 2013. We have also agreed to register for resale any
additional shares of common stock that these entities or their affiliates acquire. We are unable to predict the potential effect that sales into the market
of any material portion of such shares, or any of the other shares held by our other large stockholders and entities affiliated with them, may have on
the then- prevailing market price of Leap common stock. If any of Leap's stockholders cause a large number of securities to be sold in the public
market, these sales could reduce the trading price of Leap common stock. These sales could also impede our ability to raise future capital.

We Could Elect to Raise Additional Equity Capital, Which Could Dilute Existing Stockholders.

During the second quarter of 2009 we sold 7,000,000 shares of Leap common stock in an underwritten public offering. We could raise additional
capital in the future, as market conditions permit, to enhance our liquidity and to provide us with additional flexibility to pursue business investment
initiatives. Any additional capital we could raise could be significant and could consist of debt, convertible debt or equity financing from the public
and/or private credit or capital markets. To the extent that we were to elect to raise equity capital, this financing may not be available in sufficient
amounts or on terms acceptable to us and could be dilutive to existing stockholders. In addition, these sales could reduce the trading price of Leap
common stock and impede our ability to raise fuh1re capital.

Your Ownership Interest in Leap Will Be Diluted upon Issuance of Shares We Have Reserved for Future Issuances, and Future Issuances or
Sales of Such Shares May Adversely Affect the Market Price of Leap Common Stock.

As of February 1, 2013, 79,134,930 shares of Leap common stock were issued and outstanding, and 5,508,696 additional shares of Leap common
stock were reserved for issuance, including 3,444,075 shares reserved for issuance upon the exercise of outstanding stock options and deferred stock
units under our 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan, as amended, 1,476,488 shares of common stock available for
future issuance under our 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan, 483,225 shares reserved for issuance upon the exercise
of outstanding stock options under our 2009 Employment Inducement Equity Incentive Plan, 65,612 shares of common stock available for future
issuance under our 2009 Employment Inducement Equity Incentive Plan, and 39,296 shares available for future issuance under our Amended and
Restated Employee Stock Purchase Plan. On December 19, 2012, our board of directors approved an amendment to the Amended and Restated
Employee Stock Purchase Plan to add 400,000 shares for issuance thereunder, subject to, and contingent upon, the approval of our stockholders,
which approval will be requested at our Annual Meeting of Stockholders to be held in 2013.

Leap has also reserved up to 4,761,000 shares of its common stock for issuance upon conversion of its $250 million in aggregate principal amount of
convertible senior notes due 2014. Holders may convert their notes into shares of Leap common stock at any time on or prior to the third scheduled
trading day prior to the maturity date of the notes, July 15, 2014. If, at the time of conversion,


                                                                            31




                                                                              34
                                                                                                                                      CRICKET00427573
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 36 of 194

the applicable stock price of Leap common stock is less than or equal to approximately $93.21 per share, the notes will be convertible into
10.7290 shares of Leap common stock per $1,000 principal amount of the notes (referred to as the "base conversion rate"), subject to adjustment upon
the occurrence of certain events. If, at the time of conversion, the applicable stock price of Leap common stock exceeds approximately $93.21 per
share, the conversion rate will be determined pursuant to a formula based on the base conversion rate and an incremental share factor of 8.3150 shares
per $1,000 principal amount of the notes, subject to adjustment. At an applicable stock price of approximately $93.21 per share, the number of shares
of common stock issuable upon full conversion of the convertible senior notes would be 2,682,250 shares. Upon the occurrence of a "make- whole
fundamental change" of Leap under the indenture, under certain circumstances the maximum number of shares of common stock issuable upon full
conversion of the convertible senior notes would be 4,761,000 shares.

In addition, we have registered all shares of common stock that we may issue under our 2004 Stock Option, Restricted Stock and Deferred Stock Unit
Plan, under our 2009 Employment Inducement Equity Incentive Plan and under our Amended and Restated Employee Stock Purchase Plan. When we
issue shares under these stock plans, they can be freely sold in the public market after the recipient satisfies any vesting period applicable to the
shares. If any of Leap's stockholders causes a large number of securities to be sold in the public market, these sales could reduce the trading price of
Leap common stock. These sales also could impede our ability to raise future capital.

Provisions in Our Amended and Restated Certificate of Incorporation and Bylaws, under Delaware Law, in Our Credit Agreement and
Indentures, or in Our Tax Benefit Preservation Plan Might Discourage, Delay or Prevent a Change in Control of Our Company or Changes
in Our Management and, Therefore, Depress the Trading Price of Leap Common Stock.

Our amended and restated certificate of incorporation and by laws contain provisions that could depress the trading price of Leap common stock by
acting to discourage, delay or prevent a change in control of our company or changes in our management that our stockholders may deem
advantageous. These provisions:

        require super- majority voting to amend some provisions in our amended and restated certificate of incorporation and
        bylaws;

•authorize the issuance of "blank check" preferred stock that our board of directors could issue to increase the number of outstanding shares to
 discourage a takeover attempt;

•prohibit stockholder action by written consent, and require that all stockholder actions be taken at a meeting of our stockholders;

•provide that the board of directors is expressly authorized to make, alter or repeal our bylaws; and

•establish advance notice requirements for nominations for elections to our board or for proposing matters that can be acted upon by stockholders at
 stockholder meetings.

We are also subject to Section 203 of the Delaware General Corporation Law, which generally prohibits a Delaware corporation from engaging in
any of a broad range of business combinations with any "interested" stockholder for a period of three years following the date on which the
stockholder became an "interested" stockholder and which may discourage, delay or prevent a change in control of our company.

In addition, under the indentures governing our secured and unsecured senior notes and convertible senior notes, if certain "change of control" events
occur, each holder of notes may require us to repurchase all of such holder's notes at a purchase price equal to 101 % of the principal amount of
secured or unsecured senior notes, or 100% of the principal amount of convertible senior notes, plus accrued and unpaid interest. In addition, our
Credit Agreement provides for an event of default upon the occurrence of a change of control. See "Part II - Item 7. Management's Discussion and
Analysis of Financial Condition and Results of Operations - Liquidity and Capital Resources" of this report.

On August 30, 2011, our board of directors adopted a Tax Benefit Preservation Plan as a measure intended to help deter acquisitions of Leap common
stock that could result in an ownership change under Section 382 of the Internal Revenue Code and thus help preserve our ability to use our NOL
carryforwards. The Tax Benefit Preservation Plan was approved by our stockholders in May 2012. The Tax Benefit Preservation Plan is designed to
deter acquisitions of Leap common stock that would result in a stockholder owning 4.99% or more of Leap common stock (as calculated under
Section 382), or any existing holder of 4.99% or more of Leap common stock acquiring additional shares, by substantially diluting the ownership
interest of any such stockholder unless the stockholder obtains an exemption from our board of directors. Because the Tax Benefit Preservation Plan
may restrict a stockholder's ability to acquire Leap common stock, it could discourage a tender offer for Leap common stock or make it more


                                                                           32




                                                                             35
                                                                                                                                       CRICKET0042757 4
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 37 of 194

difficult for a third party to acquire a controlling position in our stock without our approval, and the liquidity and market value of Leap common stock
may be adversely affected while the Tax Benefit Preservation Plan is in effect.

Item 1B. Unresolved Staff Comments

None.

Item 2. Properties

As of December 31, 2012, we leased approximately 9,700 cell sites, 23 switching centers and four warehouse facilities (which range in size from
approximately 4,000 square feet to 18,000 square feet). In addition, we had 48 office leases in our individual markets that range from approximately
500 square feet to approximately 40,000 square feet. We also leased approximately 230 retail locations in our markets, including stores ranging in
size from approximately 800 square feet to 11,000 square feet.

As of December 31, 2012, we leased office space totaling approximately 200,000 square feet for our corporate headquarters in San Diego. We use
these offices for engineering and administrative purposes. As of such date, we also leased space, totaling approximately 130,000 square feet, for our
facility in Denver for sales and marketing, product development, supply chain, engineering and information technology functions. We do not own any
real property.

As we continue to develop existing Cricket markets, we may lease additional or substitute office facilities, retail stores, cell sites, switch sites and
warehouse facilities.

Item 3. Legal Proceedings

From time to time, we are involved in a variety of lawsuits, claims, investigations and proceedings concerning intellectual property, commercial
disputes, business practices and other matters. Due in part to the expansion and development of our business operations, we have become subject to
increased amounts of litigation, including disputes alleging intellectual property infringement. These matters may seek monetary damages and other
relief.

We believe that any damage amounts alleged by plaintiffs in matters that may arise are not necessarily meaningful indicators of our potential liability.
\Ve determine whether we should accme an estimated loss for a contingency in a particular legal proceeding by assessing whether a loss is deemed
probable and whether its amount can be reasonably estimated. We reassess our views on estimated losses on a quarterly basis to reflect the impact of
any developments in the matters in which we are involved.

Legal proceedings are inherently unpredictable, and the matters in which we are involved often present complex legal and factual issues. We
vigorously pursue defenses in legal proceedings and engage in discussions where possible to resolve these matters on terms favorable to us. It is
possible, however, that our business, financial condition and results of operations in future periods could be materially adversely affected by
increased litigation expense, significant settlement costs and/or unfavorable damage awards.

Item 4. Mine Safety Disclosures

None.




                                                                          33




                                                                            36
                                                                                                                                    CRICKET00427575
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 38 of 194


                                                                     PART II

                                                         FINANCIAL INFORMATION

Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities

Market Price of and Dividends on the Registrant's Common Equity and Related Stockholder Matters

Our common stock is listed for trading on the NASDAQ Global Select Market under "LEAP."

The following table sets forth the high and low closing prices per share of our common stock on the NASDAQ Global Select Market for the quarterly
periods indicated, which correspond to our quarterly fiscal periods for financial reporting purposes.

                                                                                                                             High($)      Low($)
Calendar Year - 2011
First Quarter                                                                                                                   15.65       11.64
Second Quarter                                                                                                                  17.20       14.72
Third Quarter                                                                                                                   16.79        6.27
Fourth Quarter                                                                                                                   9.45        5.83
Calendar Year - 2012
First Quarter                                                                                                                   11.14        8.56
Second Quarter                                                                                                                   8.78        4.78
Third Quarter                                                                                                                    6.96        4.42
Fourth Quarter                                                                                                                   7.59        5.18

On February 1, 2013, the last reported sale price of Leap common stock on the NASDAQ Global Select Market was $6.02 per share. As of
February 1, 2013, there were 79,134,930 shares of common stock outstanding held by approximately 290 holders of record.

Dividends

Leap has not paid or declared any cash dividends on its common stock and we do not anticipate paying any cash dividends on our common stock in
the foreseeable future. As more fully described in "Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations,"
the terms of our Credit Agreement and the indentures governing our secured and unsecured senior notes restrict our ability to declare or pay
dividends. We intend to retain future earnings, if any, to fund our business operations. Any future payment of dividends to our stockholders will
depend on decisions that will be made by our board of directors and will depend on then existing conditions, including our financial condition,
contractual restrictions, capital requirements and business prospects.

Item 6. Selected Financial Data (in, thousands, except per share data)

The following selected financial data were derived from our audited consolidated financial statements. These tables should be read in conjunction
with "Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations" and "Item 8. Financial Statements and
Supplementary Data" included elsewhere in this report.




                                                                         34




                                                                          37
                                                                                                                               CRICKET00427576
                        Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 39 of 194

                                                                         Year Ended December 31
                             2012                         2011                     2010                         2009                        2008
Statement of
Operations
Data:
Revenues            $               3,142,341     $          3,071,131      $              2,697,203    $          2,481,321      $            2,031,924
Operating
income
(loss)(l)                             157,763                    (25,352}                   (450,738}                   31,124                     46,700
Loss before
income taxes                         (129,373)                (278,300)                     (742,542)               (197,354)                   (104,411)
Income tax
expense                               (57,904}                 (39,377}                      (42,513}                (40,609)                    (38,970}
Net loss                             (187,277)                (317,677)                     (785,055)               (237,963)                   (143,381)
Accretion of
redeemable
non- controlling
interests, net of
tax                                    (2,015}                     3,050                     (86,898}                   (1,529)                    (6,820}
Net loss
attributable to
common
stockholders        $                (189,292) $              (314,627) $                   (871,953) $             (239,492) $                 (150,201)
Loss per share
attributable to
common
stockholders
  Basic (2)         $                   (2.45) $                   (4.11) $                   (11.49) $                  (3.30) $                   (2.21)
  Diluted (2)       $                   (2.45) $                   (4.11) $                   (11.49) $                  (3.30) $                   (2.21)
Shares used in
per share
calculations: (2)
  Basic                               77,283                     76,534                       75,917                   72,515                      68,021
  Diluted                             77,283                     76,534                       75,917                   72,515                      68,021

                                                                                    As of December 31
                               2012                         2011                            2010                       2009                        2008
Balance Sheet
Data:
Cash and cash
equivalents             $              515,550        $            345,243      $                350,790    $                 174,999   $                  357,708
Short- term
investments                             159,426                     405,801                       68,367                    389,154                      238,143
Working capital                         379,792                     314,508                       85,305                    272,974                      278,576
Total assets                          4,967,260                   5,152,690                    4,834,823                  5,377,481                    5,052,857
Capital leases                           42,896                      34,823                       10,307                     12,285                       13,993
Long- tenn debt                       3,298,463                   3,198,749                    2,832,070                  2,735,318                    2,566,025
Total
stockholders'
equity                                 433,132                     613,315                       911,282                  1,690,530                    1,612,676

    (1) Refer to Note 5 to the consolidated financial statements included in "Item 8. Financial Statements and Supplementary Data" of our Annual
        Report on Form 10- K for the year ended December 31, 2011 for discussion of the $477.3 million of non- cash impairment recorded within
        operating income (loss) during the year ended December 31, 2010.
    (2) Refer to Note 2 to the consolidated financial statements included in "Item 8. Financial Statements and Supplementary Data" for an
        explanation of the calculation of basic and diluted earnings (loss) per share.




                                                                                38
                                                                                                                                        CRICKET00427577
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 40 of 194


                                                                          35




Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations

The following information should be read in conjunction with the audited consolidated financial statements and notes thereto included in "'Item 8.
Financial Statements and Supplementary Data" of this report.

Overview

Company Overview

We are a wireless communications carrier that offers digital wireless services in the U.S. under the "Cricket®" brand. Our Cricket service offerings
provide customers with unlimited nationwide wireless services for a fiat rate without requiring a fixed- term contract or a credit check.

Cricket service is offered by Cricket, a wholly- owned subsidiary of Leap. Cricket service is also offered in South Texas by our joint venture, STX
Wireless Operations, LLC, or STX Operations, which Cricket controls through a 75.75% membership interest in its parent company STX Wireless,
LLC, or STX Wireless. For more information regarding this venture, see "- Liquidity and Capital Resources - Capital Expenditures, Significant
Acquisitions and Other Transactions" below.

As of December 31, 2012, Cricket service was offered in 48 states and the District of Columbia across an extended area covering approximately 292
million POPs. As of December 31, 2012, we had approximately 5.3 million customers, and we owned wireless licenses covering an aggregate of
approximately 136.7 million POPs (adjusted to eliminate duplication from overlapping licenses). The combined network footprint in our operating
markets covered approximately 96.2 million POPs as of December 31, 2012. The licenses we own provide an average of 23 MHz of coverage in our
operating markets.

In addition to our Cricket network footprint, we have entered into roaming relationships with other wireless carriers that enable us to offer Cricket
customers nationwide voice and data roaming services over an extended service area. We recently entered into an agreement with a national carrier
for 4G L TE roaming services. In addition, we have also entered into a wholesale agreement, which we use to offer Cricket services in nationwide
retailers outside of our current network footprint, and we recently amended that agreement to enable our customers to receive 4G L TE services. These
arrangements have enabled us to offer enhanced Cricket products and services, strengthen our retail presence in our existing markets and expand our
distribution nationwide. Since originally introducing products in nationwide retailers in September 2011, we have determined to focus our efforts on
those retailers that we believe provide the most attractive opportunities for our business. As a result, we expect to reduce our total presence in the
nationwide retail channel from approximately 13,000 locations at June 30, 2012 to approximately 5,000 locations by early 2013.

The foundation of our business is to provide unlimited, nationwide wireless services, and we design and market our products and services to appeal to
customers seeking increased value. None of our services require customers to enter into long- term commitments or pass a credit check. The service
plans we currently offer are "all- inclusive," with telecommunication taxes and certain fees included within the service plan price.

The wireless telecommunications industry is very competitive. In general, we compete with national facilities- based wireless providers and their
prepaid affiliates or brands, local and regional carriers, non- facilities- based MVNOs, VoIP service providers, traditional landline service providers,
cable companies and mobile satellite service providers. The evolving competitive landscape negatively impacted our financial and operating results in
2012, including in the second, third and fourth quarters of 2012 when we experienced net customer losses. Our ability to remain competitive will
depend, in part, on our ability to anticipate and respond to various competitive factors and to keep our costs low. During the third quarter of 2012, we
increased pricing on our devices in an effort to better manage our device subsidy and promote the addition of longer- tenured customers, although
such changes have also had the effect of decreasing gross customer additions. We also introduced new pricing plans for our service offerings, which
included new features such as visual voicemail on certain smartphones, enhanced international calling plans, and supplemental data packages, and we
enhanced our Muve Music service, which is now offered for no additional cost in service plans for our Android- based smartphones. In addition,
through a third party we have introduced a device leasing program in certain of our markets to help customers manage the cost of purchasing a
handset, and we plan to expand the availability and type of handset financing programs we offer in 2013. The extent to which these initiatives and
others we may introduce will positively impact our future financial and operational results will depend upon our continued efforts to enhance the
productivity of our distribution channels, continued customer acceptance of our product and service offerings, and our ability to retain these
customers. The evolving competitive landscape may result in more competitive pricing, slower growth, higher costs and increased customer turnover.
Any of these results or actions could have a material adverse effect on our business, financial condition and results of operations.




                                                                          36




                                                                            39
                                                                                                                                   CRICKET00427578
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 41 of 194

\Ve are continuing to pursue investment initiatives to enhance our network coverage and capacity. We are exploring cost- effective ways to deliver
LTE services to additional customers in our network footprint, including by deploying facilities- based coverage and by entering into partnerships or
joint ventures with other carriers. \Ve have covered approximately 21 million POPs with next- generation LTE network technology and may cover up
to an additional approximately 10 million POPs in 2013. Other investment initiatives include the ongoing maintenance and development of our
network and other business assets to allow us to continue to provide customers with high- quality service. \Ve intend to be disciplined as we pursue
any investment initiatives and to remain focused on our position as a low- cost provider of wireless telecommunications.

Our customer activity is influenced by seasonal effects related to traditional retail selling periods and other factors that arise in connection with our
target customer base. Based on historical results, we generally expect new sales activity to be highest in the first and fourth quarters, although during
2012 we experienced our lowest customer activity during the fourth quarter due, in part, to pricing changes we introduced in the third quarter which
reduced the amount of subsidy we provide on devices. Based on historical results, we also generally expect churn to be highest in the third quarter
and lowest in the first quarter. Sales activity and churn, however, can be strongly affected by other factors, including changes in service plan pricing,
device availability, economic conditions, high unemployment (particularly in the lower- income segment of our customer base) and competitive
actions, any of which may either offset or magnify certain seasonal effects. Customer activity can also be strongly affected by promotional and
retention efforts that we undertake. For example, from time to time, we lower the price on select smartphones for customers who activate a new line
of service and then transfer phone numbers previously used with other carriers. This type of promotion is intended to drive significant, new customer
activity for our smartphone handsets and their accompanying higher- priced service plans. We also frequently offer existing customers the
opportunity to activate an additional line of voice service on a previously activated Cricket device not currently in service. Customers accepting this
offer receive a free first month of service on the additional line of service after paying an activation fee. We also utilize retention programs to
encourage existing customers whose service may have been suspended for failure to timely pay to continue service with us for a reduced or free
amount. The design, size and duration of our promotional and retention programs vary over time in response to changing market conditions. We
believe that our promotional and retention efforts, including those efforts described above, have generally provided and continue to provide important
long- term benefits to us, including by helping us attract new customers for our wireless services or by extending the period of time over which
customers use our services, thus allowing us to obtain additional revenue from handsets we have already sold. The success of any of these activities
depends upon many factors, including the cost that we incur to attract or retain customers and the length of time these customers continue to use our
services. Sales activity that would otherwise have been expected based on seasonal trends can also be negatively impacted by factors such as the
billing system disruptions we experienced in 2011, promotional and retention efforts not performing as expected at various times in 2012, device
quality issues, and the inventory shortages for or unavailability of certain of our strongest- selling devices we have experienced at various times.

Our principal sources of liquidity are our existing unrestricted cash, cash equivalents and short- term investments and cash generated from operations.
See"- Liquidity and Capital Resources" below.

Critical Accounting Policies and Estimates


Our discussion and analysis of our results of operations and liquidity and capital resources are based on our consolidated financial statements, which
have been prepared in accordance with accounting principles generally accepted in the United States of America, or GAAP. These principles require
us to make estimates and judgments that affect our reported amounts of assets and liabilities, our disclosure of contingent assets and liabilities and our
reported amounts of revenues and expenses. On an ongoing basis, we evaluate our estimates and judgments, including those related to revenue
recognition and the valuation of deferred tax assets, long- lived assets and indefinite- lived intangible assets. We base our estimates on historical and
anticipated results and trends and on various other assumptions that we believe are reasonable under the circumstances, including assumptions as to
future events. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent
from other sources. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results may differ from our estimates.

We believe that the following critical accounting policies and estimates involve a higher degree of judgment or complexity than others used in the
preparation of our consolidated financial statements.

Principles of Consolidation

The consolidated financial statements include the operating results and financial position of Leap and its wholly- owned subsidiaries as well as the
operating results and financial position of STX Wireless and its wholly- owned subsidiaries. We consolidate STX Wireless in accordance with the
authoritative guidance for consolidations based on the voting interest model. All intercompany accounts and transactions have been eliminated in the
consolidated financial statements.


                                                                           37




                                                                             40
                                                                                                                                     CRICKET00427579
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 42 of 194


The consolidated financial statements also include the operating results and financial position of Savary Island Wireless, LLC, or Savary Island, and
its wholly- owned subsidiaries prior to their merger with and into Cricket on December 28, 2012. Prior to October 1, 2012, we consolidated our non-
controlling membership interest in Savary Island in accordance with the authoritative guidance for the consolidation of variable interest entities
because Savary Island was a variable interest entity and, among other factors, we had entered into an agreement with Savary Island's other member
that established a specified purchase price in the event that it exercised its right to sell its membership interest to us. On October 1, 2012, we acquired
the remaining 15% controlling membership interest in Savary Island and Savary Island and its wholly- owned subsidiaries became direct and indirect
wholly- owned subsidiaries, respectively, of Cricket.

Revenues

Our business revenues principally arise from the sale of wireless services, devices (handsets and broadband modems) and accessories. Wireless
services are provided primarily on a month- to- month basis. Our customers are required to pay for their service in advance and we do not require
customers to sign fixed- term contracts or pass a credit check. Service revenues are recognized only after payment has been received and services
have been rendered.

\Vhen we activate service for a new customer, we often sell that customer a device along with a period of service. In accordance with the authoritative
guidance for revenue arrangements with multiple deliverables, the sale of a device along with service constitutes a multiple element arrangement.
Under this guidance, once a company has determined the best estimate of selling price of the elements in the sales transaction, the total consideration
received from the customer must be allocated among those elements on a relative selling price basis. Applying the guidance to these transactions
results in our recognition of the total consideration received, less amounts allocated to the wireless service period (generally the customer's monthly
service plan), as equipment revenue.

Amounts allocated to equipment revenues and related costs from the sale of devices are recognized when service is activated by new customers.
Revenues and related costs from the sale of devices and accessories to existing customers are recognized at the point of sale. The costs of devices and
accessories sold are recorded in cost of equipment. In addition to devices that we sell directly to our customers at Cricket- owned stores, we sell
devices to third- party dealers, including nationwide retailers. These dealers then sell the devices to the ultimate Cricket customer, similar to the sale
made at a Cricket- owned store. Sales of devices to third- party dealers are recognized as equipment revenues only when service is activated by
customers, since the level of price reductions and commissions ultimately available to such dealers is not reliably estimable until the devices are sold
by such dealers to customers. Thus, revenues from devices sold to third- party dealers are recorded as deferred equipment revenue and the related
costs of the devices are recorded as deferred charges upon shipment of the devices by us. The deferred charges are recognized as equipment costs
when the related equipment revenue is recognized, which occurs when service is activated by the customer.

In 2012, we entered into an arrangement with a third- party logistics provider to manage the planning, purchasing and fulfillment of handsets and
other devices. The arrangement was structured, if fully implemented, to allow our third- party dealers and nationwide retailers to purchase handsets
and other devices directly from the logistics provider, such that we, in most cases, would not hold title to, or have risk of loss for, the related device
inventory shipped to our dealers. As a result, we would not record deferred equipment revenues or deferred charges on our balance sheet for the
devices when shipped nor would we record equipment revenues or cost of equipment when these devices were activated. Amounts paid to the
logistics provider would be recorded as deferred costs upon shipment of devices to the dealers and retailers and in cost of equipment when service is
activated by the customer.

We amended the terms of the arrangement, effective December 1, 2012, such that our third- party dealers and nationwide retailers will no longer
purchase handsets and other devices directly from the logistics provider. The logistics provider will continue to assist with the management of our
supply chain efforts, including planning, purchasing and fulfillment. Prior to this amendment, during the fourth quarter of 2012, our third- party
dealers and nationwide retailers purchased and sold approximately $20.5 million of handsets and other devices from the logistics provider.

Through another third- party provider, our customers may elect to participate in an extended warranty program for devices they purchase. We
recognize revenue on replacement devices sold to its customers under the program when the customer purchases the device.

We participate in the federal government's Lifeline program and are designated as an eligible telecommunications carrier in certain states in which we
provide wireless services. Under this program, we offer discounted wireless services to qualified customers and generally receive reimbursement for
a portion of the subsidized services. We recognize revenue under this program only after amounts eligible for reimbursement have been determined
and services have been rendered.


                                                                            38




                                                                              41
                                                                                                                                      CRICKET00427580
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 43 of 194


Sales incentives offered to customers and commissions and sales incentives offered to our third- party dealers are recognized as a reduction of
revenue when the related service or equipment revenue is recognized. Customers have limited rights to return devices and accessories based on time
and/or usage, and customer returns of devices and accessories have historically been insignificant.

Amounts that are billed in advance of customers' wireless service periods are not reflected in accounts receivable or deferred revenue since
collectability of such amounts is not reasonably assured. Deferred revenue consists primarily of cash received from customers in advance of their
service period and deferred equipment revenue related to devices sold to third- party dealers, including nationwide retailers.

Universal Service Fund, E- 911 and other telecommunications- related regulatory fees are assessed by various federal and state governmental
agencies in connection with the services that we provide to our customers. The service plans we currently offer are "all- inclusive" of
telecommunications and regulatory fees, in that we do not separately bill and collect amounts owed and remitted to government agencies from our
customers. For our legacy service plans, which are not "all- inclusive," we separately bill and collect from our customers amounts owed and remitted
to government agencies. Regulatory fees and telecommunications taxes separately billed and collected from our customers are recorded in service
revenues. Amounts owed to government agencies are recorded in cost of service. During the years ended December 31, 2012, 2011 and 2010 the total
amount of regulatory fees and telecommunications taxes separately billed and collected from customers and recorded in service revenues was $9.4
million, $32.6 million and $108.4 million, respectively. Sales, use and excise taxes for all service plans are reported on a net basis.

Fair Value of Financial Instruments

The authoritative guidance for fair value measurements defines fair value for accounting purposes, establishes a framework for measuring fair value
and provides disclosure requirements regarding fair value measurements. The guidance defines fair value as an exit price, which is the price that
would be received upon sale of an asset or paid upon transfer of a liability in an orderly transaction between market participants at the measurement
date. The degree of judgment utilized in measuring the fair value of assets and liabilities generally correlates to the level of pricing observability.
Assets and liabilities with readily available, actively quoted prices or for which fair value can be measured from actively quoted prices in active
markets generally have more pricing observability and require less judgment in measuring fair value. Conversely, assets and liabilities that are rarely
traded or not quoted have less pricing observability and are generally measured at fair value using valuation models that require more judgment.
These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on the price transparency
of the asset, liability or market and the nature of the asset or liability. We have categorized our assets and liabilities measured at fair value into a
three- level hierarchy in accordance with the guidance for fair value measurements.

Depreciation and Amortization

Depreciation of property and equipment is applied using the straight- line method over the estimated useful lives of our assets once the assets are
placed in service. The following table summarizes the depreciable lives (in years):

                                                                                                                                      Depreciable Life
Network equipment:
 Switches                                                                                                                                   5- 10
 Switch power equipment                                                                                                                       15
 Cell site equipment and site improvements                                                                                                   5- 7
 Towers                                                                                                                                       15
 Antennae                                                                                                                                     5
Computer hardware and software                                                                                                               3- 5
Furniture, fixtures, retail and office equipment                                                                                             3- 7

Impairment of Long- Lived Assets

\Ve assess potential impairments to our long- lived assets, including property and equipment and certain intangible assets, when there is evidence that
events or changes in circumstances indicate that their respective carrying values may not be recoverable. An impairment loss may be required to be
recognized when the undiscounted cash flows expected to be generated by a long- lived


                                                                          39




                                                                            42
                                                                                                                                   CRICKET00427581
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 44 of 194

asset (or group of such assets) is less than its carrying value. Any required impairment loss would be measured as the amount by which the asset's
carrying value exceeds its fair value and would be recorded as a reduction in the carrying value of the related asset and charged to results of
operations.

During the fourth quarter of 2012, in connection with our plans to reduce our previously planned network expansion activities and overall capital
expenditures, certain projects relating to network design, site acquisition and other internal corporate initiatives were canceled. Therefore, we
determined that certain capitalized amounts were no longer recoverable, and as such, recorded an impairment charge of $13.6 million during the
fourth quarter of 2012, reducing the carrying value of those capitalized amounts to zero. Refer to Note 10 to the consolidated financial statements
included in "Item 8. Financial Statements and Supplementary Data" for further discussion of the impairment charge. There were no other events or
circumstances that occurred during the year ended December 31, 2012 that indicated the carrying value of any long- lived assets may not be
recoverable.

There were no events or circumstances that occurred during the year ended December 31, 2011 that indicated the carrying value of any long- lived
assets may not be recoverable.

In August 2010, we entered into a wholesale agreement, which we use to offer Cricket services in nationwide retailers outside of our current network
footprint. This agreement has enabled us to strengthen our retail presence in our existing markets and expand our distribution nationwide, and
provided us greater flexibility with respect to our network expansion plans. As a result, after entering into this wholesale agreement, we determined to
spend an increased portion of our planned capital expenditures on the deployment of next- generation LTE technology and to defer our previously
planned network expansion activities. As a result of these developments, costs for certain network, design, site acquisition and capitalized interest
relating to the expansion of our network that had been previously accumulated in constrnction- in- progress were determined to be impaired and we
recorded an impairment charge of $46.5 million during the third quarter of 2010.

Impairment of Indefinite- Lived Intangible Assets

We assess potential impaim1ents to our indefinite- lived intangible assets, including wireless licenses and goodwill, on an annual basis or when there
is evidence that events or changes in circumstances indicate an impairment condition may exist. In addition on a quarterly basis, we evaluate the
triggering event criteria outlined in the authoritative guidance for intangible assets to determine whether events or changes in circumstances indicate
that an impairment condition may exist. Our annual impairment test is conducted each year during the third quarter.

\Vireless Licenses

We hold PCS, AWS and 700MHz wireless licenses granted by the FCC that are specific to a particular geographic area on spectrum that has been
allocated by the FCC for such services. Wireless licenses are initially recorded at cost and are not amortized. Although FCC licenses are issued with a
stated term (ten years in the case of PCS and 700MHz licenses and fifteen years in the case of A WS licenses), wireless licenses are considered to be
indefinite- lived intangible assets because we expect to provide wireless service using the relevant licenses for the foreseeable future. PCS, AWS and
700MHz licenses are routinely renewed for either no or a nominal fee and we have determined that no legal, regulatory, contractual, competitive,
economic or other factors currently exist that limit the useful lives of our wireless licenses. On a quarterly basis, we evaluate the remaining useful
lives of our indefinite- lived wireless licenses to determine whether events and circumstances, such as legal, regulatory, contractual, competitive,
economic or other factors, continue to support an indefinite useful life. If a wireless license is subsequently determined to have a finite useful life, we
would first test the wireless license for impairment and the wireless license would then be amortized prospectively over its estimated remaining
useful life. As of December 31, 2012 and 2011, the carrying value of our wireless licenses (excluding assets held for sale) was $1.9 billion and $1.8
billion, respectively. Wireless licenses to be disposed of by sale are carried at the lower of their carrying value or fair value less costs to sell. As of
December 31, 2012, wireless licenses with a carrying value of $136.2 million were classified as assets held for sale, as more fully described in"-
Liquidity and Capital Resources," below.

For purposes of testing impairment, our wireless licenses in our operating markets are combined into a single unit of account because we believe that
utilizing these wireless licenses as a group represents the highest and best use of the assets, and the value of the wireless licenses would not be
significantly impacted by a sale of one or a portion of the wireless licenses, among other factors. Our non- operating licenses are tested for
impairment on an individual basis because these licenses are not functioning as part of a group with licenses in our operating markets. As of
December 31, 2012, the carrying values of our operating and non- operating wireless licenses were $1,904.7 million and $42.6 million, respectively.

An impairment loss would be recognized on our operating wireless licenses when the aggregate fair value of the wireless licenses is less than their
aggregate carrying value and is measured as the amount by which the licenses' aggregate carrying value exceeds


                                                                            40




                                                                              43
                                                                                                                                      CRICKET00427582
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 45 of 194

their aggregate fair value. An impairment loss would be recognized on our non- operating wireless licenses when the fair value of a wireless license is
less than its carrying value and is measured as the amount by which the license's carrying value exceeds its fair value. Any required impairment loss
would be recorded as a reduction in the carrying value of the relevant wireless license and charged to results of operations. As more fully described
below, the fair value of our wireless licenses was determined using Level 3 inputs in accordance with the authoritative guidance for fair value
measurements.

The valuation method we use to determine the fair value of our wireless licenses is the market approach. Under this method, we detennine fair value
by comparing our respective wireless licenses to sales prices of other wireless licenses of similar size and type that have been recently sold through
government auctions and private transactions. As part of this market- level analysis, the fair value of each wireless license is also evaluated and
adjusted for developments or changes in legal, regulatory and technical matters, and for demographic and economic factors, such as population size,
unemployment rates, composition, growth rate and density, household and disposable income, and composition and concentration of the market's
workforce in industry sectors identified as wireless- centric (e.g., real estate, transportation, professional services, agribusiness, finance and
insurance).

In connection with our 2012 annual impairment test, the aggregate fair value and carrying value of our operating wireless licenses (excluding assets
held for sale) were $2,415.0 million and $1,745.7 million, respectively, as of September 30, 2012. No impairment charges were recorded during the
year ended December 31, 2012 or 2011 with respect to our operating wireless licenses as the aggregate fair value of these licenses exceeded their
aggregate carrying value as of such dates. If the fair value of our operating wireless licenses had declined by 10%, we would not have recognized any
impairment loss.

In connection with our 2012 annual impairment test, the aggregate fair value and carrying value of our non- operating wireless licenses (excluding
assets held for sale) were $77.9 million and $42.6 million, respectively, as of September 30, 2012. We did not record any impairment charges during
the year ended December 31, 2012 to reduce the carrying value of any non- operating wireless license to its estimated fair value. If the fair value of
our non- operating wireless licenses had each declined by 10%, we would have recognized an impairment loss of approximately $0.1 million. We
recorded an impairment charge of $0.4 million during the year ended December 31, 2011 to reduce the carrying value of certain non- operating
wireless licenses to their estimated fair values.

We evaluated whether any triggering events or changes in circumstances occurred subsequent to the 2012 annual impairment test of our wireless
licenses that indicate that an impairment condition may exist. This evaluation included consideration of whether there had been any significant
adverse change in legal factors or in our business climate, adverse action or assessment by a regulator, unanticipated competition, loss of key
personnel or likely sale or disposal of all or a significant portion of an asset group. Based upon this evaluation, we concluded that no triggering events
or changes in circumstances had occurred.

Goodwill

We record the excess of the purchase price over the fair value of net assets acquired in a business combination as goodwill. Goodwill is tested for
impairment annually as well as when an event or change in circumstance indicates an impairment may have occurred. As further discussed in the
notes to the consolidated financial statements, goodwill is tested for impairment by comparing the fair value of our single reporting unit to our
carrying amount to determine if there is a potential goodwill impairment. If the fair value of the reporting unit is less than its carrying value, an
impairment loss is recorded to the extent that the implied fair value of the goodwill of the reporting unit is less than its carrying value.

During the third quarter of each year, we assess our goodwill for impairment at the reporting unit level by applying a fair value test. This fair value
test involves a two- step process. The first step is to compare the carrying value of our net assets to our fair value. If the fair value is determined to be
less than the carrying value, a second step is performed to measure the amount of the impairment, if any.

Significant judgments are required in connection with the annual impairment test in order to estimate our fair value. We have generally based our
determination of fair value primarily upon our average market capitalization for the month of August, plus a control premium. Average market
capitalization is calculated based upon the average number of shares of Leap common stock outstanding during such month and the average closing
price of Leap common stock during such month. We considered the month of August to be an appropriate period over which to measure average
market capitalization in 2012 because trading prices during that period reflected market reaction to our most recently announced financial and
operating results, announced early in the month of August.

In conducting the annual impairment test during the third quarter of 2012, we applied a control premium of 30% to our average market capitalization.
We believe that consideration of a control premium is customary in determining fair value and is contemplated by the applicable accounting
guidance. We believe that our consideration of a control premium was appropriate because we believe


                                                                             41




                                                                               44
                                                                                                                                        CRICKET00427583
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 46 of 194

that our market capitalization does not fully capture the fair value of our business as a whole or the additional amount an assumed purchaser would
pay to obtain a controlling interest in our company. We determined the amount of the control premium as part of our third quarter 2012 testing based
upon relevant transactional experience and an assessment of market, economic and other factors. Depending on the circumstances, the actual amount
of any control premium realized in any transaction involving our company could be higher or lower than the control premium that we applied.

The carrying value of our goodwill was $31.9 million as of August 31, 2012. Based upon our annual impairment test conducted during the third
quarter of 2012, the value of our net assets as of August 31, 2012 was $527.5 million and the fair value of our company, based upon our average
market capitalization during the month of August and an assumed control premium of 30%, was $573.5 million. As such, we determined that no
impairment condition existed and we were not required to perform the second step of the goodwill impairment test.

In the fourth quarter of 2012, we evaluated whether any triggering events or changes in circumstances had occurred subsequent to the annual
impaim1ent test conducted in the third quarter of 2012. As part of this evaluation, we considered whether there had been any events or circumstances
that would indicate it was more likely than not that our carrying value exceeded our fair value. Based on this evaluation, we determined that the
$106.4 million gain resulting from the spectrum swap with T- Mobile, which closed on October 1, 2012, constituted a triggering event due to the
significant increase in our carrying value that resulted from the transaction. See"- Liquidity and Capital Resources - Capital Expenditures, Significant
Acquisitions and Other Transactions" below for additional information on the spectrum swap. As such, we were required to perform an interim
goodwill impairment test. In conducting the interim impairment test, we determined our fair value by using the average market capitalization during
the month of October, which was selected because that was the month in which the spectrum swap transaction closed. Consistent with our annual
impairment test conducted in the third quarter, we continued to apply a control premium of 30% to our average market capitalization. The carrying
value of our goodwill was $31.9 million as of October 31, 2012. The value of our net assets as of October 31, 2012 was $528.0 million and our fair
value, based upon the average market capitalization during the month of October and an assumed control premium of 30%, was $621.2 million. As
such, we determined that no impairment condition existed on an interim basis and we were not required to perform the second step of the goodwill
impairment test.

The closing price of Leap common stock was $6.65 on December 31, 2012 and Leap's market capitalization was above our book value as of such
date. Since that time, the closing price of Leap common stock has ranged from a high of $7 .05 per share to a low of $5 .51 per share. If the price of
Leap common stock continues to trade at or near current levels or certain triggering events were to occur, we may be required to perform the second
step of our goodwill impairment test on an interim basis to determine the fair value of our net assets, which may require us to recognize a non- cash
impairment charge for some or all of the $31.9 million carrying value of our goodwill.

Based upon our annual impairment test conducted during the third quarter of 2011, we determined that no impairment condition existed because the
book value of our net assets as of August 31, 2011 was $676.1 million and the fair value of our company, based upon our average market
capitalization during the month of August and an assumed control premium of 30%, was $848.4 million.

Based upon on our annual impairment test conducted during the third quarter of 2010, the book value of our net assets exceeded the fair value of our
company, determined based upon our average market capitalization during the month of August 2010 and an assumed control premium of 30%. We
therefore perfom1ed the second step of the assessment to measure the amount of any impairment. Under step two of the assessment, we performed a
hypothetical purchase price allocation as if our company was being acquired in a business combination and estimated the fair value of our identifiable
assets and liabilities. This step of the assessment indicated that the implied fair value of our goodwill was zero, as the fair value of our identifiable
assets and liabilities as of August 31, 2010 exceeded the fair value of our company. As a result, we recorded a non- cash impairment charge of $430.1
million in the third quarter of 2010, reducing the carrying amount of our goodwill at that time to zero.

Income Taxes

\Ve calculate income taxes in each of the jurisdictions in which we operate. This process involves calculating the current tax expense or benefit and
any deferred income tax expense or benefit resulting from temporary differences arising from differing treatments of items for tax and accounting
purposes. These temporary differences result in deferred tax assets and liabilities. Deferred tax assets are also established for the expected future tax
benefits to be derived from our NOL carryforwards, capital loss carryforwards and income tax credits.

We periodically assess the likelihood that our deferred tax assets will be recoverable from future taxable income. To the extent we believe it is more
likely than not that our deferred tax assets will not be recovered, we must establish a valuation allowance. As part of this periodic assessment for the
year ended December 31, 2012, we weighed the positive and negative factors and, at


                                                                           42




                                                                             45
                                                                                                                                     CRICKET00427584
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 47 of 194

this time, we do not believe there is sufficient positive evidence to support a conclusion that it is more likely than not that all or a portion of our
deferred tax assets will be realized, except with respect to the realization of a $1.9 million Texas Margins Tax, or TMT, credit. Accordingly, at
December 31, 2012 and 2011, we recorded a valuation allowance offsetting substantially all of our deferred tax assets. We will continue to monitor
the positive and negative factors to assess whether we are required to continue to maintain a valuation allowance. At such time as we determine that it
is more likely than not that all or a portion of the deferred tax assets are realizable, the valuation allowance will be reduced or released in its entirety,
with the corresponding benefit reflected in our tax provision. Deferred tax liabilities associated with wireless licenses and investments in certain joint
ventures cannot be considered a source of taxable income to support the realization of deferred tax assets because these deferred tax liabilities will not
reverse until some indefinite future period when these assets are either sold or impaired for book purposes.

We have substantial federal and state NOLs for income tax purposes. Subject to certain requirements, we may "carry forward" our federal NOLs for
up to 20 years to offset future taxable income and reduce our income tax liability. For state income tax purposes, the NOL carryforward period ranges
from five to 20 years. As of December 31, 2012, we had federal and state NOLs of approximately $2.6 billion and $2.0 billion, respectively, which
begin to expire in 2022 for federal income tax purposes and of which $69.8 million will expire at the end of 2013 for state income tax purposes.
While these NOL carryforwards have a potential to be used to offset future ordinary taxable income and reduce future cash tax liabilities by
approximately $1.0 billion, our ability to utilize these NOLs will depend upon the availability of future taxable income during the carryforward
period and, as such, there is no assurance we will be able to realize such tax savings.

Our ability to utilize NOLs could be further limited if we were to experience an "ownership change," as defined in Section 382 of the Internal
Revenue Code and similar state provisions. In general terms, an ownership change can occur whenever there is a collective shift in the ownership of a
company by more than 50 percentage points by one or more "5% stockholders" within a three- year period. The occurrence of such a change
generally limits the amount of NOL carryforwards a company could utilize in a given year to the aggregate fair market value of the company's
common stock immediately prior to the ownership change, multiplied by the long- term tax- exempt interest rate in effect for the month of the
ownership change.

In 2011, trading in Leap common stock increased the risk of an ownership change under Section 382 of the Internal Revenue Code. Accordingly, on
August 30, 2011, our board of directors adopted a Tax Benefit Preservation Plan to help deter acquisitions of Leap common stock that could result in
an ownership change under Section 382 and thus help preserve our ability to use our NOL carryforwards. The Tax Benefit Preservation Plan is
designed to deter acquisitions of Leap common stock that would result in a stockholder owning 4.99% or more of Leap common stock (as calculated
under Section 382), or any existing holder of 4.99% or more of Leap common stock acquiring additional shares, by substantially diluting the
ownership interest of any such stockholder unless the stockholder obtains an exemption from our board of directors.

None of our NOL carryforwards are being considered as an uncertain tax position or disclosed as an unrecognized tax benefit. Any carryforwards that
expire prior to utilization as a result of a Section 382 limitation will be removed from deferred tax assets with a corresponding reduction to valuation
allowance. Since we currently maintain a full valuation allowance against our federal and state NOL carryforwards, we do not expect that any
possible limitation would have a current impact on our results of operations.

In accordance with the authoritative guidance for business combinations, which became effective for us on January 1, 2009, any reduction in the
valuation allowance, including the valuation allowance established in fresh- start reporting, will be accounted for as a reduction of income tax
expense.

Our unrecognized income tax benefits and uncertain tax positions, as well as any associated interest and penalties, are recorded through income tax
expense; however, such amounts have not been significant in any period. All of our tax years from 1998 to 2011 remain open to examination by
federal and state taxing authorities. In July 2009, the federal examination of our 2005 tax year, which was limited in scope, was concluded and the
results did not have a material impact on the consolidated financial statements.

Customer Recognition and Disconnect Policies

We recognize a new customer as a gross addition in the month that he or she activates a Cricket service. We recognize a gross customer addition for
each Cricket Wireless, Cricket Broadband and Cricket PA YGo line of service activated.

For our Cricket Wireless and Cricket Broadband services, the customer must pay his or her service amount by the payment due date or his or her
service will be suspended. These customers, however, may elect to purchase our BridgePay service, which entitles them to an additional seven days
of service. When service is suspended, the customer is generally not able to make or receive calls or access the internet. Any call attempted by a
suspended customer is routed directly to our customer service center in order to arrange payment. If a new customer does not pay all amounts due on
the first bill he or she receives after initial activation within


                                                                             43




                                                                               46
                                                                                                                                        CRICKET00427585
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 48 of 194

30 days of the due date, the account is disconnected and deducted from gross customer additions during the month in which the customer's service
was discontinued. If a customer has made payment on the first bill received after initial activation and in a subsequent month does not pay all
amounts due within 30 days of the due date, the account is disconnected and counted as churn. For Cricket Wireless customers who have elected to
use BridgePay to receive an additional seven days of service, those customers must still pay all amounts otherwise due on their account within 30
days of the original due date or their account will also be disconnected and counted as churn. Pay- in- advance customers who ask to terminate their
service are disconnected when their paid service period ends.

Customers for our Cricket PA YGo service generally have 60 days from the date they activated their account, were charged a daily or monthly access
fee for service or last "topped- up" their account (whichever is later) to do so again, or they will have their account suspended for a subsequent 60-
day period before being disconnected.

Customer turnover, frequently referred to as churn, is an important business metric in the telecommunications industry because it can have significant
financial effects. Because we do not require customers to sign fixed- term contracts or pass a credit check, our service is available to a broad customer
base and, as a result, some of our customers may be more likely to have their service tenninated due to an inability to pay.



Results of Operations

Operating Items

The following tables summarize operating data for our consolidated operations (in thousands, except percentages):

                                                                           Year Ended December 31
                                                                                                                                 Change from
                                                                                                                                  Prior Year
                                                        % of                                           % of
                                                       Service                                        Service
                                2012                  Revenues                  2011                 Revenues               Dollars             Percent
Revenues:
Service revenues    $               2,947,457                      $                   2,829,281                   $              118.176          4.2%
Equipment
revenues                               194,884                                           241,850                                  (46,966}       (19.4}%
Total revenues                      3,142,341                                          3,071,131                                   71,210          2.3 %
Operating
expenses:
Cost of service                     1,034,167             35.1%                         981,203          34.7 %                       52.964        5.4 %
Cost of equipment                      816,226            27.7%                         817,920          28.9 %                       (1,694)      (0.2)%
Selling and
marketing                              349,970             11.9%                        369,257           13.1 %                  (19,287)         (5.2)%
General and
administrative                         348,934             11.8%                        355,529           12.6%                       (6,595)      (1.9)%
Depreciation and
amortization                           625,596            21.2%                         548,426           19.4 %                      77,170      14.1 %
Impairn1ents and
other charges                           39,399              1.3%                          26,770           0.9%                       12,629      47.2%
Total operating
expenses                            3,214,292            109.1%                        3,099,105        109.5 %                   115,187           3.7 %
Gain on sale,
exchange or
disposal of assets,
net                                    229,714              7.8%                           2,622           0.1 %                  227,092          *
Operating income
(loss)              $                  157,763              5.4%   $                     (25,352}         (0.9}%   $              183,115          *
* Percentage change is not meaningful.



                                                                           44




                                                                             47
                                                                                                                                        CRICKET00427586
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 49 of 194

                                                                      Year Ended December 31,
                                                                                                                          Change from
                                                                                                                           Prior Year
                                                      % of                                         % of
                                                     Service                                      Service
                              2011                  Revenues                2010                 Revenues            Dollars              Percent
Revenues:
Service revenues $                 2,829,281                     $                 2,482,601                  $            346,680           14.0%
Equipment
revenues                             241.850                                         214,602                                27,248           12.7 %
Total revenues                     3,071,131                                       2,697,203                               373,928           13.9 %
Operating
expenses:
Cost of service                      981.203           34.7 %                       840,635         33.9 %                 140,568          16.7 %
Cost of equipment                    817,920           28.9 %                       591,994         23.8 %                 225,926          38.2 %
Selling and
marketing                            369,257            13.1 %                      414,318          16.7 %                    (45,061)     (10.9)%
General and
administrative                       355,529            12.6%                       361,571          14.6%                      (6,042)      (1.7)%
Depreciation and
amortization                         548,426            19.4 %                      457,035          18.4 %                    91,391       20.0%
Impaim1ents and
other charges                          26,770            0.9%                       477,327          19.2 %               (450,557}         (94.4}%
Total operating
expenses                           3,099,105          109.5 %                      3,142,880       126.6 %                     (43,775)      (1.4)%
Gain (loss) on sale,
exchange or
disposal of assets,
net                                     2,622            0.1 %                         (5,061}       (0.2}%                  7,683           *
Operating loss       $                (25,352}          (0.9}%   $                  (450,738}       (18.2)%   $            425,386           *
* Percentage change is not meaningful.
The following tables summarize customer activity:
                                                                                                              Year Ended December 31,
                                                                                                      2012             2011               2010
Gross customer additions                                                                             2,334,383        2,991,352           3,219,485
Net customer additions (losses)                                                                       (637,229)         415,834             241,546
Weighted- average number of customers (1)                                                            5,799,493        5,724,152           5,239,638
Total customers, end of period                                                                       5,296,784        5,934,013           5,518,179

(1) At December 31, 2010, the weighted- average number of customers and total customers, end of pe1iod included approximately 323,000 customers
contributed by various entities doing business as Pocket Communications, or Pocket, to STX Wireless in October 2010 in connection with the
formation of our south Texas joint venture.

Gross Customer Additions

Gross customer additions for the year ended December 31, 2012 were 2,334,383 compared to 2,991,352 for the prior year. The 22.0% decrease in the
number of gross customer additions was primarily attributable to increased competition and overall softness in the wireless industry. Additional
contributors to the decrease in the number of gross customer additions included higher pricing on our devices, promotional activities that did not
perform as expected, certain device quality and selection issues, our continued de- emphasis on Cricket Broadband, discontinuation of our daily
PA YGo product and a narrowed focus on fewer nationwide retail partners.

Gross customer additions for the year ended December 31, 2011 were 2,991,352 compared to 3,219,485 for the prior year. The 7.1 % decrease in the
number of gross customer additions was primarily driven by changes we made to our product and service offerings in the second half of 2010, which
eliminated the first free month of service we previously provided new customers and generally equalized the prices that new and existing customers
paid for handsets. Prior to these changes, many existing customers


                                                                       45




                                                                         48
                                                                                                                                   CRICKET00427587
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 50 of 194

who wished to replace or upgrade their handset would activate a new line of service to receive a discount on the handset as well as a free month of
service and would then terminate their existing service, which had the effect of increasing our gross customer additions and churn. The year- over-
year decrease in gross customer additions was also driven by expected decreases in the number of new Cricket Broadband customers due to increased
device pricing, reduced marketing emphasis and increased network management initiatives. The year- over- year decrease was partially offset by an
increase in the number of new voice customers as a result of customer acceptance of the "all- inclusive" service plans and smartphones that we
introduced in the second half of 2010, as well as our new Muve Music service that we introduced in 2011.

Net Customer Additions (Losses)

Net customer losses for the year ended December 31, 2012 were 637,229 compared to net customer additions of 415,834 for the prior year. The
change was primarily due to the decrease in gross customer additions discussed above and higher churn levels.

Net customer additions for the year ended December 31, 2011 were 415,834 compared to 241,546 for the prior year. The 72.2% increase in the
number of net customer additions was primarily due to a decrease in customer churn of approximately 90 basis points, driven by customer acceptance
of our "all- inclusive" service plans for Cricket wireless service and the smartphones that we introduced in the second half of 2010, as well as our new
Muve Music service that we introduced in 2011, partially offset by an increase in the number of net customer deactivations for our Cricket Broadband
service due to increased device pricing, reduced marketing emphasis and increased network management initiatives.

Service Revenues

Service revenues increased $118.2 million, or 4.2%, for the year ended December 31, 2012 compared to the prior year. This increase resulted from a
1.3% increase in the weighted- average number of customers and a 3.7% increase in ARPU, primarily due to increased uptake of higher- priced
service plans for our smartphones and Muve Music service.

Service revenues increased $346.7 million, or 14.0%, for the year ended December 31, 2011 compared to the prior year. This increase resulted from a
9.2% increase in the weighted- average total number of customers due to customer growth in our existing markets and the contribution of
approximately 323,000 customers by Pocket to STX Wireless in October 2010 in connection with the formation of our South Texas joint venture, as
well as a 7 .8% increase in ARPU. The increase in ARPU was primarily attributable to increased uptake of our higher- priced service plans for
smartphones that we introduced in the second half of 2010 as well as the impact of our new Muve Music service, partially offset by a decrease in
average total customers for our Cricket Broadband service and the elimination of certain late payment and reactivation fees in the second half of
2010.

Equipment Revenues

Equipment revenues decreased $47.0 million, or 19.4%, for the year ended December 31, 2012 compared to the prior year primarily due to an 8.9%
decrease in the number of devices sold to new and upgrading customers, which was primarily due to our decreased gross customer additions in the
current year period as discussed above.

Equipment revenues increased $27.2 million, or 12.7%, for the year ended December 31, 2011 compared to the prior year. This increase was
primarily due to an 8.7% increase in the number of devices sold to new and upgrading customers as well as a 3.7% increase in average revenue per
device sold. The increase in average revenue per device sold was primarily due to increased sales of our smartphones and Muve Music enabled
devices that were launched in the second half of 2010.

Cost of Service

Cost of service increased $53.0 million, or 5.4%, for the year ended December 31, 2012 compared to the prior year. As a percentage of service
revenues, such expenses increased to 35.1 % from 34.7% in the prior year. Principal factors contributing to the increase in cost of service were the
inclusion of Muve Music in service plans for our Android- based smartphones and increased roaming cost in connection with our unlimited
nationwide service plans.

Cost of service increased $140.6 million, or 16.7%, for the year ended December 31, 2011 compared to the prior year. As a percentage of service
revenues, cost of service was 34.7% compared to 33.9% in the prior year. Principal factors contributing to the increase in cost of service included
increased telecommunications taxes due to both a 9.2% increase in the weighted- average


                                                                          46




                                                                            49
                                                                                                                                    CRICKET00427588
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 51 of 194

total number of customers and increases in federal and state tax rates, our increased penetration in existing markets with higher tax rates and
increased roaming costs in connection with the introduction of our unlimited nationwide service plans.

Cost of Equipment

Cost of equipment decreased $1.7 million, or 0.2%, for the year ended December 31, 2012 compared to the prior year primarily due to an 8.9%
decrease in the number of devices sold, partially offset by a 9.6% increase in the average cost per device sold.

Cost of equipment increased $225.9 million, or 38.2%, for the year ended December 31, 2011 compared to the prior year. A 27.2% increase in the
average cost per device sold was accompanied by an 8.7% increase in the number of devices sold. The increase in the average cost per device sold to
new and upgrading customers during the period was largely attributable to our introduction of smartphones in 2010, as well as customer acceptance
of our new Muve Music enabled devices in 2011.

Selling and Marketing Expenses

Selling and marketing expenses decreased $19.3 million, or 5.2%, for the year ended December 31, 2012 compared to the prior year. As a percentage
of service revenues, such expenses decreased to 11.9% from 13.1% in the prior year. This percentage decrease was largely attributable to the increase
in service revenues and the decrease in selling costs primarily due to the sale and transfer of select company- owned retail locations to indirect
dealers, which lowered our fixed costs associated with store facilities and employee- related costs. These decreases were partially offset by the
increase in advertising expense in the third quarter of 2012 associated with the launch of our new devices and service plans.

Selling and marketing expenses decreased $45.1 million, or 10.9%, for the year ended December 31, 2011 compared to the prior year. As a
percentage of service revenues, such expenses decreased to 13.1 % from 16.7% in the prior year. This percentage decrease was largely attributable to
a 1.5% decrease in media and advertising costs as a percentage of service revenues, reflecting higher spending in the corresponding period of the
prior year in connection with the launch of our new "all- inclusive" service plans and smartphones, as well as an increase in service revenues and
consequent benefits of scale.

General and Administrative Expenses

General and administrative expenses decreased $6.6 million, or 1.9%, for the year ended December 31, 2012 compared to the prior year. As a
percentage of service revenues, such expenses decreased to 11.8% from 12.6% in the prior year primarily due to continued benefits from our cost-
management initiatives and the increase in service revenues.

General and administrative expenses decreased $6.0 million, or 1.7%, for the year ended December 31, 2011 compared to the prior year. As a
percentage of service revenues, such expenses decreased to 12.6% from 14.6% in the prior year primarily due to continued benefits from our cost-
management initiatives and the increase in service revenues and consequent benefits of scale.

Depreciation and Amortization

Depreciation and amortization expense increased $77.2 million, or 14.1 %, for the year ended December 31, 2012 compared to the prior year. The
increase in depreciation and amortization expense was due primarily to network upgrades, which related, in part, to our deployment of next-
generation LTE technology.

Depreciation and amortization expense increased $91.4 million or 20.0%, for the year ended December 31, 2011 compared to the prior year. The
increase in depreciation and amortization expense was due primarily to the expansion and upgrade of our network and corporate platforms as well as
depreciation and amortization expense related to the assets that Pocket contributed to STX Wireless in connection with the formation of our South
Texas joint venture in October 2010.

Impairments and Other Charges

During the year ended December 31, 2012, we incurred approximately $39.4 million in impaim1ents and other charges related to reducing our cost
structure and exiting certain activities. During the third quarter of 2012, we recorded approximately $14.8 million in severance expenses and related
costs to implement our plan to reduce administrative and corporate support costs through a reduction in personnel. Additionally, in connection with
our plans to reduce our previously planned network expansion activities and overall capital expenditures, certain plans for network design, site
acquisition and internal corporate programming and


                                                                         47




                                                                           50
                                                                                                                                 CRICKET00427589
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 52 of 194

development were canceled. Therefore, we determined that certain capitalized amounts were no longer recoverable, and as such, recorded an
impairment charge of $13.6 million, writing the carrying value of those capitalized amounts down to zero. Additionally, in connection with the
reduction in network expansion activities, we recognized restructuring charges of approximately $11.0 million primarily related to lease exit costs
associated with cell sites that were no longer being developed or utilized.
During the year ended December 31, 2011, we incurred approximately $26.4 million of integration charges relating primarily to certain leased cell
site and retail store locations contributed to our joint venture STX Wireless in the South Texas region that it no longer uses.

During the year ended December 31, 2010, we recorded impairments and other charges of approximately $477.3 million, primarily related to a
goodwill impairment charge of $430.1 million, as a result of our annual impainnent testing conducted during the third quarter of 2010. In addition we
recorded an impairment charge of $46.5 million during the year ended December 31, 2010, as a result of our determination to spend an increased
portion of our planned capital expenditures on the deployment of next- generation LTE technology and to defer our previously planned network
expansion activities. These costs were previously included in construction- in- progress, for certain network design, site acquisition and interest costs
capitalized during the constmction period.

No impairment charges were recorded during the year ended December 31, 2012 with respect to our wireless licenses. As a result of our annual
impairment testing of our wireless licenses conducted during the third quarters of 2011 and 2010, we recorded impairment charges of $0.4 million
and $0.8 million, respectively, to reduce the carrying value of certain non- operating wireless licenses to their fair value. No such impairment charges
were recorded with respect to our operating wireless licenses for either period, as the aggregate fair values of these licenses exceeded their aggregate
carrying value.

Gain (Loss) on Sale, Exchange or Disposal of Assets, Net

Gain (loss) on sale, exchange or disposal of assets, net ret1ects the net gain or loss recognized upon the disposal of certain of our property and
equipment and wireless licenses. During the year ended December 31, 2012, we recognized a net gain of $229.7 million. We recorded a gain of
approximately $236.8 million related to the sale of spectrum to Verizon Wireless and exchange of spectrum with T- Mobile. For more information
regarding these transactions, see the discussion below under "Liquidity and Capital Resources - Capital Expenditures, Significant Acquisitions and
Other Transactions." This gain was partially offset by a loss of approximately $7.2 million relating to the disposal of certain property and equipment.

We recognized a net gain of $2.6 million and net loss of $5.1 million during the years ended December 31, 2011 and 2010, respectively. During the
year ended December 31, 2011, we recognized a non- cash gain on the exchange of wireless licenses of $20.5 million. Offsetting this gain were losses
recognized on the disposal of certain of our property and equipment during the year.

Non- Operating Items

The following tables summarize non- operating data for our consolidated operations (in thousands):

                                                                                  Year Ended December 31
                                                      2012                                  2011                                   Change
Equity in net income (loss) of
investees, net                       $                             (464)     $                            2,984     $                          (3,448)
Interest income                                                     194                                     245                                    (51)
Interest expense                                               (268,232)                               (256,175)                              (12,057)
Other expense, net                                                                                            (2)                                    2
Loss on extinguishment of debt                                  (18,634)                                                                      (18,634)
Income tax expense                                              (57,904)                                (39,377)                              (18,527)




                                                                           48




                                                                             51
                                                                                                                                    CRICKET00427590
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 53 of 194

                                                                                      Year Ended December 31
                                                      2011                                        2010                             Change
Equity in net income of investees,
net                                  $                              2,984         $                          1,912    $                        1,072
Interest income                                                       245                                    1,010                              (765)
Interest expense                                                 (256,175)                                (243,377)                          (12,798)
Other income (expense), net                                             (2)                                  3,209                            (3,211)
Loss on extinguishment of debt                                                                             (54,558)                           54,558
Income tax expense                                                (39,377)                                 (42,513)                            3,136

Equity in Net Income (Loss) of Investees, Net

Equity in net income (loss) of investees, net reflects our share of net income or losses of regional wireless service providers in which we hold
investments.

Interest Income

Interest income decreased $0.1 million and $0.8 million during the years ended December 31, 2012 and 2011, respectively, compared to the
corresponding periods of the prior year. These decreases were primarily attributable to declines in interest rates from the corresponding periods of the
prior year.

Interest Expense

Interest expense increased $12.1 million during the year ended December 31, 2012 compared to the prior year. The increase in interest expense
resulted primarily from our issuance of $400 million of additional 7.75% senior notes due 2020 in May 2011, as well as interest related to our entry
into additional capital leases.

Interest expense increased $12.8 million during the year ended December 31, 2011 compared to the prior year. The increase in interest expense
resulted primarily from our issuance of $400 million of additional 7 .75% senior notes due 2020 in May 2011. This increase was partially offset by the
repurchase and redemption of all of our $1,100 million of 9.375% senior notes due 2014 using proceeds from our issuance of $1,200 million of
7.75% senior notes due 2020 in November 2010.

Other Income (Loss), Net

During the years ended December 31, 2012 and 2011, we recognized immaterial losses on the sale of certain of our investments in asset- backed
commercial paper. During the year ended December 31, 2010, we recognized a gain of $3.2 million on the sale of certain of our investments in asset-
backed commercial paper.

Loss on Extinguishment of Debt

On October 10, 2012, in connection with our entry into the Credit Agreement, we issued a notice of redemption to redeem all of our 10% unsecured
senior notes due 2015 in accordance with the optional redemption provisions governing the notes at a redemption price of 105% of the principal
amount of outstanding notes, plus accrued and unpaid interest to the redemption date. On November 9, 2012, we completed the redemption for a total
cash payment of $324.5 million and the indenture governing the notes was satisfied and discharged in accordance with its terms. As a result of this
redemption, we recognized a $18.6 million loss on extinguishment of debt during the year ended December 31, 2012, which was comprised of $15.0
million in redemption premium, $3.5 million in unamortized debt issuance costs and $0.1 million in professional fees.

During the year ended December 31, 2011, we did not have any extinguishment of debt.

In connection with our issuance of $1,200 million of 7 .75% senior notes due 2020 in November 2010, we repurchased and redeemed all of our
outstanding $1,100 million in aggregate principal amount of 9.375% senior notes due 2014 through a tender offer and redemption, respectively, and
the indenture governing such senior notes was satisfied and discharged in accordance with its tenns. As a result, we recognized a $54.5 million loss
on extinguishment of debt during the year ended December 31, 2010, which was comprised of $46.6 million in tender offer consideration (including
$18.3 million in consent payments), $8.6 million


                                                                             49




                                                                              52
                                                                                                                                    CRICKET00427591
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 54 of 194

in redemption premium, $1.1 million in dealer manager fees, $10.7 million in unamortized debt issuance costs and $0.2 million in related professional
fees, net of $12.7 million in unamortized premium.

Income Tax Expense

During the year ended December 31, 2012, we recorded income tax expense of $57.9 million compared to income tax expense of $39.4 million for
the year ended December 31, 2011. The $18.5 million increase in income tax expense was primarily due to a $2.5 million increase in tax expense
associated with the amortization of wireless licenses, a $5.7 million increase in tax expense from the deferred tax effects of our investment in STX
\Vireless, and a nonrecurring $19.9 million increase of tax expense associated with the reversal of deferred tax liabilities related to our wireless
licenses, partially offset by a nonrecurring $9.5 million net tax benefit associated with the reversal of deferred tax liabilities related to our investment
in Savary Island. Both nonrecurring items were primarily associated with the spectrum transactions that were consummated with Verizon Wireless in
August 2012 and with T- Mobile in October 2012.

During the year ended December 31, 2011, we recorded income tax expense of $39.4 million compared to income tax expense of $42.5 million
recognized in the corresponding period of the prior year. The decrease in income tax expense during the year ended December 31, 2011 compared to
the prior year period was primarily due to a $23.3 million decrease in income tax expense due to the deferred tax effects of our joint venture
investments, offset in part by a net $6.3 million increase in the current year associated with both the amortization of wireless licenses and the deferred
tax effects of license exchange transactions entered into with T- Mobile. In addition, during the year ended December 31, 2010, we recorded a
$15.5 million income tax benefit in connection with the impaim1ent of our goodwill.

Unrestricted Subsidiaries

In July 2011, Leap's board of directors designated Cricket Music Holdco, LLC (a wholly- owned subsidiary of Cricket, or Cricket Music) and Cricket
Music's wholly- owned subsidiary Muve USA, LLC, or Muve USA, as "Unrestricted Subsidiaries" under the indentures governing our senior
notes. Cricket Music, Muve USA and their subsidiaries are also designated as "Unrestricted Subsidiaries" under the Credit Agreement. Cricket Music
and Muve USA hold certain hardware, software and intellectual property relating to our Muve Music service. During the years ended December 31,
2012 and 2011, Cricket Music and Muve USA had no operations or revenues. Therefore, the most significant components of the financial position
and results of operations of our unrestricted subsidiaries were property and equipment and depreciation expense. As of December 31, 2012 and
December 31, 2011, property and equipment of our unrestricted subsidiaries was approximately $4.9 million and $9.4 million, respectively. For the
years ended December 31, 2012 and 2011, depreciation expense of our unrestricted subsidiaries was approximately $4.5 million and $2.2 million,
respectively, resulting in a net loss of approximately $4.5 million and $2.2 million, respectively.

Quarterly Financial Data (Unaudited)

The following financial infomiation reflects all normal recurring adjustments that are, in the opinion of management, necessary for a fair statement of
our results of operations for the interim periods presented (in thousands, except per share data):

                                                                               Three Months Ended
                               March 31, 2012                  June 30, 2012              September 30, 2012                      December 31, 2012
Revenues               $                     825,619     $                 786,772     $                        773,972    $                       755,978
Operating income
(loss)                                       (15,803)                        31,589                              81,409                             60,568
Net income (loss)                            (94,334)                       (45,987)                             26,868                            (73,824)
Net income (loss)
attributable to
common
stockholders                                 (98,439)                       (41,590)                             25,015                            (74,278)
Basic income (loss)
per share attributable
to common
stockholders                                    (1.28)                        (0.54)                                0.32                              (0.96)
Diluted income (loss)
per share attributable
to common
stockholders                                    (1.28)                        (0.54)                                0.32                              (0.96)




                                                                            50




                                                                               53
                                                                                                                                       CRICKET00427592
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 55 of 194

                                                                                Three Months Ended
                                March 31, 2011                     June 30, 2011           September 30, 2011              December 31, 2011
Revenues                $                  779,914         $                 760,538  $                   763,279      $                  767,400
Operating income
(loss)                                     (18,110)                           12,337                       (16,053)                        (3,526)
Net loss                                   (86,440)                          (58,442)                      (94,125)                       (78,670)
Net loss attributable
to common
stockholders                               (96,211)                          (65,211)                      (68,830)                       (84,375)
Basic loss per share
attributable to
common
stockholders                                 ( 1.26)                           (0.85)                        (0.90)                         ( 1.10)
Diluted loss per
share attributable to
common
stockholders                                 ( 1.26)                           (0.85)                        (0.90)                         ( 1.10)

Quarterly Results of Operations Data (Unaudited)

The following table presents our unaudited condensed consolidated quarterly statement of operations data for 2012, which has been derived from our
unaudited condensed consolidated financial statements (in thousands):

                                                                                  Three Months Ended
                                  March 31, 2012                     June 30, 2012           September 30, 2012             December 31, 2012
Revenues:
Service revenues            $                773,998           $               751,285       $             722,022     $                  700,152
Equipment revenues                            51,621                            35,487                      51,950                         55,826
Total revenues                               825,619                           786,772                     773,972                        755,978
Operating expenses:
Cost of service
(exclusive of items
shown separately below)                      261,311                           256,555                     266,401                        249,900
Cost of equipment                            247,847                           171,673                     203,846                        192,860
Selling and marketing                         95,554                            77,247                      88,111                         89,058
General and
administrative                                   89,699                            94,892                   85,997                         78,346
Depreciation and
amortization                                 146,543                           154,483                     161,821                        162,749
Impairments and other
charges                                                                                                     14,753                         24,646
Total operating expenses                     840,954                           754,850                     820,929                        797,559
Gain (loss) on sale,
exchange or disposal of
assets, net                                     (468)                                (333)                 128,366                        102,149
Operating income (loss)                      (15,803)                              31,589                   81,409                         60,568
Equity in net income
(loss) of investees, net                         193                                (59)                       (203)                         (395)
Interest income                                   29                                 28                          62                            75
Interest expense                             (67,042)                          (66,983)                     (67,308)                      (66,899)
Loss on extinguishment
of debt                                                                                                                                   (18,634)
Income (loss) before
income taxes                                 (82,623)                          (35,425)                      13,960                       (25,285)
Income tax (expense)
benefit                                      (11,711)                          (10,562)                     12,908                        (48,539)
Net income (loss)                            (94,334)                          (45,987)                     26,868                        (73,824)
Accretion of redeemable
non- controlling
interests, net of tax                            (4,105)                            4,397                    (1,853)                         (454)
Net income (loss)
attributable to common
stockholders                $                (98,439)          $               (41,590)      $              25,015     ~$======="(=74~,2=7=8~)



                                                                              51

                                                                                   54
                                                                                                                                 CRICKET00427593
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 56 of 194


Performance l\1easures

In managing our business and assessing our financial performance, management supplements the information provided by financial statement
measures with several customer- focused performance metrics that are widely used in the telecommunications industry. These metrics include ARPU,
which measures average service revenue per customer; CPGA, which measures the average cost of acquiring a new customer; cash costs per user per
month, or CCU, which measures the non- selling cash cost of operating our business on a per customer basis; churn, which measures turnover in our
customer base; and adjusted operating income before depreciation and amortization, or OIEDA, which measures operating performance. ARPU,
CPGA, CCU and adjusted OIEDA are non- GAAP financial measures. A non- GAAP financial measure, within the meaning of Item 10 of
Regulation S- K promulgated by the SEC, is a numerical measure of a company's financial perforn1ance or cash flows that (a) excludes amounts, or is
subject to adjustments that have the effect of excluding amounts, which are included in the most directly comparable measure calculated and
presented in accordance with generally accepted accounting principles in the consolidated balance sheets, consolidated statements of comprehensive
income or consolidated statements of cash flows; or (b) includes amounts, or is subject to adjustments that have the effect of including amounts,
which are excluded from the most directly comparable measure so calculated and presented. See "Reconciliation of Non- GAAP Financial Measures"
below for a reconciliation of ARPU, CPGA, CCU and adjusted OIEDA to the most directly comparable GAAP financial measures.

ARPU is service revenues, less pass- through regulatory fees and telecommunications taxes, divided by the weighted- average number of customers,
divided by the number of months during the period being measured. Management uses ARPU to identify average revenue per customer, to track
changes in average customer revenues over time, to help evaluate how changes in our business, including changes in our service offerings, affect
average revenue per customer, and to forecast future service revenue. In addition, ARPU provides management with a useful measure to compare our
subscriber revenue to that of other wireless communications providers. Our customers are generally disconnected from service after a specified period
following their failure to either pay a monthly bill or replenish, or "top- up," their account. Because our calculation of weighted- average number of
customers includes customers who are not currently paying for service but who have not yet been disconnected from service because they have not
paid their last bill or have not replenished their account, ARPU may appear lower during periods in which we have significant disconnect activity.
\Ve believe investors use ARPU primarily as a tool to track changes in our average revenue per customer and to compare our per customer service
revenues to those of other wireless communications providers. Other companies may calculate this measure differently.

CPGA is selling and marketing costs (excluding applicable share- based compensation expense or benefit included in selling and marketing expense),
and equipment subsidy (generally defined as cost of equipment less equipment revenue), less the net loss on equipment transactions and third- party
commissions unrelated to customer acquisition, divided by the total number of gross new customer additions during the period being measured. The
net loss on equipment transactions unrelated to customer acquisition includes the revenues and costs associated with the sale of wireless devices to
existing customers as well as costs associated with device replacements and repairs (other than warranty costs, which are the responsibility of the
device manufacturers). Third- party commissions unrelated to customer acquisition are commissions paid to third parties for certain activities related
to the continuing service of customers. We deduct customers who do not pay the first bill they receive following initial activation from our gross
customer additions in the month in which they are disconnected, which tends to increase CPGA because we incur the costs associated with a new
customer without receiving the benefit of a gross customer addition. Management uses CPGA to measure the efficiency of our customer acquisition
efforts, to track changes in our average cost of acquiring new subscribers over time, and to help evaluate how changes in our sales and distribution
strategies affect the cost- efficiency of our customer acquisition efforts. In addition, CPGA provides management with a useful measure to compare
our per customer acquisition costs with those of other wireless communications providers. We believe investors use CPGA primarily as a tool to track
changes in our average cost of acquiring new customers and to compare our per customer acquisition costs to those of other wireless communications
providers. Other companies may calculate this measure differently.

CCU is cost of service and general and administrative costs (excluding applicable share- based compensation expense or benefit included in cost of
service and general and administrative expense) plus net loss on equipment transactions and third- party commissions unrelated to customer
acquisition (which includes the gain or loss on the sale of devices to existing customers, costs associated with device replacements and repairs (other
than warranty costs which are the responsibility of the device manufacturers) and commissions paid to third parties for certain activities related to the
continuing service of customers), less pass- through regulatory fees and telecommunications taxes, divided by the weighted- average number of
customers, divided by the number of months during the period being measured. CCU does not include any depreciation and amortization expense.
Management uses CCU as a tool to evaluate the non- selling cash expenses associated with ongoing business operations on a per customer basis, to
track changes in these non- selling cash costs over time, and to help evaluate how changes in our business operations affect non-


                                                                           52




                                                                             55
                                                                                                                                    CRICKET00427594
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 57 of 194

selling cash costs per customer. In addition, CCU provides management with a useful measure to compare our non- selling cash costs per customer
with those of other wireless communications providers. We believe investors use CCU primarily as a tool to track changes in our non- selling cash
costs over time and to compare our non- selling cash costs to those of other wireless communications providers. Other companies may calculate this
measure differently.

Churn, which measures customer turnover, is calculated as the net number of customers that disconnect from our service divided by the weighted-
average number of customers divided by the number of months during the period being measured. Customers who do not pay the first bill they
receive following initial activation are deducted from our gross customer additions in the month in which they are disconnected; as a result, these
customers are not included in churn. Customers of our Cricket Wireless and Cricket Broadband service are generally disconnected from service
approximately 30 days after failing to pay a monthly bill, and pay- in- advance customers who ask to terminate their service are disconnected when
their paid service period ends. Cricket PA YGo customers generally have 60 days from the date they activated their account, were charged a daily or
monthly access fee for service or last "topped- up" their account (whichever is later) to do so again, or they will have their account suspended for a
subsequent 60- day period before being disconnected. Management uses churn to measure our retention of customers, to measure changes in
customer retention over time, and to help evaluate how changes in our business affect customer retention. In addition, churn provides management
with a useful measure to compare our customer turnover activity to that of other wireless communications providers. We believe investors use churn
primarily as a tool to track changes in our customer retention over time and to compare our customer retention to that of other wireless
communications providers. Other companies may calculate this measure differently.

Adjusted OIEDA is a non- GAAP financial measure defined as operating income (loss) before depreciation and amortization, adjusted to exclude the
effects of: (gain)/loss on sale, exchange or disposal of assets, net; impairments and other charges; and share- based compensation expense or benefit.
Adjusted OIEDA should not be construed as an alternative to operating income (loss) or net income (loss) as determined in accordance with GAAP,
or as an alternative to cash flows from operating activities as determined in accordance with GAAP or as a measure of liquidity.

In a capital- intensive industry such as wireless telecommunications, management believes that adjusted OIEDA, and the associated percentage
margin calculations, are meaningful measures of our operating performance. We use adjusted OIEDA as a supplemental performance measure
because management believes it facilitates comparisons of our operating performance from period to period and comparisons of our operating
performance to that of other companies by backing out potential differences caused by the age and book depreciation of fixed assets (affecting
relative depreciation expenses) as well as the items described above for which additional adjustments were made. While depreciation and
amortization are considered operating costs under GAAP, these expenses primarily represent the non- cash current period allocation of costs
associated with long- lived assets acquired or constrncted in prior periods. Because adjusted OIEDA facilitates internal comparisons of our historical
operating performance, management also uses this metric for business planning purposes and to measure our performance relative to that of our
competitors. In addition, we believe that adjusted OIEDA and similar measures are widely used by investors, financial analysts and credit rating
agencies as measures of our financial performance over time and to compare our financial perfom1ance with that of other companies in our industry.

Adjusted OIEDA has limitations as an analytical tool, and should not be considered in isolation or as a substitute for analysis of our results as
reported under GAAP. Some of these limitations include:

•it does not reflect capital expenditures;

         although it does not include depreciation and amortization, the assets being depreciated and amortized will often have to be replaced in the
         future and adjusted OIEDA does not reflect cash requirements for such replacements;

•it does not reflect costs associated with share- based awards exchanged for employee services;

        it does not reflect the interest expense necessary     to service interest or principal   payments   on
        indebtedness;

•it does not reflect expenses incurred for the payment of income taxes and other taxes; and

        other companies, including companies in our industry, may calculate this measure differently than we do, limiting its usefulness as a
        comparative measure.




                                                                          53




                                                                            56
                                                                                                                                  CRICKET00427595
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 58 of 194

Management understands these limitations and considers adjusted OIBDA as a financial performance measure that supplements but does not replace
the information provided to management by our GAAP results.

The following table shows metric information for 2012 (in thousands, except for ARPU, CPGA, CCU, and Churn):
                                                         Three Months Ended                                                              Year Ended December 31,
                  March 31, 2012              June 30, 2012      Se)_}tember30, 2012                           December 31, 2012                  2012
ARPU         $                  42.59     $              41.64      $                        41.94      $                     42.73      $               42.22
CPGA         $                    228     $                296      $                          310      $                       363      $                 286
CCU          $                  24.55     $              22.91      $                        24.11      $                     24.38      $               23.98
Churn                              3.3%                     4.4%                               4.8%                             4.6%                         4.3%
Adjusted
OIBDA        $                130,514     $          190,834        $                      131,627      $                   148,191      $               601,166

Reconciliation of Non- GAAP Financial Measures

We utilize certain financial measures, as described above, that are widely used in the telecommunications industry but that are not calculated based on
GAAP. Certain of these financial measures are considered "non- GAAP" financial measures within the meaning of Item 10 of Regulation S- K
promulgated by the SEC.

ARPU - The following table reconciles total service revenues used in the calculation of ARPU to service revenues, which we consider to be the most
directly comparable GAAP financial measure to ARPU (in thousands, except weighted- average number of customers and ARPU):
                                                                  Three Months Ended                                                          Year Ended December
                               March 31, 2012             June 30, 2012      Se)_}tember30, 2012                     December 31, 2012              31 2012
Service Revenues          $               773,998    $             751,285 $             722,022                 $             700,152       $           2,947.457
Less pass- through
regulatory fees and
telecommunications
taxes                                      (4,137}                      (2,678}                       (1,476}                    (1,138}                    (9,429)
Total service revenues
used in the calculation
of ARPU                   $               769,861    $              748,607       $                  720,546     $             699,014       $           2,938,028
Weighted- average
number of customers                     6,025,427                  5,992,047                    5,727,212                    5,453,288                   5,799,493
ARPU                      $                 42.59    $                 41.64      $                 41.94        $               42.73       $               42.22




                                                                                  54




                                                                                      57
                                                                                                                                                  CRICKET00427596
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 59 of 194

CPGA - The following table reconciles total costs used in the calculation of CPGA to selling and marketing expense, which we consider to be the
most directly comparable GAAP financial measure to CPGA (in thousands, except gross customer additions and CPGA):
                                                             Three Months Ended                                                Year Ended December
                        March 31, 2012             June 30, 2012      September 30, 2012            December 31, 2012                31 2012
Selling and
marketing
expense             $            95,554      $             77,247     $              88,111     $                89,058    $               349,970
Less share- based
compensation
(expense) benefit
included in selling
and marketing
expense                              (23)                     (616)                     300                        317                          (22)
Plus cost of
equipment                       247,847                   171,673                   203,846                     192,860                    816,226
Less equipment
revenue                          (51,621)                  (35,487)                 (51,950)                    (55,826)                   (194,884)
Less net loss on
equipment
transactions and
third- party
commissions
unrelated to
customer
acquisition                      (96,097)                  (66,932)                 (65,611)                    (74,402)                   (303,042)
Total costs used in
the calculation of
CPGA                $            195,660     $            145,885     $             174,696     $               152,007    $               668,248
Gross customer
additions                       859,547                   492,720                   563,459                    418,657                    2,334,383
CPGA                $               228      $                296     $                 310     $                  363     ~$=======2=8=6=

CCU - The following table reconciles total costs used in the calculation of CCU to cost of service, which we consider to be the most directly
comparable GAAP financial measure to CCU (in thousands, except weighted- average number of customers and CCU):
                                                               Three Months Ended                                           Year Ended December
                           March 31, 2012              June 30, 2012      September 30, 2012          December 31, 2012           31 2012
Cost of service          $         261,311         $            256,555 $            266,401        $           249,900    $            1,034,167
Plus general and
administrative expense                   89,699                 94,892                 85,997                    78,346                    348,934
Less share- based
compensation (expense)
benefit included in cost
of service and general
and administrative
expense                                     717                  (3,813)               (2,310)                   (2,694)                     (8,100)
Plus net loss on
equipment transactions
and third- party
commissions unrelated
to customer acquisition                  96,097                 66,932                 65,611                    74,402                    303,042
Less pass- through
regulatory fees and
telecommunications
taxes                                    (4,137)                 (2,678)               (1,476)                   (1,138)                     (9,429)
Total costs used in the
calculation of CCU       $           443,687       $           411,888     $          414,223       $           398,816    $              1,668,614
Weighted- average
number of customers                6,025,427                 5,992,047              5,727,212                 5,453,288                   5,799,493
CCU                      $             24.55       $             22.91     $            24.11       $             24.38    ~$======23=.9c=8=




                                                                               58
                                                                                                                                   CRICKET00427597
Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 60 of 194




                               55




                                 59
                                                                CRICKET00427598
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 61 of 194

Adjusted OIBDA - The following table reconciles adjusted OIBDA to operating income (loss), which we consider to be the most directly comparable
GAAP financial measure to adjusted OIBDA (in thousands):
                                                         Three Months Ended                                             Year Ended December
                      March 31, 2012           June 30, 2012       SeJ_Jtember30, 2012         December 31, 2012                31 2012
Operating income
(loss)              $            (15,803) $              31,589 $                 81,409 $                   60,568 $                   157,763
Plus depreciation
and amortization                 146,543                154,483                  161,821                    162,749                     625,596
OIBDA               $            130,740 $              186,072 $                243,230 $                  223,317 $                   783,359
Plus (gain) loss on
sale, exchange or
disposal of assets,
net                                  468                    333                 (128,366)                  (102,149)                   (229,714)
Plus impairments
and other charges                                                                 14,753                     24,646                      39,399
Plus share- based
compensation
expense (benefit)                   (694}                 4,429                    2,010                      2,377                       8,122
Adjusted OIBDA $                 130,514 $              190,834 $                131,627 $                  148,191 $                   601,166

Liquidity and Capital Resources

Overview

Our principal sources of liquidity are our existing unrestricted cash, cash equivalents and short- term investments and cash generated from
operations. We had a total of $675.0 million in unrestricted cash, cash equivalents and short- term investments as of December 31, 2012. We
generated $182.4 million of net cash from operating activities during the year ended December 31, 2012, compared to $387.5 million during the year
ended December 31, 2011. The decrease in net cash from operating activities was primarily attributable to changes in working capital. We expect
cash generated from operations to continue to be a significant source of liquidity. We believe that our existing unrestricted cash, cash equivalents and
short term investments, together with cash generated from operations, provide us with sufficient liquidity to meet the operating and capital
requirements for our current business operations and current investment initiatives until our senior secured notes mature in 2016. We expect that we
will need to refinance all or substantially all of our $1.1 billion of senior secured notes due 2016 before they mature.

We intend in the near term to refinance and extend the mah1rities of all or substantially all of our senior indebtedness due between 2014 and 2016 if
we are able to do so on favorable terms. There can be no assurance, however, that we will be able to refinance any of our indebtedness on favorable
terms or at all.

Our current investment initiatives include the ongoing maintenance and development of our network and other business assets to allow us to continue
to provide customers with high- quality service. In addition, we are exploring cost- effective ways to deliver LTE services to customers in our
network footprint. We have deployed LTE across approximately 21 million POPs in our network footprint and may launch the service to up to an
additional approximately 10 million POPs in 2013. In addition, we may enter into partnerships or joint ventures with others to supplement our
facilities- based LTE network coverage. We intend to be disciplined as we consider investment initiatives and to remain focused on our position as a
low- cost provider of wireless telecommunications services. Total capital expendih1res for 2013 are expected to be between $275 million and $325
million. For additional information regarding our projected capital expenditures for the next several years, see the discussion below under"- Capital
Expenditures, Significant Acquisitions and Other Transactions".

In recent years, we have entered into agreements with significant purchase commitments, including an agreement with Apple to purchase an
estimated $800 million of iPhone devices between June 2012 and June 2015 and an agreement with Sprint to purchase a minimum of $205 million of
services between 2013 and 2015. Additional information regarding our purchase agreements with Apple and Sprint and other significant contracts
and commitments we have entered into is set forth below under "- - Capital Expenditures, Significant Acquisitions and Other Transactions" and "- -
Contractual Obligations".

We detem1ine our future capital and operating requirements and liquidity based upon our current and projected financial and operating performance,
the scope of our investment initiatives and the extent of our contractual commitments. There are a number of risks and uncertainties (including those
set forth in "Part I - Item lA. Risk Factors" of this report) that could cause our financial and operating results and capital or liquidity requirements to
differ materially from our projections. If our future financial and operating performance is materially less favorable than our current projections, or if
our capital requirements materially increase,


                                                                            56




                                                                              60
                                                                                                                                      CRICKET00427599
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 62 of 194

we will likely be required to generate additional capital resources. In such an event, we would seek to increase our liquidity through a number of
actions, including refinancing our $250 million of 4.5% convertible senior notes due 2014 prior to maturity; selling assets, including spectrum not
currently utilized in our business operations or other business assets; delaying or reducing operating and capital expenditures; or pursuing other
capital markets activities.

We had $3,302 million in senior indebtedness outstanding as of December 31, 2012, which was comprised of $250 million in aggregate principal
amount of 4.5% convertible senior notes due 2014, $1,100 million in aggregate principal amount of 7.75% senior secured notes due 2016, $1,600
million in aggregate principal amount of 7.75% unsecured senior notes due 2020, and $400 million in aggregate principal amount of term loan
borrowings outstanding under our Credit Agreement that mature in 2019, as more fully described below.

Although our significant outstanding indebtedness results in risks to our business that could materially affect our financial condition and performance,
we believe that these risks are manageable and that we are taking appropriate actions to monitor and address them. For example, in connection with
our financial planning process and capital raising activities, we regularly review our business plans and forecasts to monitor our ability to service our
debt and to assess our capacity to incur additional debt under our Credit Agreement and the indentures governing Cricket's secured and unsecured
senior notes. In addition, because borrowings under our Credit Agreement bear interest at a floating rate, we review changes and trends in interest
rates to evaluate possible hedging activities we could implement. We also regularly monitor the capital and credit markets for opportunities to
refinance our existing indebtedness on favorable tern1s and extend the maturities of such indebtedness. As a result of the actions described above, and
our expected cash generated from operations and other sources of liquidity, we believe we have the ability to effectively manage our levels of
indebtedness and address risks to our business and financial condition related to our indebtedness.

Cash Flows

The following table shows cash flow information for the three years ended December 31, 2012, 2011 and 2010 (in thousands):

                                                                                                                    Year Ended December 31,
                                                                                                                 2012        2011        2010
Net cash provided by operating activities                                                                       182,445         387,509        312,278
Net cash used in investing activities                                                                           (41,479)       (779,975)      (123,952)
Net cash provided by (used in) financing activities                                                              29,341         386,919        (12,535)

Operating Activities

Net cash provided by operating activities decreased $205.1 million, or 52.9%, for the year ended December 31, 2012 compared to the corresponding
period of the prior year. This decrease was primarily attributable to changes in working capital.

Net cash provided by operating activities increased $75.2 million, or 24.1 %, for the year ended December 31, 2011 compared to the corresponding
period of the prior year. This increase was primarily attributable to increased operating income, exclusive of non cash items such as depreciation and
amortization, impairments and other charges and changes in working capital.

Investing Activities

Net cash used in investing activities was $41.5 million during the year ended December 31, 2012, which included the effects of the following
transactions:

         \Ve purchased $434.4 million of property and equipment for the ongoing maintenance and development of our network and other business
         assets.
• We made investment purchases of $367.5 million, offset by sales or maturities of investments of $613.6 million.
• We received approximately $154.1 million in net proceeds from the sale of wireless licenses and operating assets.
Net cash used in investing activities was $780.0 million during the year ended December 31, 2011, which included the effects of the following
transactions during the period:


                                                                           57




                                                                             61
                                                                                                                                    CRICKET00427600
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 63 of 194


       We purchased $441.7 million of property and equipment for the ongoing maintenance and development of our network and other business
       assets.
• We made investment purchases of $826.2 million, offset by sales or maturities of investments of $487.9 million.

• We received an $18.2 million dividend from one of our equity method investees on July 1, 2011, of which approximately         $11.6 million was
  reflected as cash from investing activities, as it represented a return of our original investment.

Net cash used in investing activities was $124.0 million for the year ended December 31, 2010, which included the effects of the following
transactions:

• We purchased $398.9 million of property and equipment for the ongoing growth and development of markets in commercial operation and other
  internal capital projects.

• We made investment purchases of $488.5 million, offset by sales or maturities of investments of $816.2 million.

        We acquired certain assets from Pocket for approximately $40.7 million, which were contributed to our South Texas joint venture, STX
        Wireless.

Financing Activities

Net cash provided by financing activities was $29 .3 million for the year ended December 31, 2012, which included the effects of the following
transactions:

      We entered into a Credit Agreement with respect to a $400 million senior secured term loan facility, which resulted in net proceeds of $396
      million. The net proceeds from this borrowing were partially offset by the payment to redeem all of our $300 million in aggregate principal
      amount of outstanding 10.0% unsecured senior notes due 2015.
• We made approximately $29.4 million in distributions and loans to Pocket in connection with our STX Wireless joint venture.
      We repaid in full the remaining $21.9 million in principal amount of our non- negotiable promissory
      note.

• We made a payment of approximately $5.3 million to acquire all of the remaining membership interests we did not previously own in Savary Island.

Net cash provided by financing activities was $386.9 million for the year ended December 31, 2011, which included the effects of the following
transactions during the period:

        We issued $400 million of additional 7.75% senior notes due 2020, which resulted in net proceeds of $396.8
        million.
• We prepaid approximately $23.6 million in principal amount of our non- negotiable promissory note.
• We received proceeds of approximately $25.8 million from the sale lease- back financing related to certain of our telecommunications   towers and
  related assets.

Net cash used in financing activities was $12.5 million for the year ended December 31, 2010, which included the effects of the following
transactions:

          We issued $1,200 million of 7 .75% senior notes due 2020, which resulted in net proceeds of $1,179.9 million. This note issuance was
          offset by the payment to repurchase and redeem all of our $1,100 million of outstanding 9.375% senior notes due 2014.

        We made payments of $24.2 million to acquire all of the remaining membership interests we did not previously own in LCW Wireless, LLC,
        orLCW.


                                                                         58




                                                                           62
                                                                                                                               CRICKET00427601
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 64 of 194

• We made payments of $12.1 million to repay and discharge all amounts outstanding under LCW's former senior secured credit agreement.
       We made payments of $53.5 million to acquire all of the remaining membership interests we did not previously own in Denali Spectrum,
       LLC, or Denali.

Credit Agreement

On October 10, 2012, Cricket entered into the Credit Agreement with respect to a $400 million senior secured term loan facility, which was fully
drawn at closing and matures in October 2019. Outstanding borrowings under the Credit Agreement bear interest at the London Interbank Offered
Rate, or LIBOR, plus 3.50% (subject to a LIBOR floor of 1.25% per annum) or at the bank base rate plus 2.50% (subject to a base rate floor of 2.25%
per annum), as selected by Cricket. At December 31, 2012, the weighted average effective interest rate on outstanding borrowings under the Credit
Agreement was 4.80%. Borrowings under the Credit Agreement must be repaid in 27 quarterly installments of $1.0 million each, commencing on
March 31, 2013, followed by a final installment of $373.0 million at maturity. Net proceeds from the term loan facility were used to redeem all of
Cricket's $300 million in aggregate principal amount of outstanding 10.0% unsecured senior notes due 2015 and for general corporate purposes.

Borrowings under the Credit Agreement are guaranteed by Leap and each of its existing and future wholly owned domestic subsidiaries (other than
Cricket, which is the borrower) that guarantees any indebtedness of Leap, Cricket or any subsidiary guarantor or that constitutes a "significant
 subsidiary" as defined in Regulation S- X under the Securities Act of 1933, as amended (subject to certain exceptions).
Borrowings under the Credit Agreement are effectively senior to all of Leap's, Cricket's and the guarantors' existing and future unsecured
indebtedness (including Cricket's $1,600 million aggregate principal amount of unsecured senior notes and, in the case of Leap, Leap's $250 million
aggregate principal amount of convertible senior notes), as well as to all of Leap's, Cricket's and the guarantors' obligations under any permitted
junior lien debt that may be incurred in the future, in each case to the extent of the value of the collateral securing the obligations under the Credit
Agreement.

Borrowings under the Credit Agreement are secured on a first- priority basis, equally and ratably with Cricket's 7.75% senior secured notes due 2016
and any future parity lien debt, by liens on substantially all of the present and future personal property of Leap, Cricket and the guarantors, except for
certain excluded assets and subject to permitted liens (including liens on the collateral securing any future pem1itted priority debt). Under the Credit
Agreement, Leap, Cricket and the guarantors are permitted to incur liens securing indebtedness for borrowed money in an aggregate principal amount
outstanding (including the aggregate principal amount outstanding of the 7.75% senior secured notes due 2016) of up to the greater of $1,750 million
and 3.5 times Leap's consolidated cash flow (excluding the consolidated cash flow of Cricket Music) for the prior four fiscal quarters.

Borrowings under the Credit Agreement are effectively junior to all of Leap's, Cricket's and the guarantors' obligations under any permitted priority
debt that may be incurred in the future (up to the lesser of 0.30 times Leap's consolidated cash flow (excluding the consolidated cash flow of STX
Wireless and Cricket Music) for the prior four fiscal quarters and $300 million in aggregate principal amount outstanding), to the extent of the value
of the collateral securing such permitted priority debt, as well as to existing and future liabilities of Leap's and Cricket's subsidiaries that are not
guarantors (including STX Wireless and Cricket Music and their respective subsidiaries). In addition, borrowings under the Credit Agreement are
senior in right of payment to any of Leap's, Cricket's and the guarantors' future subordinated indebtedness.

Cricket has the right to prepay borrowings under the Credit Agreement, in whole or in part, at any time without premium or penalty, except that
prepayments in connection with a repricing transaction occurring on or prior to October 10, 2013 are subject to a prepayment premium of 1.00% of
the principal amount of the borrowings so prepaid.

Under the Credit Agreement, Leap and its restricted subsidiaries are subject to certain limitations, including limitations on their ability to: incur
additional debt or sell assets, make certain investments, grant liens and pay dividends and make certain other restricted payments. In addition, Cricket
will be required to pay down the facility under certain circumstances if Leap and its restricted subsidiaries issue debt, sell assets or property, receive
certain extraordinary receipts or generate excess cash flow (as defined in the Credit Agreement).




                                                                           59




                                                                              63
                                                                                                                                      CRICKET00427602
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 65 of 194

or more of such person's voting stock). a sale of all or substantially all of the assets of Leap and its restricted subsidiaries and a change in a majority
of the members of Leap's board of directors that is not approved by the board. If the indebtedness under the Credit Agreement was accelerated prior
to maturity as a result of such change of control, this would give rise to an event of default under the indentures governing our secured and unsecured
senior notes and convertible notes.

Senior Notes

Discharge of Indenture and Loss on Extinguishment of Debt

On October 10, 2012, in connection with our entry into the Credit Agreement, we issued a notice of redemption to redeem all of our 10% unsecured
senior notes due 2015 in accordance with the optional redemption provisions governing the notes at a redemption price of 105% of the principal
amount of outstanding notes, plus accrued and unpaid interest to the redemption date. On November 9, 2012, we completed the redemption for a total
cash payment of $324.5 million and the indenture governing the notes was satisfied and discharged in accordance with its terms. As a result of this
redemption, we recognized a $18.6 million loss on extinguishment of debt during the year ended December 31, 2012, which was comprised of $15.0
million in redemption premium, $3.5 million in unamortized debt issuance costs and $0.1 million in professional fees.

Discharge of Non- Negotiable Promissory Note Due 2015

Cricket service was previously offered in greater Chicago and Southern Wisconsin by Denali, an entity in which the Company previously owned an
82.5% non- controlling membership interest. In December 2010, Cricket purchased the remaining 17.5% controlling membership interest in Denali
that it did not previously own. As part of the purchase price, Cricket issued a five- year $45.5 million non- negotiable promissory note in favor of the
former holder of such controlling membership interest, which was scheduled to mature on December 27, 2015. Interest on the outstanding principal
balance of the note varied from year to year at rates ranging from approximately 5.0% to 8.3% and compounded annually. Under the note, Cricket's
obligations under the note were secured on a first- lien basis by certain assets of Savary Island. As of December 31, 2011, $21.9 million in principal
amount of indebtedness was outstanding under the note. On August 28, 2012, in connection with the sale of certain spectrum by Savary Island to
Verizon Wireless that was secured by the noteholder's lien, Cricket repaid the balance of the non- negotiable promissory note in full and the non-
negotiable promissory note was tenninated and discharged.

Convertible Senior Notes Due 2014

In June 2008, Leap issued $250 million of unsecured convertible senior notes due 2014 in a private placement to institutional buyers. The notes bear
interest at the rate of 4.50% per year, payable semi- annually in cash in arrears, which interest payments commenced in January 2009. The notes are
Leap's general unsecured obligations and rank equally in right of payment with all of Leap's existing and future senior unsecured indebtedness and
senior in right of payment to all indebtedness that is contractually subordinated to the notes. The notes are structurally subordinated to the existing
and future claims of Leap's subsidiaries' creditors, including under the Credit Agreement and the secured and unsecured senior notes described below.
The notes are effectively junior to all of Leap's existing and future secured obligations, including those under the Credit Agreement and the senior
secured notes due 2016, to the extent of the value of the assets securing such obligations.

Holders may convert their notes into shares of Leap common stock at any time on or prior to the third scheduled trading day prior to the maturity date
of the notes, July 15, 2014. If, at the time of conversion, the applicable stock price of Leap common stock is less than or equal to approximately
$93.21 per share, the notes will be convertible into 10.7290 shares of Leap common stock per $1,000 principal amount of the notes (referred to as the
"base conversion rate"), subject to adjustment upon the occurrence of certain events. If, at the time of conversion, the applicable stock price of Leap
common stock exceeds approximately $93.21 per share, the conversion rate will be determined pursuant to a formula based on the base conversion
rate and an incremental share factor of 8.3150 shares per $1,000 principal amount of the notes, subject to adjustment.

Leap may be required to repurchase all outstanding notes in cash at a repurchase price of 100% of the principal amount of the notes, plus accrued and
unpaid interest. if any, thereon to the repurchase date if (1) any person acquires beneficial ownership, directly or indirectly, of shares of Leap's capital
stock that would entitle the person to exercise 50% or more of the total voting power of all of Leap's capital stock entitled to vote in the election of
directors, (2) Leap (i) merges or consolidates with or into any other person, another person merges with or into Leap. or Leap conveys, sells, transfers
or leases all or substantially all of its assets to another person or (ii) engages in any recapitalization, reclassification or other transaction in which all
or substantially all of Leap common stock is exchanged for or converted into cash. securities or other property, in each case subject to limitations and


                                                                             60




                                                                               64
                                                                                                                                         CRICKET00427603
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 66 of 194

excluding in the case of ( 1) and (2) any merger or consolidation where at least 90% of the consideration consists of shares of common stock traded on
NYSE, ASE or NASDAQ, (3) a majority of the members of Leap's board of directors ceases to consist of individuals who were directors on the date
of original issuance of the notes or whose election or nomination for election was previously approved by the board of directors, (4) Leap is
liquidated or dissolved or holders of common stock approve any plan or proposal for its liquidation or dissolution or (5) shares of Leap common stock
are not listed for trading on any of the New York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or any of
their respective successors). Leap may not redeem the notes at its option.

Senior Secured Notes Due 2016

In June 2009, Cricket issued $1,100 million of 7.75% senior secured notes due 2016 in a private placement to institutional buyers at an issue price of
96.134% of the principal amount, which notes were exchanged in December 2009 for identical notes that had been registered with the SEC. The
$42.5 million discount to the net proceeds we received in connection with the issuance of the notes has been recorded in long- term debt, net in the
consolidated financial statements and is being accreted as an increase to interest expense over the term of the notes. At December 31, 2012, the
effective interest rate on the notes was 7.92%, which includes the effect of the discount accretion.

The notes bear interest at the rate of 7.75% per year, payable semi- annually in cash in arrears, which interest payments commenced in November
2009. The notes are guaranteed on a senior secured basis by Leap and each of its existing and future domestic subsidiaries (other than Cricket, which
is the issuer of the notes) that guarantees any indebtedness of Leap, Cricket or any subsidiary guarantor. The notes and the guarantees are Leap's,
Cricket's and the guarantors' senior secured obligations and are equal in right of payment with all of Leap's, Cricket's and the guarantors' existing and
future unsubordinated indebtedness.

The notes and the guarantees are effectively senior to all of Leap's, Cricket's and the guarantors' existing and future unsecured indebtedness
(including Cricket's $1,600 million aggregate principal amount of unsecured senior notes and, in the case of Leap, Leap's $250 million aggregate
principal amount of convertible senior notes), as well as to all of Leap's, Cricket's and the guarantors' obligations under any permitted junior lien debt
that may be incurred in the future, in each case to the extent of the value of the collateral securing the notes and the guarantees.

The notes and the guarantees are secured on a first- priority basis, equally and ratably with the Credit Agreement and any future parity lien debt, by
liens on substantially all of the present and future personal property of Leap, Cricket and the guarantors, except for certain excluded assets and
subject to permitted liens (including liens on the collateral securing any future permitted priority debt). Under the senior secured notes indenture,
Leap, Cricket and the guarantors are permitted to incur debt under existing and future secured credit facilities in an aggregate principal amount
outstanding (including the aggregate principal amount outstanding of the notes and under the Credit Agreement) of up to the greater of $1,500 million
and 2.5 times Leap's consolidated cash flow (excluding the consolidated cash flow of STX Wireless and Cricket Music) for the prior four fiscal
quarters.

The notes and the guarantees are effectively junior to all of Leap's, Cricket's and the guarantors' obligations under any permitted priority debt that
may be incurred in the future (up to the lesser of 0.30 times Leap's consolidated cash flow (excluding the consolidated cash flow of STX Wireless and
Cricket Music) for the prior four fiscal quarters and $300 million in aggregate principal amount outstanding), to the extent of the value of the
collateral securing such permitted priority debt, as well as to existing and future liabilities of Leap's and Cricket's subsidiaries that are not guarantors
(including STX Wireless and Cricket Music and their respective subsidiaries). In addition, the notes and the guarantees are senior in right of payment
to any of Leap's, Cricket's and the guarantors' future subordinated indebtedness.

The notes may be redeemed, in whole or in part, at any time at a redemption price of 103.875% and 101.938% of the principal amount thereof if
redeemed during the twelve months beginning on May 15, 2013 and 2014, respectively, or at 100% of the principal amount if redeemed during the
twelve months beginning on May 15, 2015 or thereafter, plus accrued and unpaid interest thereon to the redemption date.

If a "change of control" occurs (which includes the acquisition of beneficial ownership of 35% or more of Lea p's equity securities (other than a
transaction where immediately after such transaction Leap will be a wholly- owned subsidiary of a person of which no person or group is the
beneficial owner of 35% or more of such person's voting stock), a sale of all or substantially all of the assets of Leap and its restricted subsidiaries
and a change in a majority of the members of Leap's board of directors that is not approved by the board), each holder of the notes may require
Cricket to repurchase all of such holder's notes at a purchase price equal to 101 % of the principal amount of the notes, plus accrued and unpaid
interest thereon to the repurchase date.


                                                                            61




                                                                              65
                                                                                                                                       CRICKET00427604
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 67 of 194

The indenture governing the notes limits, among other things, our ability to: incur additional debt; create liens or other encumbrances; place
limitations on distributions from restricted subsidiaries; pay dividends; make investments; prepay subordinated indebtedness or make other restricted
payments; issue or sell capital stock of restricted subsidiaries; issue guarantees; sell assets; enter into transactions with our affiliates; and make
acquisitions or merge or consolidate with another entity.

Unsecured Senior Notes Due 2020

In November 2010, Cricket issued $1,200 million of 7.75% unsecured senior notes due 2020 in a private placement to institutional buyers at an issue
price of 98.323% of the principal amount, which were exchanged in January 2011 for identical notes that had been registered with the SEC. The
$20.1 million discount to the net proceeds we received in connection with the issuance of the notes has been recorded in long- term debt, net in the
consolidated financial statements and is being accreted as an increase to interest expense over the term of the notes. In May 2011, Cricket issued an
additional $400 million of 7.75% unsecured senior notes due 2020 in a private placement to institutional buyers at an issue price of 99.193% of the
principal amount, which were exchanged in November 2011 for identical notes that had been registered with the SEC. The $3.2 million discount to
the net proceeds we received in connection with the issuance of the additional notes was recorded in long- term debt, net in the consolidated financial
statements and is being accreted as an increase to interest expense over the term of the notes. At December 31, 2012, the effective interest rates on the
initial $1,200 million tranche and the additional $400 million tranche of the notes were 7 .86% and 7 .81 %, respectively, both of which include the
effect of the discount accretion.

The notes bear interest at the rate of 7 .75% per year, payable semi- annually in cash in arrears, which interest payments commenced in April 2011.
The notes are guaranteed on an unsecured senior basis by Leap and each of its existing and future domestic subsidiaries (other than Cricket, which is
the issuer of the notes) that guarantees indebtedness of Leap, Cricket or any subsidiary guarantor. The notes and the guarantees are Leap's, Cricket's
and the guarantors' general senior unsecured obligations and rank equally in right of payment with all of Leap's, Cricket's and the guarantors' existing
and future unsubordinated unsecured indebtedness. The notes and the guarantees are effectively junior to Leap's, Cricket's and the guarantors' existing
and future secured obligations, including those under the Credit Agreement and the senior secured notes due 2016, to the extent of the value of the
assets securing such obligations, as well as to existing and future liabilities of Leap's and Cricket's subsidiaries that are not guarantors (including STX
Wireless and Cricket Music and their respective subsidiaries). In addition, the notes and the guarantees are senior in right of payment to any of
Leap's, Cricket's and the guarantors' future subordinated indebtedness.

Prior to October 15, 2013, Cricket may redeem up to 35% of the aggregate principal amount of the notes at a redemption price of 107.750% of the
principal amount thereof, plus accrued and unpaid interest, if any, thereon to the redemption date, from the net cash proceeds of specified equity
offerings. Prior to October 15, 2015, Cricket may redeem the notes, in whole or in part, at a redemption price equal to 100% of the principal amount
thereof plus the applicable premium and any accrued and unpaid interest, if any, thereon to the redemption date. The applicable premium is calculated
as the greater of (i) 1.0% of the principal amount of such notes and (ii) the excess of (a) the present value at such date of redemption of (1) the
redemption price of such notes at October 15, 2015 plus (2) all remaining required interest payments due on such notes through October 15, 2015
(excluding accrued but unpaid interest to the date of redemption), computed using a discount rate equal to the Treasury Rate plus 50 basis points, over
(b) the principal amount of such notes. The notes may be redeemed, in whole or in part, at any time on or after October 15, 2015, at a redemption
price of 103.875%, 102.583% and 101.292% of the principal amount thereof if redeemed during the twelve months beginning on October 15, 2015,
2016 and 2017, respectively, or at 100% of the principal amount if redeemed during the twelve months beginning on October 15, 2018 or thereafter,
plus accrued and unpaid interest, if any, thereon to the redemption date.




The indenture governing the notes limits, among other things, our ability to: incur additional debt; create liens or other encumbrances; place
limitations on distributions from restricted subsidiaries; pay dividends; make investments; prepay subordinated indebtedness or make other restricted
payments; issue or sell capital stock of restricted subsidiaries; issue guarantees; sell assets; enter into transactions with our affiliates; and make
acquisitions or merge or consolidate with another entity.




                                                                            62




                                                                              66
                                                                                                                                      CRICKET00427605
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 68 of 194

Fair Value of Financial Instruments and Non- Financial Assets

As more fully described in Note 4 to our consolidated financial statements included in "Part II - Item 8. Financial Statements and Supplementary
Data" of this report, we apply the authoritative guidance for fair value measurements to our assets and liabilities. The guidance defines fair value as
an exit price, which is the price that would be received upon the sale of an asset or paid upon the transfer of a liability in an orderly transaction
between market participants at the measurement date. The degree of judgment utilized in measuring the fair value of assets and liabilities generally
correlates to the level of pricing observability. Assets and liabilities with readily available, actively quoted prices or for which fair value can be
measured from actively quoted prices in active markets generally have more pricing observability and require less judgment in measuring fair value.
Conversely, assets and liabilities that are rarely traded or not quoted have less pricing observability and are generally measured at fair value using
valuation models that require more judgment. These valuation techniques involve some level of management estimation and judgment, the degree of
which is dependent on the price transparency of the asset, liability or market and the nature of the asset or liability.

\Ve have categorized our assets and liabilities measured at fair value into a three- level hierarchy in accordance with the authoritative guidance for
fair value measurements. Assets and liabilities measured at fair value using quoted prices in active markets for identical assets or liabilities are
generally categorized as Levell; assets and liabilities measured at fair value using observable market- based inputs or unobservable inputs that are
corroborated by market data for similar assets or liabilities are generally categorized as Level 2; and assets and liabilities measured at fair value using
unobservable inputs that cannot be corroborated by market data are generally categorized as Level 3. Such Level 3 assets and liabilities have values
determined using pricing models, discounted cash t1ow methodologies, or similar techniques, and include instruments for which the determination of
fair value requires significant management judgment and estimation. As of December 31, 2012 and December 31, 2011, none of our financial assets
required fair value to be measured using Level 3 inputs. However, as more fully described in Note 4 to our consolidated financial statements included
in "Item 8. Financial Statements and Supplementary Data" of this report, we have non- financial assets measured at fair value using Level 3 inputs on
a non- recurring basis.

Generally, our results of operations are not significantly impacted by our assets and liabilities accounted for at fair value due to the nature of each
asset and liability.

\Ve continue to report our long- tenn debt obligations at amortized cost and disclose the fair value of such obligations.

Capital Expenditures, Significant Acquisitions and Other Transactions

Capital Expenditures

During the year ended December 31, 2012, we incurred approximately $434.4 million in capital expenditures. These capital expenditures were
primarily for the ongoing maintenance and development of our network and other business assets and the initial deployment of next- generation LTE
network technology.

Total capital expenditures for 2013 are expected to be between $275 million and $325 million. These capital expenditures are primarily expected to
support the ongoing maintenance and development of our network and other business assets, our deployment of L TE network technology and other
capital projects.

\Ve are generally targeting annual capital expenditures over the next several years to support the ongoing maintenance and development of our
network and other business assets (excluding capital expenditures relating to LTE technology) in the amount of approximately 10% of annual service
revenues. The actual amount of capital expenditures we spend in future years for these purposes may vary as a result of numerous factors, including
our then- available capital resources and customer usage of our network resources.

We have deployed LTE network technology across approximately 21 million POPs and are exploring cost- effective ways to deliver LTE services to
additional customers. We may deploy LTE across up to an additional approximately 10 million POPs in our network footprint in 2013 (with such
potential plans included in our projected total capital expenditures for 2013 above). Capital expenditures for the deployment of L TE are currently
anticipated to be less than $10 per covered POP. In addition, we have entered into LTE roaming and wholesale arrangements and we may enter into
partnerships or joint ventures with other carriers. \Ve intend to be disciplined as we pursue delivery of additional LTE services to our customers and
to remain focused on our position as a low- cost provider of wireless telecommunications. The extent to which we pursue additional facilities- based
LTE coverage


                                                                            63




                                                                              67
                                                                                                                                      CRICKET00427606
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 69 of 194

and the actual amount we spend will depend upon multiple factors, including the scope and pace of any deployment activities and the availability of
partnerships or joint ventures with others.

Other Transactions

On November 26, 2012, we entered into an intra- market license exchange agreement with a subsidiary of T- Mobile USA, Inc., or T- Mobile, and
Verizon Wireless involving various markets in Philadelphia, Wilmington and Atlantic City. Completion of the license exchange is subject to
customary closing conditions, including the consent of the FCC. The wireless licenses to be transferred under the license exchange agreements have
been classified in assets held for sale at their carrying value of $136.2 million in the consolidated balance sheets as of December 31, 2012.

On October 1, 2012, we assigned to various entities affiliated with T- Mobile spectrum in various markets in Alabama, Illinois, Missouri, Minnesota
and Wisconsin in exchange for 10 MHz of additional A WS spectrum in Phoenix, Houston and two other Texas markets. The transactions also
included intra- market exchanges between us and T- Mobile in Philadelphia, Wilmington, Atlantic City and various markets in Texas and New
Mexico. We recognized a non- cash gain on the transaction of approximately $106.4 million related to the excess of the fair value over carrying value
of the spectrum exchanged by us in the transaction.

On August 28, 2012, we purchased 12 MHz of 700 MHz A block spectrum in Chicago from Verizon Wireless for $204 million and we and Savary
Island sold to Verizon Wireless excess PCS and AWS spectrum in various markets across the U .S for $360 million. We recognized a net gain of
$130.4 million in connection with these transactions.

On November 30, 2011, we assigned 10 MHz of unused wireless spectrum in Indianapolis, IN, Minneapolis, MN and Syracuse, NY to various
entities affiliated with T- Mobile as part of a license exchange transaction. In exchange, we received 10 MHz of additional wireless spectrum in seven
existing Cricket markets in Texas, Colorado, Oklahoma and New Mexico. In connection with the closing of this transaction, we recognized a non-
cash gain of approximately $20.5 million.

On June 30, 2011, one of our equity method investees declared a cash dividend and paid the dividend with funds borrowed under a third- party line of
credit. Our share of the dividend based on our ownership percentage was $18.2 million and was received in full on July 1, 2011. In the consolidated
statement of cash flows for the year ended December 31, 2011, we presented the portion of the dividend equal to our share of accumulated profits
(approximately $6.6 million) as cash from operating activities and the remainder (approximately $11.6 million) as cash from investing activities, as it
represented a return of our original investment.

On February 11, 2011, we entered into an agreement with Global Tower, LLC or GTP, to sell certain of our telecommunications tower assets in one
or more closings. During the second and third quarters of 2011, we sold those telecommunications towers and related assets for approximately $25.8
million. The transaction was structured as a sale lease- back financing, in which we entered into a 10- year lease agreement with GTP to continue our
commercial use of the towers. Accordingly, we recorded a capital lease obligation of $25.8 million, which was equal to the proceeds received from
GTP.

iPhone Purchase Commitment
In May 2012, we entered into a three- year iPhone purchase commitment with Apple. The commitment began upon our launch of sales of the iPhone
in June 2012. Based on our current handset purchase and sales mix and current iPhone device pricing, we estimate that the commitment would
require us to purchase approximately $800 million of iPhones, with annual commitments during the three- year period that increase moderately in the
second and third years. We project that the minimum number of iPhones that we are required to purchase from Apple over the term of the
commitment would represent 10% or less of the total number of handsets we expect to sell to new and upgrading customers over the period of the
commitment and for approximately one year thereafter. However, the actual amount that we spend and the number of devices that we purchase over
the term of the commitment will depend on many factors, including customer acceptance and availability of current and future versions of the device,
future costs for the device, the success of our marketing and advertising efforts, customer demand for devices offered by other manufacturers and
other factors.
At our current purchase rate, we project that we will purchase approximately one- half of our first- year minimum purchase commitment through June
2013, although the actual amount of our purchases will depend on the factors described above. If Apple were to require us to meet the annual
minimum commitment in each of the three years of the contract tern1, we estimate that we would be required to purchase approximately $100 million
of additional iPhones in mid- 2013 above our current purchase rate, approximately $150 million of additional iPhones in mid- 2014 above our current
purchase rate and approximately $200 million


                                                                          64




                                                                            68
                                                                                                                                   CRICKET00427607
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 70 of 194

of additional iPhones in mid- 2015 above our current purchase rate. \Ve believe, however, that we will be able to increase our current iPhone sales
rate and purchase and sell the required minimum number of devices over the period of the commitment and for a subsequent inventory sell- through
period not to exceed one year. We are pursuing a number of programs to expand sales volume, including exploring expanded device leasing and
financing programs and working with Apple to increase our advertising and promotional programs to increase awareness of our iPhone offering. In
addition, if Apple introduces an A WS- compatible version of the iPhone in the future, we will be able to sell the device in additional markets
covering approximately 40% of our covered POPs. We also have the flexibility to modify the price at which we offer the iPhone to drive increased
volume. In addition, it is possible that we and Apple could agree to revise the requirements under, or extend the term of, our purchase commitment,
although our current capital and liquidity projections do not assume that such a modification will occur.
Wholesale Agreement

In August 2010, we entered into a wholesale agreement with an affiliate of Sprint Nextel which we use to offer Cricket services in nationwide
retailers outside of our current network footprint. The initial term of the wholesale agreement runs until December 31, 2015, and automatically
renews for successive one- year periods unless either party provides 180- day advance notice to the other. Under the agreement, we pay Sprint a
specified amount per month for each subscriber activated on its network, subject to periodic market- based adjustments. We have agreed, among
other things, to purchase a minimum of $300 million of wholesale services over the initial five- year term of the agreement, with the following annual
minimum purchase commitments: $20 million in 2011; $75 million in 2012; $80 million in 2013; $75 million in 2014; and $50 million in 2015. We
entered into an amendment to the wholesale agreement in February 2013 to enable us to purchase 4G LTE services. In addition, under the
amendment, we can credit up to $162 million of revenue we provide Sprint under other existing commercial arrangements against the minimum
purchase commitment. Any wholesale revenue we provide to Sprint in a given year above the minimum purchase commitment for that particular year
is credited to the next succeeding year. However, to the extent our revenues were to fall beneath the applicable commitment amount for any given
year, excess revenues from a subsequent year could not be carried back to offset such shortfall.
Our obligation to provide the minimum purchase amount for any calendar year is subject to Sprint's compliance with specified covenants in the
wholesale agreement. Based upon a review of information provided by us to Sprint, we informed Sprint that certain of those covenants had not been
met in 2012 and that, as a result, we were not subject to the minimum purchase commitment for that year. Sprint disputed that assertion. In February
2013, the parties resolved the matter.
In addition, in the event we are involved in a change- of- control transaction with another facilities- based wireless carrier with annual revenues of at
least $500 million in the fiscal year preceding the date of the change of control agreement ( other than MetroPCS Communications, Inc., or
MetroPCS, either we (or our successor in interest) or Sprint may terminate the wholesale agreement within 60 days following the closing of such a
transaction. In connection with any such termination, we (or our successor in interest) would be required to pay to Sprint a specified percentage of the
remaining aggregate minimum purchase commitment, with the percentage to be paid depending on the year in which the change of control agreement
was entered into, being 20% for any such agreement entered into in 2013 and 10% for any such agreement entered into in 2014 or 2015.

In the event that we are involved in a change- of- control transaction with MetroPCS during the term of the wholesale agreement, then the agreement
would continue in full force and effect, subject to certain revisions, including, without limitation, an increase to the total minimum purchase
commitment to $350 million, taking into account any revenue contributed by Cricket prior to the date thereof. In the event Sprint is involved in a
change- of- control transaction, the agreement would bind Sprint's successor- in- interest.

STX Wireless Joint Venture

Cricket service is offered in South Texas by our joint venture STX Operations, which Cricket controls through a 75.75% membership interest in its
parent company STX Wireless. The joint venture was created in October 2010 through the contribution by us and Pocket, of substantially all of our
respective wireless spectrum and operating assets in the South Texas region. In exchange for such contributions, Cricket received a 75.75%
controlling membership interest in STX Wireless and Pocket received a 24.25% non- controlling membership interest. Additionally, in connection
with the transaction, we made payments to Pocket of approximately $40.7 million in cash.

Cricket controls and manages the joint venh1re under the terms of the amended and restated limited liability company agreement of STX Wireless, or
the STX LLC Agreement. Under the STX LLC Agreement, Pocket has the right to put, and we have the right to call, all of Pocket's membership
interests in STX Wireless, which rights are generally exercisable on or after April 1, 2014. In addition, in the event of a change of control of Leap,
Pocket is obligated to sell to us all of its membership interests in STX Wireless.


                                                                           65




                                                                             69
                                                                                                                                    CRICKET00427608
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 71 of 194
                                                                                                                                                           [Q]
The purchase price for Pocket's membership interests would be equal to 24.25% of the product of Leap's enterprise value- to- revenue multiple for the
four most recently completed fiscal quarters multiplied by the total revenues of STX Wireless and its subsidiaries over that same period, subject to
adjustment in certain circumstances. In the event optional cash distributions are made to the members of STX Wireless pursuant to the STX LLC
Agreement, the purchase price is reduced by the total amount of such distributions made to Pocket plus an amount equal to an 8.Wfoper annum return
on each such distribution from the date it was made. The purchase price is payable in either cash, Leap common stock or a combination thereof, as
determined by Cricket in its discretion (provided that, if permitted by Cricket's debt instruments, at least $25 million of the purchase price must be
paid in cash). We have the right to deduct from or set off against the purchase price certain distributions made to Pocket, as well as any obligations
owed to us by Pocket. Under the STX LLC Agreement, Cricket is permitted to purchase Pocket's membership interests in STX Wireless over
multiple closings in the event that the block of shares of Leap common stock issuable to Pocket at the closing of the purchase would be greater than
9.9% of the total number of shares of Leap common stock then issued and outstanding.

To the extent the redemption price for Pocket's non- controlling membership interest varies from the value of Pocket's net interest in STX Wireless at
any period (after the attribution of profits or losses), the value of such interest is accreted to the redemption price for such interest with a
corresponding adjustment to additional paid- in capital. For the years ended December 31. 2012 and 2011, we recorded a net accretion benefit of
approximately $0,7 million and $8.9 million, respectively, to bring the carrying value of Pocket's membership interests in STX Wireless to its
estimated redemption value.

In accordance with the STX LLC Agreement, STX Wireless made pro- rata tax distributions of $9.1 million and $3.0 million to Cricket and Pocket,
respectively, in connection with their estimated tax liabilities resulting from STX Wireless' earnings for the year ended December 31, 2012. During
the year ended December 31, 2011, STX Wireless made similar pro- rata tax distributions of $5.7 million and $1.7 million to Cricket and Pocket,
respectively. We recorded these tax distributions to Pocket as an adjustment to additional paid- in- capital in the consolidated balance sheets and as a
component of accretion of redeemable non- controlling interests and distributions, net of tax, in the consolidated statements of comprehensive
income. The distributions made to Cricket were eliminated in consolidation.

On July 12, 2012, STX Wireless made an optional pro- rata cash distribution of $50.7 million and $16.2 million to Cricket and Pocket, respectively.
Under the STX LLC Agreement, this optional distribution to Pocket (plus an annual return, as discussed above), is deducted from the purchase price
payable to Pocket in the event of a put, call or mandatory buyout following a change of control of Leap.

At the closing of the formation of the joint venture, STX Wireless entered into a loan and security agreement with Pocket pursuant to which,
commencing in April 2012. STX \Vireless agreed to make quarterly limited- recourse loans to Pocket out of excess cash in an aggregate principal
amount not to exceed $30 million, which loans are secured by Pocket's membership interests in STX Wireless. As of December 31, 2012, Pocket had
approximately $8.3 million in aggregate principal amount of outstanding borrowings under the loan and security agreement. Borrowings under the
loan and security agreement bear interest at 8.0% per annum, compounded annually, and will mature on the earlier of October 2020 and the date on
which Pocket ceases to hold any membership interests in STX Wireless. Cricket has the right to set off all outstanding principal and interest under
this loan and security agreement against the payment of the purchase price for Pocket's membership interests in STX Wireless in the event of a put.
call or mandatory buyout following a change of control of Leap. Accordingly, outstanding borrowings and accrued interest under the loan and
security agreement have been recorded as a deduction from the purchase price payable to Pocket as discussed above in the consolidated balance
sheets and as a component of accretion of redeemable non- controlling interests and distributions, net of tax. in the consolidated statements of
comprehensive income. The offset of the outstanding borrowings and accrued interest against the purchase price for Pocket's membership interest.
coupled with the accretion benefit recorded to adjust the redemption value of Pocket's net interest in STX Wireless, brought the carrying value of
Pocket's membership interests in STX Wireless to an estimated redemption value of $64.5 million and $90.7 million as of December 31, 2012 and
December 31, 2011, respectively.

In a separate transaction, on January 3, 2011, we acquired Pocket's customer assistance call center for $850,000. We accounted for this transaction as
a business purchase combination in accordance with the authoritative guidance for business combinations. A portion of the purchase price was
assigned to property and equipment and the remaining amount was allocated to goodwill.

During 2011, we completed the integration of Cricket and Pocket operating assets in the South Texas region to enable the combined network and
retail operations of the STX Wireless joint venh1re to operate more efficiently. During the year ended December 31, 2011. we incurred approximately
$26.4 million, of such integration costs. which were recorded in impainnents and other charges within our consolidated statements of comprehensive
income.




                                                                          66




                                                                            70
                                                                                                                                   CRICKET00427609
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 72 of 194

Savary Island Venh1re

Cricket formerly owned an 85% non- controlling membership interest in Savary Island, which held wireless spectrum in the upper Midwest portion of
the U.S. and which leased a portion of that spectrum to us. The remaining 15% controlling interest was held by Ring Island Wireless, LLC, or Ring
Island. In May 2012, Ring Island exercised its right to put its entire controlling membership interest in Savary Island to Cricket, and in October 2012,
Cricket acquired Ring Island's 15% controlling interest for approximately $5.3 million in cash. In December 2012, Savary Island and its subsidiaries
were merged with and into Cricket, with Cricket as the surviving entity.

Cricket, Savary Island and Savary Island's wholly- owned subsidiaries were party to an Amended and Restated Credit Agreement, dated as of
December 27, 2010, or the Savary Island Credit Agreement, pursuant to which Savary Island had assumed approximately $211.6 million of the
outstanding loans then owed to Cricket by a subsidiary of Denali in connection with the contribution of certain wireless spectrum by a subsidiary of
Denali to Savary Island. Under the Savary Island Credit Agreement, Cricket had also agreed to loan Savary Island up to $5.0 million to fund its
working capital needs. Immediately prior to Cricket's acquisition of Ring Island's controlling membership interest in Savary Island, the outstanding
borrowings under the Savary Island Credit Agreement (including accrued interest), after giving effect to various repayments and debt cancellations
made in connection with the closing of spectrum transactions involving Savary Island, totaled approximately $12.5 million. In connection with
Cricket's acquisition of Ring Island's controlling membership interest, all remaining indebtedness under the Savary Island Credit Agreement was
converted into equity in Savary Island and the Savary Island Credit Agreement and all related loan and security documents were terminated.

Contractual Obligations

The following table sets forth estimated amounts and timing of our minimum contractual payments as of December 31, 2012 for the next five years
and thereafter (in thousands). Future events, including potential refinancing of our long- term debt, could cause actual payments to differ significantly
from these amounts.

                              2013                    2014-2015                    2016- 2017                 Thereafter                        Total
Long- tem1
debt(l)             $                  4,000   $               258,000    $              1,108,000   $                  1,980,000   $                3,350,000
Capital leases(2)                      9,492                    18,039                      12,299                         16,344                       56,174
Operating leases                     266,301                   521,980                     386,820                        334,897                    1,509,998
Purchase
obligations(3)                       761,187                   768,920                    121,622                                                    1,651,729
Contractual
interest( 4)                        239,500                    462,594                     317,969                       379,944                     1,400,007
Total               $             1,280,480    $             2,029,533    $              1,946,710   $                 2,711,185    '=$=====7'=,9=67=''=90=8=

 (1) Amounts shown for Cricket's long- term debt include principal only and exclude the effects of discount accretion on our $1,100 million of
     7.75% senior secured notes due 2016, $1,600 million of 7 .75% senior notes due 2020 and $400 million senior secured term loans under the
     Credit Agreement. Interest on the debt, calculated at the current interest rate, is stated separately.
 (2) Amounts shown for Cricket's capital leases include principal and interest.
 (3) Purchase obligations are defined as agreements to purchase goods or services that are enforceable and legally binding on us and that specify all
     significant terms including (a) fixed or minimum quantities to be purchased, (b) fixed, minimum or variable price provisions, and (c) the
     approximate timing of the transaction. These amounts exclude purchase orders already reflected in our current liabilities. These amounts also
     include our estimated purchase commitment with Apple for iPhones as discussed above under - - "iPhone Purchase Commitment."
 (4) Contractual interest is based on the current interest rates in effect at December 31, 2012 for debt outstanding as of that date.

The table above does not include the following contractual obligations relating to STX Wireless: (1) Cricket's obligation to pay to Pocket, if Pocket
exercises its right to sell its membership interest in STX Wireless to Cricket, an amount equal to 24.25% of the product of Leap's enterprise value- to-
revenue multiple for the four most recently completed fiscal quarters multiplied by the total revenues of STX Wireless and its subsidiaries over that
same period, which amount is estimated to be approximately $64.5


                                                                           67




                                                                              71
                                                                                                                                     CRICKET00427610
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 73 of 194

million as of December 31, 2012; and (2) STX Wireless' obligation to make quarterly limited- recourse loans to Pocket out of excess cash in an
aggregate principal amount not to exceed $30.0 million.

Recent Accounting Pronouncements

In July 2012, the Financial Accounting Standards Board, or FASB, issued Accounting Standards Update No. 2012- 02, "Testing Indefinite- Lived
Intangible Assets for Impairment" or ASU 2012- 02. ASU 2012- 02 simplifies the requirements for testing for indefinite- lived intangible assets other
than goodwill and permits an entity to first assess qualitative factors to determine whether it is necessary to perform a quantitative fair value test. This
new guidance is effective for us beginning in the first quarter of 2013 and will be applied prospectively. We anticipate that the adoption of this
standard will not have a material impact on us or our consolidated financial statements.

Off- Balance Sheet Arrangements

We do not have and have not had any material off- balance sheet arrangements.




                                                                            68




                                                                              72
                                                                                                                                       CRICKET00427611
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 74 of 194

Item 7A. Quantitative and Qualitative Disclosures about Market Risk

Interest Rate Risk

Our senior secured, senior and convertible senior notes all bear interest at fixed rates and, accordingly, our exposure to market risk for changes in
interest rates relates primarily to borrowings under our Credit Agreement. As of December 31, 2012, we had $400 million in principal amount of
outstanding borrowings under our Credit Agreement. Borrowings under our Credit Agreement bear interest at LIBOR plus 3.50% (subject to a
LIBOR t1oor of 1.25% per annum) or at the bank base rate plus 2.50% (subject to a base rate floor of 2.25% per annum), as selected by Cricket. Our
primary interest rate under the Credit Agreement is LIBOR plus 3.50%. At December 31, 2012, the weighted average effective interest rate on
outstanding borrowings under the Credit Agreement was 4.80%. Assuming the outstanding balance under our Credit Agreement remained constant
over a year, a 100 basis point increase in the interest rate would decrease pre- tax income, or increase pre- tax loss, by approximately $4.0 million.

As of December 31, 2011, all of our senior indebtedness bore interest at fixed rates, and accordingly our senior indebtedness did not expose us to
market risk for changes in interest rates as of such date. The change during the year ended December 31, 2012 resulted from Cricket's entry into the
Credit Agreement in October 2012 with respect to our $400 million senior secured term loan facility. which bears interest at a variable rate, the net
proceeds of which were used to redeem all of our 10.0% unsecured senior notes due 2015 and for other general corporate purposes.

Our investment portfolio consists of highly liquid, fixed- income investments with contrachial maturities of less than one year. The fair value of such
a portfolio is less sensitive to market fluctuations than a portfolio of longer term securities. Accordingly, we believe that a significant change in
interest rates would not have a material effect on our investment portfolio.


                                                                          69




                                                                            73
                                                                                                                                   CRICKET00427612
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 75 of 194


Item 8. Financial Statements and Supplementary Data


                                             Report of Independent Registered Public Accounting Firm

To the Board of Directors and Stockholders of Leap Wireless International, Inc.:

In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of comprehensive income, of stockholders'
equity, and of cash flows present fairly, in all material respects, the financial position of Leap Wireless International, Inc. and its subsidiaries at
December 31, 2012 and December 31, 2011, and the results of their operations and their cash flows for each of the three years in the period ended
December 31, 2012 in conforn1ity with accounting principles generally accepted in the United States of America. Also in our opinion, the Company
maintained, in all material respects, effective internal control over financial reporting as of December 31, 2012, based on criteria established in
Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The
Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its
assessment of the effectiveness of internal control over financial reporting, included in Management's Annual Report on Internal Control over
Financial Reporting appearing under Item 9A. Our responsibility is to express opinions on these financial statements and on the Company's internal
control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about
whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all
material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the
financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial
statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial
reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control
based on the assessed risk. Our audits also included perfonning such other procedures as we considered necessary in the circumstances. We believe
that our audits provide a reasonable basis for our opinions.

A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's
internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and
expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have
a material effect on the financial statements.

Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any
evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the
degree of compliance with the policies or procedures may deteriorate.




/s/ PricewaterhouseCoopers LLP
San Diego, California
February 22, 2013


                                                                            70




                                                                              74
                                                                                                                                      CRICKET00427613
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 76 of 194


                                                   LEAP WIRELESS INTERNATIONAL, INC.

                                                     CONSOLIDATED BALANCE SHEETS
                                                      (In thousands, except share amounts)

                                                                December 31,                                December 31,
                                                                    2012                                        2011

Assets
Cash and cash equivalents                    $                                       515,550      $                          345,243
Short- term investments                                                              159,426                                 405,801
Inventories                                                                          121,601                                 116,957
Deferred charges                                                                      60,963                                  57,979
Other current assets                                                                 139,242                                 134,457
Total current assets                                                                 996,782                               1,060,437
Property and equipment, net                                                        1,762,090                               1,957,374
Wireless licenses                                                                  1,947,333                               1,788,970
Assets held for sale (Note 6)                                                        136,222                                 204,256
Goodwill                                                                              31,886                                  31,886
Intangible assets, net                                                                24,663                                  41,477
Other assets                                                                          68,284                                  68,290
Total assets                                 $                                     4,967,260      $                        5,152,690
                                             ==============="=~==
Liabilities and Stockholders' Equity
Accounts payable and accrued liabilities     $                                       396,110      $                          460,278
Current maturities of long- term debt                                                  4,000                                  21,911
Other current liabilities                                                            216,880                                 263,740
Total current liabilities                                                            616,990                                 745,929
Long- term debt, net                                                               3,298,463                               3,198,749
Deferred tax liabilities                                                             385,111                                 333,804
Other long- term liabilities                                                         169,047                                 164,983
Total liabilities                                                                  4,469,611                               4,443,465
Redeemable non- controlling interests                                                 64,517                                  95,910
Commitments and contingencies (Note 14)
Stock11olders' equity:
Preferred stock - authorized
10,000,000 shares, $.0001 par value; no
shares issued and outstanding
Common stock - authorized
160,000,000 shares, $.0001 par value;
79,194,750 and 78,924,049 shares issued
and outstanding at December 31, 2012 and
December 31, 2011, respectively                                                              8                                      8
Additional paid- in capital                                                         2,182,503                               2,175,436
Accumulated deficit                                                                (1,748,694)                             (1,561,417)
Accumulated other comprehensive loss                                                      685                                     712
Total stockholders' equity                                                            433,132                                 613,315
Total liabilities and stockholders' equity   $                                      4,967,260     $                         5,152,690

                                             See accompanying notes to consolidated financial statements.


                                                                          71




                                                                            75
                                                                                                                       CRICKET00427614
Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 77 of 194


                  LEAP WIRELESS INTERNATIONAL, INC.




                                 72




                                   76
                                                                CRICKET00427615
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 78 of 194


                                             LEAP WIRELESS INTERNATIONAL, INC.

                                   CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
                                              (in thousands, except per share data)

                                                                          Year Ended December 31
                                         2012                                      2011                         2010
Revenues:
Service revenues               $                   2,947,457     $                          2,829,281       $          2,482,601
Equipment revenues                                   194,884                                  241,850                    214,602
Total revenues                                     3,142,341                                3,071,131                  2,697,203
Operating expenses:
Cost of service (exclusive of
items shown separately
below)                                             1,034,167                                 981,203                    840,635
Cost of equipment                                    816,226                                 817,920                    591,994
Selling and marketing                                349,970                                 369,257                    414,318
General and administrative                           348,934                                 355,529                    361,571
Depreciation and
amortization                                         625,596                                 548,426                    457,035
Impairments and other
charges (Note 10)                                     39,399                                   26,770                    477,327
Total operating expenses                           3,214,292                                3,099,105                  3,142,880
Gain (loss) on sale, exchange
or disposal of assets, net                           229,714                                    2,622                      5,061
Operating income (loss)                              157,763                                  (25,352)                  (450,738)
Equity in net income (loss)
of investees, net                                       (464)                                   2,984                      1,912
Interest income                                          194                                      245                      1,010
Interest expense                                    (268,232)                                (256,175)                  (243,377)
Other income (expense), net                                                                         (2)                    3,209
Loss on extinguishment of
debt                                                 (18,634}                                                             54,558
 Loss before income taxes                           (129,373)                                (278,300)                  (742,542)
Income tax expense                                   (57,904}                                 (39,377}                   (42,513}
Net loss                                            (187,277)                                (317,677)                  (785,055)
Accretion of redeemable
non- controlling interests and
distributions, net of tax                             (2,015}                                      3,050                 (86,898}
Net loss attributable to
common stockholders            $                    (189,292}    $                           (314,6272      $           (871,953}
Loss per share attributable to
common stockholders:
Basic                          $                        (2.45}   $                                 (4.11)   $             (11.49}
Diluted                        $                        (2.45}   $                                 (4.11}   $             (11.49}
Shares used in per share
calculations:
Basic                                                 77,283                                   76,534                    75,917
Diluted                                               77,283                                   76,534                    75,917
Other comprehensive income
(loss):
Net loss                       $                    (187,277)    $                           (317,677)      $           (785,055)
Net unrealized holding gains
(losses) on investments and
other                                                     27                                         (14)                   (254)
Reclassification adjustment
for losses included in net
loss, net of tax                                                                                                           1,457
Comprehensive loss             $                    (187,250}    $                           (317,691}      $           (786,766}

                                       See accompanying notes to consolidated financial statements.


                                                                     73



                                                                      77
                                                                                                                 CRICKET00427616
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 79 of 194


                                                          LEAP WIRELESS INTERNATIONAL, INC.

                                                    CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                  (in thousands)
                                                                                                                          Year Ended December 31,
                                                                                                                  2012             2011              2010
Operating activities:
Net loss                                                                                                   $      (187,277)    $   (317,677)    $     (785,055)
Adjustments to reconcile net loss to net cash provided by operating activities:
Share- based compensation expense                                                                                    8,122           15,328            36,609
Depreciation and amortization                                                                                      625,596          548,426           457,035
Accretion of asset retirement obligations                                                                            3,208            3,061              2,503
Non- cash interest items, net                                                                                       13,514           13,178            11,446
Non- cash (gain) loss on extinguishment of debt                                                                      3,528                              (2,040)
Deferred income tax expense                                                                                         53,845           35,316            39,263
Impairments and other charges                                                                                       13,640              377           477,327
(Gain) loss on sale, exchange or disposal of assets, net                                                          (229,714)          (2,732)             5,061
Equity in net (income) loss of investees, net of cash dividends                                                        464            3,628             (1,912)
Changes in assets and liabilities:
Inventories and deferred charges                                                                                    (7,628)         (23,352)            (2,469)
Other assets                                                                                                        (9,735)         (40,970)           (16,791)
Accounts payable and accrued liabilities                                                                           (64,079)          87,668             63,120
Other liabilities                                                                                                  (53,989)          43,212             28,181
Impairments and other charges, to be settled in cash                                                                12,950           22,046
Net cash provided by operating activities                                                                          182,445          387,509           312,278
Investing activities:
Acquisition of a business                                                                                                               (850)          (40,730)
Purchases of property and equipment                                                                               (434,395)        (441,656)          (398,894)
Change in prepayments for purchases of property and equipment                                                       (1,940)           (9,944)            1,412
Purchases of wireless licenses and spectrum clearing costs                                                          (5,596)           (4,880)          (13,319)
Proceeds from sales of wireless licenses and operating assets, net                                                 154,068             5,070
Purchases of investments                                                                                          (367,487)        (826,233)          (488,450)
Sales and maturities of investments                                                                                613,632          487,860            816,247
Purchase of membership units of equity investment                                                                                                         (967)
Dividend received from equity investee                                                                                               11,606
Change in restricted cash                                                                                              239             (948)               749
Net cash used in investing activities                                                                              (41,479)        (779,975)          (123,952)
Financing activities:
Proceeds from the issuance of long- term debt                                                                      396,000          396,772          1,179,876
Repayment of long- term debt                                                                                      (321,911)         (23,589)        (1,118,096)
Payment of debt issuance costs                                                                                      (5,645)          (7,269)             (1,308)
Purchase of non- controlling interest                                                                               (5,250)                            (77,664)
Non- controlling interest contribution                                                                                                                    5,100
Proceeds from issuance of common stock, net                                                                              959          1,346               1,535
Proceeds from sale lease- back financing                                                                                             25,815
Payments made to joint venture partners                                                                           (29,407)           (3,108)
Other                                                                                                              (5,405)           (3,048)           (1,978)
Net cash provided by (used in) financing activities                                                                29,341           386,919           (12,535)
Net increase (decrease) in cash and cash equivalents                                                              170,307            (5,547)          175,791
Cash and cash equivalents at beginning of period                                                                  345,243           350,790           174,999
Cash and cash equivalents at end of period                                                                 $      515,550      $    345,243     $     350,790

                                                   See accompanying notes to consolidated financial statements.


                                                                                  74




                                                                                   78
                                                                                                                                          CRICKET00427617
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 80 of 194


                                                     LEAP WIRELESS INTERNATIONAL, INC.

                                       CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY
                                                     (In thousands, except share amounts)
                                                Common Stock             Additional                    Accumulated
                                                                           Paid- In                       Other
                                              Shares         Amount        Capital      Accumulated   Comprehensive
                                                                                           Deficit    Income (Loss)         Total
Balance at December 31, 2009                 77,524,040             8      2,148,194        (458,685)           1,013       1,690,530
Components of comprehensive loss:
Net loss                                                                                             (785,055)              (785,055)
Net unrealized holding losses on
investments, net of tax                                                                                           (254)          (254)
Less: reclassification adjustment for losses
included in net loss, net of tax                                                                                 (1,457)      (1,457}
Comprehensive loss                                                                                                          (786,766)
Share- based compensation expense                                                    36,609                                   36,609
Accretion of redeemable non- controlling
interests, net of tax                                                               (86,898)                                  (86,898)
Issuance of common stock under share-
based compensation plans, net of
repurchases                                          913,269                          1,535                                     1,535
Gain on formation of joint ventures, net of
tax                                                                                  56,272                                   56,272
Balance at December 31, 2010                     78,437,309              8        2,155,712        (1,243,740)    (698)      911,282
Components of comprehensive loss:
Net loss                                                                                             (317,677)              (317,677)
Net unrealized holding losses on
investments, net of tax                                                                                             (14)          (14}
Comprehensive loss                                                                                                          (317,691)
Share- based compensation expense                                                    15,328                                   15,328
Accretion of redeemable non- controlling
interests, net of tax                                                                 5,124                                     5,124
Issuance of common stock under share-
based compensation plans, net of
repurchases                                         486,740                            1,346                                   1,346
Distributions to joint venh1re partners                                               (2,074}                                 (2,074}
Balance at December 31, 2011                     78,924,049              8        2,175,436        (1,561,417)    (712)      613,315
Components of comprehensive loss:
Net loss                                                                                             (187,277)              (187,277)
Net unrealized holding gains on
investments, net of tax                                                                                             27            27
Comprehensive loss                                                                                                          (187,250}
Share- based compensation expense                                                     8,122                                    8,122
Accretion of redeemable non- controlling
interests, net of tax                                                                 2,126                                     2,126
Issuance of common stock under share-
based compensation plans, net of
repurchases                                          270,701                             960                                      960
Distributions to joint venture partners                                               (4,141}                                  (4,141)
Balance at December 31, 2012                     79,194,750              8        2,182,503        (1,748,694}    (685}      433,132

                                               See accompanying notes to consolidated financial statements.




                                                                             75




                                                                              79
                                                                                                                       CRICKET00427618
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 81 of 194

                                                LEAP WIRELESS INTERNATIONAL, INC.
                                           NOTES TO CONSOLIDATED FINANCIAL STATEMENTS



Note 1. The Company

Leap Wireless International, Inc. ("Leap"), a Delaware corporation, together with its subsidiaries and consolidated joint ventures, is a wireless
communications carrier that offers digital wireless services in the United States under the "Cricket®" brand. Cricket service offerings provide
customers with unlimited nationwide wireless services for a flat rate without requiring a fixed- term contract or a credit check. The Company's
primary service is Cricket Wireless, which offers customers unlimited nationwide voice and data services for a flat monthly rate. Leap conducts
operations through its subsidiaries and has no independent operations or sources of income other than through interest income and dividends, if any,
from its subsidiaries.

Cricket service is offered by Cricket Communications, Inc. ("Cricket"), a wholly- owned subsidiary of Leap. Cricket service is also offered in South
Texas by the Company's joint venture, STX Wireless Operations, LLC ("STX Operations"), which Cricket controls through a 75.75% membership
interest in its parent company STX \Vireless, LLC ("STX Wireless"). For more information regarding this venture, see "Note 6. Significant
Acquisitions and Other Transactions."

Leap, Cricket and their subsidiaries and consolidated joint ventures are collectively referred to herein as the "Company."

Note 2. Basis of Presentation and Significant Accounting Policies

Basis of Presentation

The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of
America ("GAAP"). GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the
disclosure of contingent assets and liabilities and the reported amounts of revenues and expenses. By their nature, estimates are subject to an inherent
degree of uncertainty. Actual results could differ from management's estimates.

Principles of Consolidation

The consolidated financial statements include the operating results and financial position of Leap and its wholly- owned subsidiaries as well as the
operating results and financial position of STX Wireless and its wholly- owned subsidiaries. The Company consolidates STX Wireless in accordance
with the authoritative guidance for consolidations based on the voting interest model. All intercompany accounts and transactions have been
eliminated in the consolidated financial statements.

The consolidated financial statements also include the operating results and financial position of Savary Island Wireless, LLC ("Savary Island") and
its wholly- owned subsidiaries prior to their merger with and into Cricket on December 28, 2012. Prior to October 1, 2012, the Company consolidated
its non- controlling membership interest in Savary Island in accordance with the authoritative guidance for the consolidation of variable interest
entities because Savary Island was a variable interest entity and, among other factors, the Company had entered into an agreement with Savary
Island's other member that established a specified purchase price in the event that it exercised its right to sell its membership interest to the Company.
On October 1, 2012, the Company acquired the remaining 15% controlling membership interest in Savary Island and Savary Island and its wholly-
owned subsidiaries became direct and indirect wholly- owned subsidiaries, respectively, of Cricket.

Segment and Geographic Data

The Company operates in a single operating segment and a single reporting unit as a wireless communications carrier that offers digital wireless
services in the United States. As of and for the years ended December 31, 2012, 2011 and 2010, all of the Company's revenues and long- lived assets
related to operations in the United States.

Prior Year Revision
Prior year amounts have been revised to reflect the allocation of deferred rents between other long- term liabilities and other current liabilities. Net
income and shareholders' equity were not affected by this revision.




                                                                            76




                                                                              80
                                                                                                                                       CRICKET00427619
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 82 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Revenues

The Company's business revenues principally arise from the sale of wireless services, devices (handsets and broadband modems) and accessories.
Wireless services are provided primarily on a month- to- month basis. The Company's customers are required to pay for their service in advance and
the Company does not require customers to sign fixed- term contracts or pass a credit check. Service revenues are recognized only after payment has
been received and services have been rendered.

When the Company activates service for a new customer, it often sells that customer a device along with a period of service. In accordance with the
authoritative guidance for revenue arrangements with multiple deliverables, the sale of a device along with service constitutes a multiple element
arrangement. Under this guidance, once a company has determined the best estimate of selling price of the elements in the sales transaction, the total
consideration received from the customer must be allocated among those elements on a relative selling price basis. Applying the guidance to these
transactions results in the Company recognizing the total consideration received, less amounts allocated to the wireless service period (generally the
customer's monthly service plan), as equipment revenue.

Amounts allocated to equipment revenues and related costs from the sale of devices are recognized when service is activated by new customers.
Revenues and related costs from the sale of devices and accessories to existing customers are recognized at the point of sale. The costs of devices and
accessories sold are recorded in cost of equipment. In addition to devices that the Company sells directly to its customers at Cricket- owned stores,
the Company sells devices to third- party dealers, including nationwide retailers. These dealers then sell the devices to the ultimate Cricket customer,
similar to the sale made at a Cricket- owned store. Sales of devices to third- party dealers are recognized as equipment revenues only when service is
activated by customers, since the level of price reductions and commissions ultimately available to such dealers is not reliably estimable until the
devices are sold by such dealers to customers. Thus, revenues from devices sold to third- party dealers are recorded as deferred equipment revenue
and the related costs of the devices are recorded as deferred charges upon shipment of the devices by the Company. The deferred charges are
recognized as equipment costs when the related equipment revenue is recognized, which occurs when service is activated by the customer.

In 2012, the Company entered into an arrangement with a third- party logistics provider to manage the planning, purchasing and fulfillment of
handsets and other devices. The arrangement was structured, if fully implemented, to allow the Company's third- party dealers and nationwide
retailers to purchase handsets and other devices directly from the logistics provider, such that the Company, in most cases, would not hold title to, or
have risk of loss for, the related device inventory shipped to its dealers. As a result, the Company would not record deferred equipment revenues or
deferred charges on its balance sheet for the devices when shipped nor would the Company record equipment revenues or cost of equipment when
these devices were activated. Amounts paid to the logistics provider would be recorded as deferred costs upon shipment of devices to the dealers and
retailers and in cost of equipment when service is activated by the customer.

The Company amended the terms of the arrangement, effective December 1, 2012, such that the Company's third- party dealers and nationwide
retailers will no longer purchase handsets and other devices directly from the logistics provider. The logistics provider will continue to assist with the
management of the Company's supply chain efforts, including planning, purchasing and fulfillment. Prior to this amendment, during the fourth
quarter of 2012, the Company's third- party dealers and nationwide retailers purchased and sold approximately $20.5 million of handsets and other
devices from the logistics provider.

Through a third- party provider, the Company's customers may elect to participate in an extended warranty program for devices they purchase. The
Company recognizes revenue on replacement devices sold to its customers under the program when the customer purchases the device.

The Company participates in the federal government's Lifeline program and is designated as an eligible telecommunications carrier in certain states in
which it provides wireless services. Under this program, the Company offers discounted wireless services to qualified customers and generally
receives reimbursement for a portion of the subsidized services. The Company recognizes revenue under this program only after amounts eligible for
reimbursement have been determined and services have been rendered.

Sales incentives offered to customers and commissions and sales incentives offered to the Company's third- party dealers are recognized as a
reduction of revenue when the related service or equipment revenue is recognized. Customers have limited rights to return devices and accessories
based on time and/or usage, and customer returns of devices and accessories have historically been insignificant.




                                                                           77




                                                                             81
                                                                                                                                     CRICKET00427620
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 83 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Amounts billed by the Company in advance of customers' wireless service periods are not reflected in accounts receivable or deferred revenue since
collectability of such amounts is not reasonably assured. Deferred revenue consists primarily of cash received from customers in advance of their
service period and deferred equipment revenue related to devices sold to third- party dealers, including nationwide retailers.

Universal Service Fund, E- 911 and other telecommunications- related regulatory fees are assessed by various federal and state governmental
agencies in connection with the services that the Company provides to its customers. The service plans the Company currently offers are "all-
inclusive" of telecommunications and regulatory fees, in that the Company does not separately bill and collect amounts owed and remitted to
government agencies from its customers. For the Company's legacy service plans, which are not "all- inclusive," the Company separately bills and
collects from its customers amounts owed and remitted to government agencies. Regulatory fees and telecommunications taxes separately billed and
collected from the Company's customers are recorded in service revenues. Amounts owed to government agencies are recorded in cost of service.
During the years ended December 31, 2012, 2011 and 2010 the total amount of regulatory fees and telecommunications taxes separately billed and
collected from customers and recorded in service revenues was $9.4 million, $32.6 million and $108.4 million, respectively. Sales, use and excise
taxes for all service plans are reported on a net basis.

Costs and Expenses

The Company's costs and expenses include:

Cost of Service. The major components of cost of service are: charges from other communications companies for long distance, roaming and content
download services provided to the Company's customers; charges from other communications companies for their transport and termination of calls
originated by the Company's customers and destined for customers of other networks; expenses for tower and network facility rent, engineering
operations, field technicians and utility and maintenance charges; amounts paid to publishers and label partners in support of our Muve Music
service, and salary and overhead charges associated with these functions; and regulatory fees and telecommunications taxes, including Universal
Service Fund and E- 911 fees.

Cost of Equipment. Cost of equipment primarily includes the cost of devices and accessories purchased from third- party vendors and resold to the
Company's customers in connection with its services, as well as the lower of cost or market write- downs associated with excess or obsolete devices
and accessories.

Selling and Marketing. Selling and marketing expenses primarily include advertising expenses, promotional and public relations costs associated with
acquiring new customers, store operating costs (such as retail associates' salaries and rent), and salary and overhead charges associated with selling
and marketing functions.

General and Administrative. General and administrative expenses primarily include call center and other customer care program costs and salary,
overhead and outside consulting costs associated with the Company's customer care, billing, information technology. finance, human resources,
accounting, legal and executive functions.

Cash and Cash Equivalents

The Company considers all highly liquid investments with a maturity at the time of purchase of three months or less to be cash equivalents. The
Company invests its cash with major financial institutions in money market funds, short- term U.S. Treasury securities and other securities such as
prime- rated short- term commercial paper. The Company has not experienced any significant losses on its cash and cash equivalents.

Short- Term Investments

Short- term investments generally consist of highly liquid, fixed- income investments with an original maturity at the time of purchase of greater than
three months. Such investments consist of commercial paper, asset- backed commercial paper and obligations of the U.S. government and
government agencies.

Investments are classified as available- for- sale and stated at fair value. The net unrealized gains or losses on available- for- sale securities are
reported as a component of comprehensive income (loss). The specific identification method is used to compute the realized gains and losses on
investments. Investments are periodically reviewed for impairment. If the carrying value of an


                                                                          78




                                                                            82
                                                                                                                                   CRICKET00427621
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 84 of 194

                                               LEAP WIRELESS INTERNATIONAL, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


investment exceeds its fair value and the decline in value is determined to be other- than- temporary, an impairment loss is recognized for the
difference.

Restricted Cash, Cash Equivalents and Short- Term Investments

The Company has set aside certain amounts of cash, cash equivalents and short term investments to satisfy certain contractual obligations and has
classified such amounts as restricted in its consolidated balance sheets. Restricted cash, cash equivalents and short- term investments are included in
either other current assets or other assets, depending on the nature of the underlying contractual obligation. As of December 31, 2012, the Company
had approximately $0.7 million and $11.4 million of restricted cash, cash equivalents and short- term investments included in other current assets and
other assets, respectively. As of December 31, 2011, the Company had approximately $3 .6 million and $8.8 million of restricted cash, cash
equivalents and short- term investments included in other current assets and other assets, respectively.

Fair Value of Financial Instruments

The authoritative guidance for fair value measurements defines fair value for accounting purposes, establishes a framework for measuring fair value
and provides disclosure requirements regarding fair value measurements. The guidance defines fair value as an exit price, which is the price that
would be received upon the sale of an asset or paid upon transfer of a liability in an orderly transaction between market participants at the
measurement date. The degree of judgment utilized in measuring the fair value of assets and liabilities generally correlates to the level of pricing
observability. Assets and liabilities with readily available, actively quoted prices or for which fair value can be measured from actively quoted prices
in active markets generally have more pricing observability and require less judgment in measuring fair value. Conversely, assets and liabilities that
are rarely traded or not quoted have less pricing observability and are generally measured at fair value using valuation models that require more
judgment. These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on the price
transparency of the asset, liability or market and the nature of the asset or liability. The Company has categorized its assets and liabilities measured at
fair value into a three- level hierarchy in accordance with this guidance. See "Note 3. Fair Value of Financial Instruments and Non- Financial Assets"
for further discussion regarding the Company's measurement of assets and liabilities at fair value.

Inventories and Deferred Charges

Inventories consist of devices and accessories not yet placed into service and units designated for the replacement of damaged customer devices, and
are stated at the lower of cost or market using the average cost method. Devices sold to third party dealers and nationwide retailers are recorded as
deferred charges upon shipment of the devices by the Company. The deferred charges are recognized as cost of equipment when service is activated
by the customer.

Property and Equipment

Property and equipment are initially recorded at cost. Additions and improvements are capitalized, while expenditures that do not enhance the asset or
extend its useful life are charged to operating expenses as incurred. Depreciation is applied using the straight- line method over the estimated useful
lives of the assets once the assets are placed in service.

The following table summarizes the depreciable lives for property and equipment (in years):

                                                                                                                                        Depreciable Life
Network equipment:
Switches                                                                                                                                       5- 10
 Switch power equipment                                                                                                                          15
 Cell site equipment and site improvements                                                                                                      5- 7
 Towers                                                                                                                                          15
 Antennae                                                                                                                                        5
Computer hardware and software                                                                                                                  3- 5
Furniture, fixtures retail and office equipment                                                                                                 3- 7


                                                                            79




                                                                              83
                                                                                                                                      CRICKET00427622
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 85 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


The Company's network construction expenditures are recorded as construction- in- progress until the network or other asset is placed in service, at
which time the asset is transferred to the appropriate property or equipment category and depreciation commences. The Company capitalizes salaries
and related costs of engineering and technical operations employees as components of construction- in- progress during the construction period to the
extent time and expense are attributed to the construction effort. The Company also capitalizes certain telecommunications and other related costs as
construction- in- progress during the construction period to the extent they are incremental and directly related to the network under construction. In
addition, interest is capitalized on the carrying values of both wireless licenses and equipment during the construction period and is depreciated over
an estimated useful life of ten years. During the years ended December 31, 2012 and 2011, the Company did not capitalize any interest to property
and equipment.

In accordance with the authoritative guidance for accounting for costs of computer software developed or obtained for internal use, certain costs
related to the development of internal use software are capitalized and amortized over the estimated useful life of the software. During the years
ended December 31, 2012 and 2011, the Company capitalized internal use software costs of $74.4 million and $88.6 million, respectively, to property
and equipment, and amortized internal use software costs of $76.7 million and $56.5 million, respectively.

Long- Lived Intangible Assets

The Company's long- lived intangible assets consist of trademarks and customer relationships. The Company's trademarks were recorded upon
adoption of fresh- start reporting and are being amortized on a straight- line basis over their estimated useful lives of fourteen years. Customer
relationships acquired in connection with the Company's acquisition of Hargray Wireless, LLC ("Hargray Wireless") in 2008 and the formation of the
STX Wireless joint venture in the fourth quarter of 2010 are amortized on an accelerated basis over a useful life of up to four years. Amortization
expense for other intangible assets for the years ended December 31, 2012, 2011 and 2010 was $16.8 million, $23.4 million and $10.1 million,
respectively. Estimated amortization expense for other intangible assets is $10.6 million for 2013, $4.6 million for 2014, $2.6 million for 2015, $2.6
million for 2016, $2.6 million for 2017 and $1.5 million thereafter.

Impairment of Long- Lived Assets

The Company assesses potential impainnents to its long- lived assets, including property and equipment and long- lived intangible assets, when there
is evidence that events or changes in circumstances indicate that their respective carrying values may not be recoverable. An impairment loss may be
required to be recognized when the undiscounted cash flows expected to be generated by a long- lived asset (or group of such assets) are less than its
carrying value. Any required impairment loss would be measured as the amount by which the asset's carrying value exceeds its fair value and would
be recorded as a reduction in the carrying value of the related asset and charged to results of operations.

During the fourth quarter of 2012, in connection with the Company's plans to reduce its previously planned network expansion activities and overall
capital expenditures, certain projects relating to network design, site acquisition and other internal corporate initiatives were canceled. Therefore, the
Company determined that certain capitalized amounts were no longer recoverable, and as such, recorded an impairment charge of $13.6
million during the fourth quarter of 2012, reducing the carrying value of those capitalized amounts to zero. There were no other events or
circumstances that occurred during the year ended December 31, 2012 that indicated the carrying value of any long- lived assets may not be
recoverable.

There were no events or circumstances that occurred during the year ended December 31, 2011 that indicated the carrying value of any long- lived
assets may not be recoverable.

In August 2010, the Company entered into a wholesale agreement, which it uses to offer Cricket services in nationwide retailers outside of its current
network footprint. This agreement has enabled the Company to strengthen its retail presence in its existing markets and expand its distribution
nationwide, and provided greater flexibility with respect to the Company's network expansion plans. As a result, after entering into this wholesale
agreement, the Company determined to spend an increased portion of its planned capital expenditures on the deployment of next- generation LTE
technology and to defer its previously planned network expansion activities. As a result of these developments, costs for certain network, design, site
acquisition and capitalized interest relating to the expansion of the Company's network that had been previously accumulated in construction- in-
progress were detern1ined to be impaired and the Company recorded an impairment charge of $46.5 million during the third quarter of 2010.




                                                                           80




                                                                             84
                                                                                                                                     CRICKET00427623
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 86 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Impairment of Indefinite- Lived Intangible Assets

The Company assesses potential impairments to its indefinite- lived intangible assets, including wireless licenses and goodwill, on an annual basis or
when there is evidence that events or changes in circumstances indicate an impairment condition may exist. In addition on a quarterly basis, the
Company evaluates the triggering event criteria outlined in the authoritative guidance for intangible assets to determine whether events or changes in
circumstances indicate that an impairment condition may exist. The Company's annual impairment test is conducted each year during the third quarter
as further discussed in Note 5.

Wireless Licenses

The Company holds Personal Communications Services ("PCS"), Advanced Wireless Services ("A WS") and 700 MHz wireless licenses granted by
the FCC that are specific to a particular geographic area on spectrum that has been allocated by the FCC for such services. Wireless licenses are
recorded at cost when acquired and are not amortized. Although FCC licenses are issued with a stated term (ten years in the case of PCS and 700
MHz licenses and fifteen years in the case of A WS licenses), wireless licenses are considered to be indefinite- lived intangible assets because the
Company expects to provide wireless service using the relevant licenses for the foreseeable future. PCS, AWS and 700 MHz licenses are routinely
renewed for either no or a nominal fee and management has determined that no legal, regulatory, contractual, competitive, economic or other factors
currently exist that limit the useful lives of the Company's wireless licenses. On a quarterly basis, the Company evaluates the remaining useful lives
of its indefinite- lived wireless licenses to determine whether events and circumstances, such as legal, regulatory, contractual, competitive, economic
or other factors, continue to support an indefinite useful life. If a wireless license is subsequently determined to have a finite useful life, the Company
would first test the wireless license for impairment and the wireless license would then be amortized prospectively over its estimated remaining
useful life. In addition, on a quarterly basis, the Company evaluates the triggering event criteria outlined in the authoritative guidance for intangible
assets to determine whether events or changes in circumstances indicate that an impairment condition may exist. The Company also tests its wireless
licenses for impairment on an annual basis in accordance with the authoritative guidance for intangible assets. The Company's annual impairment test
is conducted each year during the third quarter. Refer to "Note 5. Wireless Licenses and Goodwill" for further discussion regarding the Company's
impairment evaluation of wireless licenses.

Goodwill

The Company records the excess of the purchase price over the fair value of net assets acquired in a business combination as goodwill. As of
December 31, 2012 and 2011, goodwill of $31.9 million primarily represented the excess of the purchase price over the fair value of the assets
acquired (net of liabilities assumed, including the related deferred tax effects) by STX Wireless in connection with the fom1ation of the joint venture.
Refer to "Note 6. Significant Acquisitions and Other Transactions" for further discussion of the Company's purchase price allocation and
determination of goodwill. Goodwill is tested for impainnent annually as well as when an event or change in circumstance indicates an impairment
may have occurred. The Company's annual impairment test is conducted each year during the third quarter. In addition, on a quarterly basis, the
Company evaluates the triggering event criteria outlined in the authoritative guidance for intangible assets to determine whether events or changes in
circumstances indicate that an impainnent condition may exist. Refer to "Note 5. Wireless Licenses and Goodwill" for further discussion regarding
the Company's goodwill impairment evaluation.

Investments in Other Entities

The Company uses the equity method to account for investments in common stock of corporations in which it has a voting interest of between 20%
and 50% or in which the Company otherwise has the ability to exercise significant influence, and for investments in limited liability companies that
maintain specific ownership accounts in which it has more than a minor but not greater than a 50% ownership interest. Under the equity method, the
investment is originally recorded at cost and is adjusted to recognize the Company's share of net earnings or losses of the investee. The Company's
ownership interest in equity method investees ranges from approximately 6% to 20% of outstanding membership units. The carrying value of the
Company's investments in its equity method investees was $10.6 million and $11.0 million as of December 31, 2012 and 2011, respectively. During
the years ended December 31, 2012, 2011 and 2010, the Company's share of earnings in its equity method investees (net of its share of their losses)
was $(0.5) million, $3.0 million and $1.9 million, respectively.

On June 30, 2011, one of the Company's equity method investees declared a cash dividend and paid the dividend with funds borrowed under a third-
party line of credit. The Company's share of the dividend based on its ownership percentage was $18.2 million and was received in full on July 1,
2011. In the consolidated statement of cash flows for the year ended December 31,


                                                                            81




                                                                              85
                                                                                                                                      CRICKET00427624
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 87 of 194

                                               LEAP WIRELESS INTERNATIONAL, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


2011, the Company presented the portion of the dividend equal to its share of accumulated profits (approximately $6.6 million) as cash from
operating activities and the remainder (approximately $11.6 million) as cash from investing activities, as it represented a return of the Company's
original investment.

The Company regularly monitors and evaluates the realizable value of its investments. \Vhen assessing an investment for an other- than- temporary
decline in value, the Company considers such factors as, among other things, the performance of the investee in relation to its business plan, the
investee's revenue and cost trends, liquidity and cash position, market acceptance of the investee's products or services, any significant news that has
been released regarding the investee and the outlook for the overall industry in which the investee operates. If events and circumstances indicate that
a decline in the value of these assets has occurred and is other- than- temporary, the Company records a reduction to the carrying value of its
investment and a corresponding charge to the consolidated statements of comprehensive income.

Concentrations

The Company generally relies on one key vendor for billing and Muve Music royalty services, a limited number of vendors for device logistics, a
limited number of vendors for its voice and data communications transport services and a limited number of vendors for payment processing services.
Loss or disruption of these services could materially adversely affect the Company's business.

The networks the Company operates do not, by themselves, provide national coverage and it must pay fees to other carriers who provide roaming or
wholesale services to the Company. The Company currently relies on roaming agreements with several carriers for the majority of its voice services
and generally on one key carrier for its data roaming services. The Company has also entered into a wholesale agreement, which the Company uses to
offer Cricket services in nationwide retailers outside of its current network footprint. If the Company were unable to obtain or maintain cost- effective
roaming or wholesale services for its customers in geographically desirable service areas, the Company's competitive position, business, financial
condition and results of operations could be materially adversely affected.

Operating Leases

Rent expense is recognized on a straight- line basis over the initial lease term and those renewal periods that are reasonably assured as determined at
lease inception. The difference between rent expense and rent paid is recorded as deferred rent and is included in other current or long- tenn liabilities
in the consolidated balance sheets. Rent expense totaled $256.3 million, $260.6 million and $252.5 million for the years ended December 31, 2012,
2011 and 2010, respectively.

Asset Retirement Obligations

The Company recognizes an asset retirement obligation and an associated asset retirement cost when it has a legal obligation in connection with the
retirement of tangible long- lived assets. These obligations arise from certain of the Company's leases and relate primarily to the cost of removing its
equipment from such lease sites and restoring the sites to their original condition. When the liability is initially recorded, the Company capitalizes the
cost of the asset retirement obligation by increasing the carrying amount of the related long- lived asset. The liability is initially recorded at its present
value and is accreted to its then present value each period, and the capitalized cost is depreciated over the useful life of the related asset. Accretion
expense is recorded in cost of service in the consolidated statements of comprehensive income. Upon settlement of the obligation, any difference
between the cost to retire the asset and the liability recorded is recognized in operating expenses in the consolidated statements of comprehensive
income.




                                                                             82




                                                                               86
                                                                                                                                         CRICKET00427625
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 88 of 194

                                               LEAP WIRELESS INTERNATIONAL, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


The following table summarizes the Company's asset retirement obligations               as of and for the years ended December 31, 2012 and 2011 (in
thousands):

                                                                                            Year Ended December 31
                                                                                2012                                                   2011
Asset retirement obligations, beginning of year       $                                               32,919       $                                 31,663
Liabilities incurred                                                                                     815                                            193
Liabilities assumed by STX Wireless in
connection with the formation of the joint
venture                                                                                                                                                (828)
Accretion expense                                                                                      3,208                                          3,061
Decommissioned sites                                                                                     712                                          1,170
Asset retirement obligations, end of year             $                                               36,230       $                                 32,919
                                                      =================="'===
Debt Issuance Costs

Debt issuance costs are amortized and recognized as interest expense using the effective interest method over the expected term of the related debt.
Unamortized debt issuance costs related to extinguished debt are expensed at the time the debt is extinguished and recorded in loss on extinguishment
of debt in the consolidated statements of comprehensive income. Unamortized debt issuance costs are recorded in other assets or as a reduction of the
respective debt balance, as applicable, in the consolidated balance sheets.

Advertising Costs

Advertising costs are expensed as incurred. Advertising costs totaled $131.2 million, $115.8 million and $137.6 million for the years ended
December 31, 2012, 2011 and 2010, respectively.

Share- based Compensation

The Company accounts for share- based awards exchanged for employee services in accordance with the authoritative guidance for share- based
payments. Under the guidance, share- based compensation expense is measured at the grant date, based on the estimated fair value of the award, and
is recognized as expense, net of estimated forfeitures, over the employee's requisite service period. Compensation expense is amortized on a straight-
line basis over the requisite service period for the entire award, which is generally the vesting period of the award. No share- based compensation was
capitalized as part of inventory or fixed assets prior to or during 2012.

Income Taxes

The Company calculates income taxes in each of the jurisdictions in which it operates. This process involves calculating the current tax expense or
benefit and any deferred income tax expense or benefit resulting from temporary differences arising from differing treatments of items for tax and
accounting purposes. These temporary differences result in deferred tax assets and liabilities. Deferred tax assets are also established for the expected
future tax benefits to be derived from net operating loss ("NOL") carryforwards, capital loss carryforwards and income tax credits.

The Company periodically assesses the likelihood that its deferred tax assets will be recoverable from future taxable income. To the extent the
Company believes it is more likely than not that its deferred tax assets will not be recovered, it must establish a valuation allowance. As part of this
periodic assessment for the year ended December 31, 2012, the Company weighed the positive and negative factors and, at this time, does not believe
there is sufficient positive evidence to support a conclusion that it is more likely than not that all or a portion of its deferred tax assets will be realized,
except with respect to the realization of a $1.9 million Texas Margins Tax ("TMT") credit. Accordingly, at December 31, 2012 and December 31,
2011, the Company recorded a valuation allowance offsetting substantially all of its deferred tax assets. The Company will continue to monitor the
positive and negative factors to assess whether it is required to continue to maintain a valuation allowance. At such time as the Company determines
that it is more likely than not that all or a portion of the deferred tax assets are realizable, the valuation allowance will be reduced or released in its
entirety, with the corresponding benefit reflected in the Company's tax provision. Deferred tax liabilities associated with wireless licenses and
investments in certain joint ventures cannot be considered a source of taxable income to support the


                                                                              83




                                                                                 87
                                                                                                                                           CRICKET00427626
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 89 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


realization of deferred tax assets because these deferred tax liabilities will not reverse until some indefinite future period when these assets are either
sold or impaired for book purposes.

The Company has substantial federal and state NOLs for income tax purposes. Subject to certain requirements, the Company may "carry forward" its
federal NOLs for up to 20 years to offset future taxable income and reduce its income tax liability. For state income tax purposes, the NOL
carryforward period ranges from five to 20 years. As of December 31, 2012, the Company had federal and state NOLs of approximately $2.6 billion
and $2.0 billion, respectively, which begin to expire in 2022 for federal income tax purposes and of which $69.8 million will expire at the end of
2013 for state income tax purposes. While these NOL carryforwards have a potential to be used to offset future ordinary taxable income and reduce
future cash tax liabilities by approximately $1.0 billion, the Company's ability to utilize these NOLs will depend upon the availability of future
taxable income during the carryforward period and, as such, there is no assurance the Company will be able to realize such tax savings.

The Company's ability to utilize NOLs could be further limited if it were to experience an "ownership change," as defined in Section 382 of the
Internal Revenue Code and similar state provisions. In general terms, an ownership change can occur whenever there is a collective shift in the
ownership of a company by more than 50 percentage points by one or more "5% stockholders" within a three- year period. The occurrence of such a
change generally limits the amount of NOL carryforwards a company could utilize in a given year to the aggregate fair market value of the company's
common stock immediately prior to the ownership change, multiplied by the long- term tax- exempt interest rate in effect for the month of the
ownership change.

The determination of whether an ownership change has occurred for purposes of Section 382 is complex and requires significant judgment. The
occurrence of such an ownership change would accelerate cash tax payments the Company would be required to make and likely result in a
substantial portion of its NOLs expiring before the Company could fully utilize them. As a result, any restriction on the Company's ability to utilize
these NOL carryforwards could have a material adverse impact on its business, financial condition and future cash flows.

On August 30, 2011, the Company's board of directors adopted a Tax Benefit Preservation Plan to help deter acquisitions of Leap common stock that
could result in an ownership change under Section 382 and thus help preserve the Company's ability to use its NOL carryforwards. The Tax Benefit
Preservation Plan is designed to deter acquisitions of Leap common stock that would result in a stockholder owning 4. 99% or more of Leap common
stock (as calculated under Section 382), or any existing holder of 4.99% or more of Leap common stock acquiring additional shares, by substantially
diluting the ownership interest of any such stockholder unless the stockholder obtains an exemption from the Company's board of directors.

None of the Company's NOL carryforwards are being considered as an uncertain tax position or disclosed as an unrecognized tax benefit. Any
carryforwards that expire prior to utilization as a result of a Section 382 limitation will be removed from deferred tax assets with a corresponding
reduction to valuation allowance. Since the Company currently maintains a full valuation allowance against its federal and state NOL carryforwards,
it is not expected that any possible limitation would have a current impact on its results of operations.

In accordance with the authoritative guidance for business combinations, which became effective for the Company on January 1, 2009, any reduction
in the valuation allowance, including the valuation allowance established in fresh- start reporting, will be accounted for as a reduction of income tax
expense.

The Company's unrecognized income tax benefits and uncertain tax positions, as well as any associated interest and penalties, are recorded through
income tax expense; however, such amounts have not been significant in any period. All of the Company's tax years from 1998 to 2011 remain open
to examination by federal and state taxing authorities. In July 2009, the federal examination of the Company's 2005 tax year, which was limited in
scope, was concluded and the results did not have a material impact on the consolidated financial statements.

Basic and Diluted Earnings (Loss) Per Share

Basic earnings (loss) per share is computed by dividing net income (loss) available to common stockholders by the weighted- average number of
common shares outstanding during the period. Diluted earnings per share is computed by dividing net income available to common stockholders by
the sum of the weighted- average number of common shares outstanding during the period and the weighted- average number of dilutive common
share equivalents outstanding during the period, using the treasury stock method and the if- converted method, where applicable. Dilutive common
share equivalents are comprised of stock options, restricted stock awards, employee stock purchase rights and convertible senior notes. Since the
Company incurred losses for the years ended


                                                                            84




                                                                              88
                                                                                                                                      CRICKET00427627
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 90 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


December 31, 2012, 2011 and 2010, 8.4 million, 7.8 million and 9.4 million common share equivalents were excluded in the computation of diluted
loss per share for those periods, respectively.

Recent Accounting Pronouncements

In July 2012, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update No. 2012- 02, "Testing Indefinite- Lived
Intangible Assets for Impairment" ("ASU 2012- 02"). ASU 2012- 02 simplifies the requirements for testing for indefinite- lived intangible assets
other than goodwill and permits an entity to first assess qualitative factors to determine whether it is necessary to perform a quantitative fair value
test. This new guidance is effective for the Company beginning in the first quarter of 2013 and will be applied prospectively. The Company
anticipates that the adoption of this standard will not have a material impact on the Company or its consolidated financial statements.

Note 3. Fair Value of Financial Instruments and Non- Financial Assets

Fair Value of Financial Instruments

The authoritative guidance for fair value measurements defines fair value for accounting purposes, establishes a framework for measuring fair value
and provides disclosure requirements regarding fair value measurements. The guidance defines fair value as an exit price, which is the price that
would be received upon the sale of an asset or paid upon the transfer of a liability in an orderly transaction between market participants at the
measurement date. The degree of judgment utilized in measuring the fair value of assets and liabilities generally correlates to the level of pricing
observability. Assets and liabilities with readily available, actively quoted prices or for which fair value can be measured from actively quoted prices
in active markets generally have more pricing observability and require less judgment in measuring fair value. Conversely, assets and liabilities that
are rarely traded or not quoted have less pricing observability and are generally measured at fair value using valuation models that require more
judgment. These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on the price
transparency of the asset, liability or market and the nature of the asset or liability.

The Company has categorized its assets and liabilities measured at fair value into a three- level hierarchy in accordance with the authoritative
guidance for fair value measurements. Assets and liabilities measured at fair value using quoted prices in active markets for identical assets or
liabilities are generally categorized as Level 1; assets and liabilities measured at fair value using observable market- based inputs or unobservable
inputs that are corroborated by market data for similar assets or liabilities are generally categorized as Level 2; and assets and liabilities measured at
fair value using unobservable inputs that cannot be corroborated by market data are generally categorized as Level 3. Assets and liabilities presented
at fair value in the Company's consolidated balance sheets are generally categorized as follows:

Level 1:       Quoted prices in active markets for identical assets or liabilities. The Company did not have any Level 1 assets or liabilities as of
               December 31, 2012 or December 31, 2011.
Level Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active or
2:    other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. The
      Company's Level 2 assets as of December 31, 2012 and December 31, 2011 included its cash equivalents, its short- term investments in
      obligations of the U.S. government and government agencies and its short- term investments in commercial paper.
Level Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Such
3:    assets and liabilities may have values detern1ined using pricing models, discounted cash flow methodologies, or similar techniques, and include
      instruments for which the determination of fair value requires significant management judgment or estimation. The Company did not have any
      Level 3 assets or liabilities as of December 31, 2012 or December 31, 2011, other than the non- financial assets measured at fair value on a
      non- recurring basis discussed below.

The following tables set forth by level within the fair value hierarchy the Company's assets and liabilities that were recorded at fair value as of
December 31, 2012 and December 31, 2011 (in thousands). As required by the guidance for fair value measurements, financial assets and liabilities
are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Thus, assets and liabilities
categorized as Level 3 may be measured at fair value using inputs that are observable (Levels 1 and 2) and unobservable (Level 3). Management's
assessment of the significance of a particular input to the


                                                                            85




                                                                              89
                                                                                                                                      CRICKET00427628
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 91 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


fair value measurement requires judgment, which may affect the valuation of assets and liabilities and their placement within the fair value hierarchy
levels.

                                                                          At Pair Value as of December 31, 2012
                                       Level 1                             Level 2                       Level 3                         Total
Assets:
Money market funds         $                               $                            126,617    $                    $                           126,617
Commercial paper                                                                         82,346                                                      82,346
U.S. government or
government agency
securities                                                                             135,861                                                      135,861
Total                      $                               $                           344,824     $                    $                           344,824
                                                                                                   =======

                                                                          At Pair Value as of December 31, 2011
                                       Level 1                             Level 2                       Level 3                         Total
Assets:
Money market funds         $                               $                           224,383     $                    $                           224,383
Commercial paper                                                                       165,202                                                      165,202
U.S. government or
government agency
securities                                                                             293,610                                                      293,610
Total                      $                               $                           683,195     $                    $                           683,195
                                                                                                   "'=======

Assets in the tables above are reported on the consolidated balance sheets as components of cash and cash equivalents, short- term investments, other
current assets and other assets.

Unrealized gains (losses) are presented in accumulated other comprehensive loss within stockholders' equity in the consolidated balance sheets.
Realized gains (losses) are presented in other income (expense), net in the consolidated statements of comprehensive income.

Cash Equivalents and Short- Term Investments

As of December 31, 2012 and December 31, 2011, all of the Company's short- term investments were debt securities with contractual maturities of
less than one year and were classified as available- for- sale. The fair value of the Company's cash equivalents, short- term investments in obligations
of the U.S. government and government agencies and its short- term investments in commercial paper is determined using observable market- based
inputs for similar assets, which primarily include yield curves and time- to- maturity factors. Such investments are therefore considered to be Level 2
items.

Available- for- sale securities were comprised as follows as of December 31, 2012 and December 31, 2011 (in thousands):

                                                                                     As of December 31 2012
                                                                   Cost                                                     Pair Value
Money market funds                     $                                                 126,617       $                                         126,617
Commercial paper                                                                          82,345                                                  82,346
U.S. government or government
agency securities                                                                        135,848                                                 135,861
                                       $                                                 344,810       $                                         344,824




                                                                          86




                                                                            90
                                                                                                                                    CRICKET00427629
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 92 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


                                                                                   As of December 31 2011
                                                                 Cost                                                   Fair Value
Money market funds                    $                                                224,383     $                                         224,383
Commercial paper                                                                       165,201                                               165,202
U.S. government or government
agency securities                                                                      293,626                                               293,610
                                      $                                                683.210     $                                         683,195

Long- Term Debt

The Company reports its long- term debt obligations at amortized cost; however, for disclosure purposes, the Company is required to measure the fair
value of outstanding debt on a recurring basis. The fair value of the Company's outstanding long- term debt is determined primarily by using quoted
prices in active markets and was $3,421.5 million and $3,073.6 million as of December 31, 2012 and 2011, respectively. The Company's debt was
considered to be a Level 1 item for disclosure purposes.

Assets Measured at Fair Value on a Nonrecurring Basis

As of December 31, 2012, non- financial assets with carrying value of $13.6 million accumulated in construction- in- progress had been reduced to a
fair value of zero, resulting in an impairment charge of $13.6 million. There were no other non- financial assets that were measured and recorded at
fair value on a non- recurring basis. As of December 31, 2011, non- financial assets that were measured and recorded at fair value on a nonrecurring
basis consisted of non- operating wireless licenses in the amount of $9.1 million, the carrying value of which had been reduced to fair value during
the year ended December 31, 2011, resulting in an impairment charge of $0.4 million. As discussed in Note 5, the Company recorded charges for the
impairment of certain non- operating wireless licenses as of result of its 2011 annual impairment test. The fair value of the wireless licenses was
detem1ined using Level 3 inputs and the valuation techniques discussed therein.




                                                                        87




                                                                          91
                                                                                                                                CRICKET00427630
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 93 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Note 4. Supplementary Financial Information

Supplementary Balance Sheet Information (in thousands):
                                                                December 31,                                          December 31,
                                                                    2012                                                  2011
Other current assets:
Accounts receivable, net of allowances for
bad debt of $1.3 million and $1.6 million,
respectively( 1)                             $                                          86,467     $                                         86,736
Prepaid expenses                                                                        40,237                                               28,327
Other                                                                                   12,538                                               19,394
                                             $                                         139,242     $                                        134,457
Property and equipment, net(2):
Network equipment                            $                                       3,348,122     $                                       3,246,027
Computer hardware and software                                                         526,348                                               455,873
Construction- in- progress                                                              54,945                                                99,705
Other                                                                                  109,400                                               111,510
                                                                                     4,038,815                                             3,913,115
Accumulated depreciation                                                            (2,276,725)                                           (1,955,741)
                                             $                                       1,762,090     $                                       1,957,374
Intangible assets, net:
Customer relationships                       $                                          50,435     $                                          57,782
Trademarks                                                                              37,000                                                37,000
                                                                                        87,435                                                94,782
Accumulated amortization of customer
relationships                                                                          (40,528)                                              (33,704)
Accumulated amortization of trademarks                                                  22,244                                                19,601
                                             $                                          24,663     $                                          41,477
Accounts payable and accrued liabilities:
Trade accounts payable                       $                                         143,931     $                                        306,881
Accrued payroll and related benefits                                                    67,539                                               66,229
Other accrued liabilities                                                              184,640                                               87,168
                                             $                                         396,110     $                                        460,278
Other current liabilities:
Defened service revenue(3)                  $                                          100,276     $                                        113,768
Defened equipment revenue(4)                                                            36,471                                               43,793
Accrued sales, telecommunications, property
and other taxes payable                                                                 4,267                                                22,380
Accrued interest                                                                       44,653                                                58,553
Other                                                                                  31,213                                                25,246
                                             $                                        216,880      $                                        263,740

(1)       Accounts receivable, net, consists primarily of (i) amounts billed to third- party dealers for devices and accessories, (ii) amounts due from
          the Company's third- party logistics provider for devices sold from the Company to the supplier, (iii) amounts due from the federal
          government in connection with the Lifeline program, and (iv) amounts due from service providers related to interconnect and roaming
          agreements, net of an allowance for doubtful accounts.
(2)        As of December 31, 2012 and December 31, 2011, approximately $45.8 million and $32.3 million of assets were held by the Company
           under capital lease anangements, respectively. Accumulated amortization relating to these assets totaled $22.9 million and $18.5 million
           as of December 31, 2012 and December 31, 2011, respectively.
(3)Defened service revenue consists primarily of cash received from customers in advance of their service pe1iod.
(4)      Defened equipment revenue relates to devices sold to third- party dealers and nationwide retailers, which have not yet been purchased and
         activated by customers.


                                                                          88




                                                                            92
                                                                                                                                   CRICKET00427631
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 94 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Supplementary Cash Flow Information (in thousands):
                                                                                        December 31,
                                                        2012                                    2011                                   2010
Cash paid for interest             $                                  (268,186)     $                      (229,034)    $                      (244,123)
Cash paid for income taxes         $                                     (4,043)    $                        (3,079)    $                        (2,810)
Supplementary disclosure of
non- cash investing activities:
Contribution of wireless
licenses                           $                                                $                                   $                         2,381
Consideration provided for the
acquisition of Pocket's business   $                                                $                                   $                       (99,894)
Net wireless licenses received
in exchange transaction            $                                  (106,877)     $                       (20,649)    $
Assets acquired through capital
leases                             $                                   (13,829)     $                        (1,749)    $
Supplementary disclosure of
non- cash financing activities:
Note issued as consideration for
purchase of remaining interest
in Denali Spectrum, LLC            $                                                $                                   $                        45,500

Note 5. Wireless Licenses and Goodwill

Wireless Licenses

As of December 31, 2012 and 2011, the carrying values of the Company's wireless licenses (excluding assets held for sale) were $1.9 billion and $1.8
billion, respectively. Wireless licenses to be disposed of by sale are carried at the lower of their carrying value or fair value less costs to sell. As of
December 31, 2012 and 2011, wireless licenses with carrying values of $136.2 million and $204.3 million, respectively, were classified as assets held
for sale. These related transactions are more fully described in "Note 6. Significant Acquisitions and Other Transactions".

For purposes of testing impairment, the Company's wireless licenses in its operating markets are combined into a single unit of account because
management believes that utilizing these wireless licenses as a group represents the highest and best use of the assets, and the value of the wireless
licenses would not be significantly impacted by a sale of one or a portion of the wireless licenses, among other factors. The Company's non-
operating licenses are tested for impairment on an individual basis because these licenses are not functioning as part of a group with licenses in the
Company's operating markets. As of December 31, 2012, the carrying values of the Company's operating and non- operating wireless licenses were
$1,904.7 million and $42.6 million, respectively.

An impairment loss would be recognized on the Company's operating wireless licenses when the aggregate fair value of the wireless licenses is less
than their aggregate carrying value and is measured as the amount by which the licenses' aggregate carrying value exceeds their aggregate fair value.
An impairment loss would be recognized on the Company's non- operating wireless licenses when the fair value of a wireless license is less than its
carrying value and is measured as the amount by which the license's carrying value exceeds its fair value. Any required impairment loss would be
recorded as a reduction in the carrying value of the relevant wireless licenses and charged to results of operations. As more fully described below, the
fair value of the Company's wireless licenses was determined using Level 3 inputs in accordance with the authoritative guidance for fair value
measurements.

The valuation method the Company uses to determine the fair value of its wireless licenses is the market approach. Under this method, the Company
determines fair value by reviewing sales prices of other wireless licenses of similar size and type that have been recently sold through government
auctions and private transactions. As part of this market- level analysis, the fair value of each wireless license is also evaluated and adjusted for
developments or changes in legal, regulatory and technical matters, and for demographic and economic factors, such as population size,
unemployment rates, composition, growth rate and density, household and disposable income, and composition and concentration of the market's
workforce in industry sectors identified as wireless- centric (for example, real estate, transportation, professional services, agribusiness, finance and
insurance).

In connection with the Company's 2012 annual impairment test, the aggregate fair value and carrying value of the Company's operating wireless
licenses (excluding assets held for sale) were $2,415.0 million and $1,745.7 million, respectively, as of September 30, 2012. No impairment charges
were recorded during the years ended December 31, 2012 or 2011 with respect to the Company's operating wireless licenses as the aggregate fair
value of these licenses exceeded their aggregate carrying value as


                                                                            89




                                                                              93
                                                                                                                                      CRICKET00427632
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 95 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


of such dates. If the fair value of the Company's operating wireless licenses had declined by 10%, the Company would not have recognized any
impairment loss.

In connection with the Company's 2012 annual impairment test, the aggregate fair value and carrying value of the Company's non- operating wireless
licenses (excluding assets held for sale) were $77.9 million and $42.6 million, respectively, as of September 30, 2012. The Company did not record
any impairment charges during the year ended December 31, 2012 to reduce the carrying value of any non- operating wireless license to its estimated
fair value. If the fair value of the Company's non- operating wireless licenses had each declined by 10%, the Company would have recognized an
impairment loss of approximately $0.1 million. The Company recorded an impairment charge of $0.4 million during the year ended December 31,
2011 to reduce the carrying value of certain non- operating wireless licenses to their estimated fair values.

The Company evaluated whether any triggering events or changes in circumstances occurred subsequent to the 2012 annual impairment test of its
wireless licenses that indicate that an impairment condition may exist. This evaluation included consideration of whether there had been any
significant adverse change in legal factors or in the Company's business climate, adverse action or assessment by a regulator, unanticipated
competition, loss of key personal or likely sale or disposal of all or a significant portion of an asset group. Based upon this evaluation, the Company
concluded that no triggering events or changes in circumstances had occurred.

Goodwill

The Company records the excess of the purchase price over the fair value of net assets acquired in a business combination as goodwill. As of
December 31, 2012 and 2011, goodwill of $31.9 million, primarily represented the excess of the purchase price over the fair values of the assets
acquired (net of liabilities assumed, including the related deferred tax effects) by STX Wireless from Pocket in connection with the formation of the
joint venture.

On January 3, 2011, the Company acquired a customer assistance call center from various entities doing business as Pocket Communications
("Pocket") for $850,000. The Company accounted for this transaction as a business purchase combination in accordance with the authoritative
guidance for business combinations. A portion of the purchase price was assigned to property and equipment and the remaining amount was allocated
to goodwill.

The following table summarizes the changes in the carrying amount of the Company's goodwill during the years ended December 31, 2012 and
December 31, 2011 (in thousands):

                                                                                      Year Ended December 31
                                                                           2012                                                    2011
Beginning balance, January 1                 $                                                       31,886     $                                 31,094
Goodwill acquired                                                                                                                                    560
Goodwill resulting from final Pocket
purchase price adjustments                                                                                                                           232
Ending balance, December 31                  $                                                       31,886     $                                 31,886

During the third quarter of each year, the Company assesses its goodwill for impairment at the reporting unit level by applying a fair value test. This
fair value test involves a two- step process. The first step is to compare the carrying value of the Company's net assets to its fair value. If the fair
value is determined to be less than carrying value, a second step is performed to measure the amount of the impairment, if any.

Significant judgments are required in connection with the Company's annual impairment test in order to estimate its fair value. The Company has
generally based its determination of fair value primarily upon its average market capitalization for the month of August plus a control premium.
Average market capitalization is calculated based upon the average number of shares of Leap common stock outstanding during such month and the
average closing price of Leap common stock during such month. The Company considered the month of August to be an appropriate period over
which to measure average market capitalization in 2012 because trading prices during that period reflected market reaction to the Company's most
recently announced financial and operating results, announced early in the month of August.




                                                                          90




                                                                            94
                                                                                                                                    CRICKET00427633
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 96 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


In conducting the annual impairment test during the third quarter of 2012, the Company applied a control premium of 30% to its average market
capitalization. The Company believes that consideration of a control premium is customary in determining fair value and is contemplated by the
applicable accounting guidance. The Company believes that its consideration of a control premium was appropriate because it believes that its market
capitalization does not fully capture the fair value of its business as a whole or the additional amount an assumed purchaser would pay to obtain a
controlling interest in the Company. The Company determined the amount of the control premium as part of its third quarter 2012 testing based upon
relevant transactional experience and an assessment of market, economic and other factors. Depending on the circumstances, the actual amount of
any control premium realized in any transaction involving the Company could be higher or lower than the control premium the Company applied.

The carrying value of the Company's goodwill was $31.9 million as of August 31, 2012. Based upon its annual impairment test conducted during the
third quarter of 2012, the book value of the Company's net assets as of August 31, 2012 was $527.5 million and the fair value of the Company, based
upon its average market capitalization during the month of August and an assumed control premium of 30%, was $573.5 million. As such, the
Company determined that no impairment condition existed and was not required to perform the second step of the goodwill impairment test.

In the fourth quarter of 2012, the Company evaluated whether any triggering events or changes in circumstances had occurred subsequent to the
annual impairment test conducted in the third quarter of 2012. As part of this evaluation, the Company considered whether there were any events or
circumstances that would indicate it was more likely than not that the carrying value of the Company exceeded its fair value. Based on this
evaluation, the Company determined that the $106.4 million gain resulting from the spectrum swap with T- Mobile, which closed on October 1, 2012,
constituted a triggering event due to the significant increase in the Company's carrying value that resulted from the transaction. See "Note 6.
Significant Acquisitions and Other Transactions" for additional information on the spectrum swap. As such, the Company was required to perform an
interim goodwill impairment test. In conducting the interim impairment test, the Company determined its fair value by using the average market
capitalization during the month of October, which was selected because that was the month in which the spectrum swap transaction closed.
Consistent with the Company's annual impairment test conducted in the third quarter, the Company continued to apply a control premium of 30% to
its average market capitalization. The carrying value of the Company's goodwill was $31.9 million as of October 31, 2012. The value of the
Company's net assets as of October 31, 2012 was $528.0 million and the fair value of the Company, based upon the average market capitalization
during the month of October and an assumed control premium of 30%, was $621.2 million. As such, the Company determined that no impairment
condition existed on an interim basis and the Company was not required to perfonn the second step of the goodwill impairment test.

The closing price of Leap common stock was $6.65 on December 31, 2012 and Leap's market capitalization was above the Company's book value as
of such date. Since that time, the closing price of Leap common stock has ranged from a high of $7 .05 per share to a low of $5 .51 per share. If the
price of Leap common stock continues to trade at or near current levels or certain triggering events were to occur, the Company may be required to
perform the second step of its goodwill impairment test on an interim basis to determine the fair value of its net assets, which may require the
Company to recognize a non- cash impaim1ent charge for some or all of the $31.9 million carrying value of its goodwill.

Based upon the Company's annual impairment test conducted during the third quarter of 2011, it was determined that no impairment condition
existed because the book value of the Company's net assets as of August 31, 2011 was $676.1 million and the fair value of the Company, based upon
its average market capitalization during the month of August and an assumed control premium of 30%, was $848.4 million.

Note 6. Significant Acquisitions and Other Transactions

Other Transactions

On November 26, 2012, the Company entered into an intra- market license exchange agreement with a subsidiary of T- Mobile USA, Inc., ("T-
Mobile") and Cellco Partnership dba Verizon Wireless ("Verizon Wireless") involving various markets in Philadelphia, Wilmington and Atlantic
City. Completion of the license exchange is subject to customary closing conditions, including the consent of the FCC. The wireless licenses to be
transferred under the license exchange agreements have been classified in assets held for sale at their carrying value of $136.2 million in the
consolidated balance sheets as of December 31, 2012.

On October 1, 2012, the Company assigned to various entities affiliated with T- Mobile spectrum in various markets in Alabama, Illinois, Missouri,
Minnesota and Wisconsin in exchange for 10 MHz of additional AWS spectrum in Phoenix, Houston and two other Texas markets. The transactions
also included intra- market exchanges between the Company and T- Mobile in Philadelphia,


                                                                         91




                                                                           95
                                                                                                                                 CRICKET00427634
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 97 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Wilmington, Atlantic City and various markets in Texas and New Mexico. The Company recognized a non- cash gain on the transaction of
approximately $106.4 million related to the excess of the fair value over carrying value of the spectrum exchanged by the Company in this
transaction.

On August 28, 2012, the Company acquired 12 MHz of 700 MHz A block spectrum in Chicago from Verizon Wireless for $204 million and the
Company and Savary Island sold to Verizon Wireless excess PCS and A WS spectrum in various markets across the U.S. for $360 million. The
Company recognized a net gain of $130.4 million in connection with these transactions.

On November 30, 2011, the Company assigned 10 MHz of unused wireless spectrum in Indianapolis, IN, Minneapolis, MN and Syracuse, NY to
various entities affiliated with T- Mobile as part of a license exchange transaction. In exchange, the Company received 10 MHz of additional wireless
spectrum in seven existing Cricket markets in Texas, Colorado, Oklahoma and New Mexico. In connection with the closing of this transaction, the
Company recognized a non- cash gain of approximately $20.5 million.

On June 30, 2011, one of the Company's equity method investees declared a cash dividend and paid the dividend with funds borrowed under a third-
party line of credit. The Company's share of the dividend based on its ownership percentage was $18.2 million and was received in full on July 1,
2011. In the consolidated statement of cash t1ows for the year ended December 31, 2011, the Company presented the portion of the dividend equal to
its share of accumulated profits (approximately $6.6 million) as cash from operating activities and the remainder (approximately $11.6 million) as
cash from investing activities, as it represented a return of the Company's original investment.

On February 11, 2011, the Company entered into an agreement with Global Tower, LLC ("GTP") to sell certain of the Company's
telecommunications tower assets in one or more closings. During the second and third quarters of 2011, the Company sold those telecommunications
towers and related assets for approximately $25.8 million in cash. The transaction was structured as a sale lease- back financing, in which the
Company entered into a 10- year lease agreement with GTP to continue the Company's commercial use of the towers. Accordingly, the Company
recorded a capital lease obligation of $25.8 million, which was equal to the proceeds received from GTP.

STX Wireless Joint Venture

Cricket service is offered in South Texas by the Company's joint venture STX Operations, which Cricket controls through a 75.75% membership
interest in its parent company STX Wireless. The joint venture was created in October 2010 through the contribution by the Company and Pocket of
substantially all of their respective wireless spectrum and operating assets in the South Texas region. In exchange for such contributions, Cricket
received a 75.75% controlling membership interest in STX Wireless and Pocket received a 24.25% non- controlling membership interest.
Additionally, in connection with the transaction, the Company made payments to Pocket of approximately $40.7 million in cash.

The Company accounted for the acquisition of Pocket's business as a business purchase combination in accordance with the authoritative guidance
for business combinations, with the Company as the acquirer. The consideration provided to Pocket in exchange for Pocket's business, was allocated
to the tangible and intangible assets acquired and liabilities assumed by STX Wireless based on their fair values as of October 1, 2010. The excess of
the purchase price over the fair values of the net assets acquired was recorded as goodwill.

Pocket's 24.25% non- controlling membership interest in STX Wireless was recorded in mezzanine equity as a component of redeemable non-
controlling interests. The non- controlling interest was initially recognized as part of the purchase accounting in the amount of $51.5 million. The
$51.5 million amount comprised the sum of Pocket's proportionate share (24.25%) of the fair value in the business contributed to the joint venture by
Pocket plus its proportionate share (24.25%) of the net equity of the business contributed by Cricket.

Cricket controls and manages the joint venture under the terms of the amended and restated limited liability company agreement (the "STX LLC
Agreement"). Under the STX LLC Agreement, Pocket has the right to put, and the Company has the right to call, all of Pocket's membership interests
in STX Wireless, which rights are generally exercisable on or after April 1, 2014. In addition, in the event of a change of control of Leap, Pocket is
obligated to sell to the Company all of its membership interests in STX Wireless. The purchase price for Pocket's membership interests would be
equal to 24.25% of the product of Leap's enterprise value- to- revenue multiple for the four most recently completed fiscal quarters multiplied by the
total revenues of STX Wireless and its subsidiaries over that same period, subject to adjustment in certain circumstances. In the event optional cash
distributions are made


                                                                         92




                                                                           96
                                                                                                                                  CRICKET00427635
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 98 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


to the members of STX Wireless pursuant to the STX LLC Agreement, the purchase price is reduced by the total amount of such distributions made
to Pocket plus an amount equal to an 8.0% per annum return on each such distribution from the date it was made. The purchase price is payable in
either cash, Leap common stock or a combination thereof, as determined by Cricket in its discretion (provided that, if permitted by Cricket's debt
instrnments, at least $25 million of the purchase price must be paid in cash). The Company has the right to deduct from or set off against the purchase
price certain distributions made to Pocket, as well as any obligations owed to the Company by Pocket. Under the STX LLC Agreement, Cricket is
permitted to purchase Pocket's membership interests in STX \Vireless over multiple closings in the event that the block of shares of Leap common
stock issuable to Pocket at the closing of the purchase would be greater than 9.9% of the total number of shares of Leap common stock then issued
and outstanding.

To the extent the redemption price for Pocket's non- controlling membership interest varies from the value of Pocket's net interest in STX \Vireless at
any period (after the attribution of profits or losses). the value of such interest is accreted to the redemption price for such interest with a
corresponding adjustment to additional paid- in capital. For the years ended December 31, 2012 and 2011, the Company recorded a net accretion
benefit of approximately $0.7 million and $8.9 million, respectively, to bring the carrying value of Pocket's membership interests in STX Wireless to
its estimated redemption value.

In accordance with the STX LLC Agreement, STX Wireless made pro- rata tax distributions of $9.1 million and $3.0 million to Cricket and Pocket,
respectively, in connection with their estimated tax liabilities resulting from STX Wireless' earnings for the year ended December 31, 2012. During
the year ended December 31, 2011, STX Wireless made similar pro- rata tax distributions of $5.7 million and $1.7 million to Cricket and Pocket,
respectively. The Company recorded these tax distributions to Pocket as an adjustment to additional paid- in- capital in the consolidated balance
sheets and as a component of accretion of redeemable non- controlling interests and distributions, net of tax, in the consolidated statements of
comprehensive income. The distributions made to Cricket were eliminated in consolidation.

On July 12, 2012, STX Wireless made an optional pro- rata cash distribution of $50.7 million and $16.2 million to Cricket and Pocket, respectively.
Under the STX LLC Agreement, this optional distribution to Pocket (plus an annual return, as discussed above), is deducted from the purchase price
payable to Pocket in the event of a put, call or mandatory buyout following a change of control of Leap.

At the closing of the formation of the joint venture, STX Wireless entered into a loan and security agreement with Pocket pursuant to which,
commencing in April 2012, STX Wireless agreed to make quarterly limited- recourse loans to Pocket out of excess cash in an aggregate principal
amount not to exceed $30 million, which loans are secured by Pocket's membership interests in STX Wireless. As of December 31, 2012, Pocket had
approximately $8.3 million in aggregate principal amount of outstanding borrowings under the loan and security agreement. Borrowings under the
loan and security agreement bear interest at 8.0% per annum, compounded annually, and will mature on the earlier of October 2020 and the date on
which Pocket ceases to hold any membership interests in STX Wireless. Cricket has the right to set off all outstanding principal and interest under
this loan and security agreement against the payment of the purchase price for Pocket's membership interests in STX Wireless in the event of a put,
call or mandatory buyout following a change of control of Leap. Accordingly, outstanding borrowings and accrued interest under the loan and
security agreement have been recorded as a deduction from the purchase price payable to Pocket as discussed above in the consolidated balance
sheets and as a component of accretion of redeemable non- controlling interests and distributions, net of tax, in the consolidated statements of
comprehensive income. The offset of the outstanding borrowings and accrued interest against the purchase price for Pocket's membership interest,
coupled with the accretion benefit recorded to adjust the redemption value of Pocket's net interest in STX Wireless, brought the carrying value of
Pocket's membership interests in STX Wireless to an estimated redemption value of $64.5 million and $90.7 million as of December 31, 2012 and
2011, respectively.

In a separate transaction, on January 3, 2011, the Company acquired Pocket's customer assistance call center for $850,000. The Company accounted
for this transaction as a business purchase combination in accordance with the authoritative guidance for business combinations. A portion of the
purchase price was assigned to property and equipment and the remaining amount was allocated to goodwill.

During 2011, the Company completed the integration of Cricket and Pocket operating assets in the South Texas region to enable the combined
network and retail operations of the STX Wireless joint venture to operate more efficiently. During the year ended December 31, 2011, the Company
incurred approximately $26.4 million of such integration costs, which were recorded in impairments and other charges within the Company's
consolidated statements of comprehensive income.




                                                                          93




                                                                            97
                                                                                                                                   CRICKET00427636
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 99 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Savary Island Venture

Cricket formerly owned an 85% non- controlling membership interest in Savary Island, which held wireless spectrum in the upper Midwest portion of
the U.S. and which leased a portion of that spectrum to us. The remaining 15% controlling interest was held by Ring Island Wireless, LLC ("Ring
Island"). In May 2012, Ring Island exercised its right to put its entire controlling membership interest in Savary Island to Cricket, and in October
2012, Cricket acquired Ring Island's 15% controlling interest for approximately $5.3 million in cash. In December 2012, Savary Island and its
subsidiaries were merged with and into Cricket, with Cricket as the surviving entity.

Cricket, Savary Island and Savary Island's wholly- owned subsidiaries were party to an Amended and Restated Credit Agreement, dated as of
December 27, 2010 (the "Savary Island Credit Agreement") pursuant to which Savary Island had assumed approximately $211.6 million of the
outstanding loans owed to Cricket by a subsidiary of Denali Spectrum, LLC ("Denali") in connection with the contribution of certain wireless
spectrum by a subsidiary of Denali to Savary Island. Under the Savary Island Credit Agreement, Cricket had also agreed to loan Savary Island up to
$5.0 million to fund its working capital needs. Immediately prior to Cricket's acquisition of Ring Island's controlling membership interest in Savary
Island, the outstanding borrowings under the Savary Island Credit Agreement (including accrued interest), after giving effect to various repayments
and debt cancellations made in connection with the closing of spectrum transactions involving Savary Island, totaled approximately $12.5 million. In
connection with Cricket's acquisition of Ring Island's controlling membership interest, all remaining indebtedness under the Savary Island Credit
Agreement was converted into equity in Savary Island and the Savary Island Credit Agreement and all related loan and security documents were
terminated.

Note 7. Arrangements with Variable Interest Entities and Joint Ventures

As described in Note 2, the Company consolidates its controlling membership interest in STX Wireless in accordance with the authoritative guidance
for consolidations based on the voting interest model. All intercompany accounts and transactions have been eliminated in the consolidated financial
statements.

Prior to October 1, 2012, the Company consolidated its non- controlling membership interest in Savary Island in accordance with the authoritative
guidance for the consolidation of variable interest entities because Savary Island was a variable interest entity and, among other factors, the Company
had entered into an agreement with Savary Island's other member that established a specified purchase price in the event that it exercised its right to
sell its membership interest to the Company. As described in Note 6, in October 2012, Cricket acquired the remaining 15% controlling membership
interest in Savary Island that it did not previously own, and accordingly, Savary Island and its wholly owned subsidiaries became direct and indirect
wholly owned subsidiaries of Cricket. Savary Island and its subsidiaries were merged with and into Cricket, with Cricket as the surviving entity, on
December 28, 2012. As such, as of December 31, 2012, the Company did not consolidate any variable interest entities.

The aggregate carrying amount and classification of the assets and liabilities of Savary Island, excluding intercompany accounts and transactions, as
of December 31, 2011 are presented in the table below (in thousands):

                                                                                                  December 31,
                                                                                                      2011
Assets
Cash and cash equivalents                                $                                                                                       7,084
Wireless licenses                                                                                                                               41.947
Assets held for sale ( 1)                                                                                                                       85,190
Total assets                                                                                                                                   134.221
Liabilities
Other current liabilities                                                                                                                             5
Total liabilities                                        $                                                                                            5

( 1) Represents the carrying value of wireless licenses sold by Savary Island to Verizon Wireless on August 28, 2012 under the license sale transaction
     discussed in Note 6.




                                                                          94




                                                                            98
                                                                                                                                   CRICKET00427637
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 100 of 194

                                               LEAP WIRELESS INTERNATIONAL, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


The following table provides a summary of the changes in value of the Company's redeemable non- controlling interests (in thousands):

                                                                                 Year Ended December 31
                                                                 2012                                                    2011
Beginning balance, January 1                 $                                        95,910          $                                 104,788
Accretion of redeemable non-
controlling interests, before tax                                                         28                                             (7,844)
Purchase of membership units of non-
controlling interests                                                                 (5,250)
Loans made to joint venture partner                                                   (8,255)
Optional distribution made to joint
venture partner                                                                      (16,243)
Other                                                                                  1,673                                              1,034
Ending balance, December 31,                 $                                        64,517          $                                  95,910

Note 8. Unrestricted Subsidiaries

In July 2011, the Company's board of directors designated Cricket Music and Cricket Music's wholly- owned subsidiary Muve USA, LLC ("Muve
USA") as "Unrestricted Subsidiaries" under the indentures governing Cricket's senior notes. Cricket Music, Muve USA and their subsidiaries are also
designated as "Unrestricted Subsidiaries" under the Credit Agreement. Muve USA holds certain hardware, software and intellectual property relating
to Cricket's Muve Music service. The financial position and results of operations of Cricket Music and Muve USA are included in the Company's
consolidated financial statements included in this report. Together with STX Wireless, Cricket Music and Muve USA and their subsidiaries are
presented as "Non- Guarantors" within the Company's condensed consolidating financial statements included in Note 15.

As required by the Credit Agreement and the indentures governing Cricket's senior notes, the Company is presenting the aggregate carrying amount
and classification of the components of the financial position as of December 31, 2012 and December 31, 2011 and results of operations of Cricket
Music and Muve USA for the years ended December 31, 2012 and 2011 in the following tables separately (in thousands):

                                                             December 31,                                            December 31,
                                                                 2012                                                    2011
Assets
Cash and cash equivalents                        $                                         1      $                                                1
Property and equipment, net                                                            4,937                                                   9,435
Total assets                                     $                                     4,938      $                                            9,436
Liabilities and stockholders' equity
Other current liabilities                        $                                         5      $
Stock11olders' equity                                                                  4,933                                                   9,436
Total liabilities and stockholders' equity   =$==================4""'=93=8=                       $                                            9,436

                                                                                  Year Ended December 31,
                                                                    2012                                                  2011
Revenues                                             $                                                    $
Operating expenses:
Depreciation and amortization                                                             4,497                                           2,225
Other                                                                                        14                                               1
Total operating expenses                                                                  4,511                                           2,226
 Operating loss                                                                           4,511                                           2,226
Net loss                                             $                                    4,511           $                              (2,226)


                                                                        95




                                                                            99
                                                                                                                                 CRICKET00427638
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 101 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)



Note 9. Long- Term Debt, Net

Long- tem1 debt, net as of December 31, 2012 and December 31, 2011 was comprised of the following (in thousands):

                                                          December 31,                                                December 31,
                                                              2012                                                        2011
Convertible senior notes due 2014 $                                                250,000      $                                              250,000
Unsecured senior notes due 2015                                                                                                                300,000
Non- negotiable promissory note
due 2015                                                                                                                                        21,911
Senior secured notes due 2016                                                    1,100,000                                                   1,100,000
Unamortized discount on
$1,100 million senior secured notes
due 2016                                                                           (23,767)                                                    (29,601)
Term loans under Credit
Agreement                                                                          400,000
Unamortized discount on term
loans under Credit Agreement                                                        (3,892)
Unsecured senior notes due 2020                                                  1,600,000                                                   1,600,000
Unamortized discount on $1,600
million unsecured senior notes due
2020                                                                                19,878)                                                     21,650
                                                                                 3,302,463                                                   3,220,660
Cmrent maturities of long- term
debt                                                                                 4,000                                                      21,911
                                    $                                            3,298,463      $                                            3,198,749

Credit Agreement

On October 10, 2012, Cricket entered into a credit agreement (the "Credit Agreement") with respect to a $400 million senior secured term loan
facility, which was fully drawn at closing and matures in October 2019. Outstanding bonowings under the Credit Agreement bear interest at the
London Interbank Offered Rate ("LIBOR") plus 3.50% (subject to a LIBOR floor of 1.25% per annum) or at the bank base rate plus 2.50% (subject
to a base rate floor of 2.25% per annum), as selected by Cricket. At December 31, 2012, the weighted average effective interest rate on outstanding
bonowings under the Credit Agreement was 4.80%. Bonowings under the Credit Agreement must be repaid in 27 quarterly installments of $1.0
million each, commencing on March 31, 2013, followed by a final installment of $373.0 million at matmity. Net proceeds from the term loan facility
were used to redeem all of Cricket's $300 million in aggregate principal amount of outstanding 10.0% unsecured senior notes due 2015 and other
general corporate purposes.

Bonowings under the Credit Agreement are guaranteed by Leap and each of its existing and future wholly owned domestic subsidiaries (other than
Cricket, which is the borrower) that guarantees any indebtedness of Leap, Cricket or any subsidiary guarantor or that constitutes a "significant
subsidiary" as defined in Regulation S- X under the Securities Act of 1933, as amended (subject to certain exceptions).

Borrowings under the Credit Agreement are effectively senior to all of Leap's, Cricket's and the guarantors' existing and future unsecured
indebtedness (including C1icket's $1,600 million aggregate principal amount of unsecured senior notes and, in the case of Leap, Leap's $250 million
aggregate principal amount of convertible senior notes), as well as to all of Leap's, Cricket's and the guarantors' obligations under any permitted
junior lien debt that may be incuned in the future, in each case to the extent of the value of the collateral securing the obligations under the Credit
Agreement.

Bonowings under the Credit Agreement are secured on a first- priority basis, equally and ratably with Cricket's 7.75% senior secured notes due 2016
and any future parity lien debt, by liens on substantially all of the present and future personal property of Leap, Cricket and the guarantors, except for
certain excluded assets and subject to permitted liens (including liens on the collateral securing any future permitted priority debt). Under the Credit
Agreement, Leap, Cricket and the guarantors are pem1itted to incur liens securing indebtedness for borrowed money in an aggregate p1incipal amount
outstanding (including the aggregate principal amount outstanding of the 7.75% senior secured notes due 2016) of up to the greater of $1,750 million
and 3.5 times Leap's consolidated cash flow (excluding the consolidated cash flow of Cricket Music Holdco, LLC ("Cricket Music") (a wholly-
owned subsidiary of Cricket that holds certain hardware, software and intellectual property relating to Cricket's Muve Music® service)) for the prior
four fiscal quarters.


                                                                           96




                                                                             100
                                                                                                                                     CRICKET00427639
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 102 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)



Borrowings under the Credit Agreement are effectively junior to all of Leap's, Cricket's and the guarantors' obligations under any permitted priority
debt that may be incurred in the future (up to the lesser of 0.30 times Leap's consolidated cash t1ow (excluding the consolidated cash t1ow of STX
Wireless and Cricket Music) for the prior four fiscal quarters and $300 million in aggregate principal amount outstanding), to the extent of the value
of the collateral securing such permitted priority debt, as well as to existing and future liabilities of Leap's and Cricket's subsidiaries that are not
guarantors (including STX Wireless and Cricket Music and their respective subsidiaries). In addition, borrowings under the Credit Agreement are
senior in right of payment to any of Leap's, Cricket's and the guarantors' future subordinated indebtedness.

Cricket has the right to prepay borrowings under the Credit Agreement, in whole or in part, at any time without premium or penalty, except that
prepayments in connection with a repricing transaction occurring on or prior to October 10, 2013 are subject to a prepayment premium of 1.00% of
the principal amount of the borrowings so prepaid.

Under the Credit Agreement, Leap and its restricted subsidiaries are subject to certain limitations, including limitations on their ability to: incur
additional debt or sell assets, make certain investments, grant liens and pay dividends and make certain other restricted payments. In addition, Cricket
will be required to pay down the facility under certain circumstances if Leap and its restricted subsidiaries issue debt, sell assets or property, receive
certain extraordinary receipts or generate excess cash t1ow (as defined in the Credit Agreement).

The Credit Agreement also provides for an event of default upon the occurrence of a change of control, which includes the acquisition of beneficial
ownership of 35% or more of Lea p's equity securities (other than a transaction where immediately after such transaction Leap will be a wholly owned
subsidiary of a person of which no person or group is the beneficial owner of 35% or more of such person's voting stock), a sale of all or substantially
all of the assets of Leap and its restricted subsidiaries and a change in a majority of the members of Leap's board of directors that is not approved by
the board. If the indebtedness under the Credit Agreement was accelerated prior to maturity as a result of such change of control, this would give rise
to an event of default under the indentures governing the Company's secured and unsecured senior notes and convertible notes.

Senior Notes

Discharge of Indenture and Loss on Extinguishment of Debt

On October 10, 2012, in connection with the Company's entry into the Credit Agreement, the Company issued a notice of redemption to redeem all
of its 10.0% unsecured senior notes due 2015 in accordance with the optional redemption provisions governing the notes at a redemption price of
105% of the principal amount of outstanding notes, plus accrued and unpaid interest to the redemption date. On November 9, 2012, the Company
completed the redemption for a total cash payment of $324.5 million and the indenture governing the notes was satisfied and discharged in
accordance with its terms.

As a result of this redemption, the Company recognized a $18.6 million loss on extinguishment of debt during the year ended December 31, 2012,
which was comprised of $15.0 million in redemption premium, $3.5 million in unamortized debt issuance costs and $0.1 million in related
professional fees.

Discharge of Non- Negotiable Promissory Note Due 2015

Cricket service was previously offered in greater Chicago and Southern Wisconsin by Denali Spectrum, LLC ("Denali"), an entity in which the
Company previously owned an 82.5% non- controlling membership interest. In December 2010, Cricket purchased the remaining 17.5% controlling
membership interest in Denali that it did not previously own. As part of the purchase price, Cricket issued a five- year $45.5 million non- negotiable
promissory note in favor of the former holder of such controlling membership interest, which was scheduled to mature on December 27, 2015.
Interest on the outstanding principal balance of the note varied from year to year at rates ranging from approximately 5.0% to 8.3% and compounded
annually. Cricket's obligations under the note were secured on a first- lien basis by certain assets of Savary Island. As of December 31, 2011, $21.9
million in principal amount of indebtedness was outstanding under the note. On August 28, 2012, in connection with the sale of certain spectrum by
Savary Island to Verizon Wireless that was secured by the noteholder's lien, Cricket repaid the balance of the non- negotiable promissory note in full
and the non- negotiable promissory note was terminated and discharged.




                                                                           97




                                                                             101
                                                                                                                                      CRICKET00427640
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 103 of 194

                                               LEAP WIRELESS INTERNATIONAL, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Convertible Senior Notes Due 2014

In June 2008, Leap issued $250 million of unsecured convertible senior notes due 2014 in a private placement to institutional buyers. The notes bear
interest at the rate of 4.50% per year, payable semi- annually in cash in arrears, which interest payments commenced in January 2009. The notes are
Leap's general unsecured obligations and rank equally in right of payment with all of Leap's existing and future senior unsecured indebtedness and
senior in right of payment to all indebtedness that is contractually subordinated to the notes. The notes are structurally subordinated to the existing
and future claims of Leap's subsidiaries' creditors, including under the Credit Agreement and the secured and unsecured senior notes described below.
The notes are effectively junior to all of Leap's existing and future secured obligations, including those under the Credit Agreement and the senior
secured notes due 2016, to the extent of the value of the assets securing such obligations.

Holders may convert their notes into shares of Leap common stock at any time on or prior to the third scheduled trading day prior to the maturity date
of the notes, July 15, 2014. If, at the time of conversion, the applicable stock price of Leap common stock is less than or equal to approximately
$93.21 per share, the notes will be convertible into 10.7290 shares of Leap common stock per $1,000 principal amount of the notes (referred to as the
"base conversion rate"), subject to adjustment upon the occurrence of certain events. If, at the time of conversion, the applicable stock price of Leap
common stock exceeds approximately $93.21 per share, the conversion rate will be determined pursuant to a formula based on the base conversion
rate and an incremental share factor of 8.3150 shares per $1,000 principal amount of the notes, subject to adjustment.

Leap may be required to repurchase all outstanding notes in cash at a repurchase price of 100% of the principal amount of the notes, plus accrued and
unpaid interest, if any, thereon to the repurchase date if (1) any person acquires beneficial ownership, directly or indirectly, of shares of Leap's capital
stock that would entitle the person to exercise 50% or more of the total voting power of all of Leap's capital stock entitled to vote in the election of
directors, (2) Leap (i) merges or consolidates with or into any other person, another person merges with or into Leap, or Leap conveys, sells, transfers
or leases all or substantially all of its assets to another person or (ii) engages in any recapitalization, reclassification or other transaction in which all
or substantially all of Leap common stock is exchanged for or converted into cash, securities or other property, in each case subject to limitations and
excluding in the case of (1) and (2) any merger or consolidation where at least 90% of the consideration consists of shares of common stock traded on
NYSE, ASE or NASDAQ, (3) a majority of the members of Leap's board of directors ceases to consist of individuals who were directors on the date
of original issuance of the notes or whose election or nomination for election was previously approved by the board of directors, (4) Leap is
liquidated or dissolved or holders of common stock approve any plan or proposal for its liquidation or dissolution or (5) shares of Leap common stock
are not listed for trading on any of the New York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or any of
their respective successors). Leap may not redeem the notes at its option.

Senior Secured Notes Due 2016

In June 2009, Cricket issued $1,100 million of 7.75% senior secured notes due 2016 in a private placement to institutional buyers at an issue price of
96.134% of the principal amount, which notes were exchanged in December 2009 for identical notes that had been registered with the SEC. The
$42.5 million discount to the net proceeds the Company received in connection with the issuance of the notes has been recorded in long- term debt,
net in the consolidated financial statements and is being accreted as an increase to interest expense over the tenn of the notes. At December 31, 2012,
the effective interest rate on the notes was 7 .92%, which includes the effect of the discount accretion.

The notes bear interest at the rate of 7.75% per year, payable semi- annually in cash in arrears, which interest payments commenced in November
2009. The notes are guaranteed on a senior secured basis by Leap and each of its existing and future domestic subsidiaries (other than Cricket, which
is the issuer of the notes) that guarantees any indebtedness of Leap, Cricket or any subsidiary guarantor. The notes and the guarantees are Leap's,
Cricket's and the guarantors' senior secured obligations and are equal in right of payment with all of Leap's, Cricket's and the guarantors' existing and
fuh1re unsubordinated indebtedness.

The notes and the guarantees are effectively senior to all of Leap's, Cricket's and the guarantors' existing and future unsecured indebtedness
(including Cricket's $1,600 million aggregate principal amount of unsecured senior notes and, in the case of Leap, Leap's $250 million aggregate
principal amount of convertible senior notes), as well as to all of Leap's, Cricket's and the guarantors' obligations under any permitted junior lien debt
that may be incurred in the future, in each case to the extent of the value of the collateral securing the notes and the guarantees.




                                                                             98




                                                                               102
                                                                                                                                         CRICKET00427641
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 104 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


The notes and the guarantees are secured on a first- priority basis, equally and ratably with the Credit Agreement and any future parity lien debt, by
liens on substantially all of the present and future personal property of Leap, Cricket and the guarantors, except for certain excluded assets and
subject to permitted liens (including liens on the collateral securing any future permitted priority debt). Under the senior secured notes indenture,
Leap, Cricket and the guarantors are permitted to incur debt under existing and future secured credit facilities in an aggregate principal amount
outstanding (including the aggregate principal amount outstanding of the notes and under the Credit Agreement) of up to the greater of $1,500 million
and 2.5 times Leap's consolidated cash flow (excluding the consolidated cash flow of STX Wireless and Cricket Music) for the prior four fiscal
quarters.

The notes and the guarantees are effectively junior to all of Leap's, Cricket's and the guarantors' obligations under any permitted priority debt that
may be incurred in the future (up to the lesser of 0.30 times Leap's consolidated cash flow (excluding the consolidated cash flow of STX Wireless and
Cricket Music) for the prior four fiscal quarters and $300 million in aggregate principal amount outstanding), to the extent of the value of the
collateral securing such permitted priority debt, as well as to existing and future liabilities of Leap's and Cricket's subsidiaries that are not guarantors
(including STX Wireless and Cricket Music and their respective subsidiaries). In addition, the notes and the guarantees are senior in right of payment
to any of Leap's, Cricket's and the guarantors' future subordinated indebtedness.

The notes may be redeemed, in whole or in part, at any time, at a redemption price of 103.875% and 101.938% of the principal amount thereof if
redeemed during the twelve months beginning on May 15, 2013 and 2014, respectively, or at 100% of the principal amount if redeemed during the
twelve months beginning on May 15, 2015 or thereafter, plus accrued and unpaid interest thereon to the redemption date.

If a "change of control" occurs (which includes the acquisition of beneficial ownership of 35% or more of Leap's equity securities (other than a
transaction where immediately after such transaction Leap will be a wholly- owned subsidiary of a person of which no person or group is the
beneficial owner of 35% or more of such person's voting stock), a sale of all or substantially all of the assets of Leap and its restricted subsidiaries
and a change in a majority of the members of Leap's board of directors that is not approved by the board), each holder of the notes may require
Cricket to repurchase all of such holder's notes at a purchase price equal to 101 % of the principal amount of the notes, plus accrued and unpaid
interest thereon to the repurchase date.

Unsecured Senior Notes Due 2020

In November 2010, Cricket issued $1,200 million of 7.75% unsecured senior notes due 2020 in a private placement to instih1tional buyers at an issue
price of 98.323% of the principal amount, which were exchanged in January 2011 for identical notes that had been registered with the SEC. The
$20.1 million discount to the net proceeds the Company received in connection with the issuance of the notes has been recorded in long- term debt,
net in the consolidated financial statements and is being accreted as an increase to interest expense over the term of the notes. In May 2011, Cricket
issued an additional $400 million of 7 .75% unsecured senior notes due 2020 in a private placement to institutional buyers at an issue price of
99.193% of the principal amount, which were exchanged in November 2011 for identical notes that had been registered with the SEC. The $3.2
million discount to the net proceeds the Company received in connection with the issuance of the additional notes was recorded in long- term debt,
net in the consolidated financial statements and is being accreted as an increase to interest expense over the tenn of the notes. At December 31, 2012,
the effective interest rates on the initial $1,200 million tranche and the additional $400 million tranche of the notes were 7.86% and 7.81 %,
respectively, both of which include the effect of the discount accretion.

The notes bear interest at the rate of 7 .75% per year, payable semi- annually in cash in arrears, which interest payments commenced in April 2011.
The notes are guaranteed on an unsecured senior basis by Leap and each of its existing and future domestic subsidiaries (other than Cricket, which is
the issuer of the notes) that guarantees indebtedness of Leap, Cricket or any subsidiary guarantor. The notes and the guarantees are Leap's, Cricket's
and the guarantors' general senior unsecured obligations and rank equally in right of payment with all of Leap's, Cricket's and the guarantors' existing
and future unsubordinated unsecured indebtedness. The notes and the guarantees are effectively junior to Leap's, Cricket's and the guarantors' existing
and fuh1re secured obligations, including those under the Credit Agreement and the senior secured notes due 2016, to the extent of the value of the
assets securing such obligations, as well as to existing and fuh1re liabilities of Leap's and Cricket's subsidiaries that are not guarantors (including STX
Wireless and Cricket Music and their respective subsidiaries). In addition, the notes and the guarantees are senior in right of payment to any of
Leap's, Cricket's and the guarantors' fuh1re subordinated indebtedness.

Prior to October 15, 2013, Cricket may redeem up to 35% of the aggregate principal amount of the notes at a redemption price of 107.750% of the
principal amount thereof, plus accrued and unpaid interest, if any, thereon to the redemption date, from the net cash proceeds of specified equity
offerings. Prior to October 15, 2015, Cricket may redeem the notes, in whole or in part, at a


                                                                            99




                                                                              103
                                                                                                                                       CRICKET00427642
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 105 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


redemption price equal to 100% of the principal amount thereof plus the applicable premium and any accrued and unpaid interest, if any, thereon to
the redemption date. The applicable premium is calculated as the greater of (i) 1.0% of the principal amount of such notes and (ii) the excess of
(a) the present value at such date of redemption of (1) the redemption price of such notes at October 15, 2015 plus (2) all remaining required interest
payments due on such notes through October 15, 2015 (excluding accrued but unpaid interest to the date of redemption), computed using a discount
rate equal to the Treasury Rate plus 50 basis points, over (b) the principal amount of such notes. The notes may be redeemed, in whole or in part, at
any time on or after October 15, 2015, at a redemption price of 103.875%, 102.583% and 101.292% of the principal amount thereof if redeemed
during the twelve months beginning on October 15, 2015, 2016 and 2017, respectively, or at 100% of the principal amount if redeemed during the
twelve months beginning on October 15, 2018 or thereafter, plus accrued and unpaid interest, if any, thereon to the redemption date.

If a "change of control" occurs (which includes the acquisition of beneficial ownership of 35% or more of Leap's equity securities (other than a
transaction where immediately after such transaction Leap will be a wholly- owned subsidiary of a person of which no person or group is the
beneficial owner of 35% or more of such person's voting stock), a sale of all or substantially all of the assets of Leap and its restricted subsidiaries
and a change in a majority of the members of Leap's board of directors that is not approved by the board), each holder of the notes may require
Cricket to repurchase all of such holder's notes at a purchase price equal to 101 % of the principal amount of the notes, plus accrued and unpaid
interest, if any, thereon to the repurchase date.

Maturities of Long- Term Debt

The aggregate maturities of the Company's long- term debt obligations, excluding the effects of discount accretion on its $1,100 million of 7.75%
senior secured notes due 2016, its $1,600 million of 7.75% unsecured notes due 2020 and its $400 million secured term loan under the Credit
Agreement are as follows (in thousands):

Years Ended December 31:
2013                                                        $                                                                                     4,000
2014                                                                                                                                            254,000
2015                                                                                                                                              4,000
2016                                                                                                                                          1,104,000
2017                                                                                                                                              4,000
Thereafter                                                                                                                                    1,980,000
                                                            $                                                                                 3,350,000

The Company currently expects that it will be required to refinance all or substantially all of its $1,100 million of senior secured notes due 2016
before they mature. However, the Company cannot guarantee that it will be able to refinance all or any portion of its indebtedness prior to its
maturity. If the Company is unable to repay or refinance its indebtedness as planned, it will likely be required to take additional actions to generate
liquidity such as delaying or reducing capital expenditures, reducing operating expenses, selling assets or seeking additional equity capital. There can
be no assurance, however, that the Company will be able to obtain sufficient funds to enable it to repay or refinance any of its indebtedness on
commercially reasonable terms or at all.

Note 10.      Impairments and Other Charges

Impairments and other charges consisted of the following (in thousands):
                                                                                 Year Ended December 31
                                                     2012                                    2011                                      2010
Goodwill impaim1ent (Note 5) $                                                   $                                    $                            430,101
Wireless license impairment
(Note 5)                                                                                                       377                                     766
Property and equipment
impairment (Note 2)                                                   13,640                                                                        46,460
Severance and restructuring
activities                                                            25,759
Post- acquisition charges (Note
6)                                                                                                         26,393
Impairments and other charges $                                       39,399     $                         26,770     $                            477,327




                                                                           100




                                                                            104
                                                                                                                                    CRICKET00427643
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 106 of 194

                                               LEAP WIRELESS INTERNATIONAL, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


In the third quarter of 2012, the Company developed a plan to reduce administrative and corporate support costs through a reduction in personnel. As
a result, the Company recorded a liability of approximately $14.8 million representing severance expense and related costs to implement the plan.

In the fourth quarter of 2012, the Company further developed its plan originally aimed at reducing administrative and corporate support costs to also
include reductions in previously planned network expansion activities and capital expenditures. As a result, certain projects relating to network
design, site acquisition and other internal corporate initiatives were canceled. The Company determined that the capitalized amounts relating to these
canceled projects were no longer recoverable and as such, recorded an impairment charge of approximately $13.6 million during the fourth quarter,
reducing the carrying value of these capitalized amounts to zero. Additionally, in connection with the reduction in network expansion activities, the
Company recognized restruch1ring charges of approximately $11.0 million primarily related to lease exit costs associated with cellular sites that were
no longer being developed or utilized.

The following table provides a rollforward of the impairments and other charges recorded as a component of accounts payable and accrued liabilities
within the consolidated balance sheets:

                                December 31, 2011                  Accruals                           Payments                    December 31, 2012
Post acquisition
charges                 $                      22,046    $                                    $                     (7,320)   $                   14,726
Severance                                                                            14,753                         (4,876)                        9,877
Restructuring
activities                                                                       11,006                               613                         10,393
Total impairments
and other charges, to
be settled in cash      $                      22,046    $                       25,759       $                  (12,809}     $                   34,996

Note 11.     Income
             Taxes

The components of the Company's income tax provision are summarized as follows (in thousands):

                                                                                        December 31
                                                2012                                           2011                                  2010
Current provision:
Federal                                                                          $                                     $
State                                                              4,059                                    3,595                                  3,250
Foreign                                                                                                       466
                                                                   4,059                                    4,061                                  3,250
Deferred provision:
Federal                                                           50,544                                   32,229                                 35,337
State                                                              3,301                                    3,087                                  3,926
Foreign
                                                                  53,845                                   35,316                                 39,263
                            $                                     57,904         $                         39,377      $                          42,513




                                                                           101




                                                                            105
                                                                                                                                   CRICKET00427644
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 107 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)



A reconciliation of the amounts computed by applying the stah1tory federal income tax rate to income before income taxes to the amounts recorded in
the consolidated statements of comprehensive income is summarized as follows (in thousands):

                                                                                  December 31
                                                2012                                  2011                                    2010
Amounts computed at
statutory federal rate                                      (45,280)    $                         (97,405)     $                        (259,890)
Non- deductible expenses                                        477                                   376                                    505
State income tax expense, net
of federal income tax impact                                  5,944                                  5,708                                 6,019
Net tax expense (benefit)
related to ventures                                          (6,737)                                 (2,856)                              18,352
Non- deductible share- based
compensation                                                  5,776                                  6,623                                 4,505
Non- deductible goodwill
impairment                                                                                                                               125,164
Other                                                                                              (2,936)
Change in valuation allowance ____________                   97~•~7_2_4_                          129,867                                147,858
                               $                             57,904    $                           39,377      $                          42,513

The components of the Company's deferred tax assets (liabilities) are summarized as follows (in thousands):

                                                                                   As of December 31
                                                               2012                                                    2011
Deferred tax assets:
Net operating loss carryforwards     $                                            1,008,492      $                                      973,560
Wireless licenses                                                                    13,291                                              21,046
Capital loss carryforwards                                                                                                                3,031
Reserves and allowances                                                              13,990                                               8,818
Share- based compensation                                                            29,698                                              34,631
Deferred charges                                                                     49,898                                              53,835
Investments and deferred tax on
unrealized losses                                                                       395                                               5,478
Intangible assets                                                                    15,502                                              18,545
Goodwill                                                                             28,546                                              30,869
Other                                                                                 2,156                                               2,328
Gross deferred tax assets                                                         1,161,968                                           1,152,141
Deferred tax liabilities:
Property and equipment                                                             (222,260)                                           (302,373)
Other                                                                                   242                                                 439
Net deferred tax assets                                                             939,466                                             849,329
Valuation allowance                                                                (937,568)                                           (847,399)
Other deferred tax liabilities:
Wireless licenses                                                                  (378,876)                                           (317,682)
Investment in joint ventures                                                          1,653                                              10,236
Net deferred tax liabilities         $                                             (378,631)     $                                     (325,988)




                                                                         102




                                                                            106
                                                                                                                               CRICKET00427645
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 108 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Deferred tax assets (liabilities) are ret1ected in the accompanying consolidated balance sheets as follows (in thousands):

                                                                                  As of December 31,
                                                            2012                                                             2011
Current deferred tax assets
(included in other current
assets)                                                                               6,480      $                                                7,816
Long- tem1 deferred tax
liabilities                                                                        385,111                                                    (333,804)
                              $                                                   (378,631)      $                                            (325,988)

Except with respect to the $1. 9 million TMT credit outstanding as of December 31, 2012 and 2011, the Company established a full valuation
allowance against its net deferred tax assets due to the uncertainty surrounding the realization of such assets. The valuation allowance is based on
available evidence, including the Company's historical operating losses. Deferred tax liabilities associated with wireless licenses and investments in
certain joint ventures cannot be considered a source of taxable income to support the realization of deferred tax assets because these deferred tax
liabilities will not reverse until some indefinite future period. Since it has recorded a valuation allowance against substantially all of its deferred tax
assets, the Company carries a net deferred tax liability on its balance sheet. During the year ended December 31, 2012, the Company recorded a $90.2
million increase to its valuation allowance, which primarily consisted of $84.3 million and $5.9 million related to changes in the federal and state net
operating loss carryforwards, respectively. During the year ended December 31, 2011, the Company recorded a $138.9 million increase to its
valuation allowance, which primarily consisted of $124.6 million and $11.1 million related to changes in the federal and state net operating loss
carryforwards, respectively.

At December 31, 2012, the Company estimated it had federal and state NOL carryforwards of approximately $2.6 billion and $2.0 billion,
respectively (which begin to expire in 2022 for federal income tax purposes and of which $69.8 million will expire at the end of 2013 for state
income tax purposes). During the year ended December 31, 2012, $37.2 million of the Company's state NOLs expired. Included in the Company's
federal and state net operating loss carryforwards are $24.6 million of losses which, when utilized, will increase additional paid- in capital by
approximately $9.4 million.

The Company's ability to utilize NOLs could be limited if it were to experience an "'ownership change," as defined in Section 382 of the Internal
Revenue Code and similar state provisions. In general terms, an ownership change can occur whenever there is a cumulative shift in the ownership of
a company by more than 50 percentage points by one or more "'5% stockholders" within a three- year period. The occurrence of such a change in the
Company's ownership would limit the amount of NOL carryforwards it could utilize in a given year. This limitation would accelerate cash tax
payments the Company would be required to make and likely result in a substantial portion of its NOLs expiring before the Company could fully
utilize them.

In 2011, trading in Leap common stock increased the risk of an ownership change under Section 382 of the Internal Revenue Code. Accordingly, on
August 30, 2011, the Company's board of directors adopted a Tax Benefit Preservation Plan to help deter acquisitions of Leap common stock that
could result in an ownership change under Section 382 and thus help preserve the Company's ability to use its NOL carryforwards. The Tax Benefit
Preservation Plan is designed to deter acquisitions of Leap common stock that would result in a stockholder owning 4.99% or more of Leap common
stock (as calculated under Section 382), or any existing holder of 4.99% or more of Leap common stock acquiring additional shares, by substantially
diluting the ownership interest of any such stockholder unless the stockholder obtains an exemption from the Company's board of directors.

None of the Company's NOL carryforwards are being considered as an uncertain tax position or disclosed as an unrecognized tax benefit. Any
carryforwards that expire prior to utilization as a result of a Section 382 limitation will be removed from deferred tax assets with a corresponding
reduction to valuation allowance. Since the Company currently maintains a full valuation allowance against its federal and state NOL carryforwards,
it does not expect that any possible limitation would have a current impact on its results of operations.

In accordance with the authoritative guidance for business combinations, which became effective for the Company on January 1, 2009, any reduction
in the valuation allowance, including the valuation allowance established in fresh- start reporting, will be accounted for as a reduction of income tax
expense.

The Company's unrecognized income tax benefits and uncertain tax positions, as well as any associated interest and penalties, are recorded through
income tax expense; however, such amounts have not been significant in any period. All of the Company's tax years from 1998 to 2011 remain open
to examination by federal and state taxing authorities. In July 2009, the federal examination


                                                                           103




                                                                             107
                                                                                                                                      CRICKET00427646
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 109 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


of the Company's 2005 tax year, which was limited in scope, was concluded and the results did not have a material impact on the consolidated
financial statements.

Note 12. Share- based Compensation

The Company allows for the grant of stock options, restricted stock awards and deferred stock units to employees, independent directors and
consultants under its 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan (the "2004 Plan") and its 2009 Employment Inducement
Equity Incentive Plan (the "2009 Plan"). As of December 31, 2012, a total of 10,075,000 aggregate shares of common stock were reserved for
issuance under the 2004 Plan and 2009 Plan, of which 1,195,419 shares of common stock were available for future awards. Certain of the Company's
stock options and restricted stock awards include both a service condition and a market condition that relates only to the timing of vesting. These
stock options and restricted stock awards generally vest in full four to five years from the grant date. Certain of these awards also provide for the
possibility of annual performance- based accelerated vesting of a portion of the awards if the Company achieves specified performance conditions. In
addition, the Company has granted stock options and restricted stock awards that vest periodically over a fixed term, usually four years, which awards
do not contain any performance conditions. The Company has also granted deferred stock units that contain a service condition and, in some cases, a
performance condition, which provides for the possibility of the issuance of underlying shares if the Company achieves specified performance
targets. The shares underlying the deferred stock units generally vest in full three to four years from the grant date. Share- based awards also
generally provide for accelerated vesting if there is a termination of service following a change in control (as defined in the 2004 Plan and the 2009
Plan). The stock options are exercisable for up to ten years from the grant date. Compensation expense is amortized on a straight- line basis over the
requisite service period for the entire award, which is generally the vesting period of the award, and if necessary, is adjusted to ensure that the amount
recognized is at least equal to the vested (earned) compensation. No share- based compensation expense has been capitalized as part of inventory or
fixed assets.

Stock Options

The estimated fair value of the Company's stock options is determined using the Black- Scholes model. All stock options were granted with an
exercise price equal to the fair value of the common stock on the grant date. The weighted- average grant date fair value of employee stock options
granted (excluding options granted in connection with the stock option exchange program discussed below) during the years ended December 31,
2012, and 2011 was $4.95 and $6.22 per share, respectively, which was estimated using the following weighted- average assumptions:
                                                                                      As of December 31
                                                                           2012                                                 2011
Expected volatility                                                                             71%                                    65%
Expected term (in years)                                                                      5.75                                   5.77
Risk- free interest rate                                                                      0.90%                                  1.04%
Expected dividend yield

The determination of the fair value of stock options using an option valuation model is affected by the Company's stock price, as well as assumptions
regarding a number of complex and subjective variables. The Company calculates expected volatility through an analysis of its historical trading
volatility. The expected tern1 of employee stock options represents the weighted- average period the stock options are expected to remain outstanding.
The expected term assumption is estimated based primarily on the options' vesting terms and remaining contractual life and employees' expected
exercise and post- vesting employment termination behavior. The risk- free interest rate assumption is based upon observed interest rates at the end of
the period in which the grant occurred appropriate for the term of the employee stock options. The dividend yield assumption is based on the
expectation of no future dividend payouts by the Company.




                                                                           104




                                                                             108
                                                                                                                                     CRICKET0042764 7
Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 110 of 194

                    LEAP WIRELESS INTERNATIONAL, INC.
         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)




                                    105




                                     109
                                                                    CRICKET00427648
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 111 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


A summary of the Company's stock option award activity as of and for the years ended December 31, 2012 and 2011 is as follows (in thousands,
except per share data):

                                                                                         Weighted- Average
                           Number of Shares          Weighted- Average Exercise         Remaining Contractual
                                   (1}                    Price Per Share                  Term (In Years}              Aggregate Intrinsic Value
Options outstanding   at
December 31, 2010                        4,631   $                            40.73                           5.94 $                               137
Options exercisable   at
December 31, 2010                      2,308     $                            38.98                           5.07 $
Options granted                        1,138     $                            10.47
Options forfeited                     (2,620)                                 45.37
Options exercised                          2                                  14.89
Options outstanding   at
December 31, 2011                        3,146   $                            25.93                           6.89 $                             1,012
Options exercisable   at
December 31, 2011                      1,466     $                            34.71                           4.79 $
Options granted                        1,453     $                             8.22
Options forfeited                     (1,234)                                 36.59
Options exercised
Options outstanding   at
December 31, 2012                        3,365   $                            14.38                           6.82 $                              433
Options exercisable   at
December 31, 2012                        1,222   $                            23.30                           4.23 $

(1) The stock options granted and forfeited activity for the year ended December 31, 2011 included the impact of our stock option exchange program
as discussed below. The stock options forfeited activity for the year ended December 31, 2012 included options surrendered pursuant to the Surrender
Agreements discussed below.

As share- based compensation expense under the authoritative guidance for share- based payments is based on awards ultimately expected to vest, it
is reduced for estimated forfeitures. The guidance requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent
periods if actual forfeih1res differ from those estimates.

At December 31, 2012, total unrecognized compensation cost related to unvested stock options was $10.4 million, which is expected to be recognized
over a weighted- average period of 2.9 years.

Upon option exercise, the Company issues new shares of common stock. Cash received from stock option exercises was $0 and $32,730 during the
years ended December 31, 2012 and 2011, respectively. The Company did not recognize any income tax benefits from stock option exercises as it
continues to record a valuation allowance on its deferred tax assets, as more fully described in Note 11.

On August 10, 2011, the Company launched a stock option exchange program pursuant to which the Company offered to exchange eligible
outstanding stock options previously granted under the 2004 Plan and 2009 Plan issued to eligible Cricket employees for a lesser number of
replacement options to be granted under the 2004 Plan, with an exercise price equal to the closing price of Leap common stock on the date of the
replacement grant (the "Exchange Offer"). The Company completed the Exchange Offer on September 23, 2011. Options for an aggregate of
approximately 1.6 million shares of Leap common stock, representing approximately 93% of the total number of eligible options, were exchanged in
the Exchange Offer for replacement options for an aggregate of 256,202 shares of Leap common stock, with an exercise price of $7 .09 per share,
which vest over three years. The exchange ratios used to determine how many replacement options were granted were determined on a grant- by-
grant basis and were intended to result in the fair value, for accounting purposes, of the replacement options being approximately 50% of the fair
value of the surrendered options using the Black- Scholes stock option pricing model. The Exchange Offer did not result in any additional share-
based compensation expense. Executive officers and members of the Company's board of directors were not permitted to participate in the Exchange
Offer. The impacts related to the amount of stock options granted, forfeited and outstanding and the related values are included in the table above.




                                                                        106




                                                                          110
                                                                                                                                 CRICKET00427649
                   Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 112 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


On October 11, 2012, the Company entered into option surrender agreements ("Surrender Agreements") with certain of its executive officers, each of
whom held options to purchase shares of Leap common stock with exercise prices greater than $50 per share previously granted to them pursuant to
the 2004 Plan, but who were ineligible to participate in the Exchange Offer. Pursuant to the Surrender Agreements, the executive officers surrendered
to the Company, for no consideration, options to purchase an aggregate of 415,000 shares of Leap common stock, with exercise prices per share
ranging between $51.50 and $79.00. Such surrendered shares are available for future grant or sale under the 2004 Plan.

Restricted Stock

Under guidance for share- based payments, the fair value of the Company's restricted stock awards is based on the grant date fair value of the
Company's common stock. Prior to 2009, all restricted stock awards were granted with a purchase price of $0.0001 per share. During 2012 and 2011,
all restricted stock awards were granted with no purchase price. For those restricted stock awards granted with a purchase price, the restricted stock
grant agreements allow the Company to repurchase unvested shares at the option, but not the obligation, of the Company for a period of sixty days,
commencing ninety days after the employee has a termination event. If the Company elects to repurchase all or any portion of the unvested shares, it
may do so at the original purchase price per share. The weighted- average grant date fair value of the restricted stock awards was $7.48 and $11.84
per share during the years ended December 31, 2012 and 2011, respectively.

A summary of the Company's restricted stock award activity as of and for the years ended December 31, 2012 and 2011 is as follows (in thousands,
except per share data):

                                                         Number of Shares                   Weighted- Average Grant Date Fair Value Per Share
Restricted stock awards outstanding at
December 31, 2010                                                          2,118        $                                                       28.54
Shares issued                                                                684                                                                11.84
Shares forfeited                                                            (353)                                                               29.06
Shares vested                                                                484                                                                36.51
Restricted stock awards outstanding at
December 31, 2011                                                          1.965        $                                                       20.68
Shares issued                                                                955        $                                                        7.48
Shares forfeited                                                            (608)       $                                                       17.13
Shares vested                                                               (499)       $                                                       29.44
Restricted stock awards outstanding at
December 31, 2012                                                          1,813        $                                                       12.68

The following table summarizes information about restricted stock awards that vested during the years ended December 31, 2012, 2011, and 2010 (in
thousands):

                                                                               Year Ended December 31,
                                                     2012                                         2011                                 2010
Fair value on vesting date of
vested restricted stock
awards                        $                                           3,888     $                          5,864    $                          4,965

At December 31, 2012, total unrecognized compensation cost related to unvested restricted stock awards was $10.5 million, which is expected to be
recognized over a weighted- average period of 2.3 years.

Deferred Stock Units

Under guidance for share- based compensation, the fair value of the Company's deferred stock units is based on the grant date fair value of the
Company's common stock. All deferred stock units were granted with no purchase price. The Company issued 404,250 and 90,000 deferred stock
units at a weighted- average grant date fair value of $9.24 and $12.39 per share during the years ended December 31, 2012 and 2011, respectively.
Certain of the deferred stock units contain performance conditions, which will


                                                                         107




                                                                           111
                                                                                                                                  CRICKET00427650
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 113 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


determine the number of shares that will be ultimately issued when the awards vest, which could result in the Company issuing up to 283,000 shares.
The shares underlying these deferred stock units will be issued and vest upon the completion of a three- year service period. The Company has
estimated the total number of shares that will vest and the related share- based expense in accordance with the authoritative guidance for share- based
payments with perfomiance conditions. At December 31, 2012, total unrecognized compensation cost related to deferred stock units was $0.7 million,
which is expected to be recognized over a weighted- average period of 1.9 years.

Employee Stock Purchase Plan

The Company's Amended and Restated Employee Stock Purchase Plan (the "ESP Plan") allows eligible employees to purchase shares of common
stock during a specified offering period. The purchase price is 85% of the lower of the fair market value of such stock on the first or last day of the
offering period. Employees may authorize the Company to withhold up to 15% of their compensation during any offering period for the purchase of
shares under the ESP Plan, subject to certain limitations. A total of 800,000 shares of common stock were reserved for issuance under the ESP Plan,
and a total of 39,296 shares remained available for issuance under the ESP Plan as of December 31, 2012. The most recent offering period under the
ESP Plan was from July 1, 2012 through December 31, 2012. On December 19, 2012, the Company's board of directors approved an amendment to
the Amended and Restated Employee Stock Purchase Plan to add 400,000 shares for issuance thereunder, subject to, and contingent upon, the
approval of the Company's stockholders, which approval will be requested at the Annual Meeting of Stockholders to be held in 2013.

Allocation of Share- based Compensation Expense

Total share- based compensation expense related to all of the Company's share- based awards for the years ended December 31, 2012, 2011, and 2010
was allocated in the consolidated statements of comprehensive income as follows (in thousands, except per share data):

                                                                                     Year Ended December 31
                                                       2012                                      2011                                  2010
Cost of service                      $                                   254     $                             1,734   $                            3,673
Selling and marketing expense                                             22                                   1,985                                5,781
General and administrative expense   --------------~                   7,846                                  11,609                               27,155
Share- based compensation expense    =$===============                 8,122     $                            15,328   $                           36,609
Share- based compensation expense
per share:
Basic                                $                                  0.11     $                              0.20   $                              0.48
Diluted                              $                                  0.11     $                              0.20   $                              0.48

Note 13. Employee Savings and Retirement Plan

The Company's 40l(k) plan allows eligible employees to contribute up to 30% of their salary, subject to annual limits. The Company matches a
portion of the employee contributions and may, at its discretion, make additional contributions based upon earnings. The Company's contributions
were approximately $5.3 million, $5.6 million, and $5.4 million for the years ended December 31, 2012, 2011 and 2010, respectively.

Note 14. Commitments and Contingencies

From time to time, the Company is involved in a variety of lawsuits, claims, investigations and proceedings concerning intellectual property,
commercial disputes, business practices and other matters. Due in part to the expansion and development of its business operations, the Company has
become subject to increased amounts of litigation, including disputes alleging intellechial property infringement. These matters may seek monetary
damages and other relief.

The Company believes that any damage amounts alleged by plaintiffs in matters that may arise are not necessarily meaningful indicators of its
potential liability. The Company determines whether it should accrue an estimated loss for a contingency in a particular legal proceeding by assessing
whether a loss is deemed probable and whether the amount can be reasonably estimated.


                                                                          108




                                                                           112
                                                                                                                                   CRICKET00427651
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 114 of 194

                                             LEAP WIRELESS INTERNATIONAL, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


The Company reassesses its views on estimated losses on a quarterly basis to ret1ect the impact of any developments in the matters in which it is
involved.

Legal proceedings are inherently unpredictable, and the matters in which the Company is involved often present complex legal and factual issues.
The Company vigorously pursues defenses in legal proceedings and engages in discussions where possible to resolve these matters on favorable
terms. The Company's policy is to recognize legal costs as incurred. It is possible, however, that the Company's business, financial condition and
results of operations in future periods could be materially adversely affected by increased litigation expense, significant settlement costs and/or
unfavorable damage awards.

Indemnification Agreements

From time to time, the Company enters into indemnification agreements with certain parties in the ordinary course of business, including agreements
with manufacturers, licensors and suppliers who provide it with equipment, software and technology that it uses in its business, as well as with
purchasers of assets, lenders, lessors and other vendors. Indemnification agreements are generally entered into in commercial and other transactions
in an attempt to allocate potential risk of loss.

iPhone Purchase Commitment
In May 2012, the Company entered into a three- year iPhone purchase commitment with Apple. The commitment began upon the Company's launch
of sales of the iPhone in June 2012. Based on its current handset purchase and sales mix and current iPhone device pricing, the Company estimates
that the commitment would require it to purchase approximately $800 million of iPhones, with annual commitments during the three- year period that
increase moderately in the second and third years. The Company projects that the minimum number of iPhones that it is required to purchase from
Apple over the term of the commitment would represent 10% or less of the total number of handsets it expects to sell to new and upgrading customers
over the period of the commitment and for approximately one year thereafter. However, the actual amount that the Company spends and the number
of devices that it purchases over the term of the commitment will depend on many factors, including customer acceptance and availability of current
and future versions of the device, future costs for the device, the success of the Company's marketing and advertising efforts, customer demand for
devices offered by other manufacturers and other factors.
At its current purchase rate, the Company projects that it will purchase approximately one- half of its first- year minimum purchase commitment
through June 2013, although the actual amount of the Company's purchases will depend on the factors described above. If Apple were to require the
Company to meet the annual minimum commitment in each of the three years of the contract term, the Company estimates that it would be required
to purchase approximately $100 million of additional iPhones in mid- 2013 above its current purchase rate, approximately $150 million of additional
iPhones in mid- 2014 above its current purchase rate and approximately $200 million of additional iPhones in mid- 2015 above its current purchase
rate. The Company believes, however, that it will be able to increase its current iPhone sales rate and purchase and sell the required minimum number
of devices over the period of the commitment and for a subsequent inventory sell- through period not to exceed one year. The Company is pursuing a
number of programs to expand sales volume. The Company also has the t1exibility to modify the price at which it offers the iPhone to drive increased
volume. In addition, it is possible that the Company and Apple could agree to revise the requirements under, or extend the term of, the Company's
purchase commitment, although the Company's current capital and liquidity projections do not assume that such a modification will occur.
Wholesale Agreement

In August 2010, the Company entered into a wholesale agreement with an affiliate of Sprint Nextel which it uses to offer Cricket services in
nationwide retailers outside of its current network footprint. The initial term of the wholesale agreement runs until December 31, 2015, and
automatically renews for successive one- year periods unless either party provides 180- day advance notice to the other. Under the agreement, the
Company pays Sprint a specified amount per month for each subscriber activated on its network, subject to periodic market- based adjustments. The
Company has agreed, among other things, to purchase a minimum of $300 million of wholesale services over the initial five- year term of the
agreement, with the following annual minimum purchase commitments: $20 million in 2011; $75 million in 2012; $80 million in 2013; $75 million
in 2014; and $50 million in 2015. The Company entered into an amendment to the wholesale agreement in February 2013 to enable the Company to
purchase 4G L TE services. In addition, under the amendment, the Company can credit up to $162 million of revenue it provides Sprint under other
existing commercial arrangements against the minimum purchase commitment. Any wholesale revenue provided to Sprint in a given year above the
minimum purchase commitment for that particular year is credited to the next succeeding year. However, to the extent the Company's revenues were
to fall beneath the applicable commitment amount for any given year, excess revenues from a subsequent year could not be carried back to offset
such shortfall.


                                                                        109




                                                                          113
                                                                                                                                 CRICKET00427652
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 115 of 194

                                                LEAP WIRELESS INTERNATIONAL, INC.
                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)



The Company's obligation to provide the minimum purchase amount for any calendar year is subject to Sprint's compliance with specified covenants
in the wholesale agreement. Based upon a review of information provided to the Company by Sprint, the Company informed Sprint that certain of
those covenants had not been met in 2012 and that, as a result, the Company was not subject to the minimum purchase commitment for 2012. Sprint
disputed that assertion. In February 2013, the parties resolved this matter.

In addition, in the event Leap is involved in a change- of- control transaction with another facilities- based wireless carrier with annual revenues of at
least $500 million in the fiscal year preceding the date of the change of control agreement ( other than MetroPCS Communications,                    Inc.
("MetroPCS")). either the Company (or the Company's successor in interest) or Sprint may terminate the wholesale agreement within 60 days
following the closing of such a transaction. In connection with any such termination, the Company (or its successor in interest) would be required to
pay to Sprint a specified percentage of the remaining aggregate minimum purchase commitment, with the percentage to be paid depending on the
year in which the change of control agreement was entered into, being 20% for any such agreement entered into in 2013 and 10% for any such
agreement entered into in 2014 or 2015.

In the event that Leap is involved in a change- of- control transaction with MetroPCS during the term of the wholesale agreement, then the agreement
would continue in full force and effect, subject to certain revisions, including, without limitation, an increase to the total minimum purchase
commitment to $350 million, taking into account any revenue contributed by Cricket prior to the date thereof. In the event Sprint is involved in a
change- of- control transaction, the agreement would bind Sprint's successor- in- interest.

Capital and Operating Leases

The Company has entered into non- cancelable operating lease agreements to lease its administrative and retail facilities, and sites for towers,
equipment and antennae required for the operation of its wireless network. These leases typically include renewal options and escalation clauses,
some of which escalation clauses are based on the consumer price index. In general, site leases have 5- to 10- year initial terms with 4 5- year renewal
options.

The following table summarizes the approximate future minimum rentals under non- cancelable operating leases, including renewals that are
reasonably assured, and future minimum capital lease payments in effect at December 31, 2012 (in thousands):

Years Ended December 31:                                 Capital Leases                                           Operating Leases
2013                                     $                                     9,492       $                                                      266,301
2014                                                                           9,492                                                              265,201
2015                                                                           8,547                                                              256,778
2016                                                                           7,030                                                              211,464
2017                                                                           5,268                                                              175,357
Thereafter                                                                    16,344                                                              334,897
Total minimum lease payments             $                                    56,173       $                                                    1,509,998
Less amounts representing interest                                            13,277
Present value of minimum lease
payments                                 $                                    42,896


                                                                           110




                                                                             114
                                                                                                                                     CRICKET00427653
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 116 of 194

                                              LEAP WIRELESS INTERNATIONAL, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)



Note 15. Guarantor Financial Information

The $2,700 million of senior notes issued by Cricket (the "Issuing Subsidiary") are comprised of $1,100 million of senior secured notes due 2016 and
$1,600 million of unsecured senior notes due 2020. The notes are jointly and severally guaranteed on a full and unconditional basis by Leap (the
"Guarantor Parent Company") and Cricket License Company, LLC, a 100%- owned subsidiary of Cricket (the "Guarantor Subsidiary").

The indentures governing these notes limit, among other things, the Guarantor Parent Company's, Cricket's and the Guarantor Subsidiary's ability to:
incur additional debt; create liens or other encumbrances; place limitations on distributions from restricted subsidiaries; pay dividends; make
investments; prepay subordinated indebtedness or make other restricted payments; issue or sell capital stock of restricted subsidiaries; issue
guarantees; sell assets; enter into transactions with affiliates; and make acquisitions or merge or consolidate with another entity.

Condensed consolidating financial information of the Guarantor Parent Company, the Issuing Subsidiary, the Guarantor Subsidiary, Non- Guarantor
Subsidiaries (STX Wireless, Cricket Music and their respective subsidiaries) and total consolidated Leap and subsidiaries as of December 31, 2012
and December 31, 2011 and for the years ended December 31, 2012, 2011 and 2010 are presented below. The equity method of accounting is used to
account for ownership interests in subsidiaries, where applicable.

At December 31, 2011, Savary Island and its subsidiaries were reported as Non- Guarantor Subsidiaries in the condensed consolidating financial
statements. Savary Island and its subsidiaries became 100%- owned subsidiaries of the Issuing Subsidiary on October 1, 2012 and were merged with
and into the Issuing Subsidiary on December 28, 2012. As a result of these transactions, the financial position, results of operations and cash flows of
these entities have been consolidated into the Issuing Subsidiary. All prior period consolidating financial statements have been revised to reflect this
reorganization.




                                                                          111




                                                                            115
                                                                                                                                    CRICKET00427654
                      Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 117 of 194

                                                    LEAP WIRELESS INTERNATIONAL, INC.
                                         NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Condensed Consolidating Balance Sheet as of December 31, 2012 (in thousands):

                                                                                                                  Consolidating
                       Guarantor                                                                                       and
                        Parent                  Issuing            Guarantor            Non- Guarantor             Eliminating
                       Com[Janv               Subsidiary           Subsidiary            Subsidiaries             Adjustments                Consolidated

Assets
Cash and cash
equivalents       $                 69    $          449,668   $                -   $            65,813       $                   -      $            515,550
Short- tenn
investments                                          159,426                                                                                          159,426
Inventories                                          118,149                                       3,452                                              121,601
Deferred
charges                                               60,933                                             30                                            60,963
Other current
assets                             707               125,426                                     13,139                           (30}                139,242
Total current
assets                             776               913,602                                     82,434                           (30)                996,782
Property and
equipment, net                                     1,694,365                                     67,725                                             1,762,090
Investments in
and advances
to affiliates and
consolidated
subsidiaries                750,254                2,320,164               14,105                                         (3,084,523)
Wireless
licenses                                                                1,882,421                64,912                                             1,947,333
Assets held for
sale                                                                      136,222                                                                     136,222
Goodwill                                              11,222                                     20,664                                                31,886
Intangible
assets, net                                           14,756                                      9,907                                                24,663
Other assets                  3,938                   54,852                                      9,494                                                68,284
Total assets      $         754,968       $        5,008,961   $        2,032,748   $           255,136       $           (3,084,553} $             4,967,260
Liabilities and
Stockholders'
Equity
Accounts
payable and
accrued
liabilities       $                 40    $          389,951   $                -   $             6,119       $                   -      $            396,110
Current
maturities of
long- term debt                                        4,000                                                                                            4,000
Intercompany
payables                     66,549                  267,788                                     60,074                     (394,411)
Other current
liabilities                   5,247                  202,740                                       8,923                          (30}                216,880
Total current
liabilities                  71,836                  864,479                                     75,116                     (394,441)                 616,990
Long- term
debt, net                   250,000                3,048,463                                                                                        3,298,463
Deferred tax
liabilities                                          385,111                                                                                          385,111
Other long-
term liabilities                                     149,819                                     19,228                                               169,()47
Total liabilities           321,836                4,447,872                                     94,344                     (394,441)               4,469,611
Redeemable
non-
controlling
interests                                             64,517                                                                                           64,517
Stockholders'
equity                      433,132                  496,572            2,032,748               160,792                   (2,690,112)                 433,132
                                                                            116
                                                                                                                                      CRICKET00427655
Total liabilities
                      Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 118 of 194
and
stockholders'
equity            $       754,968   $   5,008,961   $   2,032,748   $   255,136   $   (3,084,553) ~$====4~,9=6='7,~26=0=



                                                          112




                                                           117
                                                                                               CRICKET00427656
                        Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 119 of 194

                                                     LEAP WIRELESS INTERNATIONAL, INC.
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Condensed Consolidating Balance Sheet as of December 31, 2011 (in thousands):

                                                                                                               Consolidating
                         Guarantor                                                                                  and
                          Parent                 Issuing            Guarantor            Non- Guarantor         Eliminating
                         Com[Janv              Subsidiary           Subsidiary            Subsidiaries         Adjustments               Consolidated

Assets
Cash and cash
equivalents         $                91    $          270,055   $                -   $            75,097   $                   -     $            345,243
Short-      term
investments                                           405,801                                                                                     405,801
Inventories                                           II0,710                                      6,247                                          II6,957
Deferred
charges                                                57,936                                         43                                           57,979
Other current
assets                          2,279                 131,330                                        848                                          134,457
Total current
assets                          2,370                 975,832                                     82,235                                        1,060,437
Property and
equipment, net                                      1,876,031                                     81,343                                        1,957,374
Investments in
and advances
to affiliates and
consolidated
subsidiaries                  918,386               2,241,941               27,863                                     (3,188,190)
Wireless
licenses                                                                 1,724,058                64,912                                        1,788,970
Assets held for
sale                                                                       204,256                                                                204,256
Goodwill                                               11,222                                     20,664                                           31,886
Intangible
assets, net                                            17,418                                     24,059                                           41,477
Other assets                    3,894                  59,592                                      4,804                                           68,290
Total assets        $         924,650      $        5,182,036   $        1,956,177   $           278,017   $           (3,188,190} $            5,152,690
Liabilities and
Stockholders'
Equity
Accounts
payable       and
accrued
liabilities         $                79    $          447,298   $                -   $            12,901   $                   -     $            460,278
Current
maturities       of
long- term debt                                        21,9ll                                                                                      21,9ll
Intercompany
payables                       56,009                 281,546                                     32,8ll                 (370,366)
Other current
liabilities                     5,247                 247,135                                     11,358                                          263,740
Total current
liabilities                    61,335                 997,890                                     57,070                 (370,366)                745,929
Long-       term
debt, net                     250,000               2,948,749                                                                                   3,198,749
Deferred       tax
liabilities                                           333,804                                                                                     333,804
Other long-
term liabilities                                      140,979                                     24,004                                          164,983
Total liabilities             311,335               4,421,422                                     81,074                 (370,366)              4,443,465
Redeemable
non-
controlling
interests                                              95,910                                                                                      95,910
Stockholders'
equity                        613,315                 664,704            1,956,177               196,943               (2,817,824)                613,315
                                                                             118
                                                                                                                                   CRICKET00427657
Total liabilities
                      Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 120 of 194
and
stockholders'
equity            $       924,650   $   5,182,036   $   1,956,177   $   278,017   $   (3,188,190) ~$====5~,1=5='2,~69=0=



                                                         113




                                                           119
                                                                                              CRICKET00427658
                Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 121 of 194

                                           LEAP WIRELESS INTERNATIONAL, INC.
                                NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Condensed Consolidating Statement of Comprehensive Income for the Year Ended December 31, 2012 (in thousands):

                                                                                                                       Consolidating
                    Guarantor                                                                                               and
                     Parent                   Issuing               Guarantor              Non- Guarantor               Eliminating
                    Companv                 Subsidiary              Subsidiary              Subsidiaries               Adjustments                Consolidated

Revenues:
Service
revenues         $              -   $            2,608,538     $                  -    $           338,841      $                      78   $            2,947,457
Equipment
revenues                                           168,279                                          26,605                                                 194,884
Other revenues ______________                       1_5~,3_1_7
                                                           ______         l_l_l,~9_8_1
                                                                                   ________             1_9_7
                                                                                                          _______              (~1_2_7~,4_9_5~)
                                                                                                                                         ________                 _
Total revenues                                   2,792,134                111,981                  365,643                     (127,417) _____           3~•~14_2~•~34_._1
Operating
expenses:
Cost of service
(exclusive of
items shown
separately
below)                                           1,057,210                                          89,057                      (112,100)                1,034,167
Cost of
equipment                                          721,957                                          94,269                                                 816,226
Selling and
marketing                                          311,410                                          38,560                                                 349,970
General and
administrative              10,556                 306,206                       762                46,727                       (15,317)                  348,934
Depreciation
and
amortization                                       578,827                                          46,769                                                 625,596
Impairments
and other
charges                                             39,399                                                                                                  39,399
Total operating
expenses                    10,556               3,015,009                       762               315,382                      (127,417)                3,214,292
Gain on sale,
exchange or
disposal of
assets, net                                         84,939                143,904                      871                                                 229,714
Operating
income (loss)              (10,556)               (137,936)              255,123                    51,132                                                 157,763
Equity in net
income (loss) of
consolidated
subsidiaries              (190,241)                306,260                                                                      (116,019)
Equity in net
loss of
investees. net                                        (464)                                                                                                   (464)
Interest income             24,252                      187                                                 5                    (24,250)                       194
Interest expense           (12,747)               (279,735)                                                                       24,250                  (268,232)
Loss          on
extinguishment
of debt          --------           _____          (~1_8~,6_3_4~)
                                                            -------                    --------                 ---------                   -----~(1_8~,6_)3_4~)
Income (loss)
before income
taxes                     (189,292)               (130,322)              255.123                    51,137                      (116,019)                 (129,373)
Income tax
expense          --------           _____          (~5_7~,9_0_4~)
                                                            -------                    --------                 ---------                   -----~(5_7~,9_04~)
Net income
(loss)                    (189,292)               (188,226)              255.123                    51,137                      (116,019)                 (187,277)
Accretion of                                         (2,015)                                                                                                 (2,015)
redeemable
non- controlling
interests and
                                                                             120
                                                                                                                                                CRICKET00427659
distributions,    Case 3:19-cv-07270-WHA Document 177-15     Filed 03/04/21 Page 122 of 194
net of tax
Net income
(loss)
attributable to
common
stockholders    $      (189,292) $   (190,241} $ 255,123 $      51,137   $     (116,019} $         (189,2922
Other
comprehensive
income (loss):
Net income
(loss)                 (189,292)     (188,226)   255,123        51,137         (116,019)           (187,277)
Net unrealized
holding gains
on investments
and other                    27            27                                        27                  27
Comprehensive
income (loss) $        (189,265} $   (188,199} $ 255,123 $      51,137   $     (116,046} $         (187,250)




                                                 114




                                                  121
                                                                                           CRICKET00427660
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 123 of 194

                                                LEAP WIRELESS INTERNATIONAL, INC.
                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Condensed Consolidating Statement of Comprehensive Income for the Year Ended December 31, 2011 (in thousands):

                                                                                                                    Consolidating
                     Guarantor                                                                                           and
                      Parent                Issuing                 Guarantor              Non- Guarantor            Eliminating
                     Com[Jany              Subsidiary               Subsidiary               Subsidiaries           Adjustments             Consolidated

Revenues:
Service
revenues        $                -     $        2,495,525       $                 -    $           333,691      $                   65 $           2,829,281
Equipment
revenues                                          211,659                                            30,191                                          241,850
Other revenues                                     15,656                 106,696                                           [122,352)
Total revenues                                  2,722,840                 106,696                  363,882                  (122,287}              3,071,131
Operating
expenses:
Cost of service
(exclusive of
items shown
separately
below)                                            995,215                                           92,332                  (106,344)                981,203
Cost of
equipment                                         716,461                                          101,459                                           817,920
Selling and
marketing                                         316,228                                           53,029                                           369,257
General and
administrative              14,351                303,602                        751                52,768                   (15,943)                355,529
Depreciation
and
amortization                                      494,967                                           53,459                                           548,426
Impairments
and other
charges                                                 1,206                    377                25,187                                            26,770
Total operating
expenses                    14,351              2,827,679                   1,128                  378,234                  (122,287)              3,099,105
Gain (loss) on
sale, exchange
or disposal of
assets, net                                       (12,947}                 20,538                    (4,969}                                           2,622
Operating
income (loss)              (14,351)              (117,786)                126,106                   (19,321)                                         (25,352)
Equity in net
income (loss)
of consolidated
subsidiaries              (311,856)               106,318                                                                    205,538
Equity in net
income of
investees, net                                      2,984                                                                                              2,984
Interest income            24,251                     254                                                   5                (24,265)                    245
Interest
expense                    (12,671)              (267,297)                                             (472)                  24,265                (256,175)
Other expense                                              (2                                                                                              2)
Income (loss)
before income
taxes                     (314,627)              (275,529)                126,106                   (19,788)                 205,538                (278,300)
lncome tax
expense                                           (39,377}                                                                                           (39,377}
Net income
(loss)                    (314,627)              (314,906)                126,106                   (19,788)                 205,538                (317,677)
Accretion of                                        3,050                                                                                              3,050
redeemable
non-
controlling
interests and
                                                                                 122
                                                                                                                                           CRICKET00427661
distributions,      Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 124 of 194
net of tax
Net income
(loss)
attributable to
common
stockholders    $        (314,627} $   (311,856} $   126,106   $   (19,788} $   205,538   $          (314,627}
Other
comprehensive
income (loss):
Net income
(loss)                   (314,627)     (314,906)     126,106       (19,788)     205,538              (317,677)
Net unrealized
holding losses
on investments
and other                     (14}          (14}                                     14                    14
Comprehensive
income (loss) $          (314,641} $   (314,920} $   126,106   $   (19,788} $   205,552   $          (317,691}




                                                      115




                                                        123
                                                                                              CRICKET00427662
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 125 of 194

                                                  LEAP WIRELESS INTERNATIONAL, INC.
                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Condensed Consolidating Statement of Comprehensive Income for the Year Ended December 31, 2010 (in thousands):

                                                                                                                  Consolidating
                       Guarantor                                                                                       and
                        Parent                 Issuing              Guarantor              Non- Guarantor          Eliminating
                       Company               Subsidiary             Snbsidiarv              Subsidiaries          Adjustments            Consolidated

Revenues:
Service
revenues         $                 -     $        2,405,412     $                -     $            77,125    $                   64 $          2,482,601
Equipment
revenues                                            206,502                                          8,100                                        214,602
Other revenues                                        3,689               91,477                                           (95,1662
Total revenues                                    2,615,603               91,477                    85,225                 (95,102)             2,697,203
Operating
expenses:
Cost of service
(exclusive of
items shown
separately
below)                                              911,972                                         20,074                 (91,411)               840,635
Cost of
equipment                                           568,908                                         23,086                                        591,994
Selling and
marketing                                           398,236                                         16,082                                        414,318
General and
administrative                12,673                338,106                      691                13,792                   (3,691)              361,571
Depreciation
and
amortization                                        445,382                                         11,653                                        457,035
Impairments
and other
charges                                             476,561                      766                                                              477,327
Total operating
expenses                      12,673              3,139,165                 1,457                   84,687                 (95,102)             3,142,880
Loss on sale,
exchange or
disposal of
assets, net                                           (4,7902                (170)                    (1012                                         (5,061}
Operating
income (loss)                (12,673)              (528,352)               89,850                      437                                       (450,738)
Equity in net
income (loss) of
consolidated
subsidiaries                (870,930)                90,186                                                                780,744
Equity in net
income of
investees, net                                        1,912                                                                                         1,912
Interest income               24,250                  1,110                                                                (24,350)                 1,010
Interest expense             (12,600)              (255,026)                                          (101)                 24,350               (243,377)
Other income                                          3,209                                                                                         3,209
Loss on
extinguishment
of debt                                             (54,558)                                                                                      (54,5582
Income (loss)
before income
taxes                       (871,953)              (741,519)               89,850                      336                 780,744               (742,542)
Income tax
expense                                             (42,5132                                                                                      (42,5132
Net income
(loss)                      (871,953)              (784,032)               89,850                      336                 780,744               (785,055)
Accretion of                                        (86,898)                                                                                      (86,898)
redeemable
non- controlling
                                                                                 124
                                                                                                                                         CRICKET00427663
interests and
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 126 of 194
distributions,
net of tax
Net income
(loss)
attributable to
common
stockholders     $        (871,953} $   (870,930} $   89,850   $   336 $     780,744   $         (871,953}
Other
comprehensive
income (loss):
Net income
(loss)                    (871,953)     (784,032)     89,850       336       780,744             (785,055)
Net unrealized
holding loss on
investments and
other                         (254)         (254)                                254                 (254)
Reclassification
adjustment for
losses included
in net loss, net
of tax                      (1,457}       (1,457}                              1,457               (1,457}
Comprehensive
income (loss) $           (873,664} $   (785,743} $   89,850   $   336 $     782,455   $         (786,766}




                                                       116




                                                        125
                                                                                           CRICKET00427664
                       Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 127 of 194

                                                  LEAP WIRELESS INTERNATIONAL, INC.
                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Condensed Consolidating Statement of Cash Flows for the Year Ended December 31, 2012 (in thousands):
                                                                                                          Consolidating
                        Guarantor                                                                              and
                         Parent              Issuing            Guarantor        Non- Guarantor            Eliminating
                        Company            Subsidiary           Subsidiary        Subsidiaries            Adjustments               Consolidated

 Operating
 activities:
Net cash
provided by
 (used in)
 operating
 activities        $            (22) $            104,799     ~$____         $             101,031    $             (23,363) ~$_____         1_82~,4_4_5_
 Investing
 activities:
 Purchases of
 and change in
prepayments for
purchases of
property and
 equipment                                       (412,468)                                 (30,545)                       6.678             (436,335)
 Purchases of
 wireless
 licenses and
 spectrum
 clearing costs                                     (5,596)                                                                                    (5,596)
 Proceeds from
 sales of wireless
 licenses and
 operating assets                                 153,226                                    7,520                    (6,678)                154,068
 Purchases of
 investments                                     (367,487)                                                                                  (367,487)
 Sales and
maturities of
investments                                       613,632                                                                                    613.632
 Payments
received from
joint venture                                      36,435                                                           (36,435)
Investments in
and advances to
affiliates and
consolidated
 subsidiaries                  (959)                                                                                       959
Change in
restricted cash                                         239                                                                                        239
Net cash
provided by
 (used in)
investing
activities                     (959)               17,981                                  (23,025)                 (35,476)                  (41,479)
Financing
activities:
Proceeds from
issuance of
long- term debt                                   396,000                                                                                    396.000
 Repayment of
long- term debt                                  (321,911)                                                                                  (321,911)
 Payment of debt
issuance costs                                      (5,645)                                                                                    (5,645)
Capital
contributions,
net                                                    959                                                                 (959)
Purchase of                                         (5,250)                                                                                    (5,250)
non- controlling
                                                                             126
                                                                                                                                   CRICKET00427665
interest
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 128 of 194
Proceeds from
issuance of
common stock,
net                        959                                                                        959
Payments made
to joint venture
partners                               (1,915)                  (87,290)       59,798              (29,407)
Other                                  (5,405}                                                      (5,405}
Net cash
provided by
(used in)
financing
activities                 959         56,833                   (87,290}       58,839               29,341
Net increase
(decrease) in
cash and cash
equivalents                (22)       179,613                    (9,284)                           170,307
Cash and cash
equivalents at
beginning of
period                      91        270,055                   75,097                             345,243
Cash and cash
equivalents at
end of period    $          69    $   449,668    $   -    $     65,813     $       -    $          515,550




                                                         117




                                                          127
                                                                                            CRICKET00427666
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 129 of 194

                                                 LEAP WIRELESS INTERNATIONAL, INC.
                                      NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Condensed Consolidating Statement of Cash Flows for the Year Ended December 31, 2011 (in thousands):

                                                                                                               Consolidating
                      Guarantor                                                                                     and
                       Parent               Issuing                Guarantor          Non- Guarantor            Eliminating
                      Company             Subsidiary               Subsidiary          Subsidiaries            Adjustments              Consolidated

Operating
activities:
Net cash
provided by
operating
activities        $               6   $          358,123        ~$_____         $               35,126     $              (5,746) ~$_____        38_7~,5_09_
Investing
activities:
Acquisition of a
business                                                (850)                                                                                           (850)
Purchases of
and change in
prepayments for
purchases of
property and
equipment                                       (427,934)                                      (23,666)                                          (451,600)
Purchases of
wireless licenses
and spectrum
clearing costs                                     (4,880)                                                                                         (4,880)
Proceeds from
sales of wireless
licenses and
operating assets                                       4,558                                       512                                                 5,070
Purchases of
investments                                     (826,233)                                                                                        (826,233)
Sales and
maturities of
investments                                      487,860                                                                                         487,860
Investments in
and advances to
affiliates and
consolidated
subsidiaries               (1,346)                                                                                         1,346
Dividend
received from
equity investee                                    11,606                                                                                          11,606
Change in
restricted cash                                         (248)                                     (700)                                                 (948)
Net cash used in
investing
activities                 (1,346)              (756,121)                                      (23,854)                    1,346                 (779,975)
Financing
activities:
Proceeds from
issuance of
long- term debt                                  396,772                                                                                         396,772
Repayment of
long- term debt                                   (18,589)                                       (5,000)                                          (23,589)
Payment of debt
issuance costs                                     (7,269)                                                                                         (7,269)
Capital
contributions,
net                                                    1,346                                                              (1,346)
Proceeds from               1,346                                                                                                                      1,346
the issuance of
common stock,
                                                                                128
                                                                                                                                      CRICKET00427667
net
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 130 of 194
Proceeds from
sale lease- back
financing                          25,815                                                      25,815
Payments made
to joint venture
partners                           (1,364)                   (7,490)       5,746               (3,108)
Other                              (3,048}                                                     (3,048}
Net cash
provided by
(used in)
financing
activities            1,346       393,663                   (12,490}       4,400              386,919
Net increase
(decrease) in
cash and cash
equivalents              6         (4,335)                   (1,218)                           (5,547)
Cash and cash
equivalents at
beginning of
period                  85        274,390                   76,315                            350,790
Cash and cash
equivalents at
end of period    $      91    $   270,055    $   -     $    75,097     $     -     $          345,243




                                                     118




                                                      129
                                                                                       CRICKET00427668
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 131 of 194

                                                  LEAP WIRELESS INTERNATIONAL, INC.
                                       NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued)


Condensed Consolidating Statement of Cash Flows for the Year Ended December 31, 2010 (in thousands):

                                                                                                                  Consolidating
                      Guarantor                                                                                        and
                       Parent                 Issuing                 Guarantor          Non- Guarantor            Eliminating
                      Companv               Subsidiary                Subsidiary          Subsidiaries            Adjustments                   Consolidated

Operating
activities:
Net cash
provided by
operating
activities        $               19   $            231,036        ~$_____           $             81,223     $                   -   _$_____             3_12~,2_7_8_
Investing
activities:
Acquisition of a
business                                            (40,730)                                                                                              (40,730)
Purchases of and
change in
prepayments for
purchases of
property and
equipment                                          (391,574)                                        (5,908)                                              (397,482)
Purchases of
wireless licenses
and spectrum
clearing costs                                           (9,319)                                    (4,000)                                               (13,319)
Purchases of
investments                                        (488,450)                                                                                             (488,450)
Sales and
maturities of
investments                                         816,247                                                                                               816,247
Investments in
and advances to
affiliates and
consolidated
subsidiaries               (1,535)                                                                                          1,535
Purchase of
membership
units of equity
investment                                                (967)                                                                                                 (967)
Change in
restricted cash                                            749                                                                                                   749
Net cash used in
investing
activities                 (1,535)                 (114,044)                                        (9,908)                 1,535                        (123,952)
Financing
activities:
Proceeds from
issuance of long-
term debt                                         l, 179,876                                                                                            1,179,876
Issuance of
related party
debt                                                     (5,000)                                     5,000
Repayment of
long- term debt                                  (1,118,096)                                                                                           ( l, 118,096)
Payment of debt
issuance costs                                           (1,308)                                                                                               (1,308)
Capital
contributions,
net                                                       1,535                                                            (1,535)
Purchase of non-
controlling
interest                                            (77,664)                                                                                              (77,664)
                                                                                   130
                                                                                                                                           CRICKET00427669
Non- controlling Case 3:19-cv-07270-WHA Document   177-15 Filed 03/04/21 Page 132 of 194
interest
contribution                           5,100                                                      5,100
Proceeds from
the issuance of
common stock,
net                    1,535                                                                      1,535
Other                                 (1,978}                                                    (1,978}
Net cash
provided by
(used in)
financing
activities             1,535         (17,535}                  5,000       (1,535)              (12,535}
Net increase in
cash and cash
equivalents               19          99,457                  76,315                            175,791
Cash and cash
equivalents at
beginning of
period                    66        174,933                                                     174,999
Cash and cash
equivalents at
end of period    $        85 $      274,390 $  -     $        76,315   $      -      $          350,790




                                               119




                                                   131
                                                                                         CRICKET00427670
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 133 of 194

Item 9. Changes and Disagreements with Accountants on Accounting and Financial Disclosure

None.

Item 9A.        Controls        and
                Procedures

(a) Evaluation of Disclosure Controls and Procedures

We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our Exchange Act reports is
recorded, processed, summarized and reported within the time periods specified by the SEC and that such information is accumulated and
communicated to management, including our CEO and CFO as appropriate, to allow for timely decisions regarding required disclosure. In designing
and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and
operated, can provide only reasonable assurance of achieving the desired control objectives, and management is required to apply its judgment in
evaluating the cost- benefit relationship of possible controls and procedures.

Management, with participation by our CEO and CFO, has designed our disclosure controls and procedures to provide reasonable assurance of
achieving desired objectives. As required by SEC Rule 13a- 15(b), in connection with filing this Annual Report on Form 10- K, management
conducted an evaluation, with the participation of our CEO and our CFO, of the effectiveness of the design and operation of our disclosure controls
and procedures, as such tern1 is defined under Rule 13a- 15(e) promulgated under the Exchange Act, as of December 31, 2012, the end of the period
covered by this report. Based upon that evaluation, our CEO and CFO concluded that our disclosure controls and procedures were effective at the
reasonable assurance level as of December 31, 2012.

(b) Management's Annual Report on Internal Control over Financial Reporting

Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in
Exchange Act Rule 13a- 15(f). Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. Our internal control over
financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of our assets, (ii) provide reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that our receipts and expenditures are being made only in accordance with
authorizations of our management and directors, and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of our assets that could have a material effect on our financial statements.

Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any
evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the
degree of compliance with the policies or procedures may deteriorate.

Under the supervision and with the participation of our management, including our CEO and CFO, we conducted an evaluation of the effectiveness of
our internal control over financial reporting as of December 31, 2012 based on the criteria established in Internal Control - Integrated Framework
issued by the Committee of Sponsoring Organizations of the Treadway Commission, or COSO. Based on our evaluation under the criteria set forth in
Internal Control - Integrated Framework issued by the COSO, our management concluded our internal control over financial reporting was effective
as of December 31, 2012.

(c) Attestation Report of the Registered Public Accounting Firm

The effectiveness of our internal control over financial reporting as of December 31, 2012 has been audited by PricewaterhouseCoopers LLP, an
independent registered public accounting firm, as stated in their report, which is included in "Item 8. Financial Statements and Supplementary Data"
of this report.

(d) Changes in Internal Control over Financial Reporting

There were no changes in our internal control over financial reporting during the fiscal quarter ended December 31, 2012 that have materially
affected, or are reasonably likely to materially affect, our internal control over financial reporting.


                                                                           120




                                                                             132
                                                                                                                                     CRICKET00427671
                Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 134 of 194


Item 9B. Other Information

None.


                                                121




                                                 133
                                                                                 CRICKET00427672
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 135 of 194


                                                                      PART III

Item 10. Directors, Executive Officers and Corporate Governance

The information required by this item regarding directors and corporate governance is incorporated by reference to our definitive Proxy Statement to
be filed with the SEC in connection with the Annual Meeting of Stockholders to be held in 2013, or the "2013 Proxy Statement," under the headings
"Election of Directors," "Board of Directors and Board Committees" and "Section 16(a) Beneficial Ownership Reporting Compliance." Information
regarding executive officers is set forth in Item 1 of Part I of this Report under the caption "Executive Officers of the Registrant." We have adopted a
Code of Business Conduct and Ethics that applies to all of our directors, officers and employees, including our principal executive officer, principal
financial officer and principal accounting officer. Our Code of Business Conduct and Ethics is posted on our website, www.leapwireless.com.

Item 11. Executive Compensation

The information required by this item is incorporated by reference to the 2013 Proxy Statement under the headings "Compensation Discussion and
Analysis," "Compensation Committee Interlocks and Insider Participation" and "Compensation Committee Report."

Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters

Equity Compensation Plan Information

The following table provides information as of December 31, 2012 with respect to equity compensation plans (including individual compensation
arrangements) under which Leap common stock is authorized for issuance.

                                   Number of securities to be                                                         Number of securities remaining
                                     issued upon exercise of                                                           available for future issuance
                                    outstanding options and                     Weighted- average exercise price of     under equity compensation
                                             rights                              outstanding options and rights                    plans
Plan Category
Equity compensation    plans
approved by security   holders                    2,890,347 (1)(3)          $                                 15.38                      1,195,234         (4)
Equity compensation    plans not
approved by security   holders                      474,250 (2)(3)          $                                  8.26                         14,800
Total                                             3,364,597                 $                                 14.38                      1,210,034

 (1) Represents shares reserved for issuance under the 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan, or the 2004 Plan, adopted
     by the compensation committee of our board of directors on December 30, 2004 (as contemplated by our confirmed plan of reorganization) and
     as amended on March 8, 2007. Stock options granted prior to May 17, 2007 were granted prior to the approval of the 2004 Plan by Leap
     stockholders. The material features of the 2004 Plan are described in our Definitive Proxy Statement dated April 6, 2007, as filed with the SEC
     on such date, which description is incorporated herein by reference.
 (2) Represents shares reserved for issuance under the 2009 Employment Inducement Equity Incentive Plan, or the 2009 Inducement Plan, which
     was adopted in February 2009 without stockholder approval, as permitted under the rules and regulations of the NASDAQ Stock Market. The
     material features of the 2009 Inducement Plan are described in our Definitive Proxy Statement dated April 10, 2009, as filed with the SEC on
     such date, which description is incorporated herein by reference. The 2009 Inducement Plan was amended in May 2012 by our Board to
     increase the number of shares reserved for issuance under the 2009 Inducement Plan by 375,000 shares of Leap common stock.
 (3) Excludes 1,877,878 and 218,786 shares of restricted stock issued under the 2004 Plan and 2009 Inducement Plan, respectively, which are
     subject to release upon vesting of the shares.
 (4) Consists of 14,615 shares reserved for issuance under the Leap Wireless International, Inc. Amended and Restated Employee Stock Purchase
     Plan, or the ESPP, and 1,180,619 shares reserved for issuance under the 2004 Plan. Does not include 400,000 additional shares under the ESPP,
     which were approved by our Board on December 19, 2012, subject to, and contingent upon, the approval of our stockholders, which approval
      will be requested at the Annual Meeting of Stockholders to be held in 2013.


                                                                          122




                                                                            134
                                                                                                                                   CRICKET00427673
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 136 of 194

The information required by this item relating to beneficial ownership of Leap common stock is incorporated by reference to the 2013 Proxy
Statement under the heading "Security Ownership of Certain Beneficial Owners and Management."

Item 13.        Certain Relationships and Related Transactions, and Director
                Independence

The information required by this item is incorporated by reference to the 2013 Proxy Statement under the headings "Election of Directors,"
"Compensation Committee Interlocks and Insider Participation" and "Certain Relationships and Related Transactions."

Item 14. Principal Accounting Fees and Services

The infom1ation required by this item is incorporated by reference to the 2013 Proxy Statement under the heading "Audit Fees."




                                                                          135
                                                                                                                                 CRICKET0042767 4
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 137 of 194

                                                                       PARTIV

Item 15. Exhibits, Financial Statement Schedules

(a) Financial Statements and Financial Statement Schedules

Documents filed as part of this report:

1. Financial Statements:

The financial statements of Leap listed below are set forth in Item 8 of this report for the year ended December 31, 2012:

Report of Independent Registered Public Accounting Firm

Consolidated Balance Sheets at December 31, 2012 and 2011

Consolidated Statements of Comprehensive Income for the years ended December 31, 2012, 2011 and 2010

Consolidated Statements of Cash Flows for the years ended December 31, 2012, 2011 and 2010

Consolidated Statements of Stockholders' Equity for the years ended December 31, 2012, 2011 and 2010

Notes to Consolidated Financial Statements

2. Financial Statement Schedules:

All other schedules are omitted because they are not applicable or the required information is shown in the consolidated financial statements or notes
thereto.

(b) Exhibits

                                                               EXHIBIT INDEX
 Exhibit Number                                                              Description
       3.1           Amended and Restated Certificate of Incorporation of Leap Wireless International, Inc. (incorporated by reference to Exhibit 3.1
                     of Leap's Annual Report on Form 10- K for the year ended December 31, 2009. filed with the SEC on March 1, 2010).

        3.2          Certificate of Designations of Series A Junior Participating Preferred Stock of Leap Wireless International, Inc., filed with the
                     Secretary of State of the State of Delaware on September 14, 2010 (incorporated by reference to Exhibit 3.1 ofLeap's Current
                     Report on Form 8- K, filed with the SEC on September 14, 2010).

        3.3          Certificate of Elimination of Series A Junior Participating Preferred Stock of Leap Wireless International, Inc., filed with the
                     Secretary of State of the State of Delaware on June 21, 2011 (incorporated by reference to Exhibit 3.1 of Leap's Current Report
                     on Form 8- K, filed with the SEC on June 22, 2011 ).

        3.4          Certificate of Designations of Series A Junior Participating Preferred Stock of Leap Wireless International, Inc., filed with the
                     Secretary of State of the State of Delaware on August 31, 2011 (incorporated by reference to Exhibit 3.1 of Leap's Current
                     Report on Form 8- K, filed with the SEC on August 31, 2011).

        3.5          Amended and Restated Bylaws of Leap Wireless International, Inc. (incorporated by reference to Exhibit 3.1 of Leap's Current
                     Report on Form 8- K, filed with the SEC on December 3, 2010).

        4.1          Form of Common Stock Certificate (incorporated by reference to Exhibit 4.1 of Leap's Annual Report on Form 10- K for the
                     year ended December 31, 2009, filed with the SEC on March 1, 2010).




                                                                          124




                                                                            136
                                                                                                                                     CRICKET00427675
             Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 138 of 194
Exhibit Number                                                              Description
     4.2         Tax Benefit Preservation Plan, dated as of August 30, 2011, between Leap Wireless International, Inc. and Mellon Investor
                 Services LLC, which includes the Form of Right Certificate as Exhibit B and the Summary of Rights to Purchase Preferred
                 Shares as Exhibit C (incorporated by reference to Exhibit 4.1 of Leap's Current Report on Form 8- K, filed with the SEC on
                 August 31, 2011).

      4.3        Amended and Restated Registration Rights Agreement, dated as of September 3, 2009, by and among Leap Wireless
                 International, Inc., MHR Capital Partners Master Account LP, MHR Capital Partners (100) LP, MHR Institutional Partners II
                 LP, MHR Institutional Partners IIA LP and MHR Institutional Partners III LP (incorporated by reference to Exhibit 4.1 ofLeap's
                 Current Report on Form 8- K, filed with the SEC on September 4, 2009).

      4.4        Indenture, dated as of June 25, 2008, between Leap Wireless International, Inc. and Wells Fargo Bank, N.A., as trustee
                 (incorporated by reference to Exhibit 4.1 ofLeap's Current Report on Form 8- K, filed with the SEC on June 30, 2008).

     4.4.1       Form of 4.50% Convertible Senior Note of Leap Wireless International, Inc. due 2014 (included in the Indenture filed as Exhibit
                 4.4 hereto, which is incorporated by reference to Exhibit 4.1 of Leap's Current Report on Forn1 8- K, filed with the SEC on June
                 30, 2008).

     4.5         Indenture, dated as of June 5, 2009, by and among Cricket Communications, Inc., the Guarantors (as defined therein) and
                 Wilmington Trust FSB, as trustee (incorporated by reference to Exhibit 4.1 of Leap's Current Report on Form 8- K, filed with
                 the SEC on June 8, 2009).

     4.5.1       Form of 7.75% Senior Secured Note of Cricket Communications, Inc. due 2016 (attached as Exhibit A to the Indenture filed as
                 Exhibit 4.5 hereto, which is incorporated by reference to Exhibit 4.1 of Leap's Current Report on Form 8- K, filed with the SEC
                 on June 8, 2009).

     4.6         Security Agreement, dated as of June 5, 2009, by and among Cricket Communications, Inc., the Grantors (as defined therein)
                 and Wilmington Trust FSB, as collateral trustee (incorporated by reference to Exhibit 4.2 ofLeap's Current Report on Fonn 8-
                 K, filed with the SEC on June 8, 2009).

     4.7         Collateral Trust Agreement, dated as of June 5, 2009, by and among Cricket Communications, Inc., the Guarantors (as defined
                 therein) and Wilmington Trust FSB, as trustee and collateral trustee (incorporated by reference to Exhibit 4.3 of Leap's Current
                 Report on Form 8- K, filed with the SEC on June 8, 2009).

      4.8        Indenture, dated as of November 19, 2010, among Cricket Communications, Inc., the Guarantors (as defined therein) and Wells
                 Fargo Bank, N.A., as trustee (incorporated by reference to Exhibit 4.1 of Leap's Current Report on Form 8- K, filed with the
                 SEC on November 19, 2010).

     4.8.1       Form of 7.75% Senior Note of Cricket Communications, Inc. due 2020 (attached as Exhibit A to the Indenture filed as Exhibit
                 4.8 hereto, which is incorporated by reference to Exhibit 4.1 of Leap's Current Report on Forn1 8- K, filed with the SEC on
                 November 19, 2010).

      4.9        Registration Rights Agreement, dated as of May 23, 2011, among Cricket Communications, Inc., the Guarantors (as defined
                 therein) and Goldman, Sachs & Co., Morgan Stanley & Co. Incorporated and Deutsche Bank Securities Inc., as representatives
                 of the Initial Purchasers (incorporated by reference to Exhibit 4.1 of Leap's Current Report on Forn1 8- K, filed with the SEC on
                 May 23, 2011).

     10.1        Credit Agreement, dated as of October 10, 2012, among Cricket Communications, Inc., Leap Wireless International, Inc. and
                 Deutsche Bank Trust Company Americas, as administrative agent (incorporated by reference to Exhibit 10.1 of Leap's Current
                 Report on Form 8- K, filed with the SEC on October 10, 2012).

    10.1.1       Subsidiaries Guaranty, dated as of October 10, 2012, made by the Subsidiary Guarantors (as defined therein) in favor of
                 Deutsche Bank Trust Company Americas, as administrative agent, on behalf of the lenders and other guaranteed creditors
                 (incorporated by reference to Exhibit 10.2 of Leap's Current Report on Fonn 8- K, filed with the SEC on October 10, 2012).

    10.2t        Private Label PCS Services Agreement between Sprint Spectrum L.P. and Cricket Communications, Inc. dated as of August 2,
                 2010 (incorporated by reference to Exhibit 10.1 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended
                 September 30, 2010, filed with the SEC on November 3, 2010).




                                                                     125




                                                                       137
                                                                                                                               CRICKET00427676
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 139 of 194
Exhibit Number                                                             Description
    10.2.1 t     First Amendment, effective July 21, 2011, to Private Label PCS Services Agreement between Sprint Spectrum L.P. and Cricket
                 Communications, Inc. dated as of August 2, 2010 (incorporated by reference to Exhibit 10.1 of Leap's Quarterly Report on Form
                 10- Q for the quarterly period ended September 30, 2011, filed with the SEC on November 3, 2011).

    10.2.2t      Second Amendment, effective August 30, 2011, to Private Label PCS Services Agreement between Sprint Spectrum L.P. and
                 Cricket Communications, Inc. dated as of August 2, 2010 (incorporated by reference to Exhibit 10.1.2 of Leap's Annual Report
                 on Form 10- K for the year ended December 31, 2011, filed with the SEC on February 22, 2012).

    10.2.3t      Third Amendment, effective April 24, 2012, to Private Label PCS Services Agreement between Sprint Spectrum L.P. and
                 Cricket Communications, Inc. dated as of August 2, 2010 (incorporated by reference to Exhibit 10.1 of Leap's Quarterly Report
                 on Form 10- Q for the quarterly period ended June 30, 2012, filed with the SEC on August 8, 2012).

    10.2.4t      Fourth Amendment, effective May 31, 2012, to Private Label PCS Services Agreement between Sprint Spectrum L.P. and
                 Cricket Communications, Inc. dated as of August 2, 2010 (incorporated by reference to Exhibit 10.2 of Leap's Quarterly Report
                 on Form 10- Q for the quarterly period ended June 30, 2012, filed with the SEC on August 8, 2012).

     10.3        Agreement, dated July 26, 2011, by and among Leap Wireless International, Inc., Pentwater Capital Management LP, Pentwater
                 Growth Fund Ltd., Pentwater Equity Opportunities Master Fund Ltd., Oceana Master Fund Ltd. and LMA SPC for and on behalf
                 of Map 98 Segregated Portfolio (incorporated by reference to Exhibit 10.1 of Leap's Current Report on Form 8- K, filed with the
                 SEC on July 27, 2011).

     10.4#       Form of Indemnification Agreement to be entered into by and between Leap Wireless International, Inc. and its directors and
                 officers (incorporated by reference to Exhibit 10.1 of Leap's Current Report on Form 8- K, filed with the SEC on November 5,
                 2009).

    10.4.1#      Form of Addendum to Indemnification Agreement to be entered into by and between Leap Wireless International, Inc. and its
                 directors and officers (incorporated by reference to Exhibit 10.1 of Leap's Current Report on Form 8- K, filed with the SEC on
                 December 1, 2011).

     10.5#       Amended and Restated Executive Employment Agreement among Leap \Vireless International, Inc., Cricket Communications,
                 Inc., and S. Douglas Hutcheson, dated as of January 10, 2005 (incorporated by reference to Exhibit 10.13 of Leap's Annual
                 Report on Form 10- K for the year ended December 31, 2004, filed with the SEC on May 16, 2005).

    10.5.1#      First Amendment to Amended and Restated Executive Employment Agreement among Leap Wireless International, Inc.,
                 Cricket Communications, Inc., and S. Douglas Hutcheson, effective as of June 17, 2005 (incorporated by reference to Exhibit
                 10.2 of Leap's Current Report on Form 8- K, filed with the SEC on June 23, 2005).

    10.5.2#      Second Amendment to Amended and Restated Executive Employment Agreement among Leap Wireless International, Inc.,
                 Cricket Communications, Inc., and S. Douglas Hutcheson, effective as of February 17, 2006 (incorporated by reference to
                 Exhibit 10.10.2 ofLeap's Annual Report on Form 10- K for the year ended December 31, 2005, filed with the SEC on March 27,
                 2006).

    10.5.3#      Third Amendment to Amended and Restated Executive Employment Agreement among Leap Wireless International, Inc.,
                 Cricket Communications, Inc., and S. Douglas Hutcheson, effective as of December 31, 2008 (incorporated by reference to
                 Exhibit 10.7 .3 of Lea p's Annual Report on Form 10- K for the year ended December 31, 2008, filed with the SEC on February
                 27, 2009).

     10.6#       Form of Executive Vice President and Senior Vice President Amended and Restated Severance Benefits Agreement
                 (incorporated by reference to Exhibit 10.7 of Leap's Annual Report on Form 10- K for the year ended December 31, 2007, filed
                 with the SEC on February 29, 2008).

     10.7#       Employment Offer Letter, dated January 31, 2005, between Cricket Communications, Inc. and Albin F. Moschner (incorporated
                 by reference to Exhibit 10.15 of Leap's Annual Report on Form 10- K for the year ended December 31, 2004, filed with the SEC
                 on May 16, 2005).




                                                                     126




                                                                      138
                                                                                                                              CRICKET00427677
              Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 140 of 194
Exhibit Number                                                             Description
    10.7.1#      Retirement and Employment Transition Agreement, dated January 17, 2011, between Cricket Communications, Inc. and Albin
                 F. Moschner (incorporated by reference to Exhibit 10.1 of Leap's Current Report on Form 8- K, filed with the SEC on January
                 21, 2011).

     10.8#       Employment Offer Letter, dated April 7, 2008, between Cricket Communications, Inc. and Jeffrey E. Nachbor (incorporated by
                 reference to Exhibit 10.3 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended June 30, 2008, filed with the
                 SEC on August 7, 2008).

    10.8.1#      Retention Agreement, dated Febmary 6, 2012, between Cricket Communications, Inc. and Jeffrey E. Nachbor (incorporated by
                 reference to Exhibit 10.2 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended March 31, 2012, filed with
                 the SEC on April 27, 2012).

    10.8.2#      Bonus Agreement, dated March 5, 2012, between Cricket Communications, Inc. and Jeffrey E. Nachbor (incorporated by
                 reference to Exhibit 10.3 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended March 31, 2012, filed with
                 the SEC on April 27, 2012).

   10.8.3*#      Employment Transition Agreement, effective January 1, 2013, between Leap Wireless International, Inc., Cricket
                 Communications, Inc. and Jeffrey E. Nachbor.

     10.9#       Employment Offer Letter, dated June 2, 2008, between Cricket Communications, Inc. and Walter Z. Berger (incorporated by
                 reference to Exhibit 10.4 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended June 30, 2008, filed with the
                 SEC on August 7, 2008).

    10.10#       Employment Agreement, dated January 1, 2011, by and among Leap Wireless International, Inc., Cricket Communications, Inc.
                 and Robert A. Young (incorporated by reference to Exhibit 10.12 of Leap's Annual Report on Form 10- K for the year ended
                 December 31, 2010, filed with the SEC on February 25, 2011).

    10.11#       Employment Offer Letter, dated January 4, 2011, between Cricket Communications, Inc. and Raymond J. Roman (incorporated
                 by reference to Exhibit 10.13 of Leap's Annual Report on Form 10- K for the year ended December 31, 2010, filed with the SEC
                 on February 25, 2011).

   10.11.1#      Separation Agreement, dated July 13, 2012, between Cricket Communications, Inc. and Raymond J. Roman (incorporated by
                 reference to Exhibit 10.1 of Leap's Current Report on Form 8- K, filed with the SEC on July 16, 2012).

    10.12#       Employment Offer Letter, dated Febmary 7, 2012, between Cricket Communications, Inc. and Robert A. Strickland
                 (incorporated by reference to Exhibit 10.1 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended March 31,
                 2012, filed with the SEC on April 27, 2012).

    10.13#       Employment Offer Letter, dated April 13, 2012 between, Cricket Communications, Inc. and Jerry V. Elliott (incorporated by
                 reference to Exhibit 10.4 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended March 31, 2012, filed with
                 the SEC on April 27, 2012).

   10.14*#       Employment Offer Letter, dated November 5, 2012, between Cricket Communications, Inc. and R. Perley McBride.

   10.15*#       Employment Transition Agreement, effective January 1, 2013, between Leap Wireless International, Inc., Cricket
                 Communications, Inc. and Leonard C. Stephens.

    10.16#       Leap Wireless International, Inc. 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan (incorporated by reference
                 to Exhibit 10.1 of Leap's Current Report on Form 8- K, filed with the SEC on January 11, 2005).

   10.16.1#      First Amendment to the Leap Wireless International, Inc. 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan
                 (incorporated by reference to Exhibit 10.11.19 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended March
                 31, 2007, filed with the SEC on May 10, 2007).

   10.16.2#      Second Amendment to the Leap Wireless International, Inc. 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan
                 (incorporated by reference to Exhibit 10.11.20 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended June 30,
                 2007, filed with the SEC on August 9, 2007).




                                                                     127




                                                                      139
                                                                                                                              CRICKET00427678
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 141 of 194
Exhibit Number                                                             Description
    10.16.3#     Third Amendment to the Leap Wireless International, Inc. 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan
                 (incorporated by reference to Appendix A to Leap's Definitive Proxy Statement, filed with the SEC on April 10, 2009).
   10.16.4#      Fourth Amendment to the Leap Wireless International, Inc. 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan
                 (incorporated by reference to Appendix C to Leap's Definitive Proxy Statement, filed with the SEC on April 27, 2012).

   10.16.5#      Fifth Amendment to the Leap Wireless International, Inc. 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan
                 (incorporated by reference to Appendix D to Leap's Definitive Proxy Statement, filed with the SEC on April 27, 2012).

   10.16.6#t     Form of Stock Option Grant Notice and Non- Qualified Stock Option Agreement (Five- Year Vesting) entered into prior to
                 October 26, 2005 (incorporated by reference to Exhibit 10.5 of Leap's Current Report on Form 8- K, filed with the SEC on June
                 23, 2005).

   10.16.7#      Amendment No. 1 to Form of Stock Option Grant Notice and Non- Qualified Stock Option Agreement (Five- Year Vesting)
                 entered into prior to October 26, 2005 (incorporated by reference to Exhibit 10.9.3 ofLeap's Annual Report on Fonn 10- K for
                 the year ended December 31, 2005, filed with the SEC on March 27, 2006).

   10.16.8#t     Form of Stock Option Grant Notice and Non- Qualified Stock Option Agreement (Five- Year Vesting) entered into on or after
                 October 26, 2005 (incorporated by reference to Exhibit 10.9.14 of Leap's Annual Report on Form 10- K for the year ended
                 December 31, 2005, filed with the SEC on March 27, 2006).

   10.16.9#t     Form of Stock Option Grant Notice and Non- Qualified Stock Option Agreement (Four- Year Time Based Vesting)
                 (incorporated by reference to Exhibit 10.11.6 of Leap's Annual Report on Form 10- K for the year ended December 31, 2006,
                 filed with the SEC on March 1, 2007).

   10.16.10#     Form of Stock Option Grant Notice and Non- Qualified Stock Option Agreement (Revised May 2008) (incorporated by
                 reference to Exhibit 10.7 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended June 30, 2008, filed with the
                 SEC on August 7, 2008).

  10.16.ll#t     Stock Option Grant Notice and Non- Qualified Stock Option Agreement, effective as of October 26, 2005, between Leap
                 Wireless International, Inc. and Albin F. Moschner (incorporated by reference to Exhibit 10.9.4 of Leap's Annual Report on
                 Form 10- K for the year ended December 31, 2005, filed with the SEC on March 27, 2006).

   10.16.12#     Stock Option Grant Notice and Non- Qualified Stock Option Agreement, effective as of June 23, 2008, between Leap Wireless
                 International, Inc. and Walter Z. Berger (incorporated by reference to Exhibit 10.5 of Leap's Quarterly Report on Form 10- Q for
                 the quarterly period ended June 30, 2008, filed with the SEC on August 7, 2008).

   10.16.13#     Form of Stock Option Grant Notice and Non- Qualified Stock Option Agreement (Online Agreement) (incorporated by
                 reference to Exhibit 10.12.11 of Leap's Annual Report on Form 10- K for the year ended December 31, 2011, filed with the SEC
                 on February 21, 2012).

  10.16.14#t     Form of Restricted Stock Award Grant Notice and Restricted Stock Award Agreement (Five- Year Vesting) entered into on or
                 after October 26, 2005 (incorporated by reference to Exhibit 10.9.15 of Leap's Annual Report on Form 10- K for the year ended
                 December 31, 2005, filed with the SEC on March 27, 2006).

   10.16.15#     Form of Restricted Stock Award Grant Notice and Restricted Stock Award Agreement (Revised May 2008) (incorporated by
                 reference to Exhibit 10.8 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended June 30, 2008, filed with the
                 SEC on August 7, 2008).

   10.16.16#     Form of Restricted Stock Award Grant Notice and Restricted Stock Award Agreement (Performance- Vesting Shares for
                 Executives) (incorporated by reference to Exhibit 10.2 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended
                 June 30, 2010, filed with the SEC on August 6, 2010).

   10.16.17#     Form of Restricted Stock Award Grant Notice and Restricted Stock Award Agreement (Director- Per- Meeting Fees)
                 (incorporated by reference to Exhibit 10.3 of Leap's Quarterly Report on Form 10- Q for the quarterly period ended June 30,
                 2010, filed with the SEC on August 6, 2010).




                                                                     128




                                                                      140
                                                                                                                              CRICKET00427679
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 142 of 194
Exhibit Number                                                              Description
   10.16.18#     Restricted Stock Award Grant Notice and Restricted Stock Award Agreement, effective as of June 23, 2008, between Leap
                 Wireless International, Inc. and Walter Z. Berger (incorporated by reference to Exhibit 10.6 of Leap's Quarterly Report on Form
                 10- Q for the quarterly period ended June 30, 2008, filed with the SEC on August 7, 2008).

   10.16.19#     Form of Restricted Stock Award Grant Notice and Restricted Stock Award Agreement (Online Agreement) (incorporated by
                 reference to Exhibit 10.12.17 of Leap's Annual Report on Form 10- K for the year ended December 31, 2011, filed with the SEC
                 on February 21, 2012).

   10.16.20#     Form of Non- Employee Director Stock Option Grant Notice and Non- Qualified Stock Option Agreement (incorporated by
                 reference to Exhibit 10.12.4 of Leap's Annual Report on Form 10- K for the year ended December 31, 2004, filed with the SEC
                 on May 16, 2005).

   10.16.21#     Form of Non- Employee Director Restricted Stock Award Grant Notice and Restricted Stock Award Agreement (incorporated
                 by reference to Exhibit 10.12.19 ofLeap's Annual Report on Forn1 10- K for the year ended December 31, 2011, filed with the
                 SEC on February 21, 2012).

   10.16.22#     Form of Muve Music Perfonnance Share Unit Award Grant Notice and Performance Share Unit Award Agreement
                 (incorporated by reference to Exhibit 10.12.20 of Leap's Annual Report on Form 10- K for the year ended December 31, 2011,
                 filed with the SEC on February 21, 2012).

   10.16.23#     Form of Option Surrender Agreement (incorporated by reference to Exhibit 10.1 of Leap's Current Report on Form 8- K, filed
                 with the SEC on October 11, 2012).

  10.16.24*#     Form of Deferred Stock Unit Award Grant Notice and Deferred Stock Unit Award Agreement.

    10.17#       Leap Wireless International, Inc. Executive Incentive Bonus Plan (incorporated by reference to Appendix B to Leap's Definitive
                 Proxy Statement, filed with the SEC on April 6, 2007).

    10.18#       2009 Employment Inducement Equity Incentive Plan of Leap Wireless International, Inc. (incorporated by reference to Exhibit
                 10.15 ofLeap's Annual Report on Form 10- K for the year ended December 31, 2008, filed with the SEC on February 27, 2009).

   10.18.1#      First Amendment to the 2009 Employment Inducement Equity Incentive Plan of Leap Wireless International, Inc. (incorporated
                 by reference to Exhibit 10.13.1 of Leap's Annual Report on Form 10- K for the year ended December 31, 2009, filed with the
                 SEC on March 1, 2010).

   10.18.2#      Second Amendment to the 2009 Employment Inducement Equity Incentive Plan of Leap Wireless International, Inc.
                 (incorporated by reference to Exhibit 10.3 of Leap's Registration Statement on Form S- 8, filed with the SEC on May 14, 2012).

   10.18.3#      Form of Stock Option Grant Notice and Non- Qualified Stock Option Agreement (Four- Year Time Based Vesting) granted
                 under the 2009 Employment Inducement Equity Incentive Plan of Leap Wireless International, Inc. (incorporated by reference to
                 Exhibit 10.15.1 ofLeap's Annual Report on Form 10- K for the year ended December 31, 2008, filed with the SEC on February
                 27, 2009).

   10.18.4#      Form of Restricted Stock Award Grant Notice and Restricted Stock Award Agreement (Four-Year Time Based Vesting) granted
                 under the 2009 Employment Inducement Equity Incentive Plan of Leap Wireless International, Inc. (incorporated by reference to
                 Exhibit 10.15.2 ofLeap's Annual Report on Form 10- K for the year ended December 31, 2008, filed with the SEC on February
                 27, 2009).

   10.18.5*#     Form of Deferred Stock Unit Award Grant Notice and Deferred Stock Unit Award Agreement.

    10.19#       Form of Executive Cash Retention Agreement (incorporated by reference to Exhibit 10.1 of Leap's Quarterly Report on Forn1
                 10- Q for the quarterly period ended June 30, 2010, filed with the SEC on August 6, 2010).


     21*         Subsidiaries of Leap Wireless International, Inc.




                                                                     129




                                                                      141
                                                                                                                             CRICKET00427680
                     Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 143 of 194
    Exhibit Number                                                                  Description
         23*            Consent of Independent Registered Public Accounting Firm.

        31.1 *          Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes- Oxley Act of 2002.

        31.2*           Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes- Oxley Act of 2002.

         32**           Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes- Oxley Act of
                        2002.
       101.INS          XBRL Instance Document

       101.SCH          XBRL Taxonomy Extension Schema Document

       101.CAL          XBRL Taxonomy Extension Calculation Linkbase document

       101.DEF          XBRL Taxonomy Extension Definition Linkbase document

       101.LAB          XBRL Taxonomy Extension Label Linkbase document

       101.PRE          XBRL Taxonomy Extension Presentation Linkbase document

*              Filed herewith.

**             This certification is being furnished solely to accompany this report pursuant to U.S.C. § 1350, and is not being filed for purposes of
               Section 18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of Leap
               \Vireless International, Inc. whether made before or after the date hereof, regardless of any general incorporation language in such filing.

t              Portions of this exhibit (indicated by asterisks) have been omitted pursuant to a request for confidential treatment pursuant to Rule 24b- 2
               under the Securities Exchange Act of 1934.

#              Management contract or compensatory plan or arrangement in which one or more executive officers or directors participates.




                                                                              130




                                                                               142
                                                                                                                                        CRICKET00427681
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 144 of 194

                                                                  SIGNATURES

Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on
its behalf by the undersigned, thereunto duly authorized.

Febmary 22, 2013


                                                          LEAP WIRELESS INTERNATIONAL, INC.

                                                          By:                  /s/ S. DOUGLAS HUTCHESON
                                                                                      S. Douglas Hutcheson
                                                                                    Chief Executive Officer

Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the
registrant in the capacities and on the dates indicated.

                    Signature                                                     Title                                            Date

        /s/ S. DOUGLAS HUTCHESON                      Chief Executive Officer and Director (Principal Executive              February 22, 2013
               S. Douglas Hutcheson                                           Officer)

           /s/ R. PERLEY MCBRIDE                        Executive Vice President and Chief Financial Officer                 February 22, 2013
                R. Perley McBride                                  (Principal Financial Officer)

                /s/ ANNE M. LIU                          Senior Vice President and Chief Accounting Officer                  February 22, 2013
                    AnneM. Liu                                     (Principal Accounting Officer)

           /s/ JOHN D. HARKEY, JR.                                              Director                                     February 22, 2013
                John D. Harkey, Jr.

           /s/ RONALD J. KRAMER                                                 Director                                     February 22, 2013
                Ronald J. Kramer

           /s/ ROBERT V. LAPENTA                                                Director                                     February 22, 2013
                Robert V. LaPenta

             /s/ MARK A. LEA VITT                                               Director                                     February 22, 2013
                  Mark A. Leavitt

        /s/ MARK H. RACHESKY, M.D.                               Chairman of the Board and Director                          February 22, 2013
             Mark H. Rachesky, M.D.

           /s/ RICHARD R. ROSCITT                                               Director                                     February 22, 2013
                Richard R. Roscitt

             /s/ ROBERT E. SWITZ                                                Director                                     February 22, 2013
                  Robert E. Switz

          /s/ MICHAEL B. TARGOFF                                                Director                                     February 22, 2013
               Michael B. Targoff


                                                                         131




                                                                           143
                                                                                                                                  CRICKET00427682
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 145 of 194



                                                                                                                                        EXHIBIT 10.14

                                                                [LEAP LETTERHEAD]

November 5, 2012

Mr. R. Perley McBride
2110 Bishop Pointe
Marietta, GA 30062

Dear Perley:

We are pleased to offer you employment with Cricket Communications, Inc. ("Cricket"). The terms of the offer are as follows:

1. We will recommend that you be appointed as Executive Vice President and Chief Financial Officer of each of Cricket and Leap Wireless
   International, Inc. ("Leap," and together with Cricket, the "Company"). Notwithstanding anything set forth below to the contrary, the tenns of your
   employment with Cricket will be "at will" and your service as an officer will be at the pleasure of each of Leap's and Cricket's Board of Directors
   (the "Board").

2. You will receive a starting bi- weekly salary of $17,307.69 (if annualized, $450,000). The salary will be subject to annual merit- based
   consideration; however, this does not guarantee you will receive an increase annually. As an officer, your future salary adjustments/considerations
   will be at the option and sole discretion ofLeap's Board or Compensation Committee and will generally be based on your perforn1ance, market-
   based compensation data and the Company's ability to provide such increases.

3. With respect to periods of employment on and after January 1, 2013, you will have an opportunity to earn an annual cash bonus targeted at 80% of
   your annual base salary. The actual amount that you receive will be based on numerous factors, including Cricket's and your individual
   performance as determined by Leap's Board or Compensation Committee in its sole discretion.

4.      You will be eligible to receive cash bonuses in the aggregate principal amount of $300,000 (less applicable taxes), payable as follows: (i)
        $100,000 within 30 days of your start date; (ii) $100,000 within 30 days of the first anniversary of your start date; and (iii) $100,000 within
        30 days of the second anniversary of your start date. All payments to be made to you are contingent solely upon your being an active, full-
        time employee of Cricket on the date any payment is to be made. If your employment with Cricket is terminated for any reason at any time
        prior to the date you are to receive a bonus payment, you will not be eligible for and will not receive the payment.

5.Enclosed for your information you will find a comprehensive description of our benefits. In addition to your normal paid time off accrual as set
  forth in Cricket's Executive Benefits Program, you will accrue one additional week of paid time off annually. Therefore, your annual paid time off
  accrual for years one through five will be four weeks per year.

6.         We will facilitate your relocation from Marietta, Georgia to Houston, Texas or San Diego, California. A copy of our relocation
           package/program is enclosed for your review. To the extent that any of the relocation payments that we make result in taxable income to
           you, such payments will be grossed up to cover the applicable income taxes.

7.       Within 30 days of your employment, you will receive a temporary living allowance of $75,000 (this net amount will be grossed- up for
         taxes) for expenses associated with your working in San Diego, California. This allowance will be the total payment to you for temporary
         living costs (i.e., housing, rental car, travel from your home, etc.) for your first year of employment. In November 2013, you will receive a
         second temporary living allowance of $50,000 (again, this net amount will be grossed up for taxes), which will be the total payment to you
         for temporary living costs for your second year of employment.

8.       You will be eligible to participate in the Company's long term equity compensation program with recommended initial grants of (i) options
         to purchase 195,000 shares of Leap common stock and (ii) deferred stock units for 100,000 shares of Leap common stock. The stock
         options will have a four- year vesting schedule, vesting 25% per year. The deferred stock units will also vest over four years, with 25%
         vesting on the second and third anniversaries of the date of grant and 50% vesting on the fourth anniversary of the date of grant; provided,
         however, that for any deferred stock units to vest on the foregoing dates, the closing price of Leap's common stock for the prior 30- day
         period (or for a subsequent 30- day period) must be at or above the closing price of Leap's common stock on the date of grant and any
         unvested




                                                                            144
                                                                                                                                     CRICKET00427683
                    Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 146 of 194

units will expire five years after the date of grant. At vesting, the units may be settled in shares of Leap common stock or cash, at the Company's
election.

The foregoing recommended grants are subject to the approval of Leap's Board and/or Compensation Committee, and we generally expect such
grants to be made effective as of the 14th day of the month following such approval.

9. As an officer, you will be offered severance benefits in accordance with the Company's standard form of Severance Benefits Agreement for
   Executive Vice Presidents. Attached please find a sample copy of our standard form of severance agreement. \Ve will sign a severance agreement
   with you during your first month of employment.

Please note that this offer of employment is contingent upon final approval of Leap's Compensation Committee, the favorable results of a drug and
alcohol test, the results of a background investigation and your signing and agreeing to the terms of Cricket's Invention Disclosure, Confidentiality &
Proprietary Rights Agreement. We will initiate the background investigation immediately.

To complete your pre- employment drng screen, you must visit an approved laboratory facility using your photo identification and instructions
provided in the electronic donor registration document that has been emailed to you. Approved laboratory locations can be found online using the
donor registration information. You must complete your pre- employment drng screen within three (3) business days of your email receipt of the
electronic donor registration. Your prompt attention to this requirement is necessary as your registration will expire if not used within three business
days. If you are unable to comply with this requirement, please contact me immediately.


Please return a signed copy of this offer letter along with the attached Employment and Invention Disclosure, Confidentiality & Proprietary Rights
Agreement. Please note that this offer is valid for five days from the date of this letter. If you have any questions, please do not hesitate to call me at
(858) 882- 6048.

Congratulations and welcome!

Sincerely,

/s/ Robert Irving

Robert Irving
Senior Vice President and General Counsel

I accept the offer of employment made to me by Cricket and agree to the terms set forth above.

Offer accepted:     R. Perley McBride                /s/ R. Perley McBride
Printed Name              Signature




                                                                              145
                                                                                                                                        CRICKET00427684
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 147 of 194



                                                                                                                                     EXHIBIT 10.15

                                                 EMPLOYMENT TRANSITION AGREEMENT

Employment Transition Agreement (this "Agreement") is entered into among Leonard C. Stephens ("Executive"), Leap Wireless International, Inc.
("Leap") and Cricket Communications, Inc. ("Cricket," and together with Leap, the "Company"), effective as of January 1, 2013 (the "'Effective
Date").
WHEREAS, Executive and the Company have finalized plans to transition Executive's employment with the Company;

WHEREAS, the Company desires to retain Executive to provide certain continuing employment and consulting services to the Company and wishes
to provide Executive with certain compensation and benefits in return for Executive's services; and

\VHEREAS, Executive wishes to provide services to the Company in return for certain compensation and benefits.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the parties agree as follows:
l.Term of En1Plovment/Consulting Services.

(a)Employment Period. During the period (i) commencing on the Effective Date and (ii) ending on the earlier of (A) February 28, 2013, (B) such time
as Executive begins full- time employment with another company, (C) five (5) business days after the Executive provides written notice of
termination of this Agreement to the Company for any reason or (D) five (5) business days after the Company provides written notice of termination
of this Agreement to Executive for "'Cause" (as hereinafter defined) (the "'Employment Termination Date" and such period, the "Employment
Period"), Executive will continue to be employed by the Company. The parties acknowledge that the Employment Termination Date will constitute
Executive's "separation from service" with the Company as such term is defined in Treasury Regulation Section l.409A- l(h) and any successor
provision thereto and the scope of the consulting services to be provided pursuant to this Agreement shall be limited to the extent necessary to
establish that such a separation from service has occurred.

(l)Consulting Period. Unless the Employment Period has been terminated prior to February 28, 2013, during the period (i) commencing on March 1,
2013 and (ii) ending on the earlier of (A) June 30, 2014, (B) such time as Executive begins full- time employment with another company, (C) five (5)
business days after the Executive provides written notice of termination of this Agreement to the Company for any reason or (D) five (5) business
days after the Company provides written notice of termination of this Agreement to Executive for "Cause" (as hereinafter defined) (the "'Consulting
Period, and together with the Employment Period, the "'Transition Period"), Executive shall provide consulting services to Cricket as contemplated by
this Agreement.

2.Duties and Services.
(a) Duties During Employment Period. During the Employment Period (subject to the right of the Company's Board of Directors to appoint and
replace the Company's officers at any time), Executive shall serve as the Company's Senior Vice President, Human Resources, reporting directly to
the Chief Executive Officer of Cricket, and he shall devote substantially all of his business time and effort to such duties as may be assigned to him
from time to time by the Chief Executive Officer. Executive shall be deemed to have immediately resigned any positions as an officer of Leap,
Cricket and any of their direct and indirect subsidiaries or affiliates, effective as of the date hereof, without any further action.
(b) Scope of Services During Consulting Period.
(i) During the Consulting Period, Executive shall devote such percentage of his business time and effort to the performance of his services
hereunder as shall be reasonably requested or directed from time to time by the Chief Executive Officer and shall provide such additional
information, advice and assistance concerning matters that are within the scope of Executive's knowledge and expertise.

(ii) In order to avoid any actual or perceived conflict of interest during the Consulting Period, Executive agrees that he will not, directly or
indirectly, own, manage, operate, join, control, or participate in the ownership, management, operation, or control of, or be involved as an officer,
director, employee, consultant, independent contractor,




                                                                           146
                                                                                                                                  CRICKET00427685
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 148 of 194

limited or general partner, member, shareholder, joint venh1rer, advisor, or otherwise (the "Specified Activities") of any profit or nonprofit business
or organization which, to the knowledge of Executive (A) provides goods or services within the field of wireless telecommunications, or (B) holds or
proposes to hold or invest in debt or equity securities of the Company or that offers investment, strategic, proxy or other advisory services to any such
holder or proposed holder or investor in debt or equity securities of the Company; provided, that nothing in this Section 2(b) shall be construed to
prohibit Executive from owning not in excess of 2% of the outstanding equity securities of any publicly- traded entity. In the event that Executive
desires to pursue any of the Specified Activities with respect to any business or organization described in subsections (A) or (B) above, Executive
shall provide advance written notice to the Chief Executive Officer regarding the proposed nature and scope of such services or activities and may
request a waiver from the provisions of this Section 2(b )(ii), which such request will be considered by the Chief Executive Officer in his sole and
absolute discretion. In the event that Executive desires to pursue any of the Specified Activities with respect to any business or organization other
than as described in subsections (A) or (B) above, Executive shall provide advance written notice to the Chief Executive Officer regarding the
proposed nature and scope of such services or activities.
3. Compensation.
(a) Employment Period. During and in connection with the Employment Period, Executive shall be entitled to the following compensation and
benefits:
(i) From the Effective Date through the Employment Termination Date, Cricket shall pay Executive base salary at a monthly rate of Twenty Five
Thousand Eight Hundred Thirty Three Dollars ($25,833) ("'Base Salary"), which amount shall be paid less applicable taxes and withholding and be
paid in accordance with Cricket's standard payroll practices; provided, however, that the aggregate amount of Base Salary paid to Executive shall not
exceed Fifty One Thousand Six Hundred Sixty Six Dollars ($51,666).

(ii) Subject to Executive's prior execution and non- revocation of the First Release (as hereinafter defined), Executive shall receive a lump sum cash
payment in the amount of Six Hundred Thirty Five Thousand Five Hundred Eighty Four Dollars ($635,584), less applicable taxes and withholding
(the "Cash Bonus Payment"), which amount shall be paid to Executive promptly after the effectiveness of the First Release (including the passage of
the applicable revocation period).
(iii) Executive shall be eligible to be considered to receive a cash bonus award in recognition of Cricket's financial and operational performance in
2012 and Executive's individual contributions to Cricket during such period, which amount shall be awarded by the Compensation Committee of
Leap's Board of Directors in its sole and absolute discretion. Such bonus shall be paid at the same time as 2012 annual bonuses are generally paid to
the Company's executives.
(iv) During the Employment Period, Executive shall be eligible to continue to participate in Cricket's employee benefit plans and programs
maintained or established by Cricket (including, but not limited to, group medical, dental, and vision benefits, life and disability insurance benefits,
long term care insurance, and other programs) to the same extent as other executive officers of Cricket, subject to the generally applicable terms and
conditions of the plan or program in question.
(v) The Company shall provide Executive with reasonable levels of secretarial support and assistance.

(b) Consulting Period. During the Consulting Period, Executive shall be entitled to the following compensation and benefits:
(i) Until the Consulting Period is terminated pursuant to Section l(b), Cricket shall pay Executive a monthly consulting fee in the amount of Five
Thousand Dollars ($5,000) ("'Consulting Fees"); provided, however, that the aggregate Consulting Fees paid to Executive during the Consulting
Period pursuant to this Section 3(b)(i) shall not exceed Eighty Thousand Dollars ($80,000).

(ii) Cricket shall reimburse Executive for reasonable out- of- pocket business expenses incurred in connection with the performance of his
consulting services, subject to (A) the requirements and limits set forth in Cricket's travel and other reimbursement policies and (B) Executive
furnishing Cricket with evidence in the form of receipts satisfactory to Cricket substantiating the claimed expenditures.
(b)Vesting and Exercisability of Stock Awards.




                                                                            147
                                                                                                                                    CRICKET00427686
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 149 of 194


(l)During the Transition Period, Executive shall continue to vest in (A) options to purchase up to Twenty- Six Thousand Two Hundred Fifty (26,250)
shares of Leap common stock granted to Executive on November 2, 2011 with an exercise price of $8.09 per share and (B) an aggregate of Thirty-
Eight Thousand Six Hundred Twenty- Five (38,625) restricted shares of Leap common stock (such awards set forth in subsections (A) and (B)
collectively, the "Stock Awards"), all of which were previously granted to him (and not yet vested) pursuant to the Leap Wireless International, Inc.
2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan (the "Stock Plan") in accordance with the individual award agreements relating to
such Stock Awards. Upon either (i) the termination of the Employment Period (without a subsequent Consulting Period hereunder), or (ii) subject to
Section 3( c)(ii), the termination of the Consulting Period, Executive shall immediately cease vesting in any unvested Stock Awards. Notwithstanding
the foregoing, the parties agree that any and all other equity and non- equity incentive or bonus awards previously granted to Executive pursuant to
the Stock Plan and otherwise (including, without limitation, all other options to purchase shares of Leap common stock, performance share units for
shares of Leap common stock and performance- based cash incentive awards) shall be immediately terminated and cancelled on the Effective Date
without any further action by the parties hereto.

(i)In the event of the occurrence of a Change in Control (as such term is defined in the Stock Plan), if the Consulting Period terminates pursuant to
Section l(b) for reasons other than the Company's termination of the Consulting Period for Cause during the period commencing ninety (90) days
prior to such Change of Control and ending twelve months after such Change in Control, then all of Executive's unvested Stock Awards (including,
for the avoidance of doubt, any such Stock Awards as to which vesting otherwise would have been deemed to have ceased pursuant to Section 3(c)(i)
upon termination of the Consulting Period) shall vest and be exercisable on the date of the termination of the Consulting Period ( or, if later,
immediately prior to the date of the occurrence of such Change in Control) in accordance with the terms of the award agreements pursuant to which
they were granted. The term "Cause" shall mean termination of the Employment Period or the Consulting Period by the Company (A) upon
Executive's commission of an act of fraud or dishonesty having a material adverse effect on the Company, (B) upon Executive's willful engagement
in illegal conduct or gross misconduct having a material adverse effect on the Company, (C) upon Executive's being convicted of, or pleading nolo
contendere to, the commission of a felony or (D) as a result of Executive's material breach of any of his obligations under this Agreement. The
provisions of this Section 3(c )(ii) shall be deemed to amend the applicable provisions of Executive's Stock Awards.

(c)Other Benefits.
(i)Cricket shall pay or reimburse Executive for the costs of an outplacement services finn selected by Executive, provided that the aggregate amount
of such costs shall not exceed Twenty Five Thousand Dollars ($25,000) in the aggregate. To the extent the provision of the benefit set forth herein
results in taxable income to Executive, the Company will gross- up the value of such benefits to cover applicable income taxes due by Executive.
(ii)The Company will facilitate Executive's relocation from San Diego, California to Shreveport, Louisiana pursuant to the Company's standard
relocation program for its senior executives. To the extent the provision of the benefit set forth herein results in taxable income to Executive, the
Company will gross- up the value of such benefits to cover applicable income taxes due by Executive.
4. Termination of Employment or Consultancy.

(a)Termination of Employment.

(iii)Upon tennination of the Employment Period pursuant to Section l(a), Executive shall be entitled to the following:
(l)Cricket shall issue Executive his final paycheck, reflecting his fully earned but unpaid base salary, when due, through the Employment
Termination Date, plus all accrued but unused vacation and other amounts or benefits to which Executive is entitled under any compensation or
benefit plan of Cricket at the time of termination in accordance with the terms of such plans.
(2)To the extent that Executive elects continuation health care coverage for Executive and his eligible dependents under Section 4980B(f) of the
Internal Revenue Code of 1986, as amended from time to time (the "Code") and Sections 601- 608 of the Employee Retirement Income Security Act
of 1974, as amended ("COBRA Coverage"), Executive shall not be required to pay premiums for such COBRA Coverage for such period of time
beginning on the Employment Termination Date and ending on June 30, 2014; provided, however, that the payment of such premiums by Cricket
shall cease at such time as Executive is eligible for comparable coverage with a subsequent employer.
(iv)In the event that the Employment Period terminates prior to February 28, 2013 (such that the Consulting Period does not commence immediately
thereafter), subject to Executive's execution and non- revocation of the Second Release (as hereinafter defined), Executive shall be entitled to a lump
sum cash payment equal to (A) Seven Hundred




                                                                           148
                                                                                                                                   CRICKET00427687
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 150 of 194

Sixty Seven Thousand Two Hundred Fifty Dollars ($767,250) less (B) the sum of (I) any Base Salary previously paid to Executive and (II) the Cash
Bonus Payment (to the extent previously paid to Executive), with such lump sum payable to Executive promptly following the date on which the
Second Release becomes effective (including the passage of the applicable revocation period). In the event that the Employment Period terminates on
February 28, 2013 and the Consulting Period commences immediately thereafter, Executive shall not be entitled to the foregoing payment and shall
only be entitled to the payments and benefits set forth in Section 3(b) above.
(b) Termination of Consulting Period. In the event that the Consulting Period commences on March 1, 2013 and is thereafter tenninated for any
reason before June 30, 2014, subject to Executive's execution and non- revocation of the Second Release, Executive shall be entitled to a lump sum
cash payment equal to (I) Eighty Thousand Dollars ($80,000) less (II) the aggregate amount of any Consulting Fees previously paid to Executive,
payable to Executive promptly following the date on which the Second Release becomes effective (including the passage of the applicable revocation
period).
(c) Return of the Company's Property. Upon termination of the Employment Period or Consulting Period, Executive shall, at the request of the
Company, promptly surrender to the Company or may (with the Company's consent) destroy all lists, books and records of, or in connection with, the
Company's business, and all other property belonging to the Company, it being distinctly understood that all such lists, books and records, and other
documents, are the property of the Company, other than any such property that the Company determines is necessary for Executive's provision of
consulting services pursuant to this Agreement. At the request of the Company, Executive shall deliver to the Company a signed statement certifying
material compliance with this Section 4(c) prior to the receipt of any post- termination benefits described in this Agreement.

5.   Releases.

(a) As a condition to Executive's receipt of the benefits pursuant to this Agreement, not later than forty- five (45) days of the Effective Date,
Executive agrees to execute and not revoke a general release of all claims in favor of the Company (the "First Release") in substantially the form
attached hereto as Exhibit A. In the event that Executive fails to execute and deliver to the Company, or revokes, the First Release within forty five
(45) days of the Effective Date, this Agreement shall terminate and Executive shall not be entitled to any further compensation or benefits hereunder.

(b) As a condition to Executive's receipt of any lump sum payment pursuant to Section 4(a)(ii) or Section 4(b), not later than thirty (30) days after
the date of the termination of the Consulting Period, Executive agrees to execute and not revoke a general release of all claims in favor of the
Company (the "Second Release") in substantially the form attached hereto as Exhibit B. In the event that Executive fails to execute and deliver to the
Company, or revokes, the Second Release within thirty (30) days after the date of such termination, Executive shall not be entitled to any payment
pursuant to Section 4(a)(ii) or Section 4(b).

6. Confidentiality and Proprietary Rights. In consideration of the provisions of Sections 3 and 4 of this Agreement, and in order to protect the
goodwill of the Companies, Executive hereby agrees to the following covenants:
(a) Confidentialitv. For the period of three (3) years commencing on the termination of the Transition Period, Executive shall not, directly or
indirectly, disclose or make available to any person, firm, corporation, association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below). Executive agrees that, upon termination of Executive's employment with Cricket, all Confidential
Information in Executive's possession that is in writing or other tangible form (together with all copies or duplicates thereof, including computer files)
shall be returned to Cricket and shall not be retained by Executive or furnished to any third party, in any form except as provided herein or as required
for Executive's provision of consulting services hereunder; provided, however, that Executive shall not be obligated to treat as confidential, or return
to Cricket copies of any Confidential Information that (i) was publicly known at the time of disclosure to Executive, (ii) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or any other duty owed to the Company or any of their respective
affiliates by any person or entity, or (iii) is lawfully disclosed to Executive by a third party. As used in this Agreement, the term "Confidential
Information" means: information disclosed to Executive or known by Executive as a consequence of or through Executive's relationship with Cricket,
about the customers, employees, business methods, technical operations, public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the Company and their respective affiliates.
(b) Non- Solicitation. For the period of three (3) years commencing on the termination of the Transition Period, Executive shall not, either on
Executive's own account or jointly with or as a manager, agent, officer, employee,




                                                                             149
                                                                                                                                     CRICKET00427688
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 151 of 194

consultant, partner, joint venture, owner or shareholder or otherwise on behalf of any other person, firm or corporation, directly or indirectly solicit or
attempt to solicit away from the Company or any of their respective affiliates, any of their officers or employees or offer employment to any person
who, on or during the six (6) months immediately preceding the date of such solicitation or offer, is or was an officer or employee of the Company or
any of their respective affiliates; provided, however, that a general advertisement to which an employee of the Company or any of their respective
affiliates, responds shall in no event be deemed to result in a breach of this Section 6(b ).
(c) Effect of Breach. In the event that Executive breaches any of the provisions of this Section 6, or threatens to do so, in addition to and without
limiting or waiving any other remedies available to the Company in law or in equity, the Company shall be entitled to immediate injunctive relief in
any court having the capacity to grant such relief, to restrain such breach or threatened breach and to enforce this Section 6. Executive acknowledges
that it is impossible to measure in money the damages that the Company will sustain in the event that Executive breaches or threatens to breach this
Section 6 and, in the event that the Company institutes any action or proceeding to enforce this Section 6 seeking injunctive relief, Executive hereby
waives and agrees not to assert or use as a defense a claim or defense that the Company has an adequate remedy at law. Also, in addition to any other
remedies available to the Company in law or in equity, in the event that Executive breaches the provisions of this Section 6 in any material respect,
Executive shall forfeit Executive's right to further benefits under this Agreement and Executive shall be obligated to repay to Cricket the benefits that
Executive has received hereunder (including, without limitation, the value of any Stock Awards in which he has vested hereunder). If a court or
arbitrator shall hold that the duration, scope or area restriction or other provision of this Section 6 is unreasonable under the circumstances now or
then existing, the parties hereto agree that the maximum duration, scope or area restriction reasonable under the circumstances shall be substituted for
the stated duration, scope or area restriction.
7. Mutual Nondisparagement. Executive and the Company agree that neither shall make disparaging, demeaning or negative remarks about the
other to any third party. Nothing in this provision shall be construed as preventing any party from testifying truthfully under oath in a deposition or
other legal proceeding. For purposes of this Section 7, internal communications to and among current management employees of the Company are
not considered communications to third parties. Any inquiries regarding Executive from prospective employers shall be forwarded to the Chief
Executive Officer, who shall provide a reference regarding Executive's employment with Cricket.
8. Cooperation with the Company. Executive agrees to cooperate fully with the Company and its counsel with respect to any reasonable request
from the Company for assistance with respect to any matter (including litigation, investigation, government proceedings and general claims) which
relates to matters with which Executive was involved during the term of employment or service with the Company, subject to reimbursement of
reasonable out- of- pocket travel costs and expenses. Such cooperation may include appearing from time to time at the offices of the Company or the
Company's counsel, or telephonically, for conferences and interviews and providing testimony in depositions, court proceedings and administrative
hearings as necessary for the Company to defend claims, and in general providing the Company and its counsel with the full benefit of Executive's
knowledge with respect to any such matter. Executive agrees to render such cooperation in a timely fashion and at such times as may be mutually
agreeable to the parties concerned.

9. Agreement to Arbitrate. Except as set forth in Section 6(c), any dispute, claim or controversy based on, arising out of or relating to Executive's
employment or this Agreement shall be settled by final and binding arbitration in San Diego, California, before a single neutral arbitrator in
accordance with the National Rules for the Resolution of Employment Disputes (the "Rules") of the American Arbitration Association ("AAA"), and
judgment on the award rendered by the arbitrator may be entered in any court having jurisdiction. Arbitration may be compelled pursuant to the
California Arbitration Act (Code of Civil Procedure§§ 1280 et seq.). If the parties are unable to agree upon an arbitrator, one shall be appointed by
the AAA in accordance with its Rules. Each party shall pay the fees of its own attorneys, the expenses of its witnesses and all other expenses
connected with presenting its case; provided that Cricket shall pay to Executive all reasonable arbitration expenses and legal fees incurred by
Executive if Executive prevails in enforcing or obtaining his rights or benefits provided by this Agreement. Such payments shall be made within five
 (5) days after Executive's request for payment accompanied with evidence of fees and expenses incurred as Cricket may reasonably request. Other
costs of the arbitration, including the cost of any record or transcripts of the arbitration, AAA's administrative fees, the fee of the arbitrator, and all
other fees and costs, shall be borne by the Company. Except as set forth in Section 6(c), this Section 9 is intended to be the exclusive method for
resolving any and all claims by the parties against each other for payment of damages under this Agreement or relating to Executive's employment;
provided, however, that neither this Agreement nor the submission to arbitration shall limit the parties' right to seek provisional relief, including
without limitation injunctive relief, in any court of competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8 or any similar
 statute of an applicable jurisdiction. Seeking any such relief shall not be deemed to be a waiver of such party's right to compel arbitration. Both
Executive and the Company expressly waive their right to a jury trial.




                                                                             150
                                                                                                                                      CRICKET00427689
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 152 of 194


10. General Provisions.
(a) Successors and Assigns. The rights of the Company under this Agreement will inure to its successors and assigns. Executive shall not be entitled
to assign any of Executive's rights or obligations under this Agreement. This Agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators, successors, heirs, distributees, devisees and legatees and, in the event of
Executive's death during the Consulting Period, the payments and benefits contemplated by Sections 3 and 4 shall be paid to or made available to
Executive's estate or designated beneficiary.
(b) Severability. In the event any provision of this Agreement is found to be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow enforceability of the provision as so limited, it being intended that the parties
shall receive the benefit contemplated herein to the fullest extent permitted by law. If a deemed modification is not satisfactory in the judgment of
such arbitrator or court, the unenforceable provision shall be deemed deleted, and the validity and enforceability of the remaining provisions shall not
be affected thereby.
(c) Interpretation; Construction. The headings set forth in this Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the Company, but Executive has participated in the negotiation of its
terms. Furthennore, Executive acknowledges that Executive has had an opporhmity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the nomial rule of construction to the effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement. Either party's failure to enforce any provision of this Agreement shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter from enforcing each and every other provision of this Agreement.
(d) Governing Law and Venue. This Agreement will be governed by and construed in accordance with the laws of the United States and the State of
California applicable to contracts made and to be performed wholly within such State, and without regard to the conflicts of laws principles thereof.
Except as set forth in Section 9, any suit brought hereon shall be brought in the state or federal courts sitting in San Diego, California, the parties
hereby waiving any claim or defense that such forum is not convenient or proper. Each party hereby agrees that any such court shall have in
personam jurisdiction over it and consents to service of process in any manner authorized by California law.
(e) Notices. For the purpose of this Agreement, notices and all other communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States certified or registered mail, return receipt requested, postage prepaid,
addressed to the last known mailing address of the respective party, provided that all notices to Cricket shall be directed to the attention of the Board
of Directors of Cricket with a copy to the Secretary of Cricket, and all notices to Leap shall be directed to the attention of the Board of Directors of
Leap with a copy to the Secretary of Leap, or to such other address as any party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.
(f)    Survival. Sections 4 ("Termination       of Employment or Consultancy"),           6 ("Confidentiality   and Proprietary Rights"), 7 ("Mutual
Nondisparagement"), 8 ("Cooperation with the Company"), 9 ("Agreement to Arbitrate") and 10 ("General Provisions") of this Agreement shall
survive termination of this Agreement.
(g) Entire Agreement. This Agreement constitutes the entire agreement between the parties in respect of the termination of Executive's employment
with the Company and the other subject matter contained herein and supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral, between the Company and Executive with respect thereto. By entering into this Agreement, the parties agree
that that certain Amended and Restated Severance Benefits Agreement by and among Executive, Leap and Cricket dated March 1, 2008 shall be
terminated in its entirety in connection herewith. This Agreement may be amended or modified only with the written consent of Executive and an
authorized representative of the Company. No oral waiver, amendment or modification will be effective under any circumstances whatsoever.
(h) Code Section 409A.
(i) Notwithstanding anything contained in this Agreement to the contrary, to the maximum extent permitted by applicable law, amounts payable to
Executive pursuant to this Agreement shall be made in reliance upon Treas. Reg. Section l.409A- l(b)(9) ("Separation Pay Plans") or Treas. Reg.
Section l.409A- l(b)(4) ("Short- Term Deferrals").




                                                                             151
                                                                                                                                      CRICKET00427690
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 153 of 194

However, to the extent any such payments are treated as non- qualified deferred compensation subject to Section 409A of the Code, then if Executive
is deemed at the time of his Separation from Service to be a "specified employee" for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the
extent delayed commencement of any portion of the benefits to which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of Executive's termination benefits shall not be provided to
Executive prior to the earlier of (A) the expiration of the six- month period measured from the date of Executive's Separation from Service or (B) the
date of Executive's death. Upon the earlier of such dates, all payments deferred pursuant to this Section lO(h)(i) shall be paid in a lump sum to
Executive. The determination of whether Executive is a "specified employee" for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his Separation from Service shall made by the Company in accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section l.409A- l(i) and any successor provision thereto).
(ii) Notwithstanding anything to the contrary in this Agreement, in- kind benefits and reimbursements provided under this Agreement during any
tax year of Executive shall not affect in- kind benefits or reimbursements to be provided in any other tax year of Executive and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be made to Executive as soon as administratively practicable
following such submission, but in no event later than the last day of Executive's taxable year following the taxable year in which the expense was
incurred. In no event shall Executive be entitled to any reimbursement payments after the last day of Executive's taxable year following the taxable
year in which the expense was incurred. This Section shall only apply to in- kind benefits and reimbursements that would result in taxable
compensation income to Executive.
(iii) This Agreement is intended to be written, administered, interpreted and construed in a manner such that no payment or benefits provided under
the Agreement become subject to (A) the gross income inclusion set forth within Code Section 409A(a)(l)(A) or (B) the interest and additional tax
set forth within Code Section 409A(a)(l)(B) (together, referred to herein as the "Section 409A Penalties"), including, where appropriate, the
construction of defined terms to have meanings that would not cause the imposition of Section 409A Penalties. For purposes of Section 409A of the
Code (including, without limitation, for purposes of Treasury Regulation Section l.409A- 2(b)(2)(iii)), each payment that Executive may be eligible
to receive under this Agreement shall be treated as a separate and distinct payment.
(iv) If the Company and Executive determine that any compensation or benefits payable under this Agreement may be or become subject to Code
Section 409A and related Department of Treasury guidance, the Company and Executive agree to amend this Agreement or adopt other policies or
procedures (including amendments, policies and procedures with retroactive effect), or take such other actions as the Company and Executive deem
necessary or appropriate to (A) exempt the compensation and benefits payable under this Agreement from Code Section 409A and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to this Agreement, or (B) comply with the requirements of Code
Section 409A and related Department of Treasury guidance.
(i) Counterparts. This Agreement may be executed in multiple counterparts, each of which shall be deemed an original but all of which together
shall constitute one and the same instrument.
U) Taxes. All compensation payable to Executive hereunder shall be subject to applicable tax withholding.
(k) Right to Advice of Counsel. EXECUTIVE acknowledges that HE HAS the right, and IS encouraged, to consult with HIS lawyer; by HIS
signature below, EXECUTIVE acknowledges that HE understands this right and has either consulted with a lawyer or determined not to do so.

                                                    [Remainder of Page Intentionally Left Blank]




                                                                          12




                                                                           152
                                                                                                                                  CRICKET00427691
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 154 of 194

                    SIGNATURE PAGE TO RETIREMENT AND EMPLOYMENT TRANSITION AGREEMENT
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY
PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN
BELOW.

Cricket Communications, Inc.


Dated: January 16, 2013         By: /s/ Robert J. Irving, Jr.
Name: Robert J. Irving, Jr.
Title: Senior Vice President, General Counsel and
Chief Administrative Officer

LEAP WIRELESS INTERNATIONAL, Inc.


Dated: January 16, 2013         By: /s/ Robert J. Irving, Jr.
Name: Robert J. Irving, Jr.
Title: Senior Vice President, General Counsel and
Chief Administrative Officer




Executive


Dated: January 11, 2013           /s/ Leonard C. Stephens
Leonard C. Stephens

Address: ___________                     _




                                                                153
                                                                                      CRICKET00427692
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 155 of 194

                                                                     EXHIBIT A

                                                                  FIRST RELEASE

l .General Release of Claims. In consideration of the benefits under the Employment Transition Agreement (the "Agreement"), effective as of January
1, 2013, by and among Leap Wireless International, Inc. ("Leap"), Cricket Communications, Inc. ("Cricket") (collectively, the "Companies") and
Leonard C. Stephens ("Executive"), Executive does hereby for himself or herself and his or her spouse, beneficiaries, heirs, successors and assigns,
release, acquit and forever discharge the Companies and their respective stockholders, officers, directors, managers, employees, representatives,
related entities, successors and assigns, and all persons acting by, through or in concert with them (the "Releasees") of and from any and all claims,
actions, charges, complaints, causes of action, rights, demands, debts, damages, or accountings of whatever nature, except for criminal activity,
known or unknown, which Executive may have against the Releasees based on any actions or events which occurred prior to the date of this General
Release, including, but not limited to, those related to, or arising from, Executive's employment with the Companies, or his resignation therefrom, any
claims under Title VII of the Civil Rights Act of 1964, the Federal Age Discrimination and Employment Act and the California Fair Employment and
Housing Act, but excluding claims under the Agreement (collectively, "Claims"). This General Release shall not, however, constitute a waiver of any
of Executive's rights (a) to receive benefits to which he is entitled pursuant to Sections 3 or 4 of the Agreement, (b) to indemnification under the
Company's certificate of incorporation or bylaws, under general corporate law or as an insured under any directors and officers liability insurance
policy of the Company or (c) to pursue claims for or under any unemployment compensation, state disability insurance benefits pursuant to the terms
of applicable state law or worker's compensation insurance policy or fund of the Company.
2.Release of Unknown Claims. In addition, Executive expressly waives all rights under Section 1542 of the Civil Code of the State of California,
which reads as follows:

A General Release does not extend to claims which a creditor does not know or suspect to exist in HIS OR HER favor at the time of executing the
Release, which if known by him OR HER must have materially affected his OR HER settlement with the debtor.
3.Older \Yorker's Benefit Protection Act. Executive agrees and expressly acknowledges that this General Release includes a waiver and release of all
claims which Executive has or may have under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. ("ADEA'').
The following terms and conditions apply to and are part of the waiver and release of the ADEA claims under this General Release:

(a)That the Agreement and this General Release are written in a manner calculated to be understood by Executive.

(b )The waiver and release of claims under the ADEA contained in this General Release do not cover rights or claims that may arise after the date on
which Executive signs this General Release.

(c)The Agreement provides for consideration in addition to anything of value to which Executive is already entitled.

(d)Executive is advised to consult an attorney before signing this General Release.

(e )Executive is afforded twenty- one (21) days after Executive is provided with this General Release to decide whether or not to sign this General
Release. If Executive executes this General Release prior to the expiration of such period, Executive does so voluntarily and after having had the
opportunity to consult with an attorney

(f)Executive will have the right to revoke this General Release within seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety, and Executive will not receive the benefits described in the Agreement.

(g)If Executive wishes to revoke the General Release, Executive shall deliver written notice stating his or her intent to revoke this General Release to
Cricket's Chief Executive Officer or Senior Vice President and General Counsel on or before the seventh (7 th ) day after the date hereof.
4. No Assignment of Claims. Executive represents and warrants to the Releasees that there has been no assignment or other transfer of any interest
in any Claim which Executive may have against the Releasees, or any of them, and Executive agrees to indemnify and hold the Releasees harmless
from any liability, claims, demands, damages, costs,




                                                                            154
                                                                                                                                    CRICKET00427693
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 156 of 194

expenses and attorneys' fees incurred as a result of any person asserting any such assignment or transfer of any rights or Claims under any such
assignment or transfer from such party.
5. No Suits or Actions. Executive agrees that if he hereafter commences, joins in, or in any manner seeks relief through any suit arising out of,
based upon, or relating to any of the Claims released hereunder, or in any manner asserts against the Releasees any of the Claims released hereunder,
then he will pay to the Releasees against whom such suit or Claim is asserted, in addition to any other damages caused thereby, all attorneys' fees
incurred by such Releasees in defending or otherwise responding to said suit or Claim.
6. No Admission. Executive further understands and agrees that neither the payment of money nor the execution of this Release shall constitute or
be construed as an admission of any liability whatsoever by the Releasees.

EXECUTIVE




Leonard C. Stephens

Date: _______________                        _




                                                                          155
                                                                                                                                 CRICKET00427694
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 157 of 194

                                                                      EXHIBIT B

                                                                 SECOND RELEASE

l .General Release of Claims. In consideration of the benefits under Section 4(a)(ii) or Section 4(b) of the Employment Transition Agreement (the
"'Agreement"), effective as of January 1, 2013, by and among Leap Wireless International, Inc. ("Leap"), Cricket Communications, Inc. ("Cricket")
(collectively, the "Companies") and Leonard C. Stephens ("Executive"), Executive does hereby for himself or herself and his or her spouse,
beneficiaries, heirs, successors and assigns, release, acquit and forever discharge the Companies and their respective stockholders, officers, directors,
managers, employees, representatives, related entities, successors and assigns, and all persons acting by, through or in concert with them (the
"'Releasees") of and from any and all claims, actions, charges, complaints, causes of action, rights, demands, debts, damages, or accountings of
whatever nature, except for criminal activity, known or unknown, which Executive may have against the Releasees based on any actions or events
which occurred prior to the date of this General Release, including, but not limited to, those related to, or arising from, Executive's employment with
the Companies, or his resignation therefrom, any claims under Title VII of the Civil Rights Act of 1964, the Federal Age Discrimination and
Employment Act and the California Fair Employment and Housing Act, but excluding claims under the Agreement (collectively, "Claims"). This
General Release shall not, however, constitute a waiver of any of Executive's rights (a) to receive benefits to which he is entitled pursuant to Section
4 of the Agreement, (b) to indemnification under the Company's certificate of incorporation or bylaws, under general corporate law or as an insured
under any directors and officers liability insurance policy of the Company or (c) to pursue claims for or under any unemployment compensation, state
disability insurance benefits pursuant to the terms of applicable state law or worker's compensation insurance policy or fund of the Company.
2.Release of Unknown Claims. In addition, Executive expressly waives all rights under Section 1542 of the Civil Code of the State of California,
which reads as follows:

A General Release does not extend to claims which a creditor does not know or suspect to exist in HIS OR HER favor at the time of executing the
Release, which if known by him OR HER must have materially affected his OR HER settlement with the debtor.
3.Older \Yorker's Benefit Protection Act. Executive agrees and expressly acknowledges that this General Release includes a waiver and release of all
claims which Executive has or may have under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. ("ADEA'').
The following terms and conditions apply to and are part of the waiver and release of the ADEA claims under this General Release:

(a)That the Agreement and this General Release are written in a manner calculated to be understood by Executive.

(b )The waiver and release of claims under the ADEA contained in this General Release do not cover rights or claims that may arise after the date on
which Executive signs this General Release.

(c)The Agreement provides for consideration in addition to anything of value to which Executive is already entitled.

(d)Executive is advised to consult an attorney before signing this General Release.

(e )Executive is afforded twenty- one (21) days after Executive is provided with this General Release to decide whether or not to sign this General
Release. If Executive executes this General Release prior to the expiration of such period, Executive does so voluntarily and after having had the
opportunity to consult with an attorney

(f)Executive will have the right to revoke this General Release within seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety, and Executive will not receive the benefits described in Section 4(a)(ii)
or Section 4(b) of the Agreement.

(g)If Executive wishes to revoke the General Release, Executive shall deliver written notice stating his or her intent to revoke this General Release to
Cricket's Chief Executive Officer or Senior Vice President and General Counsel on or before the seventh (7th ) day after the date hereof.
4. No Assignment of Claims. Executive represents and warrants to the Releasees that there has been no assignment or other transfer of any interest
in any Claim which Executive may have against the Releasees, or any of them, and




                                                                            156
                                                                                                                                     CRICKET00427695
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 158 of 194

Executive agrees to indemnify and hold the Releasees harmless from any liability, claims, demands, damages, costs, expenses and attorneys' fees
incurred as a result of any person asserting any such assignment or transfer of any rights or Claims under any such assignment or transfer from such
party.
5. No Suits or Actions. Executive agrees that if he hereafter commences, joins in, or in any manner seeks relief through any suit arising out of,
based upon, or relating to any of the Claims released hereunder, or in any manner asserts against the Releasees any of the Claims released hereunder,
then he will pay to the Releasees against whom such suit or Claim is asserted, in addition to any other damages caused thereby, all attorneys' fees
incurred by such Releasees in defending or otherwise responding to said suit or Claim.
6. No Admission. Executive further understands and agrees that neither the payment of money nor the execution of this Release shall constitute or
be construed as an admission of any liability whatsoever by the Releasees.

EXECUTIVE




Leonard C. Stephens

Date: _______________                        _




                                                                          157
                                                                                                                                 CRICKET00427696
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 159 of 194



                                                                                          EXHIBIT21

                                            SUBSIDIARIES

                                                           Jurisdiction of   Other Names Under Which
Subsidiary Name                                            Incorporation         Entity Does Business
Cricket Communications, Inc.                                 Delaware        Cricket Wireless, Inc.
Cricket License Company, LLC                                 Delaware
STX Wireless, LLC                                            Delaware
Cricket Music Holdco, LLC                                    Delaware
Cricket Inc.                                                 Delaware
STX Wireless Operations, LLC                                 Delaware
Muve USA, LLC                                                Delaware
STX Wireless License, LLC                                    Delaware
Muve International, Inc.                                     Delaware
Muve International Holdings, Inc.                            Delaware




                                                  158
                                                                                     CRICKET00427697
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 160 of 194



                                                                                                                                       EXHIBIT 10.8.3

                                                    EMPLOYMENT TRANSITION AGREEMENT
This Employment Transition Agreement (this "Agreement") is entered into among Jeffrey E. Nachbor ("Executive"), Leap Wireless International,
Inc. ("Leap") and Cricket Communications, Inc. ("Cricket," and together with Leap, the "Company"), effective as of January 1, 2013 (the "Effective
Date").
WHEREAS, Executive's employment with the Company will be terminating;
WHEREAS, the Company desires to retain Executive to provide certain continuing employment and consulting services to the Company and wishes
to provide Executive with certain compensation and benefits in return for Executive's services; and
WHEREAS, Executive wishes to provide services to the Company in return for certain compensation and benefits.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the parties agree as follows:
1. Term of Employment/Consulting Services.
(a) Employment Period. During the period (i) commencing on the Effective Date and (ii) ending on January 14, 2013 (the "Employment
Termination Date" and such period, the "Employment Period"), Executive will continue to be employed by the Company. The parties acknowledge
that the Employment Termination Date will constitute Executive's "separation from service" with the Company as such tern1 is defined in Treasury
Regulation Section l.409A- l(h) and any successor provision thereto and the scope of the consulting services to be provided pursuant to this
Agreement shall be limited to the extent necessary to establish that such a separation from service has occurred.
(b) Consulting Period. During the period (i) commencing on January 15, 2013 and (ii) ending on the earlier of (A) January 15, 2014, (B) such time
as Executive begins full- time employment with another company, (C) five (5) business days after the Executive provides written notice of
termination of this Agreement to the Company for any reason or (D) five (5) business days after the Company provides written notice of tern1ination
of this Agreement to Executive for "Cause" (as hereinafter defined) (the "Consulting Period, and together with the Employment Period, the
"Transition Period"), Executive shall provide consulting services to Cricket as contemplated by this Agreement.
2. Duties and Services.
(a) Duties During Employment Period. During the Employment Period, Executive shall serve as the Company's Senior Vice President, Finance,
reporting directly to the Chief Executive Officer of Cricket, and he shall devote substantially all of his business time and effort to such duties as may
be assigned to him from time to time by the Chief Executive Officer.
(b) Scope of Services During Consulting Period.
(i) During the Consulting Period, Executive shall devote such percentage of his business time and effort to the performance of his services
hereunder as shall be reasonably requested or directed from time to time by the Chief Executive Officer and shall provide such additional
information, advice and assistance concerning matters that are within the scope of Executive's knowledge and expertise.
(ii) In order to avoid any actual or perceived conflict of interest during the Consulting Period, Executive agrees that he will not, directly or
indirectly, own, manage, operate, join, control, or participate in the ownership, management, operation, or control of, or be involved as an officer,
director, employee, consultant, independent contractor, limited or general partner, member, shareholder, joint venturer, advisor, or otherwise (the
"Specified Activities") of any profit or nonprofit business or organization which, to the knowledge of Executive (A) provides goods or services
within the field of wireless telecommunications, or (B) holds or proposes to hold or invest in debt or equity securities of the Company or that offers
investment, strategic, proxy or other advisory services to any such holder or proposed holder or investor in debt or equity securities of the Company;
provided, that nothing in this Section 2(b) shall be construed to prohibit Executive from owning not in excess of 2% of the outstanding equity
securities of any publicly- traded entity. In the event that Executive desires to pursue any of the Specified Activities with respect to any business or
organization described in subsections (A) or (B) above, Executive shall provide advance written notice to the Chief Executive Officer regarding the
proposed nature and scope of such services or activities and may request a waiver from the provisions of this Section 2(b)(ii), which such request will
be considered by the Chief Executive Officer in his sole and absolute discretion. In the event that Executive desires to pursue any of the Specified
Activities with




                                                                            159
                                                                                                                                     CRICKET00427698
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 161 of 194

respect to any business or organization other than as described in subsections (A) or (B) above, Executive shall provide advance written notice to the
Chief Executive Officer regarding the proposed nah1re and scope of such services or activities.
3. Compensation.
(a) Employment Period. During and in connection with the Employment Period, Executive shall be entitled to the following compensation and
benefits:
(i) Base Salary and Related Payment. From the Effective Date through January 14, 2013, Cricket shall pay to Executive his base salary at the rate in
effect on the Effective Date, which amount shall be paid less applicable taxes and withholding and be paid in accordance with Cricket's standard
payroll practices. In addition, Cricket shall pay to Executive an additional cash amount equal to the base salary payable to Executive for 60 days of
service at the rate in effect on the Effective Date, which amount shall be paid less applicable taxes and withholding and be paid in accordance with
Cricket's standard payroll practices.
(ii) Bonus Payments. Subject to Executive's prior execution and non- revocation of the First Release (as hereinafter defined), Executive shall
receive the following promptly following the date on which the First Release becomes effective (and the passage of the applicable revocation period):
A. A lump sum cash payment equal to Four Hundred Eighty Thousand Dollars ($480,000) (less applicable taxes and withholding); and
B. An additional lump sum cash payment equal to One Hundred Thousand Dollars ($100,000) (less applicable taxes and withholding), representing
the final cash amount to which Executive is entitled pursuant to that certain retention letter agreement between Executive and the Company, dated
Febmary 3, 2012.
Executive acknowledges and agrees that he shall not be eligible to be considered for, nor will he receive, any additional cash bonus or retention
payments relating to his employment (including, without limitation, any cash bonus award in recognition of Cricket's financial and operational
performance in 2012 and Executive's individual contributions to Cricket during such period).
(iii) During the Employment Period, Executive shall be eligible to continue to participate in Cricket's employee benefit plans and programs
maintained or established by Cricket (including, but not limited to, group medical, dental, and vision benefits, life and disability insurance benefits,
long term care insurance, and other programs) to the same extent as other executive officers of Cricket, subject to the generally applicable terms and
conditions of the plan or program in question.
(b) Consulting Period. During the Consulting Period, Executive shall be entitled to the following compensation and benefits:
(i) Until the Consulting Period is tern1inated pursuant to Section 1(b), Cricket shall pay Executive a monthly consulting fee in the amount of Five
Thousand Dollars ($5,000) (less applicable taxes and withholding) ("Consulting Fees"); provided, however, that the aggregate Consulting Fees paid
to Executive during the Consulting Period pursuant to this Section 3(b)(i) shall not exceed Sixty Thousand Dollars ($60,000).
(ii) Cricket shall reimburse Executive for reasonable out- of- pocket business expenses incurred in connection with the perfonnance of his
consulting services, subject to (A) the requirements and limits set forth in Cricket's travel and other reimbursement policies and (B) Executive
furnishing Cricket with evidence in the form of receipts satisfactory to Cricket substantiating the claimed expenditures.
(c) Vesting and Exercisability of Stock Awards.
(i) During the Transition Period, Executive shall continue to vest in restricted stock awards for an aggregate of Thirty- Two Thousand Two
Hundred Forty (32,240) shares of Leap common stock (consisting of restricted stock awards granted to Executive on (A) May 12, 2008, under which
Seventeen Thousand Two Hundred Forty (17,240) shares of Leap common stock remain unvested (the "'May 2008 Restricted Stock Award"); and (B)
March 15, 2010, under which Fifteen Thousand (15,000) shares remain unvested (the "'March 2010 Restricted Stock Award") (collectively, the
"'Stock A wards")), all of which were previously granted to him (and not yet vested) pursuant to the Leap Wireless International, Inc. 2004 Stock
Option, Restricted Stock and Deferred Stock Unit Plan (the "Stock Plan") in accordance with the individual award agreements relating to such Stock
Awards. Upon either (i) the termination of the Employment Period (without a subsequent Consulting Period hereunder), or (ii) subject to Section
3(c)(ii), the termination of the Consulting Period, Executive shall immediately cease vesting in any unvested portions of the Stock Awards.
Notwithstanding the foregoing, the parties agree that any and all other equity and non- equity incentive or bonus awards previously granted to
Executive pursuant to the Stock Plan or otherwise (including, without




                                                                            160
                                                                                                                                    CRICKET00427699
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 162 of 194

limitation, all outstanding options to purchase shares of Leap common stock, other restricted stock awards, perfomiance share units for shares of Leap
common stock and performance- based cash incentive awards) shall be immediately terminated and cancelled on the Effective Date without any
further action by the parties hereto.
(ii) In the event of the occurrence of a Change in Control (as such term is defined in the Stock Plan), if the Consulting Period tem1inates pursuant to
Section 1(b) for reasons other than the Company's termination of the Consulting Period for Cause during the period commencing ninety (90) days
prior to such Change of Control and ending twelve months after such Change in Control, then all of Executive's unvested Stock Awards (including,
for the avoidance of doubt, any such Stock Awards as to which vesting otherwise would have been deemed to have ceased pursuant to Section 3(c)(i)
upon termination of the Consulting Period) shall vest and be exercisable on the date of the termination of the Consulting Period (or, if later,
immediately prior to the date of the occurrence of such Change in Control) in accordance with the terms of the award agreements pursuant to which
they were granted. The term "Cause" shall mean termination of the Consulting Period by the Company (A) upon Executive's commission of an act of
fraud or dishonesty having a material adverse effect on the Company, (B) upon Executive's willful engagement in illegal conduct or gross misconduct
having a material adverse effect on the Company, (C) upon Executive's being convicted of, or pleading nolo contendere to, the commission of a
felony or (D) as a result of Executive's material breach of any of his obligations under this Agreement. The provisions of this Section 3(c )(ii) shall be
deemed to amend the applicable provisions of Executive's Stock Awards.
(d) Other Benefits.
(i) Cricket shall provide Executive with outplacement services pursuant to the Company's standard outplacement program for senior vice
presidents. To the extent the provision of the benefit set forth herein results in taxable income to Executive, the Company will gross- up the value of
such benefits to cover applicable income taxes due by Executive.
(ii) The Company will facilitate Executive's relocation from San Diego, California to Kansas City, Missouri pursuant to the Company's standard
relocation program for senior vice presidents. To the extent the provision of the benefit set forth herein results in taxable income to Executive, the
Company will gross- up the value of such benefits to cover applicable income taxes due by Executive.
4. Termination of Employment or Consultancy.
(a) Termination of Employment.
(i) Upon termination of the Employment Period pursuant to Section l(a), Executive shall be entitled to the following:
A. Cricket shall issue Executive his final paycheck, reflecting his fully earned but unpaid base salary, when due, through the Employment
Termination Date, plus all accrued but unused vacation and other amounts or benefits to which Executive is entitled under any compensation or
benefit plan of Cricket at the time of termination in accordance with the terms of such plans.
B. To the extent that Executive elects continuation health care coverage for Executive and his eligible dependents under Section 4980B(f) of the
Internal Revenue Code of 1986, as amended from time to time (the "Code") and Sections 601- 608 of the Employee Retirement Income Security Act
of 1974, as amended ("COBRA Coverage"), Executive shall not be required to pay premiums for such COBRA Coverage for such period of time
beginning on the Employment Termination Date and ending on January 15, 2014; provided, however, that the payment of such premiums by Cricket
shall cease at such time as Executive is eligible for comparable coverage with a subsequent employer.
(b) Termination of Consulting Period. In the event that the Consulting Period commences on or after January 15, 2013 and is thereafter terminated
for any reason before January 15, 2014, subject to Executive's execution and non- revocation of the Second Release (as hereinafter defined),
Executive shall be entitled to a lump sum cash payment equal to (I) Sixty Thousand Dollars ($60,000) less (II) the aggregate amount of any
Consulting Fees previously paid to Executive (less applicable taxes and withholding), payable promptly following the date on which the Second
Release becomes effective (and the passage of the applicable revocation period).
(c) Return of the Company's Property. Upon termination of the Employment Period or Consulting Period, Executive shall, at the request of the
Company, promptly surrender to the Company or may (with the Company's consent) destroy all lists, books and records of, or in connection with, the
Company's business, and all other property belonging to the Company, it being distinctly understood that all such lists, books and records, and other
documents, are the property of the Company, other than




                                                                             161
                                                                                                                                      CRICKET00427700
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 163 of 194

any such property that the Company determines is necessary for Executive's provision of consulting services pursuant to this Agreement. At the
request of the Company, Executive shall deliver to the Company a signed statement certifying material compliance with this Section 4( c) prior to the
receipt of any post- termination benefits described in this Agreement.
5. Releases.
(a) As a condition to Executive's receipt of the lump sum cash payments pursuant to Section 3(a)(ii) of this Agreement, Executive agrees to execute
a general release of all claims in favor of the Company (the "First Release") in substantially the form attached hereto as Exhibit A simultaneously
with his execution of this Agreement and to not revoke such release. In the event that Executive fails to execute and deliver the First Release to the
Company simultaneously with his execution of this Agreement, or revokes such release, this Agreement shall terminate and Executive shall not
entitled to any further compensation or benefits hereunder.
(b) As a condition to Executive's receipt of any lump sum payment pursuant to Section 4(b )(i), not later than thirty (30) days after the date of the
termination of the Consulting Period, Executive agrees to execute and not revoke a general release of all claims in favor of the Company (the
"'Second Release") in substantially the form attached hereto as Exhibit B. In the event that Executive fails to execute and deliver to the Company, or
revokes, the Second Release within thirty (30) days after the date of such tem1ination, Executive shall not be entitled to any payment pursuant to
Section 4(b)(i) above.
6. Confidentiality and Proprietary Rights. In consideration of the provisions of Sections 3 and 4 of this Agreement, and in order to protect the
goodwill of the Companies, Executive hereby agrees to the following covenants:
(a) Confidentiality. For the period of three (3) years commencing on the termination of the Transition Period, Executive shall not, directly or
indirectly, disclose or make available to any person, fim1, corporation, association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below). Executive agrees that, upon termination of Executive's employment with Cricket, all Confidential
Infomiation in Executive's possession that is in writing or other tangible form (together with all copies or duplicates thereof, including computer files)
shall be returned to Cricket and shall not be retained by Executive or furnished to any third party, in any form except as provided herein or as required
for Executive's provision of consulting services hereunder; provided, however, that Executive shall not be obligated to treat as confidential, or return
to Cricket copies of any Confidential Information that (i) was publicly known at the time of disclosure to Executive, (ii) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or any other duty owed to the Company or any of their respective
affiliates by any person or entity, or (iii) is lawfully disclosed to Executive by a third party. As used in this Agreement, the term "Confidential
Infomiation" means: information disclosed to Executive or known by Executive as a consequence of or through Executive's relationship with Cricket,
about the customers, employees, business methods, technical operations, public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the Company and their respective affiliates.
(b) Non- Solicitation. For the period of three (3) years commencing on the termination of the Transition Period, Executive shall not, either on
Executive's own account or jointly with or as a manager, agent, officer, employee, consultant, partner, joint venture, owner or shareholder or
otherwise on behalf of any other person, firm or corporation, directly or indirectly solicit or attempt to solicit away from the Company or any of their
respective affiliates, any of their officers or employees or offer employment to any person who, on or during the six (6) months immediately
preceding the date of such solicitation or offer, is or was an officer or employee of the Company or any of their respective affiliates; provided,
however, that a general advertisement to which an employee of the Company or any of their respective affiliates, responds shall in no event be
deemed to result in a breach of this Section 6(b).
(c) Effect of Breach. In the event that Executive breaches any of the provisions of this Section 6, or threatens to do so, in addition to and without
limiting or waiving any other remedies available to the Company in law or in equity, the Company shall be entitled to immediate injunctive relief in
any court having the capacity to grant such relief, to restrain such breach or threatened breach and to enforce this Section 6. Executive acknowledges
that it is impossible to measure in money the damages that the Company will sustain in the event that Executive breaches or threatens to breach this
Section 6 and, in the event that the Company institutes any action or proceeding to enforce this Section 6 seeking injunctive relief, Executive hereby
waives and agrees not to assert or use as a defense a claim or defense that the Company has an adequate remedy at law. Also, in addition to any other
remedies available to the Company in law or in equity, in the event that Executive breaches the provisions of this Section 6 in any material respect,
Executive shall forfeit Executive's right to further benefits under this Agreement and Executive shall be obligated to repay to Cricket the benefits that
Executive has received hereunder (including, without limitation, the value of any Stock A wards in which he has vested hereunder). If a court or
arbitrator shall hold that the duration, scope or area restriction or other provision of this Section 6 is unreasonable under the circumstances now or
then existing, the parties hereto agree that the maximum duration, scope or area restriction reasonable under the circumstances shall be substituted for
the stated duration, scope or area restriction.




                                                                             162
                                                                                                                                      CRICKET00427701
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 164 of 194

7. Mutual Nondisparagement. Executive and the Company agree that neither shall make disparaging, demeaning or negative remarks about the
other to any third party. Nothing in this provision shall be constrned as preventing any party from testifying trnthfully under oath in a deposition or
other legal proceeding. For purposes of this Section 7, internal communications to and among current management employees of the Company are
not considered communications to third parties. Any inquiries regarding Executive from prospective employers shall be forwarded to the Chief
Executive Officer, who shall provide a reference regarding Executive's employment with Cricket.
 8. Cooperation with the Company. Executive agrees to cooperate fully with the Company and its counsel with respect to any reasonable request
from the Company for assistance with respect to any matter (including litigation, investigation, government proceedings and general claims) which
relates to matters with which Executive was involved during the term of employment or service with the Company, subject to reimbursement of
reasonable out- of- pocket travel costs and expenses. Such cooperation may include appearing from time to time at the offices of the Company or the
Company's counsel, or telephonically, for conferences and interviews and providing testimony in depositions, court proceedings and administrative
hearings as necessary for the Company to defend claims, and in general providing the Company and its counsel with the full benefit of Executive's
knowledge with respect to any such matter. Executive agrees to render such cooperation in a timely fashion and at such times as may be mutually
agreeable to the parties concerned.
9. Agreement to Arbitrate. Except as set forth in Section 6( c ), any dispute, claim or controversy based on, arising out of or relating to Executive's
employment or this Agreement shall be settled by final and binding arbitration in San Diego, California, before a single neutral arbitrator in
accordance with the National Rules for the Resolution of Employment Disputes (the "Rules") of the American Arbitration Association ("AAA"), and
judgment on the award rendered by the arbitrator may be entered in any court having jurisdiction. Arbitration may be compelled pursuant to the
California Arbitration Act (Code of Civil Procedure§§ 1280 et seq.). If the parties are unable to agree upon an arbitrator, one shall be appointed by
the AAA in accordance with its Rules. Each party shall pay the fees of its own attorneys, the expenses of its witnesses and all other expenses
connected with presenting its case; provided that Cricket shall pay to Executive all reasonable arbitration expenses and legal fees incurred by
Executive if Executive prevails in enforcing or obtaining his rights or benefits provided by this Agreement. Such payments shall be made within five
 (5) days after Executive's request for payment accompanied with evidence of fees and expenses incurred as Cricket may reasonably request. Other
costs of the arbitration, including the cost of any record or transcripts of the arbitration, AAA's administrative fees, the fee of the arbitrator, and all
other fees and costs, shall be borne by the Company. Except as set forth in Section 6(c), this Section 9 is intended to be the exclusive method for
resolving any and all claims by the parties against each other for payment of damages under this Agreement or relating to Executive's employment;
provided, however, that neither this Agreement nor the submission to arbitration shall limit the parties' right to seek provisional relief, including
without limitation injunctive relief, in any court of competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8 or any similar
 statute of an applicable jurisdiction. Seeking any such relief shall not be deemed to be a waiver of such party's right to compel arbitration. Both
Executive and the Company expressly waive their right to a jury trial.
 10. General Provisions.
 (a) Successors and Assigns. The rights of the Company under this Agreement will inure to its successors and assigns. Executive shall not be entitled
to assign any of Executive's rights or obligations under this Agreement. This Agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators, successors, heirs, distributees, devisees and legatees and, in the event of
Executive's death during the Consulting Period, the payments and benefits contemplated by Sections 3 and 4 shall be paid to or made available to
Executive's estate or designated beneficiary.
 (b) Severability. In the event any provision of this Agreement is found to be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow enforceability of the provision as so limited, it being intended that the parties
 shall receive the benefit contemplated herein to the fullest extent permitted by law. If a deemed modification is not satisfactory in the judgment of
 such arbitrator or court, the unenforceable provision shall be deemed deleted, and the validity and enforceability of the remaining provisions shall not
be affected thereby.
 (c) Interpretation; Construction. The headings set forth in this Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the Company, but Executive has participated in the negotiation of its
terms. Furthermore, Executive acknowledges that Executive has had an opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rnle of construction to the effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement. Either party's failure to enforce any provision of this Agreement shall not in any way be
constrned as a waiver of any such provision, or prevent that party thereafter from enforcing each and every other provision of this Agreement.




                                                                             163
                                                                                                                                       CRICKET00427702
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 165 of 194

(d) Governing Law and Venue. This Agreement will be governed by and construed in accordance with the laws of the United States and the State of
California applicable to contracts made and to be performed wholly within such State, and without regard to the conflicts of laws principles thereof.
Except as set forth in Section 9, any suit brought hereon shall be brought in the state or federal courts sitting in San Diego, California, the parties
hereby waiving any claim or defense that such forum is not convenient or proper. Each party hereby agrees that any such court shall have in
personam jurisdiction over it and consents to service of process in any manner authorized by California law.
(e) Notices. For the purpose of this Agreement, notices and all other communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States certified or registered mail, return receipt requested, postage prepaid,
addressed to the last known mailing address of the respective party, provided that all notices to Cricket shall be directed to the attention of the Board
of Directors of Cricket with a copy to the Secretary of Cricket, and all notices to Leap shall be directed to the attention of the Board of Directors of
Leap with a copy to the Secretary of Leap, or to such other address as any party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.
(f) Survival. Sections 4 ("Termination of Employment or Consultancy"), 6 ("Confidentiality and Proprietary Rights"), 7 ("Mutual
Nondisparagement"), 8 ("Cooperation with the Company"), 9 ("Agreement to Arbitrate") and 10 ("General Provisions") of this Agreement shall
survive termination of this Agreement.
(g) Entire Agreement. This Agreement constih1tes the entire agreement between the parties in respect of the termination of Executive's employment
with the Company and the other subject matter contained herein and supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral, between the Company and Executive with respect thereto. By entering into this Agreement, the parties agree
that that certain Severance Benefits Agreement by and among Executive, Leap and Cricket dated April 21, 2008 shall be terminated in its entirety in
connection herewith. This Agreement may be amended or modified only with the written consent of Executive and an authorized representative of the
Company. No oral waiver, amendment or modification will be effective under any circumstances whatsoever.
(h) Code Section 409A.
(i) Notwithstanding anything contained in this Agreement to the contrary, to the maximum extent pennitted by applicable law, amounts payable to
Executive pursuant to this Agreement shall be made in reliance upon Treas. Reg. Section l.409A- l(b)(9) ("Separation Pay Plans") or Treas. Reg.
Section l.409A- l(b)(4) ("Short- Term Deferrals"). However, to the extent any such payments are treated as non- qualified deferred compensation
subject to Section 409A of the Code, then if Executive is deemed at the time of his Separation from Service to be a "specified employee" for purposes
of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of Executive's
termination benefits shall not be provided to Executive prior to the earlier of (A) the expiration of the six- month period measured from the date of
Executive's Separation from Service or (B) the date of Executive's death. Upon the earlier of such dates, all payments deferred pursuant to this
Section lO(h)(i) shall be paid in a lump sum to Executive. The detennination of whether Executive is a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his Separation from Service shall made by the Company in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation Treas. Reg. Section l.409A- l(i) and any successor provision thereto).
(ii) Notwithstanding anything to the contrary in this Agreement, in- kind benefits and reimbursements provided under this Agreement during any
tax year of Executive shall not affect in- kind benefits or reimbursements to be provided in any other tax year of Executive and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be made to Executive as soon as administratively practicable
following such submission, but in no event later than the last day of Executive's taxable year following the taxable year in which the expense was
incurred. In no event shall Executive be entitled to any reimbursement payments after the last day of Executive's taxable year following the taxable
year in which the expense was incurred. This Section shall only apply to in- kind benefits and reimbursements that would result in taxable
compensation income to Executive.
(iii) This Agreement is intended to be written, administered, interpreted and construed in a manner such that no payment or benefits provided under
the Agreement become subject to (A) the gross income inclusion set forth within Code Section 409A(a)(l)(A) or (B) the interest and additional tax
set forth within Code Section 409A(a)(l)(B) (together, referred to herein as the "Section 409A Penalties"), including, where appropriate, the
construction of defined terms to have meanings that would not cause the imposition of Section 409A Penalties. For purposes of Section 409A of the
Code (including, without limitation, for purposes of Treasury Regulation Section l.409A- 2(b)(2)(iii)), each payment that Executive may be eligible
to receive under this Agreement shall be treated as a separate and distinct payment.




                                                                            164
                                                                                                                                     CRICKET00427703
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 166 of 194

(iv) If the Company and Executive determine that any compensation or benefits payable under this Agreement may be or become subject to Code
Section 409A and related Department of Treasury guidance, the Company and Executive agree to amend this Agreement or adopt other policies or
procedures (including amendments, policies and procedures with retroactive effect), or take such other actions as the Company and Executive deem
necessary or appropriate to (A) exempt the compensation and benefits payable under this Agreement from Code Section 409A and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to this Agreement, or (B) comply with the requirements of Code
Section 409A and related Department of Treasury guidance.
(i) Counterparts. This Agreement may be executed in multiple counterparts, each of which shall be deemed an original but all of which together
shall constitute one and the same instrnment.
(i) Taxes. All compensation payable to Executive hereunder shall be subject to applicable tax withholding.
(k) RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNO\VLEDGES THAT HE HAS THE RIGHT, AND IS ENCOURAGED, TO
CONSULT WITH HIS LAWYER; BY HIS SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES THAT HE UNDERSTANDS THIS RIGHT
AND HAS EITHER CONSULTED WITH A LA WYER OR DETERMINED NOT TO DO SO.

[Remainder of Page Intentionally Left Blank]




                                                                        165
                                                                                                                             CRICKET00427704
                 Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 167 of 194

THE PARTIES TO THIS AGREEMENT HA VE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY
PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN
BELOW.

CRICKET COMMUNICATIONS, INC.
Dated: January 14, 2013                By: /s/ Robert J. Irving, Jr.
Name: Robert J. Irving, Jr.
Title: Senior Vice President, General Counsel and Chief Administrative Officer

LEAP WIRELESS INTERNATIONAL, INC.
Dated: January 14, 2013              By: /s/ Robert J. Irving, Jr.
Name: Robert J. Irving, Jr.
Title: Senior Vice President, General Counsel and Chief Administrative Officer

EXECUTIVE
Dated: January 14, 2013                /s/ Jeffrey E. Nachbor
Jeffrey E. Nachbor
Address:




                                                                       166
                                                                                        CRICKET00427705
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 168 of 194

                                                                         EXHIBIT A
                                                                      FIRST RELEASE
1. General Release of Claims. In consideration of the benefits under the Employment Transition Agreement (the "Agreement"), effective as of
January 1, 2013, by and among Leap Wireless International, Inc. ("Leap"), Cricket Communications, Inc. ("Cricket") (collectively, the "Companies")
and Jeffrey E. Nachbor ("'Executive"), Executive does hereby for himself or herself and his or her spouse, beneficiaries, heirs, successors and assigns,
release, acquit and forever discharge the Companies and their respective stockholders, officers, directors, managers, employees, representatives,
related entities, successors and assigns, and all persons acting by, through or in concert with them (the "Releasees") of and from any and all claims,
actions, charges, complaints, causes of action, rights, demands, debts, damages, or accountings of whatever nature, except for criminal activity,
known or unknown, which Executive may have against the Releasees based on any actions or events which occurred prior to the date of this General
Release, including, but not limited to, those related to, or arising from, Executive's employment with the Companies, or his resignation therefrom, any
claims under Title VII of the Civil Rights Act of 1964, the Federal Age Discrimination and Employment Act and the California Fair Employment and
Housing Act, but excluding claims under the Agreement (collectively, "'Claims"). This General Release shall not, however, constitute a waiver of any
of Executive's rights (a) to receive benefits to which he is entitled pursuant to Sections 3 or 4 of the Agreement, (b) to indemnification under the
Company's certificate of incorporation or bylaws, under general corporate law or as an insured under any directors and officers liability insurance
policy of the Company or (c) to pursue claims for or under any unemployment compensation, state disability insurance benefits pursuant to the terms
of applicable state law or worker's compensation insurance policy or fund of the Company.
2. Release of Unknown Claims. In addition, Executive expressly waives all rights under Section 1542 of the Civil Code of the State of California,
which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
3. Older Worker's Benefit Protection Act. Executive agrees and expressly acknowledges that this General Release includes a waiver and release of
all claims which Executive has or may have under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.
("'ADEA"). The following tenns and conditions apply to and are part of the waiver and release of the ADEA claims under this General Release:
(a) That the Agreement and this General Release are written in a manner calculated to be understood by Executive.
(b) The waiver and release of claims under the ADEA contained in this General Release do not cover rights or claims that may arise after the date
on which Executive signs this General Release.
(c) The Agreement provides for consideration in addition to anything of value to which Executive is already entitled.
(cl) Executive is advised to consult an attorney before signing this General Release.
(e) Executive is afforded twenty- one (21) days after Executive is provided with this General Release to decide whether or not to sign this General
Release. If Executive executes this General Release prior to the expiration of such period, Executive does so voluntarily and after having had the
opportunity to consult with an attorney.
(f) Executive will have the right to revoke this General Release within seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety, and Executive will not receive the benefits described in the Agreement.
(g) If Executive wishes to revoke the General Release, Executive shall deliver written notice stating his or her intent to revoke this General Release
to Cricket's Chief Executive Officer or Senior Vice President and General Counsel on or before the seventh (7th) day after the date hereof.
4. No Assignment of Claims. Executive represents and warrants to the Releasees that there has been no assignment or other transfer of any interest
in any Claim which Executive may have against the Releasees, or any of them, and Executive agrees to indemnify and hold the Releasees hannless
from any liability, claims, demands, damages, costs, expenses and attorneys'




                                                                            167
                                                                                                                                    CRICKET00427706
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 169 of 194

fees incurred as a result of any person asserting any such assignment or transfer of any rights or Claims under any such assignment or transfer from
such party.
5. No Suits or Actions. Executive agrees that if he hereafter commences, joins in, or in any manner seeks relief through any suit arising out of,
based upon, or relating to any of the Claims released hereunder, or in any manner asserts against the Releasees any of the Claims released hereunder,
then he will pay to the Releasees against whom such suit or Claim is asserted, in addition to any other damages caused thereby, all attorneys' fees
incurred by such Releasees in defending or otherwise responding to said suit or Claim.
6. No Admission. Executive further understands and agrees that neither the payment of money nor the execution of this Release shall constitute or
be construed as an admission of any liability whatsoever by the Releasees.

EXECUTIVE


Jeffrey E. Nachbor
Date: _______________                        _




                                                                           168
                                                                                                                                   CRICKET00427707
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 170 of 194

                                                                      EXHIBITB
                                                                    SECOND RELEASE
1. General Release of Claims. In consideration of the benefits under Section 4(b )(i) of the Employment Transition Agreement (the "Agreement"),
effective as of January 1, 2013, by and among Leap Wireless International, Inc. ("Leap"), Cricket Communications, Inc. ("Cricket") (collectively, the
"Companies") and Jeffrey E. Nachbor ("Executive"), Executive does hereby for himself or herself and his or her spouse, beneficiaries, heirs,
successors and assigns, release, acquit and forever discharge the Companies and their respective stockholders, officers, directors, managers,
employees, representatives, related entities, successors and assigns, and all persons acting by, through or in concert with them (the "Releasees") of
and from any and all claims, actions, charges, complaints, causes of action, rights, demands, debts, damages, or accountings of whatever nah1re,
except for criminal activity, known or unknown, which Executive may have against the Releasees based on any actions or events which occurred
prior to the date of this General Release, including, but not limited to, those related to, or arising from, Executive's employment with the Companies,
or his resignation therefrom, any claims under Title VII of the Civil Rights Act of 1964, the Federal Age Discrimination and Employment Act and the
California Fair Employment and Housing Act, but excluding claims under the Agreement (collectively, "Claims"). This General Release shall not,
however, constitute a waiver of any of Executive's rights (a) to receive benefits to which he is entitled pursuant to Section 4 of the Agreement, (b) to
indemnification under the Company's certificate of incorporation or bylaws, under general corporate law or as an insured under any directors and
officers liability insurance policy of the Company or (c) to pursue claims for or under any unemployment compensation, state disability insurance
benefits pursuant to the terms of applicable state law or worker's compensation insurance policy or fund of the Company.
2. Release of Unknown Claims. In addition, Executive expressly waives all rights under Section 1542 of the Civil Code of the State of California,
which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
3. Older Worker's Benefit Protection Act. Executive agrees and expressly acknowledges that this General Release includes a waiver and release of
all claims which Executive has or may have under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.
("'ADEA"). The following tenns and conditions apply to and are part of the waiver and release of the ADEA claims under this General Release:
(a) That the Agreement and this General Release are written in a manner calculated to be understood by Executive.
(b) The waiver and release of claims under the ADEA contained in this General Release do not cover rights or claims that may arise after the date
on which Executive signs this General Release.
(c) The Agreement provides for consideration in addition to anything of value to which Executive is already entitled.
(cl) Executive is advised to consult an attorney before signing this General Release.
(e) Executive is afforded twenty- one (21) days after Executive is provided with this General Release to decide whether or not to sign this General
Release. If Executive executes this General Release prior to the expiration of such period, Executive does so voluntarily and after having had the
opportunity to consult with an attorney.
(f) Executive will have the right to revoke this General Release within seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety, and Executive will not receive the benefits described in Section 4(b )(i)of
the Agreement.
(g) If Executive wishes to revoke the General Release, Executive shall deliver written notice stating his or her intent to revoke this General Release
to Cricket's Chief Executive Officer or Senior Vice President and General Counsel on or before the seventh (7th) day after the date hereof.
4. No Assignment of Claims. Executive represents and warrants to the Releasees that there has been no assignment or other transfer of any interest
in any Claim which Executive may have against the Releasees, or any of them, and Executive agrees to indemnify and hold the Releasees harn1less
from any liability, claims, demands, damages, costs, expenses and attorneys'




                                                                             169
                                                                                                                                      CRICKET00427708
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 171 of 194

fees incurred as a result of any person asserting any such assignment or transfer of any rights or Claims under any such assignment or transfer from
such party.
5. No Suits or Actions. Executive agrees that if he hereafter commences, joins in, or in any manner seeks relief through any suit arising out of,
based upon, or relating to any of the Claims released hereunder, or in any manner asserts against the Releasees any of the Claims released hereunder,
then he will pay to the Releasees against whom such suit or Claim is asserted, in addition to any other damages caused thereby, all attorneys' fees
incurred by such Releasees in defending or otherwise responding to said suit or Claim.
6. No Admission. Executive further understands and agrees that neither the payment of money nor the execution of this Release shall constitute or
be construed as an admission of any liability whatsoever by the Releasees.
EXECUTIVE


Jeffrey E. Nachbor
Date: _______________                        _




                                                                           170
                                                                                                                                   CRICKET00427709
              Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 172 of 194



                                                                                                       EXHIBIT 10.16.24

                             LEAP WIRELESS INTERNATIONAL, INC.
             2004 STOCK OPTION, RESTRICTED STOCK AND DEFERRED STOCK UNIT PLAN

LEAP WIRELESS INTERNATIONAL, INC. DEFERRED STOCK UNIT AW ARD GRANT NOTICE AND
DEFERRED STOCK UNIT AW ARD AGREEMENT
Leap Wireless International, Inc., a Delaware corporation (the "Company"), pursuant to its 2004 Stock Option, Restricted
Stock and Deferred Stock Unit Plan (the "Plan"), hereby grants to the individual listed below ("Holder"), an award of
deferred stock units ("Units") with respect to the number of shares of the Company's common stock (the "Shares")
indicated below, which Units shall be eligible for vesting based on Holder's continued service with the Company, as set
forth on Exhibit B attached hereto. The Units are Deferred Stock Units pursuant to the terms of the Plan. This award of
Units (this "Award") is subject to all of the terms and conditions as set forth herein and in the Deferred Stock Unit Award
Agreement attached hereto as Exhibit A (the "Agreement") and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan or the Agreement shall have the same defined
meanings in this Deferred Stock Unit Award Grant Notice (the "Grant Notice") and the Agreement.
Holder:
Grant No.:
Grant Date:
Number of Units:
Distribution Schedule: Subject to the terms of the Agreement, the Units shall be settled as they vest pursuant to the
Vesting Schedule.
Vesting Schedule: Subject to the terms of the Agreement, the Award shall vest on the dates and in the percentages set
forth on Exhibit B attached hereto.
By Holder's signature below, or by Holder's submitting his or her electronic acceptance of the A ward subject to this Grant
Notice using the website of the Company's designated brokerage firm, Holder agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. Holder agrees to access copies of the Plan and the prospectus
governing the Plan (the "Plan Documents") on the Company's intranet or on the website of the Company's designated
brokerage firm. Paper copies are also available upon request to the Secretary of the Company at the Company's corporate
offices.
Holder has reviewed this Grant Notice, the Agreement and the Plan Documents in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice or accepting the Award subject hereto and fully
understands all provisions of this Grant Notice, the Agreement and the Plan. Holder agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of the Plan upon any questions arising under the
Plan, this Grant Notice or the Agreement.
HOLDER
By:
Print Name:
Address:




                                                             171
                                                                                                           CRICKET00427710
              Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 173 of 194

                                                        EXHIBIT A
                               TO DEFERRED STOCK UNIT A WARD GRANT NOTICE
                                  DEFERRED STOCK UNIT A WARD AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company has granted to Holder the right to receive
a number of Units set forth in the Grant Notice, subject to all of the terms and conditions set forth in this Agreement, the
Grant Notice and the Plan. The Award is subject to the terms and conditions of the Plan which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this Agreement, the terms of the Plan shall control.
Capitalized terms not specifically defined herein shall have the meanings specified in the Plan and the Grant Notice.
ARTICLE I.
AW ARD OF DEFERRED STOCK UNITS
1.1 Award of Deferred Stock Units.
(a) Award. Effective as of the Grant Date set forth in the Grant Notice (the "Grant Date"), and upon the terms and
conditions set forth in the Plan and this Agreement, the Company irrevocably grants to Holder the right to receive a
number of Units set forth in the Grant Notice, in consideration of Holder's employment with or service to the Company or
its Subsidiaries on or before the Grant Date, for which the Administrator has determined Holder has not been fully
compensated, and the Administrator has determined that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the Shares issuable pursuant to the Units, which
Shares, when and if issued in accordance with the terms hereof, shall be fully paid and nonassessable. Prior to actual
issuance of any Shares, the Units and the Award represent an unsecured obligation of the Company, payable only from the
general assets of the Company.
(b) Vesting. The Units subject to the Award shall vest in accordance with the Vesting Schedule set forth in the Grant
Notice. Unless and until the Units have vested in accordance with the Vesting Schedule set forth in the Grant Notice,
Holder will have no right to any distribution with respect to such Units. Except as set forth in Exhibit B to the Grant
Notice, in the event of Holder's Termination of Employment prior to the vesting of all of the Units, any unvested Units
will terminate automatically without any further action by the Company and be forfeited without further notice and at no
cost to the Company.
(c) Distribution of Shares/Payment of Cash.
(i) Subject to the terms and conditions of the Plan, the Company shall, as soon as practicable after the applicable Vesting
Date (as defined in Exhibit B hereto), either:
A. deliver to Holder a number of Shares equal to the aggregate number of Units that became vested on the applicable
Vesting Date;
B. make a cash payment to Holder equal to the Fair Market Value of a Share on the applicable Vesting Date multiplied
by the number of Units that became vested on such Vesting Date; or
C. use any combination of (A) or (B) above, in the sole discretion of the Company.
To the extent that the Company is delivering Shares in settlement of outstanding Units, the Company shall only make
distributions in the form of whole Shares (rounded down to the next whole share).
(ii) Neither the time nor form of distribution of Shares or cash with respect to the Units may be changed, except as may
be permitted by the Administrator in accordance with the Plan and Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Grant Date, "Section 409A").




                                                              172
                                                                                                           CRICKET00427711
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 174 of 194

(d) Generally. Shares issued pursuant to the Award, if any, shall be issued to Holder or Holder's beneficiaries, as the case
may be, at the sole discretion of the Administrator, in either (i) uncertificated form, with the Shares recorded in the name
of Holder in the books and records of the Company's transfer agent with appropriate notations regarding any restrictions
on transfer imposed pursuant to this Agreement; or (ii) certificate form.
1.2 Tax Withholding. Notwithstanding any other provision of this Agreement:
(a) The Company has the authority to deduct or withhold, or require Holder to remit to the Company, an amount
sufficient to satisfy applicable federal, state, local and foreign taxes (including any FICA obligation) required by law to be
withheld with respect to any taxable event arising from the vesting of the Units or Holder's receipt of the Shares and/or
cash, as applicable, upon settlement of the Units. The Company may permit, but shall not be obligated to allow, Holder to
make such payment in one or more of the forms specified below:
(i) by cash or check made payable to the Company;
(ii) by the deduction of such amount from other compensation payable to Holder;
(iii) by requesting that the Company withhold a net number of vested Shares otherwise issuable (including through
providing sale instructions to a brokerage firm in a manner consistent with Section 1.2(c) below) pursuant to the Units
having a then- current Fair Market Value not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes (the "Withholding Amount");
(iv) by requesting that the Company withhold an amount of cash, in the event that the Units are settled in cash, not
exceeding the Withholding Amount;
(v) by tendering a number of vested Shares (including through providing sale instructions to a brokerage firm in a
manner consistent with Section 1.2(c) below) having a then- current Fair Market Value not exceeding the Withholding
Amount; or
(vi) any combination of the foregoing.
(b) In the event Holder fails to provide timely payment of all sums required pursuant to Section l.2(a), the Company
shall have the right and option, but not the obligation, to treat such failure as an election by Holder to satisfy all or any
portion of Holder's required payment obligation pursuant to Section 1.2(a)(ii), Section 1.2(a)(iii) or Section 1.2(a)(iv)
above, or any combination of the foregoing as the Company may determine to be appropriate. The Company shall not be
obligated to deliver any certificate representing Shares issuable with respect to the Units to Holder or his or her legal
representative unless and until Holder or his or her legal representative shall have paid or otherwise satisfied in full the
amount of all federal, state, local and foreign taxes applicable with respect to the taxable income of Holder resulting from
the vesting of the Units, the distribution of the Shares issuable with respect thereto, or any other taxable event related to
the Units.
(c) In the event Holder's tax withholding obligation will be satisfied under Section 1.2(a)(iii) or Section 1.2(a)(v) above,
then the Company may elect to instruct any brokerage firm determined acceptable to the Company for such purpose to sell
on Holder's behalf a whole number of Shares as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy Holder's tax withholding obligation. Holder's acceptance of this Award constitutes Holder's instruction
and authorization to the Company and such brokerage firm to complete the transactions described above, including the
transactions described in the previous sentence, as applicable. Any Shares to be sold at the Company's direction through a
broker- assisted sale will be sold on the day the tax withholding obligation arises (i.e., the date Shares are delivered) or as
soon thereafter as practicable. The Shares may be sold as part of a block trade with other participants of the Plan in which
all participants receive an average price. Holder will be responsible for all broker's fees and other costs of sale, and Holder
agrees to indemnify and hold the Company harmless from any losses, costs, damages, or expenses relating to any such
sale. To the extent the proceeds of such sale exceed Holder's tax withholding obligation, the Company agrees to pay such
excess in cash to Holder as soon as practicable. Holder acknowledges that the Company or its designee is under no
obligation to




                                                               173
                                                                                                              CRICKET00427712
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 175 of 194

arrange for such sale at any particular price and that the proceeds of any such sale may not be sufficient to satisfy Holder's
tax withholding obligation. The Company may refuse to issue any Shares in settlement of the Award to Holder until the
foregoing tax withholding obligations are satisfied.
1.3 Conditions to Issuance of Shares. The Company shall not be required to issue or deliver any Shares issuable upon the
vesting of the Units prior to the fulfillment of all of the conditions set forth in Section 6.3 of the Plan.
ARTICLE II.
RESTRICTIONS
2.1 Award and Interests Not Transferable. The Units awarded hereunder shall not be liable for the debts, contracts or
engagements of Holder or his or her successors in interest or be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or equitable proceedings (including bankruptcy), and
any attempted disposition thereof shall be null and void and of no effect.
2.2 Rights as Stockholder. Neither Holder nor any person claiming under or through Holder shall have any of the rights
or privileges of a stockholder of the Company as a result of the issuance of the Units or in respect of any Shares issuable
hereunder, to the extent any are issued, unless and until certificates representing such Shares (which may be in
uncertificated form) have been issued and recorded on the books and records of the Company or its transfer agents or
registrars, and delivered to Holder (including through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, Holder shall have all the rights of a stockholder of the Company, including with respect to the
right to vote the Shares and the right to receive any cash or share dividends or other distributions paid to or made with
respect to the Shares.
ARTICLE III.
OTHER PROVISIONS
3.1 No Employment Rights. If Holder is an Employee, nothing in the Plan or this Agreement shall confer upon Holder
any right to continue in the employ of the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to discharge Holder at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided otherwise in a written agreement between the
Company or any Subsidiary and Holder.
3.2 Conformity to Securities Laws. Holder acknowledges that the Plan is intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and any Shares are to be issued, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law, the Plan and this Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and regulations.
3.3 Amendments. This Agreement may not be modified, amended or terminated except by an instrument in writing,
signed or acknowledged by Holder and by a duly authorized representative of the Company.
3.4 Notices. Any notice to be given under the terms of this Agreement to the Company shall be addressed to the
Company in care of the Secretary of the Company (or, if sent by email, to the then- current email address for the Secretary
of the Company), and any notice to be given to Holder shall be addressed to Holder at the address given beneath Holder's
signature on the Grant Notice or to the most recent address for Holder in the Company's personnel records (or, if sent by
email, to the most recent email address for Holder in the Company's personnel records). By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for notices to be given to that party. Any notice shall
be deemed duly given when sent via email or when sent by certified mail




                                                               174
                                                                                                             CRICKET00427713
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 176 of 194

(return receipt requested) and deposited (with postage prepaid) in a post office or branch post office regularly maintained
by the United States Postal Service.
3.5 Successors and Assigns. The Company may assign any of its rights under this Agreement to single or multiple
assignees, and this Agreement shall inure to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon Holder and his or her heirs, executors,
administrators, successors and assigns.
3.6 Section 409A.
(a) Notwithstanding any other provision of the Plan, this Agreement or the Grant Notice, the Plan, this Agreement and
the Grant Notice shall be interpreted in accordance with, and incorporate the terms and conditions required by, Section
409A. The Administrator may, in its discretion, adopt such amendments to the Plan, this Agreement or the Grant Notice or
adopt other policies and procedures (including amendments, policies and procedures with retroactive effect), or take any
other actions, as the Administrator determines are necessary or appropriate to comply with the requirements of Section
409A.
(b) This Agreement is not intended to provide for any deferral of compensation subject to Section 409 A of the Code,
and, accordingly, the Shares and/or cash, as applicable, issuable or payable pursuant to the Units hereunder shall be
distributed to Holder no later than the later of: (i) the fifteenth (15th) day of the third month following Holder's first
taxable year in which such Units are no longer subject to a substantial risk of forfeiture, and (ii) the fifteenth (15th) day of
the third month following first taxable year of the Company in which such Units are no longer subject to substantial risk
of forfeiture, as determined in accordance with Section 409A and any Treasury Regulations and other guidance issued
thereunder. If any of the conditions to the issuance of any Shares issuable upon the vesting of the Units under Section 2.3
above that are within the control of Holder have not been satisfied prior to the date set forth in the preceding sentence, the
Units will terminate automatically and without any further action by the Company and be forfeited without further notice
and at no cost to the Company.
3.7 Tax Representations. Holder has reviewed with Holder's own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of the Company or any of its agents. Holder
understands that Holder (and not the Company) shall be responsible for Holder's own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.
3.8 Titles. Titles are provided herein for convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.
3.9 Governing Law; Severability. This Agreement shall be administered, interpreted and enforced under the laws of the
State of Delaware without regard to conflicts of laws thereof. Should any provision of this Agreement be determined by a
court of law to be illegal or unenforceable, the other provisions shall nevertheless remain effective and shall remain
enforceable.
3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other provision of the Plan or this Agreement, if
Holder is subject to Section 16 of the Exchange Act, the Plan, the Units and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b- 3 of the Exchange Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.




                                                                175
                                                                                                               CRICKET00427714
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 177 of 194

                                                           EXHIBITB
                                 TO DEFERRED STOCK UNIT A WARD GRANT NOTICE
                                                    VESTING PROVISIONS
Capitalized terms used in this Exhibit Band not defined below shall have the meanings given them in the Agreement to
which this Exhibit B is attached.
1. Vesting of Units. The Units shall vest, subject to continued employment with the Company, according to the following
schedule (each date vesting occurs shall be referenced herein as a "Vesting Date"):
(a) 25% of the Units vest on the second anniversary of the Grant Date;
(b) an additional 25% of the Units vest on the third anniversary of the Grant Date; and
(c) an additional 50% of the Units vest on the fourth anniversary of the Grant Date.
Except as otherwise provided in Section 2 of this Exhibit B, the unvested Units shall be entirely forfeited by Holder if
Holder's employment with the Company terminates for any reason prior to the applicable Vesting Date.
2. Change in Control Accelerated Vesting.
(a) Termination of Employment in the Event of a Change in Control. In the event of a Change in Control, if Holder has a
Termination of Employment by reason of discharge by the Company other than for Cause (as defined below), or by reason
of resignation by Holder for Good Reason (as defined below), during the period commencing ninety (90) days prior to
such Change in Control and ending twelve (12) months after such Change in Control, then all remaining unvested Units
shall vest upon such Termination of Employment (or, if later, immediately prior to the date of the occurrence of such
Change in Control).
(b) Definitions of Cause and Good Reason. For purposes of this Exhibit B, the terms "Cause" and "Good Reason" shall
have the meanings given to such terms in Holder's employment or severance agreement with the Company in effect on the
Grant Date and if Holder does not have an employment or severance agreement or Holder's employment or severance
agreement does not include definitions of "Cause" and "Good Reason", the terms shall be defined for purposes of this
Exhibit B as follows:
(i) "Cause" shall mean termination of Holder's employment by the Company (or any Parent or Subsidiary or any
successor thereof) for any one or more of the following occurrences: (A) Holder's material breach of any provision of the
Employee Confidentiality and Invention Assignment Agreement or any other agreement between Holder and the
Company (or any Parent or Subsidiary or any successor thereof), after a written notice from the Company is delivered to
Holder describing Holder's breach and Holder is afforded a period of at least thirty (30) days to correct the breach and fails
to do so within such period; (B) Holder's conviction by, or entry of a plea of guilty or nolo contendere in, a court of
competent and final jurisdiction for (i) any felony, or (ii) other illegal conduct (other than minor traffic violations) that is
likely to inflict or has inflicted material injury on the business of the Company (or any Parent or Subsidiary or any
successor thereof); (C) Holder's commission of an act of fraud, embezzlement or dishonesty, whether prior to or
subsequent to the date hereof upon the Company (or any Parent or Subsidiary or any successor thereof); (D) Holder's
willful neglect of or willful failure to substantially perform (i) Holder's duties with the Company (or any Parent or
Subsidiary or any successor thereof) or (ii) the lawful and reasonable directions of the Board of Directors of the Company
(or any Parent or Subsidiary or any successor thereof which employs Holder or for which Holder serves as an officer) or
of the individual to whom Holder reports (other than any such neglect or failure occurring after Holder's issuance of a
notice of termination for Good Reason), after a written notice from the Company is delivered to Holder describing
Holder's neglect or failure to perform and Holder is afforded a period of at least thirty (30) days to correct the neglect or
failure to perform and fails to do so within such period; or (E) Holder's gross misconduct affecting or material violation of
any duty of loyalty to the Company (or any Parent or Subsidiary or any successor thereof).




                                                                176
                                                                                                               CRICKET00427715
              Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 178 of 194

(ii) "Good Reason" shall mean, without Holder's express written consent, the occurrence of any of the following
circumstances: (A) a material diminution in Holder's authority, duties or responsibilities with the Company (or any Parent
or Subsidiary or any successor thereof), including, without limitation, the continuous assignment to Holder of any duties
materially inconsistent with Holder's position with the Company (or any Parent or Subsidiary or any successor thereof), or
a material negative change in the nature or status of Holder's responsibilities or the conditions of Holder's employment
with the Company (or any Parent or Subsidiary or any successor thereof); (B) a material diminution in Holder's annualized
cash and benefits compensation opportunity, which shall include Holder's base compensation, Holder's annual target
bonus opportunity and Holder's aggregate employee benefits, as in effect on the Grant Date as the same may be increased
from time to time thereafter; (C) a material change in the geographic location at which Holder must perform his or her
duties (and the Company and Holder agree that any involuntary relocation of the Company's offices (or the offices of any
Parent or Subsidiary or any successor thereof) at which Holder is principally employed to a location more than sixty (60)
miles from such location would constitute a material change); or (D) a material breach by the Company (or any Parent or
Subsidiary or any successor thereof) of its obligations to Holder under a written severance agreement that expressly
provides that Holder's resignation of employment with the Company (or any Parent or Subsidiary thereof) following a
material breach of such written severance agreement constitutes a resignation of employment for "Good Reason"
thereunder.
Holder's right to terminate employment with the Company (or any Parent or Subsidiary or any successor thereof) pursuant
to this subparagraph shall not be affected by Holder's incapacity due to physical or mental illness. Holder's continued
employment with the Company (or any Parent or Subsidiary or any successor thereof) shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason hereunder.
Holder must provide written notice to the Company of the occurrence of any of the foregoing events or conditions without
Holder's written consent within ninety (90) days of the initial occurrence of such event or condition. The Company (or any
Parent or Subsidiary or any successor thereof) shall have a period of thirty (30) days to cure such event or condition after
receipt of written notice of such event or condition from Holder. Holder must resign for Good Reason within one (1) year
following the initial existence of the event or condition constituting Good Reason.
(c) Condition to Vesting and Distribution of Units. The vesting and distribution of Units pursuant to subparagraph 2(a)
shall be conditioned on Holder's delivery to the Company, within the time period set forth in the General Release, of an
executed General Release substantially in the form attached as Exhibit C to the Grant Notice (which General Release shall
be subject to revision from time- to- time by the Company due to, among other things, changing legal and regulatory
requirements) and Holder's non- revocation of such General Release during the time period for such revocation set forth
therein.




                                                              177
                                                                                                           CRICKET00427716
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 179 of 194

                                                         EXHIBIT C
                                TO DEFERRED STOCK UNIT A WARD GRANT NOTICE
                                             FORM OF GENERAL RELEASE
1. General Release of Claims. In consideration of certain rights to accelerated vesting of deferred stock units granted to
the undersigned ("Holder") by Leap Wireless International, Inc. (the "Company") pursuant to the Leap Wireless
International, Inc. 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan (the "Plan"), Holder does hereby for
himself or herself and his or her spouse, beneficiaries, heirs, successors and assigns, release, acquit and forever discharge
the Company and Cricket Communications, Inc. (collectively, the "Companies") and their respective stockholders,
officers, directors, managers, employees, representatives, related entities, successors and assigns, and all persons acting
by, through or in concert with them (collectively, the "Releasees") of and from any and all claims, actions, charges,
complaints, causes of action, rights, demands, debts, damages, or accountings of whatever nature, except for criminal
activity, known or unknown, which Holder may have against the Releasees based on any actions or events which occurred
prior to the date of this General Release, including, but not limited to, those related to, or arising from, Holder's
employment with the Companies, or the termination thereof, any claims under Title VII of the Civil Rights Act of 1964,
the Federal Age Discrimination and Employment Act and the California Fair Employment and Housing Act (collectively,
"Claims"). This General Release shall not, however, constitute a waiver of any of Holder's vested rights under any
outstanding award granted to Holder pursuant to the Plan or under the terms of any employee benefit plan of the
Companies in which Holder is a participant.
2. Release of Unknown Claims. In addition, Holder expressly waives all rights under Section 1542 of the Civil Code of
the State of California, which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.
3. Older Worker's Benefit Protection Act. Holder agrees and expressly acknowledges that this General Release includes a
waiver and release of all claims which Holder has or may have under the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. § 621, et seq. ("ADEA''). The following terms and conditions apply to and are part of the waiver
and release of the ADEA claims under this General Release:
(a) That this General Release is written in a manner calculated to be understood by Holder.
(b) The waiver and release of claims under the ADEA contained in this General Release do not cover rights or claims
that may arise after the date on which Holder signs this General Release.
(c) The rights to accelerated vesting of the deferred stock units and the right to receive shares of the Company's common
stock and/or cash, as applicable upon settlement of such units provide for consideration in addition to anything of value to
which Holder is already entitled.
(d) Holder is advised to consult an attorney before signing this General Release.
(e) Holder is afforded twenty- one (21) days (or, in the event that Holder is terminated in connection with an exit
incentive or other employment termination program, forty- five (45) days) after Holder is provided with this General
Release to decide whether or not to sign this General Release. If Holder executes this General Release prior to the
expiration of such period, Holder does so voluntarily and after having had the opportunity to consult with an attorney.
(f) In the event that any termination of Holder's employment is in connection with an exit incentive or other employment
termination program, Holder is provided with written information, calculated to be understood by the average individual
eligible to participate, as to:




                                                              178
                                                                                                            CRICKET00427717
              Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 180 of 194

(i) any class, unit, or group of individuals covered by such program, any eligibility factors for such program, and any
time limits applicable to such programs; and
(ii) the job titles and ages of all individuals eligible or selected for the program, and the ages of all individuals in the
same job classification or organizational unit who are not eligible or not selected for the program.
(g) Holder will have the right to revoke this General Release within seven (7) days of signing this General Release. In the
event this General Release is revoked, this General Release will be null and void in its entirety, and Holder will not
receive the benefits described in Paragraph 1 above.
(h) If Holder wishes to revoke the General Release, Holder shall deliver written notice stating his or her intent to revoke
this General Release to the Company's Corporate Secretary on or before the seventh (7th) day after the date hereof.
4. No Assignment of Claims. Holder represents and warrants to the Releasees that there has been no assignment or other
transfer of any interest in any Claim which Holder may have against the Releasees, or any of them, and Holder agrees to
indemnify and hold the Releasees harmless from any liability, claims, demands, damages, costs, expenses and attorneys'
fees incurred as a result of any person asserting any such assignment or transfer of any rights or Claims under any such
assignment or transfer from such party.
5. No Suits or Actions. Holder agrees that if he or she hereafter commences, joins in, or in any manner seeks relief
through any suit arising out of, based upon, or relating to any of the Claims released hereunder, or in any manner asserts
against the Releasees any of the Claims released hereunder, then he or she will pay to the Releasees against whom such
suit or Claim is asserted, in addition to any other damages caused thereby, all attorneys' fees incurred by such Releasees in
defending or otherwise responding to said suit or Claim.
6. No Admission. Holder further understands and agrees that neither the payment of money nor the execution of this
Release shall constitute or be construed as an admission of any liability whatsoever by the Releasees.
HOLDER


Date: ______________                        _




                                                              179
                                                                                                            CRICKET00427718
              Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 181 of 194



                                                                                                        EXHIBIT 10.18.5

                                       LEAP WIRELESS INTERNATIONAL, INC.
                           2009 EMPLOYMENT INDUCEMENT EQUITY INCENTIVE PLAN
    LEAP WIRELESS INTERNATIONAL, INC. DEFERRED STOCK UNIT A WARD GRANT NOTICE AND
                                   DEFERRED STOCK UNIT A WARD AGREEMENT
Leap Wireless International, Inc., a Delaware corporation (the "Company"), pursuant to its 2009 Employment Inducement
Equity Incentive Plan (the "Plan"), hereby grants to the individual listed below ("Holder"), an award of deferred stock
units ("Units") with respect to the number of shares of the Company's common stock (the "Shares") indicated below,
which Units shall be eligible for vesting based on Holder's continued service with the Company, as set forth on Exhibit B
attached hereto. The Units are Deferred Stock Units pursuant to the terms of the Plan. This award of Units (this "Award")
is subject to all of the terms and conditions as set forth herein and in the Deferred Stock Unit Award Agreement attached
hereto as Exhibit A (the "Agreement") and the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan or the Agreement shall have the same defined meanings in this Deferred
Stock Unit Award Grant Notice (the "Grant Notice") and the Agreement.
Holder:
Grant No.:
Grant Date:
Number of Units:
Distribution Schedule: Subject to the terms of the Agreement, the Units shall be settled as they vest pursuant to the
Vesting Schedule.
Vesting Schedule: Subject to the terms of the Agreement, the Award shall vest on the dates and in the percentages set
forth on Exhibit B attached hereto.
By Holder's signature below, or by Holder's submitting his or her electronic acceptance of the Award subject to this Grant
Notice using the website of the Company's designated brokerage firm, Holder agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. Holder agrees to access copies of the Plan and the prospectus
governing the Plan (the "Plan Documents") on the Company's intranet or on the website of the Company's designated
brokerage firm. Paper copies are also available upon request to the Secretary of the Company at the Company's corporate
offices.
Holder has reviewed this Grant Notice, the Agreement and the Plan Documents in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice or accepting the Award subject hereto and fully
understands all provisions of this Grant Notice, the Agreement and the Plan. Holder agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of the Plan upon any questions arising under the
Plan, this Grant Notice or the Agreement.
HOLDER
By:
Print Name:
Address:




                                                             180
                                                                                                           CRICKET00427719
              Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 182 of 194

                                                         EXHIBIT A
                               TO DEFERRED STOCK UNIT A WARD GRANT NOTICE
                                  DEFERRED STOCK UNIT A WARD AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company has granted to Holder the right to receive
a number of Units set forth in the Grant Notice, subject to all of the terms and conditions set forth in this Agreement, the
Grant Notice and the Plan. The Award is subject to the terms and conditions of the Plan which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this Agreement, the terms of the Plan shall control.
Capitalized terms not specifically defined herein shall have the meanings specified in the Plan and the Grant Notice.
ARTICLE I.
AW ARD OF DEFERRED STOCK UNITS
1.1 Award of Deferred Stock Units.
(a) Award. Effective as of the Grant Date set forth in the Grant Notice (the "Grant Date"), and upon the terms and
conditions set forth in the Plan and this Agreement, the Company irrevocably grants to Holder the right to receive a
number of Units set forth in the Grant Notice, in consideration of Holder's employment with or service to the Company or
its Subsidiaries on or before the Grant Date, for which the Administrator has determined Holder has not been fully
compensated, and the Administrator has determined that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the Shares issuable pursuant to the Units, which
Shares, when and if issued in accordance with the terms hereof, shall be fully paid and nonassessable. Prior to actual
issuance of any Shares, the Units and the Award represent an unsecured obligation of the Company, payable only from the
general assets of the Company.
(b) Vesting. The Units subject to the Award shall vest in accordance with the Vesting Schedule set forth in the Grant
Notice. Unless and until the Units have vested in accordance with the Vesting Schedule set forth in the Grant Notice,
Holder will have no right to any distribution with respect to such Units. Except as set forth in Exhibit B to the Grant
Notice, in the event of Holder's Termination of Employment prior to the vesting of all of the Units, any unvested Units
will terminate automatically without any further action by the Company and be forfeited without further notice and at no
cost to the Company.
(c) Distribution of Shares.
(i) Subject to the terms and conditions of the Plan, the Company shall, as soon as practicable after the applicable Vesting
Date (as defined in Exhibit B hereto), deliver to Holder a number of whole Shares equal to the aggregate number of Units
that become vested on the applicable Vesting Date (rounded down to the next whole share).
(ii) Neither the time nor form of distribution of Shares with respect to the Units may be changed, except as may be
permitted by the Administrator in accordance with the Plan and Section 409A of the Code (together with any Department
of Treasury regulations and other interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Grant Date, "Section 409A").
(d) Generally. Shares issued pursuant to the Award, if any, shall be issued to Holder or Holder's beneficiaries, as the case
may be, at the sole discretion of the Administrator, in either (i) uncertificated form, with the Shares recorded in the name
of Holder in the books and records of the Company's transfer agent with appropriate notations regarding the restrictions on
transfer imposed pursuant to this Agreement; or (ii) certificate form.
1.2 Tax Withholding. Notwithstanding any other provision of this Agreement:




                                                              181
                                                                                                           CRICKET00427720
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 183 of 194

(a) The Company has the authority to deduct or withhold, or require Holder to remit to the Company, an amount
sufficient to satisfy applicable federal, state, local and foreign taxes (including any FICA obligation) required by law to be
withheld with respect to any taxable event arising from the vesting of the Units or Holder's receipt of the Shares upon
settlement of the Units. The Company may permit, but shall not be obligated to allow, Holder to make such payment in
one or more of the forms specified below:
(i) by cash or check made payable to the Company;
(ii) by the deduction of such amount from other compensation payable to Holder;
(iii) by requesting that the Company withhold a net number of vested Shares otherwise issuable (including through
providing sale instmctions to a brokerage firm in a manner consistent with Section l.2(c) below) pursuant to the Units
having a then- current Fair Market Value not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes (the "Withholding Amount");
(iv) by tendering a number of vested Shares (including through providing sale instmctions to a brokerage firm in a
manner consistent with Section l.2(c) below) having a then- current Fair Market Value not exceeding the Withholding
Amount; or
(v) any combination of the foregoing.
(b) In the event Holder fails to provide timely payment of all sums required pursuant to Section l.2(a), the Company
shall have the right and option, but not the obligation, to treat such failure as an election by Holder to satisfy all or any
portion of Holder's required payment obligation pursuant to Section l.2(a)(ii) or Section l.2(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate. The Company shall not be obligated to
deliver any certificate representing Shares issuable with respect to the Units to Holder or his or her legal representative
unless and until Holder or his or her legal representative shall have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes applicable with respect to the taxable income of Holder resulting from the vesting of
the Units, the distribution of the Shares issuable with respect thereto, or any other taxable event related to the Units.
(c) In the event Holder's tax withholding obligation will be satisfied under Section l.2(a)(iii) or Section l.2(a)(iv) above,
then the Company may elect to instruct any brokerage firm determined acceptable to the Company for such purpose to sell
on Holder's behalf a whole number of Shares as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy Holder's tax withholding obligation. Holder's acceptance of this Award constitutes Holder's instruction
and authorization to the Company and such brokerage firm to complete the transactions described above, including the
transactions described in the previous sentence, as applicable. Any Shares to be sold at the Company's direction through a
broker- assisted sale will be sold on the day the tax withholding obligation arises (i.e., the date Shares are delivered) or as
soon thereafter as practicable. The Shares may be sold as part of a block trade with other participants of the Plan in which
all participants receive an average price. Holder will be responsible for all broker's fees and other costs of sale, and Holder
agrees to indemnify and hold the Company harmless from any losses, costs, damages, or expenses relating to any such
sale. To the extent the proceeds of such sale exceed Holder's tax withholding obligation, the Company agrees to pay such
excess in cash to Holder as soon as practicable. Holder acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price and that the proceeds of any such sale may not be sufficient to
satisfy Holder's tax withholding obligation. The Company may refuse to issue any Shares in settlement of the Award to
Holder until the foregoing tax withholding obligations are satisfied.
1.3 Conditions to Issuance of Shares. The Company shall not be required to issue or deliver any Shares issuable upon the
vesting of the Units prior to the fulfillment of all of the conditions set forth in Section 6.3 of the Plan.
ARTICLE II.
RESTRICTIONS




                                                               182
                                                                                                              CRICKET00427721
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 184 of 194

2.1 Award and Interests Not Transferable. The Units awarded hereunder shall not be liable for the debts, contracts or
engagements of Holder or his or her successors in interest or be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or equitable proceedings (including bank::rnptcy),and
any attempted disposition thereof shall be null and void and of no effect.
2.2 Rights as Stockholder. Neither Holder nor any person claiming under or through Holder shall have any of the rights
or privileges of a stockholder of the Company as a result of the issuance of the Units or in respect of any Shares issuable
hereunder, to the extent any are issued, unless and until certificates representing such Shares (which may be in
uncertificated form) have been issued and recorded on the books and records of the Company or its transfer agents or
registrars, and delivered to Holder (including through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, Holder shall have all the rights of a stockholder of the Company, including with respect to the
right to vote the Shares and the right to receive any cash or share dividends or other distributions paid to or made with
respect to the Shares.
ARTICLE III.
OTHER PROVISIONS
3.1 No Employment Rights. If Holder is an Employee, nothing in the Plan or this Agreement shall confer upon Holder
any right to continue in the employ of the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to discharge Holder at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided otherwise in a written agreement between the
Company or any Subsidiary and Holder.
3.2 Conformity to Securities Laws. Holder acknowledges that the Plan is intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and any Shares are to be issued, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law, the Plan and this Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and regulations.
3.3 Amendments. This Agreement may not be modified, amended or terminated except by an instrument in writing,
signed or acknowledged by Holder and by a duly authorized representative of the Company.
3.4 Notices. Any notice to be given under the terms of this Agreement to the Company shall be addressed to the
Company in care of the Secretary of the Company (or, if sent by email, to the then- current email address for the Secretary
of the Company), and any notice to be given to Holder shall be addressed to Holder at the address given beneath Holder's
signature on the Grant Notice or to the most recent address for Holder in the Company's personnel records (or, if sent by
email, to the most recent email address for Holder in the Company's personnel records). By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for notices to be given to that party. Any notice shall
be deemed duly given when sent via email or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by the United States Postal Service.
3.5 Successors and Assigns. The Company may assign any of its rights under this Agreement to single or multiple
assignees, and this Agreement shall inure to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon Holder and his or her heirs, executors,
administrators, successors and assigns.
3.6 Section 409A.
(a) Notwithstanding any other provision of the Plan, this Agreement or the Grant Notice, the Plan, this Agreement and
the Grant Notice shall be interpreted in accordance with, and incorporate the terms and conditions required by, Section
409A. The Administrator may, in its discretion, adopt such amendments to the Plan, this




                                                               183
                                                                                                             CRICKET00427722
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 185 of 194

Agreement or the Grant Notice or adopt other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, as the Administrator determines are necessary or appropriate to comply
with the requirements of Section 409A.
(b) This Agreement is not intended to provide for any deferral of compensation subject to Section 409A of the Code,
and, accordingly, the Shares issuable pursuant to the Units hereunder shall be distributed to Holder no later than the later
of: (i) the fifteenth (15th) day of the third month following Holder's first taxable year in which such Units are no longer
subject to a substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third month following first taxable year of
the Company in which such Units are no longer subject to substantial risk of forfeiture, as determined in accordance with
Section 409A and any Treasury Regulations and other guidance issued thereunder. If any of the conditions to the issuance
of any Shares issuable upon the vesting of the Units under Section 2.3 above that are within the control of Holder have not
been satisfied prior to the date set forth in the preceding sentence, the Units will terminate automatically and without any
further action by the Company and be forfeited without further notice and at no cost to the Company.
3.7 Tax Representations. Holder has reviewed with Holder's own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of the Company or any of its agents. Holder
understands that Holder (and not the Company) shall be responsible for Holder's own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.
3.8 Titles. Titles are provided herein for convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.
3.9 Governing Law; Severability. This Agreement shall be administered, interpreted and enforced under the laws of the
State of Delaware without regard to conflicts of laws thereof. Should any provision of this Agreement be determined by a
court of law to be illegal or unenforceable, the other provisions shall nevertheless remain effective and shall remain
enforceable.
3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other provision of the Plan or this Agreement, if
Holder is subject to Section 16 of the Exchange Act, the Plan, the Units and this Agreement shall be subject to any
additional limitations set forth in any applicable exempti ve rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b- 3 of the Exchange Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.




                                                                184
                                                                                                                CRICKET00427723
               Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 186 of 194

                                                           EXHIBITB
                                 TO DEFERRED STOCK UNIT A WARD GRANT NOTICE
                                                    VESTING PROVISIONS
Capitalized terms used in this Exhibit Band not defined below shall have the meanings given them in the Agreement to
which this Exhibit B is attached.
1. Vesting of Units. The Units shall vest, subject to continued employment with the Company, according to the following
schedule (each date vesting occurs shall be referenced herein as a "Vesting Date"):
(a) 25% of the Units vest on the second anniversary of the Grant Date;
(b) an additional 25% of the Units vest on the third anniversary of the Grant Date; and
(c) an additional 50% of the Units vest on the fourth anniversary of the Grant Date.
Except as otherwise provided in Section 2 of this Exhibit B, the unvested Units shall be entirely forfeited by Holder if
Holder's employment with the Company terminates for any reason prior to the applicable Vesting Date.
2. Change in Control Accelerated Vesting.
(a) Termination of Employment in the Event of a Change in Control. In the event of a Change in Control, if Holder has a
Termination of Employment by reason of discharge by the Company other than for Cause (as defined below), or by reason
of resignation by Holder for Good Reason (as defined below), during the period commencing ninety (90) days prior to
such Change in Control and ending twelve (12) months after such Change in Control, then all remaining unvested Units
shall vest upon such Termination of Employment (or, if later, immediately prior to the date of the occurrence of such
Change in Control.
(b) Definitions of Cause and Good Reason. For purposes of this Exhibit B, the terms "Cause" and "Good Reason" shall
have the meanings given to such terms in Holder's employment or severance agreement with the Company in effect on the
Grant Date and if Holder does not have an employment or severance agreement or Holder's employment or severance
agreement does not include definitions of "Cause" and "Good Reason", the terms shall be defined for purposes of this
Exhibit B as follows:
(i) "Cause" shall mean termination of Holder's employment by the Company (or any Parent or Subsidiary or any
successor thereof) for any one or more of the following occurrences: (A) Holder's material breach of any provision of the
Employee Confidentiality and Invention Assignment Agreement or any other agreement between Holder and the
Company (or any Parent or Subsidiary or any successor thereof), after a written notice from the Company is delivered to
Holder describing Holder's breach and Holder is afforded a period of at least thirty (30) days to correct the breach and fails
to do so within such period; (B) Holder's conviction by, or entry of a plea of guilty or nolo contendere in, a court of
competent and final jurisdiction for (i) any felony, or (ii) other illegal conduct (other than minor traffic violations) that is
likely to inflict or has inflicted material injury on the business of the Company (or any Parent or Subsidiary or any
successor thereof); (C) Holder's commission of an act of fraud, embezzlement or dishonesty, whether prior to or
subsequent to the date hereof upon the Company (or any Parent or Subsidiary or any successor thereof); (D) Holder's
willful neglect of or willful failure to substantially perform (i) Holder's duties with the Company (or any Parent or
Subsidiary or any successor thereof) or (ii) the lawful and reasonable directions of the Board of Directors of the Company
(or any Parent or Subsidiary or any successor thereof which employs Holder or for which Holder serves as an officer) or
of the individual to whom Holder reports (other than any such neglect or failure occurring after Holder's issuance of a
notice of termination for Good Reason), after a written notice from the Company is delivered to Holder describing
Holder's neglect or failure to perform and Holder is afforded a period of at least thirty (30) days to correct the neglect or
failure to perform and fails to do so within such period; or (E) Holder's gross misconduct affecting or material violation of
any duty of loyalty to the Company (or any Parent or Subsidiary or any successor thereof).




                                                                185
                                                                                                               CRICKET00427724
              Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 187 of 194

(ii) "Good Reason" shall mean, without Holder's express written consent, the occurrence of any of the following
circumstances: (A) a material diminution in Holder's authority, duties or responsibilities with the Company (or any Parent
or Subsidiary or any successor thereof), including, without limitation, the continuous assignment to Holder of any duties
materially inconsistent with Holder's position with the Company (or any Parent or Subsidiary or any successor thereof), or
a material negative change in the nature or status of Holder's responsibilities or the conditions of Holder's employment
with the Company (or any Parent or Subsidiary or any successor thereof); (B) a material diminution in Holder's annualized
cash and benefits compensation opportunity, which shall include Holder's base compensation, Holder's annual target
bonus opportunity and Holder's aggregate employee benefits, as in effect on the Grant Date as the same may be increased
from time to time thereafter; (C) a material change in the geographic location at which Holder must perform his or her
duties (and the Company and Holder agree that any involuntary relocation of the Company's offices (or the offices of any
Parent or Subsidiary or any successor thereof) at which Holder is principally employed to a location more than sixty (60)
miles from such location would constitute a material change); or (D) a material breach by the Company (or any Parent or
Subsidiary or any successor thereof) of its obligations to Holder under a written severance agreement that expressly
provides that Holder's resignation of employment with the Company (or any Parent or Subsidiary thereof) following a
material breach of such written severance agreement constitutes a resignation of employment for "Good Reason"
thereunder.
Holder's right to terminate employment with the Company (or any Parent or Subsidiary or any successor thereof) pursuant
to this subparagraph shall not be affected by Holder's incapacity due to physical or mental illness. Holder's continued
employment with the Company (or any Parent or Subsidiary or any successor thereof) shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason hereunder.
Holder must provide written notice to the Company of the occurrence of any of the foregoing events or conditions without
Holder's written consent within ninety (90) days of the initial occurrence of such event or condition. The Company (or any
Parent or Subsidiary or any successor thereof) shall have a period of thirty (30) days to cure such event or condition after
receipt of written notice of such event or condition from Holder. Holder must resign for Good Reason within one (1) year
following the initial existence of the event or condition constituting Good Reason.
(c) Condition to Vesting and Distribution of Units. The vesting and distribution of Units pursuant to subparagraph 2(a)
shall be conditioned on Holder's delivery to the Company, within the time period set forth in the General Release, of an
executed General Release substantially in the form attached as Exhibit C to the Grant Notice (which General Release shall
be subject to revision from time- to- time by the Company due to, among other things, changing legal and regulatory
requirements) and Holder's non- revocation of such General Release during the time period for such revocation set forth
therein.




                                                              186
                                                                                                           CRICKET00427725
              Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 188 of 194

                                                          EXHIBIT C
                                TO DEFERRED STOCK UNIT A WARD GRANT NOTICE
                                             FORM OF GENERAL RELEASE
1. General Release of Claims. In consideration of certain rights to accelerated vesting of deferred stock units granted to
the undersigned ("Holder") by Leap Wireless International, Inc. (the "Company") pursuant to the 2009 Employment
Inducement Equity Incentive Plan (the "Plan"), Holder does hereby for himself or herself and his or her spouse,
beneficiaries, heirs, successors and assigns, release, acquit and forever discharge the Company and Cricket
Communications, Inc. (collectively, the "Companies") and their respective stockholders, officers, directors, managers,
employees, representatives, related entities, successors and assigns, and all persons acting by, through or in concert with
them (collectively, the "Releasees") of and from any and all claims, actions, charges, complaints, causes of action, rights,
demands, debts, damages, or accountings of whatever nature, except for criminal activity, known or unknown, which
Holder may have against the Releasees based on any actions or events which occurred prior to the date of this General
Release, including, but not limited to, those related to, or arising from, Holder's employment with the Companies, or the
termination thereof, any claims under Title VII of the Civil Rights Act of 1964, the Federal Age Discrimination and
Employment Act and the California Fair Employment and Housing Act (collectively, "Claims"). This General Release
shall not, however, constitute a waiver of any of Holder's vested rights under any outstanding award granted to Holder
pursuant to the Plan or under the terms of any employee benefit plan of the Companies in which Holder is a participant.
2. Release of Unknown Claims. In addition, Holder expressly waives all rights under Section 1542 of the Civil Code of
the State of California, which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.
3. Older Worker's Benefit Protection Act. Holder agrees and expressly acknowledges that this General Release includes a
waiver and release of all claims which Holder has or may have under the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. § 621, et seq. ("ADEA''). The following terms and conditions apply to and are part of the waiver
and release of the ADEA claims under this General Release:
(a) That this General Release is written in a manner calculated to be understood by Holder.
(b) The waiver and release of claims under the ADEA contained in this General Release do not cover rights or claims
that may arise after the date on which Holder signs this General Release.
(c) The rights to accelerated vesting of the deferred stock units and the right to receive shares of the Company's common
stock upon settlement of such units provide for consideration in addition to anything of value to which Holder is already
entitled.
   (d) Holder is advised to consult an attorney before signing this General Release.
(e) Holder is afforded twenty- one (21) days (or, in the event that Holder is terminated in connection with an exit
incentive or other employment termination program, forty- five (45) days) after Holder is provided with this General
Release to decide whether or not to sign this General Release. If Holder executes this General Release prior to the
expiration of such period, Holder does so voluntarily and after having had the opportunity to consult with an attorney.
(f) In the event that any termination of Holder's employment is in connection with an exit incentive or other employment
termination program, Holder is provided with written information, calculated to be understood by the average individual
eligible to participate, as to:




                                                              187
                                                                                                           CRICKET00427726
              Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 189 of 194

(i) any class, unit, or group of individuals covered by such program, any eligibility factors for such program, and any
time limits applicable to such programs; and
(ii) the job titles and ages of all individuals eligible or selected for the program, and the ages of all individuals in the
same job classification or organizational unit who are not eligible or not selected for the program.
(g) Holder will have the right to revoke this General Release within seven (7) days of signing this General Release. In the
event this General Release is revoked, this General Release will be null and void in its entirety, and Holder will not
receive the benefits described in Paragraph 1 above.
(h) If Holder wishes to revoke the General Release, Holder shall deliver written notice stating his or her intent to revoke
this General Release to the Company's Corporate Secretary on or before the seventh (7th) day after the date hereof.
4. No Assignment of Claims. Holder represents and warrants to the Releasees that there has been no assignment or other
transfer of any interest in any Claim which Holder may have against the Releasees, or any of them, and Holder agrees to
indemnify and hold the Releasees harmless from any liability, claims, demands, damages, costs, expenses and attorneys'
fees incurred as a result of any person asserting any such assignment or transfer of any rights or Claims under any such
assignment or transfer from such party.
5. No Suits or Actions. Holder agrees that if he or she hereafter commences, joins in, or in any manner seeks relief
through any suit arising out of, based upon, or relating to any of the Claims released hereunder, or in any manner asserts
against the Releasees any of the Claims released hereunder, then he or she will pay to the Releasees against whom such
suit or Claim is asserted, in addition to any other damages caused thereby, all attorneys' fees incurred by such Releasees in
defending or otherwise responding to said suit or Claim.
6. No Admission. Holder further understands and agrees that neither the payment of money nor the execution of this
Release shall constitute or be construed as an admission of any liability whatsoever by the Releasees.

HOLDER

Date: __________________                               _




                                                              188
                                                                                                            CRICKET00427727
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 190 of 194



                                  CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

We hereby consent to the incorporation by reference in the Registration Statements on Form S8 (Nos. 333- 185693, 333- 181373, 333- 165135, 333-
162068, 333- 157689, 333- 143308, 333- 127669, 333- 125909) and on Form S- 3 (Nos. 333- 179873) of Leap Wireless International, Inc. of our
report dated February 22, 2013 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in
this Form lOK.

/s/ PricewaterhouseCoopers LLP

San Diego, California
February 22, 2013




                                                                            189
                                                                                                                                   CRICKET00427728
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 191 of 194



                                                                                                                                            EXHIBIT 31.1

                                         CERTIFICATION OF CHIEF EXECUTIVE OFFICER
                                  PURSUANT TO SECTION 302 OF THE SARBANES- OXLEY ACT OF 2002

I, S. Douglas Hutcheson, certify that:

1. I have reviewed this Annual Report on Forn1 10- K of Leap Wireless International, Inc.;
2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
   statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this
   report;
3.         Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material
           respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
   Exchange Act Rules 13a- 15(e) and 15d- 15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a- 15(f) and 15d-
   15(f)) for the registrant and have:
a)designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to
   ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those
   entities, particularly during the period in which this report is being prepared;
b)designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
    supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external
   purposes in accordance with generally accepted accounting principles;
c) evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness
   of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and
cl)       disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent
          fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to
          materially affect, the registrant's internal control over financial reporting; and
5.        The registrant's other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial
          reporting, to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent
          functions):
a)          all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are
            reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial infonnation; and
b)any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control
    over financial reporting.
                                                                           /s/ S. Dou 0 las Hutcheson
                                                                           S. Douglas Hutcheson
                                                                           Chief Executive Officer
     Date:                                February 22, 2013




                                                                              190
                                                                                                                                        CRICKET00427729
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 192 of 194



                                                                                                                                            EXHIBIT 31.2

                                         CERTIFICATION OF CHIEF FINANCIAL OFFICER
                                  PURSUANT TO SECTION 302 OF THE SARBANES- OXLEY ACT OF 2002

I, R. Perley McBride, certify that:

1. I have reviewed this Annual Report on Forn1 10- K of Leap Wireless International, Inc.;
2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
   statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this
   report;
3.         Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material
           respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
   Exchange Act Rules 13a- 15(e) and 15d- 15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a- 15(f) and 15d-
   15(f)) for the registrant and have:
a)designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to
   ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those
   entities, particularly during the period in which this report is being prepared;
b)designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
   supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external
   purposes in accordance with generally accepted accounting principles;
c) evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness
   of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and
d)        disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent
          fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to
          materially affect, the registrant's internal control over financial reporting; and
5.        The registrant's other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial
          reporting, to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent
          functions):
a)          all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are
            reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial infonnation; and
b)any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control
   over financial reporting.
                                                                           /s/ R. Perley McBride
                                                                           R. Perley McBride
                                                                           Executive Vice President and Chief Financial Officer
     Date:                                February 22, 2013




                                                                              191
                                                                                                                                        CRICKET00427730
                  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 193 of 194



                                                                                                                                            EXHIBIT 32

                                                        CERTIFICATIONS OF
                                      CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER
                                                PURSUANT TO 18 U.S.C. SECTION 1350,
                                                     AS ADOPTED PURSUANT TO
                                          SECTION 906 OF THE SARBANES- OXLEY ACT OF 2002

In connection with the Annual Report of Leap Wireless International, Inc. (the "Company") on Form 10- K for the period ended December 31, 2012,
as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, S. Douglas Hutcheson, Chief Executive Officer of the
Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes- Oxley Act of 2002, that to my knowledge:

1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and
2. That information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.

/s/ S. Douglas Hutcheson
S. Douglas Hutcheson
Chief Executive Officer

Date: February 22, 2013

In connection with the Annual Report of Leap Wireless International, Inc. (the "Company") on Form 10- K for the period ended December 31, 2012,
as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, R. Perley McBride, Chief Financial Officer of the
Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes- Oxley Act of 2002, that to my knowledge:

1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and
2. That information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.

/s/ R. Perley McBride
R. Perley McBride
Executive Vice President and Chief Financial Officer

Date: February 22, 2013




                                                                             192
                                                                                                                                      CRICKET00427731
  Case 3:19-cv-07270-WHA Document 177-15 Filed 03/04/21 Page 194 of 194

                                  CRICKET00427540


                                         Metadata
Begin Family        CRICKET00427540                               SEMANTIC
Custodian           LaGrone_Robert                                SEMANTIC
Date Created        2013/05/20 5:00 pm                            SEMANTIC
Date Modified       2013/06/11 7:10 pm                            SEMANTIC
End Family          CRICKET00427731                               SEMANTIC
Extension           PDF                                           SEMANTIC
Filename            10-K 12.31.12.pdf                             SEMANTIC
MD5 Hash            43B14BC6AFCBAC77B6F48133D085365F              SEMANTIC
Production Volume   CRICKET_VOL015                                SEMANTIC
Title               LEAP- Dec 2012 Q4- 10K                        SEMANTIC




                                             193
